10.

11.

12.

13,

14,

15.

16.

17,

18.

19.

20,

21,

22,

23,

24,

25,

26,

Zachary C. Larsen
Jessy Jacobs

Ruth Johnson
William C. Hartmann
Monica Palmer
Angelic Johnson
Cynthia Cassell
Rhonda Weber
Christine Muise

G. Kline Preston IV
Andrew Sitto
Kristina Karamo
Articia Bomer

Dr. Phillip O’Halloran
Cynthia O’ Halloran
Janice Hermann
Jason Humes
Patricia Blackmer
Bob Cushman
Jennifer Seidl
Cassandra Brown
Danny Gustafson
Eugene Dixon
Anna England
Adam di Angeli

John McGrath

PETITIONERS’ APPENDIX

27,

28.

29,

30.

31,

32.

33,

34,

35.

36.

37.

38,

39.

40.

Al.

42,

43,

44,

45,

46,

47,

William Carzon
Kayla Toma

Lynn Mills

Matthew Mikolajczak
Mellissa Carone
Braden Giacobazzi
Rena M. Lindevaldesen
Kristy Klamer

Laurie Ann Knott
Lucille Ann Huizinga
Marilyn Jean Nowak
Marlene Kay Hager
Sandra Sue Workman

Ian A. Northon—Letter to Board of
Canvassers

Doug A. Ringler, CPA, CIA—Michigan
Auditor General’s Performance Audit
Report to State Bureau of Elections

Expert James R. Carlson—Stillwater
Solutions

Expert Matthew Braynard

Expert Qianying “Jennie” Zhang
Expert John McLaughlin Jonathan
Brater—Head of Elections (adverse)

State’s Data Sharing Agreement with
Rock the Vote

I APP. 835

WY €L:pr:7 OTOT/9Z/TI OSIN 49 CHAISOTY
 

GREAT LAKES JUSTICE CENTER

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 

 

CHERYL A. COSTANTINO and EDWARD P. AFFIDAVIT OF ZACHARY
McCALL, JR., LARSEN
Plaintiff,
FILE NO: 20- -AW
~VS-
JUDGE

CITY OF DETROIT; DETROIT ELECTION
COMMISSION; JANICE M. WINFREY, in
her official capacity as the CLERK OF THE
CITY OF DETROIT and the Chairperson of
the DETROIT ELECTION COMMISSION;
CATHY M. GARRETT, in her official
capacity as the CLERK OF WAYNE
COUNTY; and the WAYNE COUNTY

 

BOARD OF CANVASSERS,
Defendants.
/
David A. Kallman (P34200)
Erin E. Mersino (P70886)
Jack C, Jordan (P46551)
Stephen P. Kallman (P75622)

GREAT LAKES JUSTICE CENTER
Attorneys for Plaintiff

5600 W. Mount Hope Hwy.
Lansing, MI 48917

(517) 322-3207/Fax: (517) 322-3208

 

AFFIDAVIT
The Affiant, Zachary Larsen, being first duly sworn, hereby deposes and states as follows:

1, My name is Zachary Larsen, I am over the age of eighteen, have personal
knowledge of the facts stated in this Affidavit and, if sworn as a witness, I am competent to testify

to these facts.

 

Appendix - 00002
I APP. 836

WY €L:pr:7 OZOZ/9Z/TI OSW 49 GHAISOSa
 

GREAT LAKES JUSTICE CENTER

 

2, I am an attorney in private practice and licensed in the State of Michigan. Prior to
my entry into private practice, I served as an Assistant Attorney General for eight years from
January 2012 through January 2020, where I was recognized with an award for the quality of my
work and served the state on several high-priority litigation matters.

3. In September 2020, I volunteered to serve as a poll challenger for the Michigan
Republic Party’s election day operations to ensure the integrity of the vote and conformity of the
election process to the election laws of Michigan.

4. In preparation for my service, | attended an elections training, reviewed materials
relating to the conduct of elections, and read pertinent sections of Michigan’s election law.

5. On Election Day, Tuesday, November 3, 2020, I served as a roving attorney and
credentialed poll challenger with a group of attorneys and visited approximately 20-30 voting
precincts in Lansing, East Lansing, and Williamston, Michigan to confirm that the election was
conducted in accordance with law, and on a few occasions, to address complaints raised by specific
voters.

6. During my visits to precincts on Election Day, I was allowed to visually inspect the
poll book without touching it at every precinct where we asked to review it. In each instance, I was
allowed to stand a respectful distance behind the election officials while remaining close enough
to read relevant names and numbers.

7, The following day, on Wednesday, November 4, 2020, I arrived at the former Cobo
Center, now known as the TCF Center, in Detroit, Michigan to serve as a poll challenger for the

absent voter count occurring in Detroit and arrived between 9:30 and 9:45 a.m.

Appendix - 00003
I APP. 837

 

WY EL:Pr7 OZOT/9T/TT OSW 49 GHAISOTa
 

GREAT LAKES JUSTICE CENTER

 

8. Prior to my admission to the floor where the absent voter count was occurring, I
received credentials from the Michigan Republican Party and further instruction regarding the
process for handling ballots at absent voter counting boards (“AVCBs”).

9. Thereafter, I received a temperature scan from election officials that confirmed I
did not have an elevated temperature. I arrived inside, and I was “checked in” by an election
official who reviewed my driver’s license and confirmed my credentials and eligibility to serve as
a challenger. I was admitted at approximately 10:30 a.m.

10... When I arrived at a counting table and began to observe the process, I noticed
immediately that part of the process that was being implemented did not conform to what I had
been told in my training and the materials that I had received.

11. Specifically, the information I had received described the process that was
supposed to be occurring at the tables as follows.

12. A first election official would scan a ballot. If the scan did not confirm a voter in
the poll book, that official would then check the voter against a paper copy “supplemental poll
book.”

13. The official would then read the ballot number to a second election official and
hand the ballot to that official, who would remove the ballot (while still in the secrecy sleeve) and
confirm the ballot number. That second official would then hand the ballot (in the secrecy sleeve)
to a third official who would tear the stub off of the ballot, and place the stub in a ballot stub
envelope, then pass the remaining ballot to a fourth official.

14. The fourth official would then remove the ballot from the secrecy sleeve, flatten
the ballot to ensure it was capable of processing, and visually inspect for rips, tears, or stains before

placing the ballot in the “ballots to be tabulated box.” However, if that fourth official identified a

Appendix - 00004
I APP. 838

 

WV EL:Pr7 OZOT/9T/TT OSW 44 GEATSHORA
 

GREAT LAKES JUSTICE CENTER

 

concern, she would place the ballot back in its envelope and into a “problem ballots” box that
required additional attention to determine whether they would be processed and counted. A copy

of a diagram that I had received on this process is attached as Exhibit A to this affidavit.

15. | What I observed immediately was that the secrecy of the ballot was not being
respected.
16. Instead, the second official at the table where I was observing was repeatedly

placing her fingers into the secrecy sleeve to separate the envelope and visually peek into the
envelopes in a way that would allow her to visually observe the ballot and identify some of the
votes cast by the voter.

17. Sometimes, the third official whose job was merely to remove the stub from the
ballot would likewise remove the ballot from the secrecy sleeve or otherwise peek to observe the
ballot. Sometimes a ballot would be removed completely from the secrecy sleeve and then placed
back inside and passed along this process.

18. I conferred regarding this issue with another challenger at a nearby table, and he
indicated he had observed similar irregularities regarding the use of the secrecy sleeves.

19. | When that challenger raised the issue with a supervisor, and he was immediately
asked “why does it matter?” and “what difference does it make?”

20. Beyond the legal requirements for maintaining ballot secrecy, both of us were
concerned that the violations of the secrecy of the ballot that we witnessed could be or were being
used to manipulate which ballots were placed in the “problem ballots” box.

21. Later that morning, at another table, a challenger identified concerns that ballots
were being placed into “problem ballots” boxes purportedly based on the reason that the voter had

failed to place the ballot in the secrecy sleeve, while other ballots at the same table were being

 

Appendix - 00005
I APP. 839

WY EL: PPr:7 OZOZ/9T/TI OSW 49 GHAISOAA
 

GREAT LAKES JUSTICE CENTER

 

passed along and placed into the “ballots to be tabulated” box that also did not have secrecy
sleeves.

22, I personally observed that several ballots were placed into the “problem ballots”
boxed and marked with a sticky note indicating that they were “problem ballots” merely because
of the lack of a secrecy sleeve.

23. When I spoke with a supervisor regarding this issue, he explained that these ballots
were being placed in the “problem ballots” box for efficiency.

24, | From my experience at the first table J had visited (addressed in Paragraphs 15
through 17 above), I had also witnessed ballots that were placed into the “ballots to be tabulated”
box that had arrived without a secrecy sleeve. So the differentiation among these ballots despite
both ballots arriving in secrecy sleeves was perplexing and again raised concerns that some ballots
were being marked as “problem ballots” based on who the person had voted for rather than on any
legitimate concern about the ability to count and process the ballot appropriately.

25. Just before noon, I arrived at another table (which J later contemporaneously noted
as AVCB # 23), and I conferred with the Republican challenger who had been observing the
process from a viewing screen and watching the response of the computer system as ballots were
scanned by the first official.

26. Lasked the challenger if she had observed anything of concern, and she immediately
noted that she had seen many ballots scanned that did not register in the poll book but that were
nonetheless processed. Because she needed to leave for lunch, I agreed to watch her table.

27. As I watched the process, I was sensitive to her concern that ballots were being
processed without confirmation that the voter was an eligible voter in the poll book, so I stood at

the monitor and watched.

 

Appendix - 00006
I APP. 840

WV €L:Pr:7 OZOZ/9T/T1 OSI 49 CHAISOTA
 

GREAT LAKES JUSTICE CENTER

 

28. The first ballot scanned came in as a match to an eligible voter. But the next several
ballots that were scanned did not match any eligible voter in the poll book.

29. When the scan came up empty, the first official would type in the name “Pope” that
brought up a voter by that last name.

30. lreviewed the running list of scanned in ballots in the computer system, and it
appeared that the voter had already been counted as having voted. Then the first official appeared
to assign a number to a different voter as I observed a completely different name that was added
to the list of voters at the bottom of a running tab of processed ballots on the right side of the
screen.

31. That same official would then make a handwritten notation on her “supplemental
poll book,” which was a hard copy list that she had in front of her at the table.

32. | The supplemental poll book appeared to be a relatively small list.

33. I was concerned that this practice of assigning names and numbers indicated that a
ballot was being counted for a non-eligible voter who was not in either the poll book or the
supplemental poll book. From my observation of the computer screen, the voters were certainly
not in the official poll book. Moreover, this appeared to be the case for the majority of the voters
whose ballots I had personally observed being scanned.

34. Because of this concern, I stepped behind the table and walked over to a spot
behind where the first official was conducting her work.

35. Understanding health concerns due to COVID-19, I attempted to stand as far
away from this official as I reasonably could while also being able to visually observe the names

on the supplemental poll book and on the envelopes.

Appendix - 00007
I APP. 841

 

WV ELbr:7 OZOTZ/9T/TI OSW 49 GHAISOAA
 

GREAT LAKES JUSTICE CENTER

 

36. Partly inhibiting my ability to keep a distance, the tables were situated so that two
counting tables were likely a maximum of eight feet apart. In other words, you could not stand
more than four feet behind one without being less than four feet from another.

37. As soon as I moved to a location where I could observe the process by which the
first official at this table was confirming the eligibility of the voters to vote, the first official
immediately stopped working and glared at me. I stood still until she began to loudly and
aggressively tell me that I could not stand where I was standing. She indicated that I needed to
remain in front of the computer screen.

38. I responded, “Ma’am, I am allowed by statute to observe the process.” As I did, a
Democratic challenger ran towards me and approached within two feet of me, saying “You cannot
speak to her! You are not allowed to talk to her.” I responded, “Sir, she spoke to me. I was just
answering her.”

39. The first official again told me that the only place I was allowed to observe from
was at the computer screen. A second official at the table reiterated this. I said that was not true.

40. Both officials then began to tell me that because of COVID, I needed to be six feet
away from the table, I responded that I could not see and read the supplemental poll book from six
feet away, but I was attempting to keep my distance to the extent possible.

4]. Just minutes before at another table, a supervisor had explained that the rules
allowed me to visually observe what I needed to see and then step back away. Likewise, on
Election Day, I had been allowed to stand at equivalent distance from poll books in Lansing and
East Lansing precincts without any problem. With this understanding, I remained in a position
where I would be able to observe the supplemental poll book until I could do so for the voter whose

ballots had just been scanned and did not register in the poll book.

Appendix - 00008
I APP. 842

 

WV EL:PrZ OZOT/9T/TI OSW 49 CHAISOTA
 

GREAT LAKES JUSTICE CENTER

 

42. Both officials indicated that I could not remain in a position that would allow me
to observe their activities and they were going to get their supervisor.

43, This seemed particularly concerning because the Democratic challenger who raised
concerns over my verbal response to the official had been positioned behind the second official
(the one who confirms ballots as described in Paragraph 13) no further away than I was from the
first official at that time and had not been stationed at the computer screen as the officials
repeatedly told me was the only place that I could stay.

44. When the supervisor arrived, she reiterated that I was not allowed to stand behind
the official with the supplemental poll book, and I needed to stand in front of the computer screen.
I told her that was not true, and that I was statutorily allowed to observe the process, including the
poll book.

45. The supervisor then pivoted to arguing that I was not six feet away from the first
official. I told her I was attempting to remain as far away as I could while still being able to read
the names on the poll book.

46. In an attempt to address her concerns, I took a further step away from the table and
indicated I would try to keep my distance, and that I thought I was about six feet away from the
first official. The supervisor then stood next to the chair immediately to the left of the first official
and indicated that I was “not six feet away from” the supervisor and that she intended to sit in the
chair next to the official with the poll book, so I would need to leave.

47. This supervisor had not been at the table at any time during the process, and she
had responsibility for numerous ACVBs. Further, the supervisor’s choice of chairs was
approximately three feet to the left of the first official and therefore in violation of the six-foot

distance rule.

Appendix - 00009
I APP. 843

 

WY €Lrr:7 OCOZ/9T/TI OSW A9 GHAISOTA
 

GREAT LAKES JUSTICE CENTER

 

48. Accordingly, I understood that this was a ruse to keep me away from a place where
I could observe the confirmation of names in the supplemental poll book. The supervisor began to
repeatedly tell me that I “needed to leave” so I responded that I would go speak with someone else
or fill out a challenge form.

49, | went to find another attorney serving as a challenger and returned to discuss the
matter further with the supervisor. When I returned, she reiterated her assertions and insisted that
there was nowhere where I could stand in conformity with the six-foot rule that would allow me
to observe the supplemental poll book. Ultimately, to avoid further conflict with the supervisor, I
agreed that I would leave that counting table and move to another table.

50. Between 1:30 p.m. and 2 p.m., my colleague and I decided to return to the suite that
housed the Republican challengers to get lunch. We left the counting floor and went up to the
Republicans second-floor suite.

51. About 30 to 45 minutes later, an announcement was made that challengers needed
to return to the floor. As we attempted to return, we were made aware that the officials admitting
people had limited the number of election challengers to another 52 people who would be allowed
inside. I displayed my credentials and walked up to near the door where a small crowd was
gathering to be let in.

52. Shortly thereafter, a man came out to announce that no one would be let in (despite
the prior announcement) because the room had reached the maximum number of challengers. As
he was asked why we would not be let in, he explained that the maximum number of challengers

were determined from the number of names on the sign-in sheet, regardless of how many people

had left the room.

Appendix - 00010
I APP. 844

 

WY €L:Pr7 OTOZ/9T/TI OSI AQ GHATSORA
 

GREAT LAKES JUSTICE CENTER

 

53. Many Republican challengers had left the room for lunch without signing out,
including myself and my colleague. Accordingly, we were being arbitrarily “counted” towards this
capacity limitation without actually being allowed into the room to observe.

54. | When challengers raised this issue with the man at the door, he refused to discuss
any solutions such as confirming the identify of challengers who had been previously admitted.

55. To the best of my recollection, I was never informed that if I left the room and
failed to sign out that I would be refused admission or that there would be no means of confirming

that I had been previously admitted.

56. The above information is true to the best of my information, knowledge, and belief.

57. Further affiant says not. ‘fol! LA.

Zac cay Larsen {_//

On this 8th day of November, 2020, soe me personally appeared Zachary Larsen, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
that he has read the foregoing affidavit by his subscribed and knows the contents thereof, and that
the same is true of his own knowledge and belief, except as to those matters he states to be on
information and belief, and as to those matters he believes them to be true.

See

Stephen P. Kallman
Notary Public, Eaton County, Michigan
My Commission Expires: 11/26/2025

 

Appendix - 00014
I APP. 845

 

WY €L7r:7 OZOZ/9T/TT OST A9 Ga ATHOda
 

GREAT LAKES JUSTICE CENTER

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 

 

CHERYL A. COSTANTINO and EDWARD P. AFFIDAVIT OF JESSY JACOB
McCALL, JR.,

Plaintiff, FILE NO: 20- -AW
-VS- JUDGE

CITY OF DETROIT; DETROIT ELECTION
COMMISSION; JANICE M. WINFREY, in
her official capacity as the CLERK OF THE
CITY OF DETROIT and the Chairperson of
the DETROIT ELECTION COMMISSION;
CATHY M. GARRETT, in her official
capacity as the CLERK OF WAYNE
COUNTY; and the WAYNE COUNTY

 

BOARD OF CANVASSERS,
Defendants.
/
David A. Kallman (P34200)
Erin E. Mersino (P70886)
Jack C. Jordan (P46551)
Stephen P. Kallman (P75622)

GREAT LAKES JUSTICE CENTER
Attorneys for Plaintiff

5600 W. Mount Hope Hwy.
Lansing, MI 48917

(517) 322-3207/Fax: (517) 322-3208

 

AFFIDAVIT

The Affiant, Jessy Jacob, being first duly sworn, hereby deposes and states as follows:

1.

2.

My name is Jessy Jacob. I am an adult citizen and resident of the State of Michigan.
I have been an employee for the City of Detroit for decades.
I was assigned to work in the Elections Department for the 2020 election.

[ received training from the City of Detroit and the State of Michigan regarding the election

process.

Appendix - 00012

I APP. 846

 

WY EL:Pr7 OZOZ/9Z/TI OSC 49 GHATSORA
 

GREAT LAKES JUSTICE CENTER

 

10.

11.

12,

13.

I worked at the election headquarters for most of September and I started working at a

satellite location for most of October, 2020.

I processed absentee ballot packages to be sent to voters while I worked at the election
headquarters in September 2020 along with 70-80 other poll workers. I was instructed by my
supervisor to adjust the mailing date of these absentee ballot packages to be dated earlier
than they were actually sent. The supervisor was making announcements for all workers to

engage in this practice.

At the satellite location, I processed voter registrations and issued absentee ballots for people

to vote in person at the location.

I directly observed, on a daily basis, City of Detroit election workers and employees coaching
and trying to coach voters to vote for Joe Biden and the Democrat party. I witnessed these
workers and employees encouraging voters to do a straight Democrat ballot. I witnessed
these election workers and employees going over to the voting booths with voters in order to

watch them vote and coach them for whom to vote.

During the last two weeks while working at this satellite location, I was specifically
instructed by my supervisor not to ask for a driver’s license or any photo I.D. when a person

was trying to vote.

I observed a large number of people who came to the satellite location to vote in-person, but
they had already applied for an absentee ballot. These people were allowed to vote in-person
and were not required to return the mailed absentee ballot or sign an affidavit that the voter

lost the mailed absentee ballot.

Whenever I processed an absentee voter application or in-person registration, I was
instructed to input the person’s name, address, and date of birth into the Qualified Voter File
(QVF) system.

The QVF system can be accessed and edited by any election processor with proper

credentials in the State of Michigan at any time and from any location with internet access.

I worked at the satellite location until the polls closed on November 3, 2020 at 8:00 p.m. and
properly completed the entry of all absentee ballots into the QVF by 8:30 p.m.

Appendix ~ 00013
I APP. 847

 

WV EL: pr:7 OTOZ/9T/TT OSW Aq GHATSHORA
 

GREAT LAKES JUSTICE CENTER

 

14,

15.

16.

17,

18.

19,

I then reported to work at the TCF Center on November 4, 2020, at 8:30 a.m, to process
ballots. I was instructed not to validate any ballots and not to look for any deficiencies in the

ballots.

Absentee ballots that were received in the mail would have the voter’s signature on the
envelope. While I was at the TCF Center, I was instructed not to look at any of the signatures
on the absentee ballots, and I was instructed not to compare the signature on the absentee

ballot with the signature on file.

All absentee ballots that existed were required to be inputted into the QVF system by 9:00
p.m. on November 3, 2020. This was required to be done in order to have a final list of
absentee voters who returned their ballots prior to 8:00 p.m. on November 3, 2020, In order
to have enough time to process the absentee ballots, all satellites were instructed to collect

the absentee ballots from the drop-box once every hour on November 3, 2020.

On November 4, 2020, I was instructed to improperly pre-date the absentee ballots receive
date that were not in the QVF as if they had been received on or before November 3, 2020.
I was told to alter the information in the QVF to falsely show that the absentee ballots had

been received in time to be valid. I estimate that this was done to thousands of ballots.

The above information is true to the best of my information, knowledge, and belief,

Further affiant says not. Vv. /
ve

Jessy Jacob

“

 

On this 7th day of November, 2020, before me personally appeared Jessy Jacob, who in

my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
that she has read the foregoing affidavit by her subscribed and knows the contents thereof, and that
the same is true of her own knowledge and belief, except as to those matters she states to be on

information and belief, and as to those matters sh SE Ue
it

 

Stephen P. Kallman
Notary Public, Eaton County, Michigan
My Commission Expires: 11/26/2025

Appendix - 00014

I APP. 848

 

WY €l:rh:Z OZOT/9T/TT OSI 49 CHATHORY
 

GREAT LAKES JUSTICE CENTER

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 

CHERYL A. COSTANTINO and EDWARD P. AFFIDAVIT OF SENATOR

McCALL, JR., RUTH JOHNSON
Plaintiffs,

~Vs-

CITY OF DETROIT; DETROIT ELECTION

COMMISSION; JANICE M. WINFREY, in FILE NO: 20-014780-AW
her official capacity as the CLERK OF THE
CITY OF DETROIT and the Chairperson of HON, TIMOTHY M. KENNY

the DETROIT ELECTION COMMISSION;
CATHY M. GARRETT, in her official
capacity as the CLERK OF WAYNE
COUNTY; and the WAYNE COUNTY

 

BOARD OF CANVASSERS,
Defendants.
/
David A, Kallman (P34200)
Erin E. Mersino (P70886)
Jack C. Jordan (P46551)
Stephen P. Kallman (P75622)

GREAT LAKES JUSTICE CENTER
Attorneys for Plaintiff

5600 W. Mount Hope Hwy.
Lansing, MI 48917

(517) 322-3207/Fax: (517) 322-3208

 

AFFIDAVIT
The Affiant, Ruth Johnson, being first duly sworn, hereby deposes and states as follows:

1. My name is Ruth Johnson. I am an adult citizen and resident of the State of Michigan.

2. Jam currently a Michigan State Senator for the 14" District.

Appendix - 00015
I APP. 849

 

WY EL: P77 0Z0Z/9Z/TT OSW A9 GHAISOTA
 

GREAT LAKES JUSTICE CENTER

 

3. I served as Michigan’s Secretary of State from January 1, 2011 to January 1, 2019. As a
prior Secretary of State, 1 am familiar with Michigan’s elections laws, process, and

execution.

4. I have reviewed Plaintiffs’ Complaint and all attached affidavits (including the
supplemental affidavit by Mellissa Carone) and I have reviewed the affidavit of
Christopher Thomas.

5, The allegations and issues raised by Plaintiffs are very concerning to me and, in my
opinion, require court intervention. In particular, I am concerned about the illegal activity
alleged by Plaintiffs regarding voter coaching at polling places, election staff being
instructed not to request photo identification or an affidavit from persons coming to vote,
and Mr. Larsen’s allegation that ballots were being assigned to random persons on the voter

list.

6. Based upon my review of these documents, I believe that it would be proper for an
independent audit to be conducted as soon as possible to ensure the accuracy and integrity

of this election.

7. The above information is true to the best of my information, knowledge, and belief.

Su here

Ruth Fohnson“(/

8. Further affiant says not.

On this 11" day of November, 2020, before me “ve appeared Ruth Johnson, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and
states that he has read the foregoing affidavit by him subscribed and knows the contents thereof,
and that the same is true of his own knowledge and belief, except as to those matters he states to
be on information and belief, and as to those matters he believes them to be true.

 

Wn, Wy or Qa
Notary Public, tw syamy = County,
Michigan
My Commission Expires: deetemboes_ (5S 12025
JENNIFER MOILES
2 NOTARY PURLIC, STATE OF MI

COUNTY OF INGHAM
MY COMMISSION EXPIRES Sep 15, 2025
ACTING IN GOUNTYOF By oar

 

Appendix - 00016
IT APP. 850

WY €L:hr:7 OZOZ/9T/TT OSI Ad CHAISOTY
 

AFFIDAVIT
The Affiant, William C. Hartmann, being first duly sworn, hereby deposes and states
as follows:

1. My name is William C. Hartmann. Tam an adult citizen, voter, and resident
of the State of Michigan.

2. Lam a member of the Board of Canvassers of Wayne County, Michigan.

3. I personally observed the Absent Voter Counting Boards in Detroit at TCF
Center.

4. Since the election on November 3x, I have attended the Wayne County
Canvass on an almost daily basis.

5. On November 17, 2020, at 3:00 p.m. there was a meeting of the Board of
Canvassers to determine whether to certify the results of Wayne
County. The meeting did not start until 5:00 p.m. We were told it was
delayed so that representatives of the Democrat Board members could obtain
additional affidavits.

6. At 5:00 p.m. an open meeting and discussion began to discuss the issue of
whether to certify the vote. In my review of the results, I determined that
approximately 71% of Detroit’s 134 Absent Voter Counting Boards
(AVCB) were left unbalanced and many unexplained. | informed the Board

members of the discrepancies, but soon thereafter, a motion to certify was

Appendix - 00017
IT APP. 851

Ae

koa co a Toa
EP JSPU™ OAATaS

YATE T CU tbe ATOZ IOZIT YT DoOpar
VYUV CL-VV"C UCUUC/TC/ 1

 
ast

 

made by Vice-Chairman Jonathan Kinloch. After further discussion, I
renewed my concerns that the reason that the numbers did not balance for
the majority of AVCB’s in Detroit, and importantly, could not be
explained. If the vote totals did not match, there should have been a
documented reason explaining why.

. The Board considered the ultimate question of whether to certify the vote,
and the motion to certify the Wayne County elections failed 2-2.

. This vote was followed by public derision from our two democrat
colleagues. I, and Monica Palmer, who also voted against certification, were
berated and ridiculed by members of the public and other Board
members. This conduct included specious claims that I was racially
motivated in my decision. This public ostracism continued for hours during
which time we were not provided an opportunity to break for dinner and
were not advised that we could depart and resume the hearing on another
date.

. I discussed a potential resolution with Vice-Chair Kinloch in confidence.
Ms. Anderson-Davis told us that we must vote to certify on that night. We
were told that we could not consider matters such as the unexplained reasons

that most of Detroit’s AVCB’s did not balance and no one knew why. We

Appendix - 00078
I APP. 852

Ttmoarme La coat
YN CLA

FV CL VY*O UCUC/IC/ TE Uo

TAT FF Bln NT LY

 
were informed that this consideration was outside of the scope of the Board’s
authority.

10.During the evening, Wayne County counsel, Ms. Janet Anderson-Davis, and
my colleagues on the Board, continued to discuss irregularities in the
AVCB’s, Ms. Anderson-Davis advised the Board that the discrepancies
were not a reason to teject the certification, and based on her explicit legal
guidance, I was under the belief that I could not exercise my independent
judgment in opposition to the certification. Therefore, I voted to certify the
results.

11.Late in the evening, I was enticed to agree to certify based on the promise
that a full and independent audit would take place. I would not have agreed
to the certification but for the promise of an audit.

12. Vice-Chairman Jonathan Kinloch then assured us that if we voted to certify
the election, a full, independent, and complete audit of Detroit’s election,
would be undertaken. We relied on this assurance in coming to an
agreement. Without this assurance, I would not have agreed to certify
Wayne County on November 17+,

13.After the meeting, I was made aware that Michigan Secretary of State,
Jocelyn Benson made a public claim that the representations made by Mr.

Kinlock, on which we had relied, would not be followed.

Appendix - 00019
I APP. 853

}

Wyteaorat fa ooo a ro
TUE VI SYA CISA

TAIN Cited FOIA TZIO
VYUV CLEVV-O UCUC/7U

 
 

14.1 thus rescind my prior vote to certify Wayne County.

15.1 remain of the firm belief that the Wayne County vote should not be
certified. These are more than clerical errors.

16.The Wayne County election was conducted in a manner which calls into
serious question whether the voice of Wayne County residents is reflected
in the result. During the election process I repeatedly asked for information
and data that would help verify the process was accurate and fair. Despite
my requests I have not received a written Executive Summary of the election
results that could be read. This Executive Summary will tell you which
AVCBs ate over/under as well as which AVCBs were balanced.

17.Moreover, there are other questions which need to be answered and can only
be answered if Wayne County’s Canvass is transparent and provides
information within its control. This information includes:

a. The logs indicating when dropbox ballots were collected and
delivered, the log of persons who made these deliveries and who
had access to dropbox keys and when that access was obtained.

b. Similar concerns exist regarding the delivery of ballots to the
TCF Center during the night of November 3 and the morning

hours of November 4.

Appendix - 00020
I APP. 854

PREC OCOT/STHHOST 4 GAA

NAVE ZT OT he Ae OT OT I TT OT a La Cyc A ry. A

 
 

 

 

c. I am also concerned about the use of private monies directing
local officials regarding the management of the elections, how
those funds were used and whether such funds were used to pay
election workers. I have not received answers to these questions,
and I believe the people of Michigan deserve these
answers, Can we release the logs to the tabulators
demonstrating what happened in Detroit?

d. Why do the pollbooks, Qualified Voter Files, and final tallies not
match or balance?

e. 71% of Detroit AVCB’s did not balance, why not?

f. Did the chairperson of each of Detroit’s 134 AVCB’s keep logs
of shift changes?

g. Why were republicans not used in signing seals certified at the
end of the night on Monday, and Wednesday evening before
ballot boxes were documented, closed, and locked?

h. How many challenged ballots were counted?

i. Was any information placed directly into the Qualified Voter
Files in the AVCB’s?

. How many voter birthdates were altered in the pollbooks?

Appendix - 00021
I APP. 855

PE EEC OCOTSTA LOST Goh

WATY FD Se” LN LNTZIPT “Noy at ka fo A

 
k. Were ballots counted in TCF that were not reflected in the
electronic pollbook or paper supplemental list?
|. Based upon information and belief, there were over 18,000 same-
day registrations in Detroit on November 3. Were these new
applicants verified as proper voters prior to the tabulation of their
ballots?
18.1 voted not to certify, and I still believe this vote should not be certified.
19.Until these questions are addressed, I remain opposed to certification of the
Wayne County results.
19, The above information is true to the best of my information, knowledge,
and belief.
I certify under penalty of perjury, that my statement and the evidence submitted
with it, are all true and correct.

Printed Name: Une ra C 1 Hae THANA

yt.

WSS ee
Signed Name: ylides CRO >

Date:

at .
Sworn to before me this__/ o day of November, 2020 at “eid Fon

Md “Ra ugh
Meta a Were Wore -RayeraFt

My Commission expires on: Feb. G 2023

    
   

0! A
MY COMMISSION EXPIRES FEBRUARY 9.
& ACTING IN THE COUNTY OF

 
    

Appendix - 00022
I APP. 856

WY €Lbr:7 0Z0Z/9Z/TI OSW AG GHAISONA
AFFIDAVIT

I. Monica Palmer, being first duly sworn, and under oath, state:

L. fam the Chairperson of the Wayne County Board of Canvassers.
2, The Board is a four-smember board, required to have two Republican and
two Democrat members, and [serve as one of the Republican members.

3, On Aagust 4, 2020, the Michigan primary election was held,

4. On August 18. 2020, the Board held a public meeting at the Board's office
in Detroit, | attended the meeting with the other three members of the
Board.

5. The Board reviewed the Wayne County election results and considered
whether to certify the August 4, 2020 primary election.

6, As reflected in the meeting minutes, Wayne County Election Director
Cirepery Mahar gave the Board a report al the meeting that inehided the
following findings:

© Staff encountered difficulties while trying to canvass the
City of Detroit absentee preeinets. “He indicated that
aside from receiving the poll books on the first Friday
and Sunday after the canvass began, the list of soters
reeeived made it dificull lo determine how many voters

actually returned their ballot. He reported thatthe City of

Detroit used the OVE printed fist of veters but there was
also a handwritten fist of voters, whieh is common to use
hoth. bit the two lists combined put the precinets
severely outol bakince”

* 'Direvtor Mahar alsa reported on the difficulties stall

encountered with trving te retabulate any absentee
precinets that were out of balanee. He stated that
according to the [lection Management system, he could
seg the City af Detroit did not sean a single precinct
within a batch. When multiple precinets are scanned
within a batch. makes it nearly impossible to retabulate
a precinct without potentially disrupting a perfectly
balanved preeinet.”

* Deputy Director Jennifer Redmond reported on the
irregularities she encountered while trying fo retabulate
oubat balance precincts, She indicated that in seme cases
stall could not retabulate heeause the number af physical
ballots counted in tle container did not match the nuniber
uf volers aceording to the pall book. Staff also requested
the applications to vole for Detroit precinet 4440 and
previnet 262. Both cantainers bafd | fewer ballets in the
container (han the number of voters according to the poll
book, but what was strange was there appeared to be
some missing applications.” |

7, Wowas reperted that in the August 2020 primary that 72% of Detroit's

absentee voting preeinets were out of balance.

&. After discussion among the Board members. | voted along with all the other

canvassers Pa unanimous vote in faver of cerlfying the Atmust 4. 2020

Primary Election,

Appendix - 00023
I APP. 857

7 OCOZ/9T/TT OSW AG GH AISONS

VV:

WY €T
9. Although certifying the primary election resulis. all Board members
expressed serious concerns about the lrregularities and inaccuracies. The
Board unanimously approved a proposed joint resolution titled "Requesting
astae Election Monitor and Investigation” that stated “Now Pherefore Be it
Resolved That, The Board of Canvassers for the County of Wayne,
Michigan. request for the Secretary al Stale as Michigan's Chief Pdeetion

Officer. fo appaint a monitor te supervise the training and administration of

the City of Detroit, Absentee Voter Counting Boards in the 2020 November
General Election, Be if Finally Resolved. That, the Board of Canvassers for
the County of Wayne, Michigan. request ad investigation be conducted: by
the State Department of Elections inte the training and processes used by the
City of Detroit in the 2020 August Primary Election.”

10. On November 3, 2020, the general election was held, | went to observe
the election process at the “(CE Center en November 3. 20200 and
November 4. 2020.

LL. Since November 5, Ewent to the Wayne County Canvas almost every day
and helped the Wayne County stall,

12. On November 17, 2020, there was a board of Canvassers meeting

scheduled to start at 3:00pm to determine whether ar not te certify: the
November election, The meeting did not begin until ddopm,

13, Minutes before the meeting began at 4:46pm, | was given a report on the
final canvas, We were not given an executive summary which was
customary at most other certification meetings,

14. During this meeting. | determined that more than 70% of Detroit's 134
Absent Voter Counting Boards (AVCB) did nut balance and many had noe
explanation to why they did not balance,

15. Vice-Chair Kinloch made a motion to certify the vote. | noted our prior
reservations about unbalanced precinets in August 2020 and determined
the revord had discrepancies and irregularities and was incomplete.

16. A motion was made to certify the vote, and 1 voted not to certify. Phe
vate lo certify the Wayne County elections fitiled 2-2.

17. After the vote, my Democrat colleagues chided me and Mr. Hartmann for
voting to not erdfy,

18. After the vote, public comment period began and dozens of people made
personal remarks avainst me and Mr Haranana. The comments made
accusations of ragism and threatened me and members of my family. The
public comment continued for over two hours and | felt pressured to
continue the meeting without break,

19. After several hours of harsh comments, Vice-Chair Kinloch sugwested a
potential resolition, Wayne County Corporate Counsel Janet Anderson-
Davis told me dit to had to certify the vote that night, She told the
members their role was ministerial and they could net use their diseretion
on matters Hike the record being incomplete. We were told that discretion
was outside the board’s authorily.

2). Alter being told by Ms. Andersan-Dayis that P vould not use iy
diseretion regarding the anomalies. P believed thd no choice but to certify
the results despite my desire to oppose certification based on the
incomplete record,

21, Additionally, we were presented with a resolution (hat promised a full,
independent audit that would present answers io the incomplete record, |
voted lo agree to vertily based on the promise ofa full, independent audit

Tvwould not have agreed to vote fo certify but tor that promise of a fall,
independent audit.

Appendix - 00024
I APP. 858

Z OZOT/9Z/T IT OSI AG. GA ATAORA

VV:

*

WY €I
22. Viee-Chairman Jonathan Kinloch gave me assuranves that voting for the

certification of the November election would result in a full, independent
audit of Detroits unbalanced precinets. | relied on that assurance and
voted to certify the election biased oan that assurance. Without that
assurance EF would not have voted to certify the Wayne County November
election,

23, Later that evening. Twas sent statements that Seeretary Jacelyn Benson
made saying that she did not view our audit resolution to be binding. Her
comments disputed the representations made by Viee-Chair Kinloch on
which f relied,

24. Asa result of these facts, (rescind ny prior vole to certify Wayne County
elections.

25.1 fully believe the Wayne Counts vote should not he certified.

26, The Wayne County election had. serious process Maws which deserve
investigation, 1 continue to ask for information to assure Wayne County
voters that these elections were conducted fairly and accurately, Despite
repeated requests, | have not reeeived the requisite information and believe
an additional 10 days of canvas by the State Board of Canvassers will help
provide the jaformation necessary,

27, 1 initially voted not to certify the election. and | still believe this vote
should vor be certified and the State Bourd af Canvassers should canvass for
an sdditional period,

28. Until these questions are addressed, | remain opposed to certifigation of the
Wayne County results,

Phe above information is true to the best of my information. knowledge.
and belief,
Deertify wider penalty of perjury. that ny statement and the evidence submitted
with it, are all true ang corres! , Dd,
Printed Name: Lijit Es JABAL pee
fi _ foe
Signed Name: MEL MEO L. CL page

Date: GC) Opa
Sworn to before me this 75 day of November 2020 at 7: a YF]

yet
eis [3 Lwz z
a .

 

   
 

a
Oo . } C
e y . vee -
Wu Wo > JANICE L. DANIELS
NOTARY PUBLIC - STATE OF MICHKAAN
COUNTY OF OAKLAND 2002
My Commission Expires Augual 3,
( ? Acting in the County of MED al
\ a

Appendix - 00025
I APP. 859

Z OZOZ/9Z/TT OSW A9 CHAISONY

br

*
.

WY €1
AFFIDAVIT OF ANGELIC JOHNSON

The Affiant, Angelic Johnson, being first duly sworn, hereby deposes and states as follows:
1, My name is Angelic Johnson. Iam an adult citizen and resident of the State of Michigan.

2. I served and was trained to be a credentialed poll challenger for the November 3, 2020
general election.

3. Tama member of Black Voices for Trump, an organization of black Americans who advocate
for economic opportunity, safer communities, and better healthcare policies, and who
support the policies of President Donald J. Trump, One of our advisors is Dr. Alveda King,
the niece of Dr. Marlin Luther King Jr.

4, On November 4, 2020, | was asked to come to the TCF Center because there were very few
poll challengers from the Republican Pacty,

5, J artived to ‘CF Center around 9am. I checked in, received training and credentials, signed
in ata table, and then started observing on the counting floor.

6. In the morning, I could see that there were over 100 tables at the TCF Center, but perhaps
only about 50 total republicans in the building,

1, Atone point, I noticed a female election worker having trouble because the ballot would not
process. She alerted her supervisor that the ballot would not go through because it was a
spoiled ballot. Her supervisor instructed her to “just send it through.” I was going to
challenge the ballot, but because the supervisor was so adamant about sending the ballot
through, the ballot was tabulated.

8. Lalerted an attorney with the Republican party who said it was too late to challenge the ballot
because the supervisor had sent it through the tabulator,

9. Later in the day, I noticed a table with six people, including election workers and challengers,
but not one republican at the table.

10. Lsaw an attorney from the republican party kicked out of the counting room, I thought this
was odd because | did not nolice any disturbance prior to him getting kicked out. However,

as he was being escorted out, I saw and heard election workers cheering to thal he was
being kicked out. I took video because it seemed like quite unprofessional behavior,

12, Dopring the cheering, I heard a male election worker say “all y’all get out!I!]”

12. Then, I saw the doors of the counting room locked, A Jarge number of republican poll
challengers were locked out of the counling room, and then we were even tore short-
staffed than we had been previously.

13. J lett the TCF Center around 6pm.

CERES

Cc +

Julle one
Notary Public State of Michigan
; County of Macomb
My Commission Expires May 17, 2023
WMalomb

gelic Johngon Acting In the County of

  

On this HA day of November, 2020, before me personally appeared Angelic Johnson,
who in my presence did execute the foregoing affidavit, and who, being duly sworm, deposes and
states that she has read the foregoing affidavit by him subsoribed and knows the contents thereof,
and that the same is true of his own knowledge and belief, except as to those matters he states to
be on information and belief, and as to those matters she believes them to be true,

Appendix - 00026
I APP. 860

CIST ATICY re]
SOAS

IAZILA acta ca

CUCU FI OP er I eee

VALS C1 ete? 7 VOD

YUV CL eyV

 
SS

Julie Boike
Notary Public State of Michigan
Gounty of Macomb
My Commission Expires May 17, 2023
Acting in the County of {Wacom

Michigan

Notary Public, V Yi Cnlh County,
My Commission Expires: 4 , oY

Appendix - 00027
I APP. 861

> ALT. _K. FQ Gay F
OSW “4 GaATHO Aa

WAT a ee ee com MN ef LN rol Toe Je
CUCUCI ICT TL

YVNVOCL* VY:

 
AFFIDAVIT OF CYNTHIA CASSELL

The Affiant, Cynthia Cassell, being first duly sworn, hereby deposes and states as
follows:

1, My name is Cynthia Cassell, I am an adult citizen and resident of the State of

Michigan,

2. On November 3, 2020 from around 9am-1pm, I helped surveil the exterior of the

Department of Elections in the City of Detroit located on West Grand Blvd.

3. I observed organizations, including a group called “Election Defenders” handing
out free food and t-shirts from large “Dominion Voting” boxes. The boxes of
freebies were taken out of a Ford Focus and placed around two male employees

from the Department of Elections.

4, These two men from the Department of Elections held USPS white open trays.
People driving in the street and walking on the sidewalk would drop absentee

ballots off in the tray.

5. Election Defenders stationed themselves very close to the employees from the

Department of Elections where people dropped off ballots.

6. Campaign workers holding signs and actively campaigning, also stationed

themselves close to the Department of Elections workers, certainly within 100 feet.

7. People walked or drove up and would get handed a free t-shirt that said the word

“Vote” on it upon dropping off absentee ballots.

Appendix - 00028
I APP. 862

WY €Lbr:7 OZOZ/97/LI OSW A9 GHAISOa
8. The two men from the Department of Elections with the open trays would go up
to cars, lean into open windows in the cars to take the ballots, or people would use

the trays as a drop box,
9, The trays were open; nothing seemed secure about this procedure.

10, I saw numerous people drop off absentee ballots and then be handed meals and
t-shirts.

11, My account of being denied to work for the City of Detroit as an election
worker, my report from my surveillance on November 3, 2020, and my experience

at TCF Center on November 4, 2020 is attached to this affidavit.

 

4 ya wits o .
a r ee be “ a
Cyhthia Casgell

On this th day of November, 2020, before me personally appeared Cynthia
Cassell, who in my presence did execute the foregoing affidavit, and who, being
duly sworn, deposes and states that she has read the foregoing affidavit by her
subscribed and knows the contents thereof, and that the same is true of her own
knowledge and belief, except as to those matters she states to be on information
and belief, and as to those matters she believes them to be true.

Pyttre OO, iid

Name of Notary Public

7

WVaapne ‘County, Michigan

      
      

My Commission Expires:

 
  

Barttant Wright
Notary Public of Michigan
wayne Count
Expites 04/26/2024
Acting in the County Of =

     

Appendix - 00029
I APP. 863

WY €Lbr:7 OZOT/9Z/LT OSW A9 GHAISOTa
11/3/2020

Cynthia Cassell Surveillance of Detroit Board of Elections, 2978 W. Grand Blvd, Detroit,
48202

| arrived at 9:00 am and witnessed two black males, 20’s, wearing a Detroit Election
Apron collecting ballots on West Grand Blvd from cars. They were using open USPS
boxes without a top. Sometimes the drivers would drop the ballot in the box, at other
times the work would lean into the car and take the ballot from the occupants. Around
10:00am an SUV with World Centra! Kitchen workers pulled up in front of the Board of
Elections entrance. The workers were giving free take-away meals to people who had
dropped off their ballots. In front of the SUV was a hatchback belonging to Election
Defenders, who was also giving away free T-shirts and snacks such as chips and
cookies to voters.

Within 20 feet of the Election Workers collecting ballots were campaigners for Sherry
Gay-Dagnogo. They were campaigning with signs.

10:30 an election worker bought out Dominion Voting boxes. In those boxes were T-
shirts with the word VOTE in large letters, and something written in red in smaller
letters. | was unable to read the red writing. The men with the boxes collecting
ballots were giving away the t-shirts to the voters in the cars. People were also
coming out of the Board of Elections and collecting T-shirts for themselves.

Everyone during this time were also going to the World Central Kitchen vehicle and
collecting a free meal and bottle of water.

12:30 A large commercial vehicle was circling the block giving away pizza to voters. |
was on the phone with the Trump Election Attorneys giving my report so | do not
have the exact wording but | believe it was Pizza To the Polls,

1:00 pm | went to TCF Center to be a poll challenger. Attached is my incident report
with a democrat supervisor taking me into the Men’s Room with a blank ballot.

While in the counting room | was told that | was not allowed to stand near other GOP
Poll Challengers and was kept about 20’ away from the counting tables. | did not
notice any republican vote counters at the table. It was a very hostile environment. |
was taken to the blank ballot and military vote table. | witnessed a poll worker taking
a stack of military ballots and placing It under the table. The poll worker was
challenged and put the ballots back.

2:30 pm | went to lunch with other GOP Poll workers, When we returned to the
counting room we were locked out by the police who claimed that the room was over

Appendix - 00030
I APP. 864

WY EL:vr7 0Z0Z/97/LI OSW 4A9 GHAISONa
capacity. | was able to use my Press Pass to re-enter the room but was not allowed
outside the press area.

| received a call to return to my surveillance at the Board of Elections. | did not
witness anything of significance, and | left around 5:30 with the 3 other GOP
members who were also watching the rear of the building for ballot transfers.

Appendix - 00031
I APP. 865

WY €L:r:7 OZOZ/9Z/TI OSW AG GHAISONS
     

INCIDENT REPORT
| TIME: Type of ballot; [Absentee [_]Early Voting []Election Day [_] Provisional

NAME CYRTHA GALL CASOELL

) FULL ADDRESS | (Ania ia
DETROIT, M\ Aga

ons | or |e

 

 

 

 

 

 

 

 

 

 

WY EL:bb:Z OZOZ/9Z/I1 DSW 49 GEAISOTY

 

 

 

LOCATION
| MUNICIPALITY | (Deceit POLLING TC Cemten

 

 

bio ont Nod DESCRIPTION OF INCIDENT (Use back to continue if necessary)

: Ae election Wack 24 picked Op @& Dlank \Wallot om
Line. ballot talsle. My assiqnmuct was to Salou Moe bal\ot to |
Me Corinne dedole . The Snan asked win Tyas followwn, how

i

Aut | Wave.to “o\low Hue oa\\ot forte tee le- Me

LF explainee ial intone

mm , . me rough: Wee eudiee
ed Ao be- Lanny and tok me } Ove | :
Hywens room, heel Me ws avina- in 1 406 hina’ & blenelallol

WHAT REMEDY OR RESPONSE, IF ANY, WAS TAKEN WITH RESPECT TO THE INCIDENT?

| Iowy Nal A? Wie he WIS (ORI He Taal calor Fe eM
Ee SomoMnget “woes SEMDUS ands took. Me \pallotss to table
lacus, v was Anyi, Te intimidate Me andsexually Navass me f

 

 

 

 

me,

IT wks abled by party workers lo Qi eek an \neiderrt repec! )

ea

EAE
Category of Incident (check all that apply)
(legal Voting [C]Intimidation [[] Electioneering ([] Ballots [Machines [_] Election Workers
("] Provisional Ballots [-] Poll Opening []Poll Closing [Violence [| Challenge [_]Other

I Is the Issue Resolved? [_] YES [_] NO Call taken by:

 

Pald For by Donald J, Trump for President, Inc.

 

 

 

Appendix - 00032
I APP. 866
1, Cynthia Cassell, was hired as a Poll Worker for Absentee Ballots in Detroit as a
Republican. It was very difficult to get assigned to any training class. | made several
calls and finally got to the very last class at Wayne County Community College North
West Campus on Saturday, October 24. | started the class and an hour through |
realized they had placed me in the incorrect class. | was taken out of the class and sent
to a supervisor. | was then told that they hired too many people and | can't be placed
anywhere in Detroit. | did have several heated emails with the Clerk’s Office, but since
they were sent through their internal system, | do not have copies. For months | filled
out their forms waiting for training. | was never placed in a Poll Working paid position,
yet when | was in Cobo Hall as a Poll Challenger, | only saw tables of Democrats, many
of therm wearing political t-shirts and masks.

To follow are some of the emails confirming that | was hired.

Poll Worker Training Resources
Inbox

Democracy MVP <DemocracyMVP@govsubscriptions.michi¥en. giv,
1:12 P

to litlsecr

Hi Cynthia

Thank you again for signing up to serve as an election worker in the upcoming election, By stepping
up to serve your state and community, you are making a significant difference and helping our
elections run safely and smoothly.

If you have been hired and placed by a local clerk to work on Election Day, congratulations
and thank you!

Appendix - 00033
I APP. 867

WY €LiPr:Z 0Z0Z/9Z/T1 OSI AG GHATSONY
If you have not been hired and placed by a clerk to work on Election Day, please check-in with us
and let us know where you’re at in the process by filling out our check-in

form: https://www.surveymonkey.com/r/67Q78FR

In addition to mandatory training provided by clerk staff, please take a moment to review the training
resources below so you are ready to serve on Election Day.

There are 8 short videos ~ and you can watch them all on our Youtube playlist.

You can also find supplemental poll worker training resources by
visiting Michigan.gov/DemocracyMVP and visiting our Election Worker Resources section. There,
you will find informational one-pagers in addition to the videos in the playlist above,

Training videos and materials cover many key subjects, including:

« What to Expect on Election Day
« Opening the Polls

e Processing Voters

« Closing the Polls

« Absentee Counting Boards

« Challengers

« COVID-19 Safety

+ Five Facts About Voting

These resources don’t replace training provided by clerks, But they can help you prepare.
Thank you for being part of the team preserving and protecting democracy this fall.

All the best,
The DemocracyMVP Team

Re: Poll Worker - #D100271586

Inbox

DemocracyMVP Inbox via mdossupport.happyfox.com Mon, Oct 12,
7:01 PM

to me

Appendix - 00034
I APP. 868

WY €l'7b:7 OZOZ/9Z/T1 OSI 49 GHAISOTA
Dear Cynthia Cassell,

Thanks for letting us know and for your patience here - there is definitely still a need in the area we suggested
you apply. We are aware that their clerk's office is still currently assessing needs, sorting through election
worker applications and actively reaching out to applicants. We appreciate your patience as they continue
contacting applicants to set up training - I'd advise sitting tight and waiting to hear from them for at least
another week or so.

You can also proactively reach out to their elections department to check on the status of your application -
although there may be a wait to speak with someone.

Hope this helps and please let me know if you have further questions,

Sincerely,

Sarah Reinhardt

Department of State Information Center
Michigan Department of State
Secretary of State Jocelyn Benson

Michigan.gow/SOS

Email ID: #D100271586
Subject: Poll Worker

Message: Last Contact Reply

From: Cynthia Cassell

Date: Mon, Oct 12, 2020 at 02:47 PM

I have been contacted by phone once regarding training to be a poll worker. Since | work 8-6 I was going to be
contacted about a weekend training class. | haven't been contacted and would like to work at Cobo Hall with
the absentee ballots.

Please contact me so that | may finish this process,

Cynthla Cassell
Extraordinary Person

248-672-443) | cyntiacassell@equiai coor

detroitpollworkers@pollchief.com Mon, Oct 5,
5:08 PM
to CYNTHIACASSELL

Hello CYNTHIA CASSELL

Welcome to your elections officer portal. This portal will enable you to indicate that
you're interested in working in an upcoming election, to switch yourself from one

Appendix - 00035
I APP. 869

Z OZOT/9T/T I OSW AG GHAISOTY

vv:

WY el
scheduled class into a different class, to review your payroll history, to review previous
messages, and to see your work assignment.

To log in, click on this link httos://Awww. vote4detroit.net/Pollaccess, enter your user
name 824412 and password 110807 in the appropriate boxes, then click on
the Login button.

This will open your home page:

We recommend that once you've logged in, you click on the "Change my username"
and "Change my password" and change them to something more easily memorable
for you.

Then you may want to click Update/change my personnel information to add or to
change the details we have listed for you.

Since we may be planning more than one election simultaneously, please check the
dropdown menu to be sure you are working on the correct election when you click to
view your work assignments or your training classes.

To access your portal, please click on the link below. You may wish to save this link to
your Favorites bar in your online browser for easy access in the future. Then enter the
pre-assigned user name and password.

Link to access the portal: https://www.vote4detroit.net/Pollaccess

Pre-assigned user name: 824412 (Don't forget to change it to a user name you can
remember).

Pre-assigned password: 110807 (Don't forget to change it to a password you can
remember).

Enjoy exploring your poll worker portal.
Sincerely

Detroit Election Administrator

Poll Worker Check-In - Response Requested

Inbox

MDOS-DemocracyMVP <DemocracyMVP@michigan.gov> Sun, Sep 27,
11:18 AM
to litlsecr@umich.edu

Appendix - 00036
I APP. 870

WY €L:Pr:7 OZOT/9T/TI OSW 49 CHAISOTA
Hi Cynthia ~ Hope all is well with you! This is Sally with Democracy MVP. I wanted to check in
with you on your status as a Michigan poll worker and to see how the process is going for you!
Thanks again for signing up to serve in Michigan and for helping to protect our elections - could
you take a look at the below questions and send me a reply as soon as you can?

Please review this email carefully and provide the requested response.

Please respond to this email and let us know:
1, Have you submitted your application to a clerk office?
2, Which clerk’s office did you submit your application to?
3. Have you heard back from the clerk on next steps (hiring, training, placement etc)?

As a reminder, serving as a poll worker in Michigan is a paid position, not a volunteer position.
To serve as a poll worker, you must be formally hired and trained by a clerk’s office.

If you have submitted your application at least one week ago but have not yet heard from the
clerk’s office on next steps, we want to know so we can be sure you are connected with an office
that needs your help! For more details on how Democracy MVP works to connect you with a
clerk’s office in need, please read “How does this process work?” below the line.

If you still need to submit your application, a reminder of your next steps are also listed below
the line. Please submit your application to the clerk’s office as soon as possible, Most clerk’s
offices in Michigan conduct training in late September or October, so don’t miss your window to
apply!

We invite you to keep us updated on your election worker journey and also help us recruit more
election workers by following and sharing Democracy MVP content on Twitter, Instagram,
and Facebook at @DemocracyMVP.

 

Sincerely,
Sally Marsh
Director of Special Projects

Michigan Department of State
Secretary of State Jocelyn Benson

If you have not yet submitted your application to your clerk’s office, your next steps are listed
below...

wes but first, J want to explain a bit how this process works,

Appendix - 00037
I APP. 871

WY €L:br:7 OZOZ/9Z/TI OSW A9 GHATSOY
How does this process work?

Democracy MVP helps to match prospective election workers, also known as election inspectors
or poll workers, with a clerk’s office in Michigan who may hire them to help with elections.

We have listed instructions on how to apply below, but first, there are a few important things to
note in order to participate in this process,

1. Democracy MVP does not hire poll workers. Our office serves as a
“matchmaker” for prospective election workers looking for a clerk’s office in Michigan to
work for in November, We provide you with a suggested clerk’s office to apply at, and all
hiring decisions are made at individual clerks’ offices.

2. Each clerk's office operates independently from Democracy MVP. Each
clerk’s office is also run independently of one another. This means that each clerk handles
hiring, training and payment of poll workers differently. Clerks also do not typically

share poll worker applications with other clerks, meaning that when you apply with a clerk,
you are only applying to serve as a poll worker with that specific location,

Once you’ve submitted your application to a clerk’s office, all questions regarding your
application status, scheduling, training, polling location placement, and pay rate should be
directed to the clerk’s office where you applied.

3. Our suggested assignments are just that - suggestions! As a registered
voter in Michigan, you are welcome to apply to serve as a poll worker at any clerk’s office in
Michigan. If you do not wish to work at the location we suggested, you can apply elsewhere.

You can find any clerk’s contact details by visiting Michigan.gov/Vote

4, Michigan‘s poll workers are paid employees, not volunteers. To serve as
a poll worker, you must be hired by a clerk’s office and trained, Please do not show up to serve
as a poll worker on election day without having first been formally hired and trained by a
Michigan Clerk.

If you have general questions or comments about the role of a poll worker, about the process,
or if you are having difficulty applying with or contacting your suggested clerk’s office, feel
free to email us at DemocracyMVP@Michigan.gov

How do | become an election worker?

Your next step for becoming an election worker is to complete the official State of
Michigan State of Michigan Election Inspector Application and submit the full application
to your assigned clerk’s office for review.

Appendix - 00038
IT APP. 872

WV EL:br:7 OZOZ/9Z/TI OSW AG GHAISOAY
As a reminder, to become an election worker (also known as an election inspector
or poll worker) in Michigan, you must be a registered voter in Michigan -~ or if you are
between the ages of 16 - 17, you must be a Michigan resident.

We have listed a suggested clerk’s office for you to submit your application, as well as their
contact information, in a previous email. Please note that suggested clerk’s office assignments
have been made based on areas with the highest need for election workers and proximity, and
that our suggested clerk may not be your personal clerk’s office.

If you have a strong preference to submit an application to your local clerk over your suggested
location, you can find your local clerk’s information and office hours at Michigan.gov/Vote. Just
input your name, birth year, and zip code, and, on the next page, select “Local Clerk.”

Initial Training Video .

Before you attend the local clerk’s training and work the polls on Election Day, please view

this introductory election inspector training video from the Michigan Bureau of Elections (it’s
only about 10 minutes long). It will give you an overview of your role and an introduction to key
items to know on Election Day.

You can view the training video
here: https://www.youtube,com/watch?v=ul cavVSNoeY & feature= youtube

Can I sign up with a friend?

Absolutely! While we cannot guarantee you will be selected to work together on election day, we
encourage you to ask your friends, family and neighbors to sign up to serve together. If you are
hoping to work at the same location, have your friend fill out our online sign-up form

at Michigan.gov/DemocracyMVP, and then you can both submit your full and complete State of
Michigan Election Inspector Application (link above) to the same clerk’s office,

What happens after I submit my application?

Upon submission of your application, all future correspondence regarding your election worker
application status, training and next steps will come from the clerk’s office. Each clerk’s office
handles election worker hiring and assignments independently, so our office will be unable to
provide status updates on your application once submitted,

If you have submitted your application at least one week ago, but have not heard back
from the clerk’s office, please let us know so we can make sure you are placed in a jurisdiction
that needs your help on Election Day.

For questions, concerns or updates on election worker recruitment, feel free to reach out to us
at DemocracyMVP@Michigan.poy our check out our FAQ available

at Michigan.gov/DemocracyMVP. You can also help us recruit more election workers by
following and sharing our Democracy MVP on Twitter, Instagram, and Facebook at
@DemocracyMVP.

Appendix - 00039
I APP. 873

WY €L:7r:Z 0Z0Z/9Z/T1 OSI A9 CHATSONA
Thanks again for joining the team that is protecting and strengthening our democracy. We are
fortunate to have your help in this important endeavor for our state.

Attachments area
Preview YouTube video Democracy MVP Training Video

 

November Election Worker Next Steps
Inbox

MDOS-DemocracyMVP <DemocracyMVP@michigan.gov> Sat, Sep 5,
1:05 PM
to litlsecr@umich.edu

Dear Cynthia,

Appendix - 00040
I APP. 874

WY €L:rr:7 OZOZ/9Z/TI OSW A9 GHAISOTS
Thank you signing up to serve as an election worker in Michigan! You are part of an impressive
team of thousands from across the state who have stepped up to serve.

Please find your next steps for becoming an election worker listed below, as well as answers
to frequently asked questions.

Michigan’s elections need help in November. You’re doing your part ~ now help us recruit more!
After you follow the below steps to become a poll worker, follow this link to share on Twitter
and encourage others to join our team! You can also follow us at Democracy MVP on Instagram,
and Facebook.

Your suggested clerk’s office assignment and next steps:

Wayne County — Detroit City
Clerk Janice Winfrey
2978 W. GRAND BOULVARD
DETROIT MI 48204
313-224 3260

Your next step is to visit the Detroit Poll Worker Portal (link below) and select “Click Here to
Apply Online” to submit your information directly to the Detroit City Clerk’s Office.

Detroit Poll Worker Portal: Vote4Detroit net/PollAccess

You should hear from the Detroit City Clerk’s office within a few days of completing the portal
about signing up for a training session.

What if | want to work a specific assignment or polling location?

If you have a request to work a specific assignment, job, or polling location, please communicate
this with the clerk’s office where you apply. If the clerk’s office where you apply is not able to
accommodate your request, feel free to notify us and we are happy to refer you to a different
clerk’s office in need.

All suggested clerk assignments have been made based on highest need areas and proximity, and
that the suggested clerk may not be your personal clerk’s office. You may apply in any
jurisdiction In Michigan.

If you have a strong preference to submit an application to a different clerk, you can find your
local clerk’s information and office hours at Michigan. gov/Vote. Just input your name, birth
year, and zip code, and, on the next page, select “Local Clerk.”

Initial Training Video
Before you attend the local clerk’s training and work the polls on Election Day, please view
this introductory election inspector training video from the Michigan Bureau of Elections (it’s

Appendix - 00041
IT APP. 875

Z OZOZ/9TZ/T 1 OSW AF GHAISOAY

.
.

WY ¢cl-vv
only about 10 minutes long). It will give you an overview of your role and an introduction to key
items to know on Election Day.

You can expect to hear from our office with further additional training resources as we approach
November.

You can view the training video
here: https://www.youtube.com/watch?v=ul cav VSNoeY &feature= youtube

Can | sign up with a friend?

Absolutely! While we cannot guarantee you will be selected to work together on election day, we
encourage you to ask your friends, family, and neighbors to sign up to serve together. If you are
hoping to work at the same location, have your friend fill out our online sign-up form

at Michigan.gov/DemocracyMVP, and you can both submit your full and complete State of
Michigan Election Inspector Application (link above) to the same clerk’s office.

For questions, concerns or updates on election worker recruitment, contact us
at DemocracyMVP@Michigan.gov our check out our FAQ available
at Michigari.gov/DemocracyMVP.

Thank you again for joining the team that is protecting and strengthening our democracy. We are
fortunate to have your help this fall.

Sincerely,

Sally Marsh

Director of Special Projects
Michigan Departmént of State
Secretary of State Jocelyn Benson

 
   
          

Srittan
Notary Pubtle of
Wayne Counly
Expires 04/2
* Acting i tha County ot

Appendix - 00042
I APP. 876

WY €L:Pr:7 OZOZ/97/TI OSC 49 GCHATSOTY
AFFIDAVIT OF RHONDA WEBER

The Affiant, Rhonda Weber, being first duly sworn, hereby deposes and states as follows:

1. My name is Rhonda Weber. I am an adult citizen and resident of the State of
Michigan.
2, 1 was asked to help provide surveillance of the Department of Elections in the City

of Detroit for the November 2020 elections as suspicious activity had been reported there,

3. On election day, November 3, 2020 around 4:43pm on West Grand Blvd., I noticed
that a man working for the Department of Elections was on the street and sidewalk collecting
absentee ballots ina USPS mail tray. The tray was not secure; it had no lid. It was open and the
man would walk around with this open tray on the sidewalk and go into the street with the ballots

just loose in the tray.

4, Cars would driveway, roll down their windows, and drop ballots off into the tray,
5. I noticed multiple ballots being dropped off by one person.
6. The man from the Department of Elections simply accepted the ballots in the tray.

1 I saw a black SUV park off West Grand Blvd on the street. A woman with blonde
hair had a Tupperware filled with absentee ballots, She had to make three separate trips to dump
ballots in the man’s USPS tray using her large open Tupperware container. The woman was not
wearing anything official and it seems very odd that she would be dropping off this large number

of ballots on the street on election day.

8. People who dropped off absentee ballots on the sidewalk or from the street could

gct free food, drinks, and t-shirts, Groups were stationed before the man with the USPS tray and

Appendix - 00043
1] APP. 877

WY EL: rh7 OZOT/9T/TT OSW A9 GHATHONA
after him on the street. Photographs are attached to this affidavit. These photographs are true and

accurate depictions of what 1 saw on West Grand Blvd on November 3, 2020.

9. On November 4, 2020, I was again conducting surveillance on the Department of

Elections.

10. Around noon an off-duty police officer notified me that he observed a man taking

absentee ballots from the Department of Elections and putting them in his car,
11. [| then saw the man who had put ballots the backseat of his car,

12, E followed the man as he drove to the post office. True and accurate photographs
of the man at the post office are attached to this affidavit. The man wore bright red pants and was

driving a black Ford Crown Victoria with municipal plates,

13. The man went inside the post office and white trays were delivered to him that I

believe were filled with additional absentee ballois.

f4. At that time, the man noticed my surveillance. He aggressively backed his car up
and boxed me into where I was parked. Then suddenly, the man accelerated extremely quickly

and took off. While | could not catch up to him, I saw that he turned in the direction of the TCF

Center.

15, | Around 2pm, | was notified by the off-duty police officer that he saw the man in

the red pants return to the Department of Elections without any of the absentee ballots or USPS

trays,

a? ‘
AM MIKAS Lilo frl

Rhonda Weber

Appendix - 00044
I APP. 878

Z OZOT/9Z/TI OSIN 49 GHAISORY

vv:

WY €1
J
On this 2/7 th day of November, 2020, before me personally appeared Rhonda Weber,
who in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and
states that she has read the foregoing affidavit by her subscribed and knows the contents thereof,
and that the same is true of her own knowledge and belief, except as to those matters she states to
be on information and belief, and as to those matters she believes them to be true,

Loa J; L Much bf;

LIF ALUSHE ~s Name of Notary Public:

   

 
  

 

| Hotury Pally» Mleditern
é vo Bayne Couniy _/ wae
} My Sounmdsaton Explor Agi /, 2024 __. Lt40 ble County, Michigan
} Aatinyg Inthe Gonnly of OVE ee? 7
ne Gounly ot Gee

. . ’ it yo oy
My Comunission Expires: be TP end

Appendix - 00045
I APP. 879

PrT OZOT/9Z/TI OSIN 49 CHAISOTA

WY €1
AFFIDAVIT OF CHRISTINE L. MUISE
1. Christine L. Muise, being Hest duly sworn, and under oath. state the following:
h Tam an adult citizen of (he United States and a resident of Michigan.
2, Prive to the 2020 general election held on November 3, 2020, T received from the
Michigan Seeretary of State, Jocelyn Benson, an unsolicited absent voter ballot application, which
Was mailed tomy home address. A true and eorreet copy of Seeretary Benson's mailing is attached
to this affidavit as Exhibit A,
3, } was alarmed by this mailing because | did not request an absent voter ballot
application.
4, I legally voted in-person during the 2020 veneral election because. upon
information and belief. voting fraud is a serious problem, and it is facilitated by absentee voting.
VERIFICATION
1 swear that the forepoing is true and correct.
boy
( fh Mine AY 7 re
Christine L. Muise
fA
Sworn to before me and subscribed in my presence thisZ@’" day of November 2020,

fy yf) a
“7 fille C7: A Coat dé CC.

‘Notary Public

Les Lleida er County, 4777

My commission expires: _ LAG 2

LUCIE A. RAMSDELL :
NOTARY PUCLIC ~ STATE OF MICHIGAN

: pe pM gPAae
ane eee SAT EMAY

hy Goa icon Exoties Jan, 14, 2021
Aung In tia Couily of Py si iii iy

   

Appendix - 00046
I APP. 880

PPT OZOT/9T/TT OSI 49 CAATSON

-

WY eI
RECEIVED by MSC 11/26/2020 2:44:13 AM

<
=
po
—
~X<
aa

 

Appendix - 00047

I APP. 881
 
  

STATE OF MICIIGAN
JOCELYN BENSON, SECRETARY OF STATE
DEPARTMENT OF STATE
LANSING

Dear Registered Voter,

You have the right to vote by mail in every election. Voting by mail is easy, convenient, and secure.
During the outbreak of COVID-19, it also enables you to stay home and stay safe while still making
your voice heard in our elections,

There are two upcoming elections in Michigan this year: a statewide election in August and a national
election in November. If you would like to vote by mail in these elections, you can request that your
clerk mail your ballot directly to you by completing the enclosed form. After you have signed the form,
you can submit it in any one of the following ways:

¢ Option 1 — Scan or take a photo of the form that clearly shows your signature, and email it to
your clerk at the email address included on the bottom of your AV application.

OR

2 Option 2 ~ Mail or drop-off the form to your local clerk at the address included on the bottom of
your AV application.

Go to www. Michigan.gow/Vote for more information about how to return your absent voter ballot
application electronically.

Democracy is essential to the success of our nation, and your vote is the foundation of our democracy.
Thank you for doing your part by being a registered voter, and making your voice heard,

Sincerely,

uly nag

fi
Jocelyn Benson
Michigan Secretary of State

RICHARD H. AUSTIN BUILDING h ATH FLOOR h 430 W ALLEGAN h LANSING, MICHIGAN 48918

— ual

Appendix - 00048
I APP. 882

Z OZOZ/9Z/TT OSW Ad GHAISONY

vv:

WY El
Michivan Absent Voter Ballot Appliention Approved by:

Check elvelion(s) whieh you are requesting ballot{s).

| CT BoTH 2020 ELECTIONS —_[[] ELECTION: 8/4/2020 [] ELECTION: 11/3/2020 |

 

CHRISTINE LUCILLE iWIUISE See other side for additional instructions

 

i want to vote absentee in all future elections.
CI Automatically send me aa application for
every election

 

 

 

 

 

I certify that} arn a United States citizen and a qualified and registered elector of tha Michigan city of township listed above, and | apply
for an official ballot, to bo vated by me in the electlon(s) checked above, and the statements In this application are true.

 

X / /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Voter's Signature (Voter must sign - power of attorney is not acceptable) Date
Aug 4 Primary Nov 3 General
; Date luaving for ee no | Date leaving for this
this rentese Street Address address: / Street Address
f / aa
Date of return: Dato of return:
/ / City Stale Zip / t City State zip
3S ( ) '
crn/ Emall Address Phone #
Your email address and phone number help your clerk contact you if there ts a problem with your application or ballot.
Clerk's Use Only Primary ; Ballot No: General Ballot No:
Filed: / | Mailed: / / Returned: / / Mailed: / / Returned: f/f /
\
{ WoPet: Ovgus ' Clerk: | Clerk: |
; 8/4/2020
00005 8/4/2020 1030

AE

11/3/2020 Ballot No:
Vater No:
Inspector Initials:

Complete and return to: CHRISTINE LUCILLE MUISE

 

lll

 

 

 

 

 

 

UC

Appendix - 00049
I APP. 883

iil

911720

Z OZOZ/9Z/TI OSW 49 GHAISOTY

vv:

.

WY €1
ABSENT VOTER BALLOT APPLICATION INSTRUCTIONS
STEP 1, Fill out the application completely, You must sign the form to get aballot.
STEP 2, Deliver the application by one of the following methods:
1. Mail it, Make sure the envelope has proper postage and is addressed to your local clerk.
2, E-mail it. Take a picture of the form (or scan it) and e-mail it to your clerk. Make sure your signature is visible.
3, Deliver it in person to the clerk, the clerk's office, or the clerk’s authorized assistant, Someone in your immediate
family or living in your household can help you deliver this application. If that’s not possible, you can ask any

Michigan registered voter to deliver it for you. The person helping you must sign the “Certificate of Authorized
Registered Elector Assisting in Returning Application”.

CERTIFICATE OF AUTHORIZED REGISTERED ELECTOR ASSISTING IN RETURNING APPLICATION

1 certify that my name is, , my address is
, date of birth is / / ;

 

 

 

that | am delivering the absent voter ballotapplication of,
at his or her request; | did not solicit or request to return the application or make any markings on or alter it; I did not
influence the applicant; I understand that a false statement in this certificate is a violation of Michigan election law,

 

 

Date Signature

 

WARNING

You must be a United States citizen to vote. If you are not a United States citizen, you will not be issued an absent voter
ballot. A person making a false statement in this absent voter ballot application is guilty of a misdemeanor. It is a
violation of Michigan election law for a person other than those listed in the above instructions to return, offer to return,
agree to return, or solicit to return your absent voter ballot application to the clerk. An assistant authorized by the clerk
who receives absent voter ballot applications at a location other than the clerk's office must haye credentials signed by the
clerk. Ask to see his or her credentials before entrusting your application with a person claiming to have the clerk's
authorization to return your application,

 

 

 

Moving between August and November? You might want to apply for August only and apply for November after you move.
How to decide:

(1) If you’re moving within the same city or township and apply for both August and November, then as long as you update your
registration address before your clerk mails your ballot (usually around September 21), your clerk will send you a ballot to the new
address in November. You can still update your address after your November ballot is mailed but you will need fo filfout ~~
additional paperwork before you get your ballot.

(2) If you're moving to a different city or township, when you update your registration address* your old clerk will cancel your
absent voter ballot application for November and you'll have to reapply with the new clerk in your new city or township.

*You must update your voter registration address when you move (it isn’t updated automatically unless you update your Michigan
driver license/ID card). Find out how to update your registration address at Michigan.gov/Vote.

Already applied for a November ballot?
If you voted by absent voter ballot in March, you might have already applied for November, You'll get that ballot no matter how
you fill out this form. If you want to cancel your November request or have questions, contact your clerk,

Appendix - 00050

I APP. 884

Z OZOT/9Z/L IT OSC AQ GHATSOTY

.

vv

.

WY €I
SAL

x

Ester ta

ped! otto oto tefl YU

(=z
Nd ARS.
ys \

a
ES Us
Z *. Tox IN . fs

      
  

tio
Visi
mL on

re 7x

wa
Se

 

is SY A
WAS SAK Y
WA a if
Bit ys
VAN wk NAS

TG
IES

UNNI

t7, wo}

  

i ee it ie ANS

AES SPSAIES
FLING

O/SL-6068r IW ‘Buisueq
OSE0s XOg “O'd

we

erties
la da ace
1
VID1LE0"

sh

 

{2

 

Ve Ge a *

a iB}
y By 8
Us oe

po
@* |
0 a
m cp
sq via
SeU von
23 OLG
OM BRS
nz Gon
Qa” ne
° =

 

 

 

a

Appendix - 00051

I APP. 885

Z OZOT/9Z/I1 OSC 49 CHAISONY

.

vv

WY €I
 

 

IN RE: PRESIDENTIAL ELECTION
NOVEMBER 3-4, 2020
DETROIT, MICHIGAN

 

Thereby depose and testify under penalty of perjury as follows:

1, That I was an attorney for the GOP in Michigan on November 3-4, 2020,

2, That I am competent to testify based on my personal knowledge,
experience and observations.

3, That my testimony is true,

4, That I am an attorney and I am licensed in the State of Tennessee and I
have been continuously licensed in Tennessee since 1995, That I am also
licensed in the United States Supreme Court, Sixth Circuit of Appeals,
United States District Courts for the Northern and Southern Districts of
Iinois, United States District Court for the Eastern District of Michigan,
United States District Court for the Northern District of Indiana, United
States District Court for the Southern District of Ohio, United States
District Court for the Eastern District of Wisconsin, United States District
Courts for the Middle and Western Districts of Tennessee, United States
District Court for Nevada, United States District Court for Arizona, United
States District Court for Nebraska, United States District Court for the
Western District of Kentucky, and by the Association of Russian Jurists,

5, That my legal experience includes having written fourteen (14) books on
various subjects of the law including the following: Jn Re: The December

4, 2011 Parliamentary Elections Of The Russian Federation, The Law on

Appendix - 00052
I APP. 886

 

aa

nee

WV Cl-V7-é-0¢
 

 

Copyright of the Russian Federation, The Copyright Legislation of the
Russian Federation (2011), Reporter of All Russian Appellate Copyright
Cases, Volumes I-IV, The Civil Code of the Russian Federation, Volumes
LIV, The Art of Gittin' Paid, and The Law on Advertising of the Russian
Federation.

. That I was present on November 4, 2020 at TCF Center in Detroit,
Michigan as an attorney for the GOP and observed processing of ballots at
the Detroit Department of Elections Central Counting Boards for the
majority of the day and into the evening.

. That I worked with Jason R. Humes who was the leader of the MI-GOP
floor team that day.

. That at approximately 7:00 p.m, on November 4, 2020, it was brought to
my attention by various poll challengers who personally observed that
there were problem ballots that were not in the poll books that were being
moved between. the elevated restricted area to the center table which was
not accessible to any poll challengers, The elevated restricted area
contained approximately twenty (20) computers and twenty (20) Detroit
Department of Elections employees who had no oversight by poll
challengers. They were located on an elevated stage and their computers
were well above eyesight,

. That Jason R, Humes effectively challenged al) of these problem ballots
and requested that they be sequestered in order to preserve and record his

timely, well-stated challenge to these ballots. He made this request to

 

Appendix - 00053
I APP. 887

WV €LPP:G-020G/9E+4- OSAG- EATS
 

 

Messrs. Daniel Baxter and Chris Thomas, Mr. Humes explained the
challenge in detail as set forth in his sworn statement dated November 10,
2020.

10. That Mr. Humes challenged the problem ballots on the following bases:

1, After the problem ballots were removed from each AB on
Tuesday and Wednesday, we were denied all access to observe
the ballots including how they resolved each ballot issue;

2, Ballots were not in the electronic poll book or supplemental
printed poll book before the ballots were opened;

3, The ballots were all open and removed to an area with no
access to observe;

4, Signature verification could not be assured given access to the
absentee voter application was not available at TCE,

11. That the entire set-up of the administration and calculation of ballots on
November 4, 2020 at the Detroit Department of Elections in the TCF
Center was improper because a central part of their procedure was hidden.
and obscured in plain sight by the raised stage on which unknown
functions were performed involving ballots which were not subject to

observation, review, scrutiny or challenge.

Appendix - 00054
I APP. 888

 

WY €L:Pr:7 OZ0Z/9T/LI OSWEAD-CATSIO Aa
 

 

Sh bp

Mra \ga IV, Esq.

ti /pe leo
Date

Respectfully submitted,

KLINE PRESTON LA UP

 

-
JL LO \ 4
G, Kline Prestot1V, Esq (#01

one

Belle Meade Office Pari
4515 Harding Pike, Suite 107
Nashville, TN 37205

Tel: 615-279-1619

Fax: 866-610-9565

kpreston@klineprestonlaw.com

Appendix - 00055

I APP. 889

 

Z/L1 OSW AG GHAISON

1)

NZL
UCUOTT

TATE Cit
VYVV CLreVVo

 
NLA OO mer a ee Ne ee ne es ne se . oye es et ro

AFFIDAVIT OF ANDREW SITTO
I, Andrew Sitto, make this declaration under 28 U.S.C. § 1746 and based on my personal

knowledge and upon information and belief where noted.

1. Iam an adult citizen of the United States and a resident of Michigan.
2. On November 3, 2020, J served as a credentialed poll challenger for the November
2020 election.

3. I arrived at the TCF Center at 9:30 p.m. on November 3, 2020.

4, Treported to the counting room, which is a large room on the main floor of the TCF
Center. The room is about 100 yards long and about 50 yards wide with windows.

: 5. The poll challengers watch the counters who sat at tables comparing paper ballots
to Michigan electronic poll book or registered voter list (sometimes called the QVF) on computer
screens, Hach counter compares the ballot to an electronic database on his/her computer to
determine if the ballot correlates to a person who is registered to vote.

6. I was standing in the center of the room where there were replacement or duplicate
ballots for damaged ballots. I remained in this location from about 10:00 p.m. until about 4:30 a.m.
If a counter needed a duplicate ballot, they would come to this central location to take a duplicate
ballot.

7. I noticed a few times where workers would take duplicate ballots without any
formal check out process and hand them to other workers or take the ballots without the need to
make a duplication.

8. I observed ballots being duplicated where the original appeared to possess no

issues.

Appendix - 00056

I APP. 890
9. I was not allowed to get close enough to the duplication to see if the ballot was
being accurately duplicated.

10. However, I did see a large number of duplications where workers completed the
duplicated ballot as a straight ticker democrat ballot, and I am not confident that the original ballot
reflected the same.

11. L also noticed that Republican challengers would tell an election supervisor of a
challenge, but the supervisor would not process or document the challenge. This happened
repeatedly throughout the night.

12, At approximately 4:30 a.m., I thought everyone was going to go home as our shift
had ended.

13. There were two men in charge of the counting, one in his 30s and one in his 50s.

14. At approximately 4:30 a.m., on November 4, 2020, the man in his 50s got on the
microphone and stated that another shipment of absentee ballots would be arriving and would have
to be counted.

15. I heard other challengers say that several vehicles with out-of-state license plates
pulled up to the TCF Center a little before 4:30 a.m. and unloaded boxes of ballots.

16. At approximately 4:30 a.m., tens of thousands of ballots were brought in and placed
on eight long tables. Unlike the other ballots, these boxes were brought in from the rear of the
room.

17. The same procedure was performed on the ballots that arrived at approximately

4:30 a.m., but I specifically noticed that every ballot I observed was cast for Joe Biden.

Appendix - 00057

I APP. 891
18. While counting these new ballots, J heard counters say at least five or six times that
all five or six ballots were for Joe Biden. All ballots sampled that I heard and observed were for
Joe Biden,

19. | There was a shift change at 5:00 a.m. for the poll challengers. Many challengers
decided to leave at the 5:00 a.m. shift change, I decided not to leave and continued to monitor the
baliot counting.

20. Upon information and belief, the TCF Center was the only place where absentee

ballots were being counted,

21. 1 filled out about six or seven incident reports about what occurred at the TCF
Center.

22. At approximately 2:00 p.m. on November 4, 2020, election officials covered
windows to the counting room with cardboard to block the view.

23. A little after 2:00 p.m., I exited the glass enclosed room to take a break in the lobby
area of the TCF Center. When I tried to go back into the counting room, security guards refused
to allow me back in to monitor the counting

24. Previously, people could come and go freely into the counting room.

25. Election officials refused to let me into the room to observe the counting of the

military ballots, although I was a certified challenger on the attendance list,

26, The above information is true to the best of my information, knowledge, and belief.

27. Further affiant says not.

 

Andrew Sitto ~ <7

Appendix - 00058

I APP. 892
On this O+\bay of November, 2020, before me personally appeared Andrew Sitto, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and that
the same is true of his own knowledge and belief, except as to those matters he states to be on
information and belief, and as to those matters he believes them to be true.

Vad

CA Ss
Notary Public, O-@\elawts County, Michigan, *
My Commission Expires: Vo] SOSH
MICHAEL BADALAMENT 8s
Notary Public, State of Michigan was
County of Oakland

My Commission Expires 07-12-2026 . 7 7
Acting in the County of GQle anc} ue

tt

 

 

   

4

ot "
"
ip at Qs
“ys
use

Appendix - 00059

I APP. 893
 

 

 

INCIDENT REPORT

 

 

 

 

| TIME: Type of ballot: “] Absentee [_]Early Voting [Election Day [7] Provisional q
NAME f :

__ ix ye oN ‘ i hoy Vc t 4 YA i) |

ae \ 8 ao ' ey “uae Ps che Fe \

FULL ADDRESS \, VS oe Vooek (e 4 (SI Ks
C Se, ¥ yen ; fi \

oe kg :

PHONE PYLE SP LO peye mt) | B-MAIL t

PRN VB oe in

 

SOLO OT DIN Ad CAAISOTN

 

VE A SAO Cogs ry" al. Cony

LOCATION

 

 

 

 

 

 

 

Descxurtion OF INCIDENT (Use | back to continue if necessary)

 

 

   
   
  

: ~
STATE \y COUNTY NN =
tit Jus Bo \\} [a us fe
\ 4
Yo POLLING Tt. \h Ly /
MUNICIPALITY 5 setae YTS: g
pe ae 1 Gy | LOCATION A\nerrte

re CO Nea
\

 

  

 

Mor WY iala ta I me Uy 4 pe ye \- ( We Wl Ws NT) wih ey 5 Nin 1 eat yy ta iit
Vous Soe mye y POO yy “Lyin > Woon rot ya en ber fobho ws the. t Gey phe Meu
oak ky slo ‘Le es the / mitpe spertia: , ort they sh vt Pine Te BERTI Teper Biocd
VWs ' ed Poo beh kf Tayi es oy ve ry ttre 6 ee POUT V8 ARE OG dT
Lo. ‘ ey ° gf . toy
eS drigesic 4 esp He only foo cul AP EG Ith bard tee Price [yenp ite |
GO Very a oi Csi ettin the yorke spate rs nal the dye dteocb wy bak fe, A buffs t i}
24 Te See pepe var :
; ine oe myer ck, Oe aa ene oh vo hood ean shi Pac iy lien ‘ nel Ee yh :
thie Wye dbo el , POE De hy fob yeidy t is Yt ’
Me eee Piatt vie, Celt
( ue nfa re ) Mea circle oyye Nie wiht Dory (
Af wel An © yt (2a! yz oe AD. YON ye sechie actyit. Cezyys r wed G.. “Wbce be conn /

  
 

oy , net ie nh h !

Mya aa
5 Pr

WHAT REMEDY OR RESPONSE, IF ANY, WAS TAKEN WITH RESPECT TO THE INCIDENT

A {o oy {ws

ie, itn We |: | Gey | Baa &
LA GEN A + Uae al {ph
[ho we

C4 ps ach fer

 

res bs C ¥ “Hee Te Pop oh wt hped fo ae
vue Ly ov i c {ew hve (: ye Te | ) Nesy /
Ae Oa [ Cer } / pe re pe yy } wi hy i G, h my

yer poster Erevb eas howe

pipfard ®,

4

hag 7

 

RI IHogal Voting

{| Intimidation
[| Provisional Ballots [-] Poll Opening [—] Poll Closing [7] Violence [Challenge [| Other

Category of Incident (cheek all that apply)

[_] Electioncering [| Ballots [[] Machines £-) Election Workers

 

 

Is the Issue Resolved? [7] YES [JNO

Call taken by:

 

 

ne

 

Pald For by Donald J. Trump for President, Ine. |

 

Appendix - 00060
I APP. 894
(\ sy Vi Pyke ns ; .
Po ¢ letter paws FPS boadfick Sboulsl have beer fostead
‘| i " e Gor “[eal \ ai ro Le oe : a ‘ . { yyy if 4

& ) \ of . Ho Layee e lye it roe Ke ‘ HDS ‘ | fs be Co Ae i fw. c {! re fer

als) [hey ade Hh ye | The ye vote, Thal ts

fae DO oo

iif was kat! ¢ my bape CHER Ee I, kre { a Nes li Mt / Mp) ( ee fo Ce
eye ass . -

an poten tite Tryaae ko oF ; fo Lae
{A.- bye dhe yy tAS be 7 ihe pad eae ‘a (4 hel
Oy td iheet They

we bo
b ‘ “y 4 pe ple Ms ri !
dha cad . he fetes! bes Clete
ve I bes A ON ) ‘ |

. . \ ‘
ay “ qe o L fy [ye UpCe Masse pvr VIS OY ray al

et eh Xe (4d AN oA ee je eyes,
hie \ The a ty Nays The ae 4 "8 j: fy u oi ct de hoe

J yon ee ype IVY “hify

ihn she Phooabt. Sa 2 ccf " Me aie
WJ Wy no | yyy ts mul fr Hhe Re pul Ap ery Je ‘hon .
Fea bo Se enk orb me, bello pre pal fa pale

(a it hy he if, Th OP) “ [ ys [re ie le A A or fh “ “pe Mh f |
\. wy 4 cod \ ey | Stryea sted
Vy SEN ' ahs Coy \ oll { a Ny “- pel

Viucavl Vey me ( an I, | f ceil / Lb tye S he dhe ln m4)
eee Me continved toyed al me that

; fous ville» chee yy! Iyex \y oe cn eopyt y oO f Bol he

Cy) ( pry ae - a at 1 ce lt jh Cope m lo Y Jf iu A) fn fo

hove hoot [. oop 1 L / tt hs toda oy / we Cte ip if jj. PPLE C \
dhe head “supervise re He oh Sibi Leo bal Phe

( (for /. Cr ap ey Cane fy PPye bay i/. : |

‘
i

Uo f. al sors iss ’ fy ALON NO ‘| I «\ [h |) » Joe in ‘\ i. ( ef) Wa fay | bye fut aera
NEVE cays We dei WO ~

i fo ite i } PN Ne, ft ef ur oy CLS br dee, “4 be. pe J vad ‘|

Q
Forge bay bie oe if? Neti pie Oye

kas ;

(,) Coker bse ee | je oe At dP ee AS ee a / ey prenibi C yo ; 1 Fda > . (

: wags be Obras tind (iy hoa Iyer Ip / rhe “ rey IC Jared pry Cu)

p Gongs eee ee ew abved shook whlch iy a ak y hae ny
a a “ ( { \ Ny as aff Vary r The y A + val ( i > \fosy
Ga oe ry ad ce ty C4hey CLPY. r Weyrnc, a In beyer| f 4 Hest

Veg f ~ | | py | hie ch ;

. rb, " of, mihi pe | a re ve []
NE PP Ag | : . beer the
Wao | : oe afi yore », why hy (4 if Mtr. ) \.

he A y Li it vA V
oP 4 m hy po OMS | Cop gts A an

Appendix - 00061
I APP. 895

~

WY €L:Pr:7 OZOT/9T/LI OSW 49 GAAISONA

—

fer shief ! ‘ baflenyes
 

5 | sWw_/ & Kern

aa lernect re

J

 

Maran E Sheridan
NOTARY PUBLIG - STATE OF MICHIGAN
COUNTY OF OAKLAND

December 12, 2022 {
Acting In tha County of_ Oak laws

, . ON

 

 

 

IZ[0/2020

Date

Appendix - 00062
I APP. 896

WY €L:rr:7 0Z0Z/97/TI OSW A9 GHATSOTA
Case 1:20-cy-03791-JEB Document 5-6 Filed 12/22/20 Page 63 of 33k

AFFIDAVIT OF ARTICIA BOMER

The Affiant, Articia Bomer, being first duly sworn, hereby deposes and states as follows:

1. My name is Articia Bomer. [am an adult citizen residing in the State of Michigan.
2. | was trained and credentialed to be a poll challenger for the November 2020 general election,
3. I witnessed many election irregularities and violations of Michigan Election law, and | hope you

take my statement seriously. | am sharing this information under the penalty of perjury and would testify to the

same.
4. On November 3, 2020 between 9:30-]0pm, I reported to TCF Center. I was assigned to two
separate tables, Absentee Voting Counting Board (AVCB) 123 and 120. | immediately noticed that things were
not normal.
5. Election workers were allowed to wear Biden t-shirts or blue face masks. | recognized one of the
masks as being worn by Governor Whitmer. | also saw poll workers wearing “BLM” face masks in support of

Black Lives Matters, I am not passing judgment on this; | am a proud black woman. I note this because | had

been strictly told not to wear anything partisan or related to any candidates for office, So, election supervisors
séem to be implementing a double standard.

6, Election workers had, jackets, backpacks, purses, etc. on the tables and on the ground. There was

no system to check your personal effects. Some people even had coolers for food with them.

&

z
7. I observed an electioh worker pull a ballot from an envelope where the circle was completed next

wi

to the name Donald J. Trump. | could see this because the marking was at the very top left corner of the ballot.
£
Instead of processing the ballot, 1 say the election worker push the ballot back into the envelop and place put it

with the empty envelopes.

8. I] saw election workers but ballots on the ground instead of in any sorting pile or secure

container, This concerned me because it was right next to open backpacks and purses, At one point, I thought I

AD

pendix - 00063
TAPP. 897

 
 

 

may have seen an election worker stuff a ballot into her bag under the table, but I do not have 100% certainty
because | was not close enough to verify with certainty.

9. At points, election workers would put ballots into USPS ways on the floor instead of processing

them in the normal fashion. I saw that votes cast for Donald J. Trump were put into these USPS bins.

10. I observed election workers run ballots through the tabulator multiple times without first
properly clearing the tabulation machine.
11. IT observed that there were no specific barcodes on any of the ballots, so I believe that the same

ballots were tabulated multiple times. Additionally, the tabulator seemed to simply record the additional ballots

and no one working at the election did anything to void the additional votes.

12. It seemed to me that once the tab with the ballot number was ripped from the ballot, there was no
way to know who cast the ballot or any sort of distinguishing features to the ballot.

13. ] saw one election worker run a stack of ballots through the tabulator four separate times.

14. I saw an election worker peel white correction tape from the ballot. A few times, I observed
white correction tape on a ballot jam the tabulator. The election worker would then remove the correction tape

and run the ballot as usual. The ballot was then counted as any other ballot.

15. I saw on the computer monitor that a ballot that had been cast for straight ticket republican was

OTE

overridden and not properly tabulated.

SW 4

16. It seemed that the atnfosphere in the counting room grew more hostile throughout the evening as

0/9

3

the news announced that Donald J. Trump led in Michigan.

£

ATV £1

17. I witnessed a male table leader say “No. This is OUR house tonight.” It seems he was referring
to the counting room being the democrats’ house. This table lead then said, “they will do what we say from

here on out,” seemingly referring to republican poll challengers and poll watchers.

18. Around or a little after 4am on November 4, 2020, I saw around 50 new boxes/trays, full of

ballots, brought into the counting room.

Appendix - 00084
TAPP. 898

 
ee LE

 

ee ee

19, What struck me was that election workers were cheering instead of complaining abour having to

Process the new ballots. I found this odd.

20. Around 5:30am election supervisors announced that all the ballots that Just came in had been

counted and that everyone could start Cleaning off their tables. It would have been impossidle to count that

many ballots in approximately 1 hour,

21. Asa poll challenger, I was frequently intimidated and told to stand back, more than six feet,

‘Bomeh

Articia Bomer

On this Dlstth day of November, 2020, before me personally appeared Articia Bomer, who in my
presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states that she has read
the foregoing affidavit by her subscribed and knows the contents thereof, and that the same is true of her own
knowledge and belief. except as to formation and belief, and as to those

Aho Aro

Nahe of Notary Public:

A ALA 4 Yuk County, Michigan
My Commission Expires: a! YO Me.

LATASHIA A. Nox
NOTARY PUBLIC, STATE OFM
OF WAYNE
MY COMMISSION EXPIRES
ACTING INC FES Aug. aa

* Cucl GYUL

IV EL:bP:T OTOT/9T/L1 OSIN AQ CSATIOSU

Appendix - 00065
TAPP. 899

 
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 66 of 331

Nov. 20, 2020 5:45PM Village Health No, 1957 =P I
Village Health
Urgent and Family Care
12150 30 Mile Rd. Washington, MI 48065 PH: (586) 752-7256 FAX: (586) 331-2323

 

FACSIMLE TRANSMITTAL SHEET

 

DATE: [i- 2.0 - 2020

atin: _ fal
raxnumBer: yy - 429-1445
RE: AA bAVI TS - PAlei Pe CYMTHIA DYALLOLAN

NUMBER OF PAGES, INCLUDING COVER: IS Wee uolst Covert
SHEET

COMMENTS:

Fom: PHIL. O'HacvorAn AU to0+ OS LZ.
1] Aff paws - Pan 2 OYALLounN “3 pgs:
SMMINEMT - Pie 2 mM. a'HAerpear) ~ 2 238-
3) PEULMLATION Phine Ml o' YarohANW — 5 pas,
) pakuAwe Coury pbsenvaDp | - Cwm IA 0! Mmdowt - 25%,
5) _STARONENT ~ Same, CyNTH I O'WAUoKAN ~ 2 PS:

 

thane yp

Confidentiality statement:

The attached infarmation is CONFIDENTIAL and is protected under the Privacy Act of 1974. Its intended for the
use of the addressee(s) Identified above, This faxed material must be destroyed appropriately when its use Is no
longer required. If the reader of this message is not the Intended recipient(s) or the employee or agent responsible
for delivering the attached information to the intended recipients(s), please note that any dissemination
distribution, or copying of this communication is strictly prohibited, Anyone who receives this communication an
error should notify Village Health immediately and return the original message to the address as the top of the
tover sheet via U.S. mail.

Appendix - 00066

I APP. 900

WY €L:rbZ OTOZ/9T/LT OSI A9 CAAISOR
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 67 of 331

Nov, 20, 2020 5:45PM Village Health No, 1957 PL 2

affidavit of Philip M. O'Halloran
Philp M. O'Halloran, being sworn, declares under penalty of perury

| Philip M. O'Halloran, a register voter in and eltizen of. the State of Michigan make the following
statement of record, 4 “

Rea: Movements of white Panske moving truck on November 4*,

At 3:15 pm on November 4%, | spoke-with Andre Gilbert.on the floor of the TCF Canter. He is an
official working for the Department of Elections, who assured me that there would be no further
ballots brought over from.the Department of Elections or anywhere else. asked If all the drop
boxes had been emptied and ballots had been brought to the TCF Center. He answered that they
had, | asked if the drop boxes were. still capable of having ballots placed inside, and he said that
they-had been locked and-that they were scheduled to be pulled off the streets in a few days. |
asked if any ballot was found at the postal service and delivered late, wauld it be counted andhe
said ‘ ‘absolutely not”.

At approximately 5:30pm on Wednesday, November 4", 2020, | drove to the alley off 3°9 Avenue
due south of West Grand Blvd and due west of the Detroit Department of Elections (DOE), | was

with three other people who.were Republican election observers watching the election-related
activities outside the Department of Elections. .

We observed the comings and goings In ‘the alley. for several minutes when | remarked to the
others that there was a white Penske Truck parked on 3" Avenue and pointing in the direction of
West Grand Blvd., that was similar, if not identical, to the one that we’d sean transporting pallets
ofcom plated 2020 General Election ballots from.DOE,to the TCF AV Counting Board,

Several minutes later | notload that there: Was a heavy duty’ white nickup truck behind the
white Penske truck and inside there were two heavy ‘set black males in their twenties who
appeared to be watching the Penske truck, They were just sitting idle, ‘not doing anything but
looking straight ahead at the truck.

Our group decided to 5 depart the area, but t before I left, | walked south along ard Ave. to the
light/stop sign? and, crossed over to the side of the street where the Penske (lie plate 2352303)
and pickup {City of Detroit #186227), were Parked.

l then photogra phed the truck and the pi passenger side ofthe nickup, which, had both its: passenger
side wheels an the sidewalk, the same as did the Penske truck and another, white pickup further
down the street toward West Grand Blvd. (see photo).

Appendix - 00067

I APP. 901

WY €L:pr:7 OZOT/9Z/T1 OSW 44 CHAISOAS
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 68 of 331

Nov. 20. 2020 5:46PM Village Health No 1957 PB. 3

| walked around the front of the pickup and politely addressed the two occupants “excuse me,
’'m doing some election observing. Could you tell me what's in the truck right there? Are there
any ballots in there?”. The driver responded “No, It’s empty”. | left the area shortly afterward.

Later in the evening, | returned with my wife, Cindy at approximately 9:30 pm, at which time we
noted that both the Penske truck and the pickup truck were still in the same location and,
notably, the two occupants were also still seated In the pickup. We suspected that they had been
there forthe past four hours or more and wondered why they were essentially guarding anempty
delivery truck into the night hours.

“Y . Feat .
te we:

My wife and | left the area and proceeded to TCF Center, jwhere we attempted sto enter to
perform challenger duties for the GOP, but were denied entry:to the building by security, We left
soon after this and decided to drive back to the DOE. As we approachdd, we witnessed the
white Penske truck driving West on first W. Milwaukee Avenue and then West Grand Blvd. We
surmised that it had turned into the alley behind the DOE, possibly picked up a load at the
building's rear loading area and then turned right onto 2 Avenua, and right onto W. Milwaukee,
The white pickup was no longer present. We followed the Penske truck froma distance down the
Lodge Freeway and onto Steve Yzerman Drive and watched it slowly back into one of the service
antrances behind the TCF Center and, after several minutes, It disappeared Inside the TCF Center
(see photos and video),

WV €I-7y-7 0Z0Z/9Z/I1 OSI Aq GHATHOA

At this time, we proceeded to the front of TCF and managed to enter the building, We went down
the stairs to the entrance to the AV Counting Board where we were denied entry by members of
a 6-8-person Special Operations team of tactical Detroit Police officers led by a Sgt. Barrick. After
what was, at times, a heated discussion between the election authorities who barred our entry
and a GOP official named Brian Szmytke and an ensuing more civil discussion with the police and
later Sgt. Barrick, | informed the Sergeant of my concerns that the white Penske truck MAY be
delivering ballots to the TCF Center, which we had observed it doing on at least one occasion
prior to Electlon Day, | explained that the truck would enter through the garage door (sally port)
at the rear of the TCF Counting Boatd room. | added that, if there are ballots In the truck, and If
they arrived after the close of the polls at 8 pm on November 3", that such delivery and
subsequent counting of these late ballots would be a crime (see video),

The sergeant agreed to look into it but admitted that he would not be searching the truck himself,
but rather would refer it to Detroit palice investigators. | asked how soon that could take place,
He didn’t answer definitively. At this point, Mr. Szmytke, asked the sergeant if he could check to
see if the truck was inside the building as | had claimed. Sgt, Barrick agreed to do this, | then
proceeded to my car and drove again to the rear of the TCF Center on Steve Yzerman Drive to
confirm that the truck was not leaving. | watched if for perhaps half an hour and then left the
area, | was unable to learn what the sergeant found, if anything, regarding the
white Penske truck,

Signature page attached

Appendix - 00068

I APP. 902
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 69 of 331

Nov, 20, 2020 5:46PM Village Health No 1957 PL 4

Affidavit of Philip M. O'Halloran

Signature page
¢ Philip NO’ Halloran
7 sworn to before fhe on _Oaviember QOYn AOQO

ALARA CXMAA LS LZ

Notary Public State of Michigan, County of (2G V land .

pated _/WVe~4e 2b. 2020

 

My Commission Expires: _( A.- 407 BOR
CATHERINE SWETICH
Notary Public, State of Michigan
unty of Oaldand

 

 

Gemma Dee. 30, 202
[alin Oo oad

Jlsayen

Appendix - 00069

I APP. 903

WV €Lrr:% OTOZ/9Z/T1 OSI 44 CAAISORS
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 70 of 331

Nov. 20. 2020 5:46PM Village Health No, 1957 POS

Statement of Philip M. O’Halloran rega rang observations on October 8t", 2020

\, Philip M, O’Halloran, a Republican was performing volunteer election observations with my
wife, Cynthia O'Halloran, outside the Adams Butzell Detroit Absent Voter Satellite Center at
10500 Lyndon St. on the above date.

We entered the facility and spoke for a while with two.election workers there, This v went -
smoothly and we returned to our car: While | was observing the surveillance camera systern
outside, my wife and | noted a.young lady; who laoked to be between the ages of 18 and. 23,
walk ftom her car in front of us toward the facility's entrance. She was openly carrying 3 ballots.
as if she was dropping them off inside. Several momants later she.came out of the building
(without the ballots) and returned to her car. My wife noted several.dreadlocks- throughout her
hair and she had khaki pants and a light pastel button down blouse, She appeared to have a
Millato complexian and a bigger-boned body appearance,

Less than an hour later, after we had left the above facility and gone to Northwest Activity
Canter Absent Voter Satellite Canter, 18100 Meyers Rd., we were talking with a supervisor, a
Mis. Outlaw, who was explaining the system and answering our questions,

While we were conversing with Ms. Outlaw inside the center, someone walked in the door
approximately 15 feet to our right and began walking in the direction of Ms, Outlaw. My wife
noted that it was the same girl with braids that we had seen at the Adams Butzell Center. At the
same time, | also-turned to look at her and noted that she was carrying what | estimated to be
at least 5-6 ballots openly in one hand, This struck me as suspect since Michigan law requires
only immediate family members or people living together to handle ballots, other than their
own, with a few other exceptions that didn’t seem to apply here.

When | glanced back at Ms. Outlaw she appeared to be concerned that we were viewing the
young lady with the ballots and moved quickly to physically interpose herself between us and
the woman so that we could no fonger see the ballots, She appeared to be holding her hands
up, palms facing the young woman Ina signal to move back toward the door she came In
through. At the same time, the young woman glanced quickly at my wife and | with a look of
concern, She stepped back toward the door and, at the non-verbal direction of Ms. Outlaw,
placed the ballots into a small box that was just inside the door.

At this point, Ms. Outlaw returned to us and resumed the conversation before we left the
room. While walking out | looked down into the small box to view clearly the stack of halfa
dozen or so ballots that the young lady had brought in and confirmed that they appeared to be
completed ballots with a signature on the outside. She soon led us upstairs, where | asked to
view the surveillance equipment that was monitoring the outside drop-boxes.

There, | asked her where ballots were stored after collection and she stated that they were
stored irra jocked room, to which only she has the key. | then asked about a hypothetical
situation, in which a person was seen by staff to be inserting, say, one hundred ballots into the

Appendix - 00070

I APP. 904

WY €Lrr:7 OZOT/97/TT OSW AG GAAISOR
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 71 of 331
Nov. 20, 2020 5:46PM Village Health No, 1957 = PL 6

drop box or submitting them to the center's staff, | asked what her staff's response would be
and she said that this would definitely raise concerns, since it would not be viewed as legal,

| said that was reassuring but then ralsed the Issue of the young woman carrying six ballots into
the canter that we had witnessed downstairs, She paused before responding “she,..works for
me”, | asked her why she was bringing them inside the center instead of upstairs to the locked
room. She paused again and'stated “she got ther from the locked room”. | stated, “but, wait, 1
thought only you have the key, right?” At this point she said something to the effect of “where
are we going with this?”, after which | said | was Just trying to understand why she would be
bringing ballots into the AV Center from the locked room upstairs. She did not have an answer

and with the conversation apparently at an impasse, my wife and | thanked her for her time
and left the facility not long afterward. ct

I declare under penalty of perjury, that the foregoing statements are true and correct.

DATED tie? Pay “iNevenbes 2020, Meh Sh Me)

Philip’ O"Hallofan <

On this ao” day of November, 2020, before me personally appeared Philip O'Halloran, who in
my presence did exeoute the foregoing affidavit, and who, being duly swom, deposes and states
that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and
that the same is true of his own knowledge and belief, except as to those matters he states to be
on information and belief, and as to those matters he believes them to be true,

oe

a

a" ‘
Notary Public, ak ly od County, Michigan
= og My Commission Expires: 1-30-93 a

( CLEARY, AALB 024
a = ae

 

CATHERINE SWETICH
= -~ Ngtary Publlo, State of Michigan
mo “+ >" Gounty af Oakland

My Commission Expires Dec, 30, 202:
Aoting in the County OL Na

 

 

 

Appendix - 00071

I APP. 905

WY €L:pb:T OCOT/9Z/TT OSI 49 CHAISOR
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 72 of 331

Nov. 20, 2020 5:47PM Village Health No 1957 =P 7

cee. . DECLARATION OF PHILIP O7HALLORAN

1, Philip O'Halloran, under penalty of perjury, declare: as follows: ,

1,

Tam at least 18 years of age, and I have personal knowledge of the facts as stated i in this

Declaration,

Tam registered to vote in the state of "Michigan. :
5 On or around October 8th my wife Cynthia oO" Halloran and I went fo the. Detroit

Department of Blections on West Grand Blvd. in Detroit. I wanted to participate in the

political process and exercise my rights as poll challenger during the signature .

verification and ballot handling process, which was being done differently 1 than in prior
elections in which I had volunteered. I was also concerned about the possible use of the
Relia-vote ballot processing system. My wife signed up as a poll worker and shared my
concems. We also wanted to learn about other opportunities, namely when and where we
could observe the processing of absentee ballots and learn about the entire procedure,
including the camera monitoring of the thirty or so drop boxes located throughout the
city. We met Mr. Caven West, Deputy Director to the Detroit City Clerk. Mr. West was
either unable or unwilling to provide us access to observe the signature verification
process and procedure regarding ballot security. Mr. West was either unwilling or unable
to answer many of our questions related to other opportunities to participate. inthe —
process. Mr. West gave me his email address and offered to track down the information
we were seeking if I sent him a follow up: email detailing our requests. He refused to
provide us with his phone umber

On October 12, "2020 1 sent an email to Mr. West. The email (a copy of which i is ‘attached
hereto) outlined our request to observe the Processing ¢ of absentee ballots and view the
ball ot storage procedure. Mr. West still has not responded to that email,

On October 22, 2020 my wife, Steve Potter, ‘Georgia Dixon and myself again went to the
Detroit Department of Elections for answers. ‘We were told Mr. West was out sick, We

met with Mr. George Azzouz and Mr, Daniel Baxter. Here again, they were either unable
of unwilling to provide us with many atiswers or meaningful access. Again, we were told
to memorialize our requests via email and they assured us they would respond.

Appendix - 00072

I APP. 906

WY EL: bP7 OTOT/9Z/IT OSI 49 CHAISOSY
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 73 of 331
Nov. 20. 2020 5:47PM Village Health No 1957 PL 8

Specifically, they stated they would provide the detailed written procedure, followed by
the DOE in the processing of absent voter ballots, . ;

. On October 26, 2020 I forwarded the email I had sent Mr. West to Mr. Azzouz and Mr.

Baxter and again, emphasized our concerns and Tequests for access (also attached).

'7, On October 27, 2020 I received a less than fulsome response from Mr. Azzouz. It was
still unclear how the signatures were being verified and we were still not able to ascertain
when and where we could observe the signature verification process and ballot security
and storage.

8. My wife and I were repeatedly denied access to observe the signature verification process

"and to observe the storage and security procedure for absentee ballots.

9. On November 1* Steve Potter and I again visited the DOE and met with a supervisor,
who, after we showed our challenger credentials, did permit us to view a single signature
verification. When Mr. Azzouz and Mr. Baxter saw this, they were unhappy with the
supervisor and Mr. Azzouz let her know this, Upon further questioning, Mr. Azzouz did |
inform us, finally, that all ballots were stored in a locked room and that it was under 24/7
camera surveillance,

10. On November 3, 2020 at approximately 2:30 p.m. I was present at the TCF Center -
located at 1 Washington Blvd. , Detroit, Michigan 48226.

11. TCF Center was used as the Detroit Department of Elections Central Counting Board,
where absentee ballots are processed and counted.

12. Iwas duly authorized and eligible to serve as a poll challenger at the TCF Center.

13. I’m not sure when this occurred but I-was given several blank incident reports and told to

fill them out should I witness anything irregular,

14.1 was told during my training by the Republican party not to aggressively engage anyone
verbally and to avoid speaking directly to poll workers but to direct questions and
coticerns to their supervisors, ”

15. On November 3 at 2:45 Pp. m., aman knocked on the outside door next to the garage at
the back of the TCF AV Counting Board. Several moments later, Daniel Baxter arrived
and opened the door for him and two people entered with a Dodge Caravan (IL plates

118078), They brought in ten USPS trays of ballots, There were no signatures or hand-
off paperwork at the ballot receiving table,

Appendix - 00073

I APP. 907

WY EL: Prt OTOT/9Z/TT OSI 49 CHAIAOR
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 74 of 331

Nov. 20, 2020 5:47PM Village Health No, 1957 9

16.

"Elections van, plates 090490. They would not answer questions about where the ballots

At 3:25 p.m., four men walked in carrying two USPS trays from a Department of

were from. «

17.

18.

At 5:10 p.m.; five USPs trays arrived at the back entrance, side door, DOE. van plate
118078, © te

On either November 3 or 4" (I can’t recall for certain which day)... asked a supervisor a

mundane procedural question, but our conversation was almost immediately interrupted

. by at least two loud and intrusive Democrats.(lawyers or challengers =I did not sée

. visible credentials) who stated that I could.not ask her this question. I found such

antagonistic behavior to be a frequent oceurrence. Poll workers were told by Demoorat

. Operatives, some of whom refused to provide credentials on request, that their six-foot

19,

‘separation privileges or other rules were being, violated (they were not). The poll worker
would then protest loudly against the false injustice and J, or a GOP colleague, would
soon look for a counting board with more cooperative workers:

On a.later occasion, I was performing my duties as a challenger watching a poll worker
compare the numbers on the ballot envelope and identification tab. I would lean in for

-about 1-2 seconds to match the. numbers and then would swiftly step back to a six-foot

. separation. I did this with extreme deference to the poll worker, probably at the cost of

accuracy in my observations, At one point, a heavy-set black male came walking very
fast toward me and yelled “get back SIX-FERT!” J told him I already was approximately

' six feet back but he loudly insisted I had to get back further and used his own height as a
' visual guide. I took a step back and was about to resume my duties when the poll worker

— a large man in his thirties - whose work I had been observing, tired to the first man

_ and said “THANK you. was about to ELBOW him!” and he made a motion to me with

20.

-his elbow. He then tumed to me and said angrily: "you ‘bout to get an elbow!” J left that

counting board not long afterward.
At the October 25" challenger conference on the floor of the counting board at TCF
hosted by the chief election contractor for-the City of Detroit, Chris Thomas; I had asked

' him ifwe would be:permitted:to challenge from the raised platform in the center of the

counting board known as “the stage”. He had responded that he would “take that under
advisement”. He never got back to me. On either November 3 or 4" I asked fellow GOP

Appendix - 00074

I APP. 908

WY EL: v7 OZOZ/9Z/TT OSI 49 GH AISORY
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 75 of 331

Nov. 20, 2020 5:48PM Village Health . No, 1957 PL 10

challenger, Bob Cushman to join me in going up onto the stage. On it were maybe a
dozen computers, apparently used to monitor the vote counts coming in from dozens of
tabulators below. We asked a few of the half'a dozen or so staff on the stage to explain
the process to us but they declined, I then approached Mr. Thomas, seated at the back
comer of the stage, He looked up and before I could complete a sentence angrily yelled
“you get the hell down offa here!” I protested briefly that we should have a right as
challengers to view this aspect of the vote count but then complied with his instructions.
21, On November 4" in the afternoon I was monitoring the transfer of the military ballots
when we noted that a poll worker approached the tables adjacent to the ballot receiving
tables, where a large (estimate 3,000) blank ballots were laying in several open postal
trays, The worker picked up at about 3 blank ballots, without signing them out to anyone
or logging them anywhere and walked back to her counting board. I followed her and
then spoke with her supervisor despite loud objections from Democrats (whether
challengers, lawyers or uncredentialled operatives, I don’t know). I showed the
supervisor that this worker had simply laid the ballots:on the table'in a haphazard,
insecure fashion and I asked if there were several duplications that she was about to

WY €L-rb:T OTOZ/9Z/TT OSW AF GAATSO

perform. She stated that there were not and that she was merely saving steps by pre-
positioning the blank ballots in the event she needed them for a duplication. 1 alerted a
GOP lawyer who took over the situation.

. 22, At around the same time frame I was told by a.challenger that a fellow GOP challenger
was being blocked from viewing duplications being performed by two Democrats. Those
blocking her were two very large male Democrats who stood shoulder to shoulder. I was
told that when.the female GOP challenger asked to be permitted to see the process, they
refused to comply. and evenblorked her by placing a large bin that blocked her access

.from the side. I came upon the situation as the challenger was walking away from the
table appearing very distraught andl 9 was able to confirm the shoulder to shoulder
positioning of the two Democrats standing behind the duplicators. ”

23, On November 4", several GOP challengers chanted “Stop the count” to alert the DOH
management to our exasperation at being unable to perform our duties, even despite our
lawyers pleadings. The chanting ended in less than two minutes. J then heard multiple

loud hostile comments from poll workers and Dem operatives such as “throw ‘etn all

Appendix - 00075

I APP. 909
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 76 of 331

Nov. 20, 2020 5:48PM Village Health No, 1957 PB Uf

out!” and “call the police!” About 20 police officers subsequently arrived. There were no
scuffles that I could see.

24. My firm impression, based on multiple interactions involving both myself and my
observations of other GOP challengers, between poll workers -- including several
weating “BLM” masks and/or tee shirts - Democrat operatives, including lawyers and
many uncredentialled persons acting in a thuggish manner, is that there was coordination,
of their actions and that the tactic of working together to make and support specious
accusations against GOP challengers was deliberate and designed to intimidate, with the
threat of police action against us, which was successful in several instances. I believe that
the ultimate goal of the organizers of this reprehensible, flagrantly undemocratic behavior
was to prevent we Republican chaliengers from adequately performing our duties. It was
quite a successful ploy.

25. Talso affirm that in many previous elections, in which I served as a challenger for the
GOP, dating back to the mid 1990’s and in jurisdictions as diverse as Southfield,
Rochester and Detroit, I have NEVER. seen hostile, orchestrated obstruction of my ability
to perform my lawful duties as a Republican challenger. In fact, as recently as August 4!
of this year at the primary on the same TCF floor in Detroit, I was always treated with
respect and was never hampered in any way in doing my job. Until November 3" my
interactions with poll workers, supervisors and election officials have always been cordial
and professional. Therefore, I conclude that the well of good will and professionalism
was poisoned deliberately by those with an agenda other than ensuring fair and honest
AV Counting Board proceedings,

26, I declare under penalty of perjury, that the foregoing statements are true and correct,

DATED this 2D; Gay of November 2020. LE, Uhr

Philip O’Hallran_ 7”

On this a0 day of November, 2020, before me personally appeared Philip O'Halloran, who in
my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and
that the same is true of his own knowledge and belief, except as to those matters he states to be
on information and belief, and as to those matters he believes them to be true.

 

OATHERINE Bye inhigen
lotary Public, ot Mi
nasa
My Gemlssian Exp ec. 30,
ating in he County o_O lane:

 

 

 

\

Appendix - 00076

IT APP. 910

WV €L:br:7 0Z07Z/9Z/T1 OSW AQ GAAISONY
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 77 of 331

Nov. 20. 2020 5:49PM Village Health No, 1957 =P 12

(GAKLAND COUNTY ELECTION
OBSERVATION REGARDING CELL PHONE
USE IN POD 2

I, Cynthia, Ao Halloran, under penalty of perjury, declare as follows:

! worked at ‘Oakland County Elections on Tuesday, Nov, 3, 2020 asa duplicator for Military Absentee
Voter ballots. The location was 2111 Pentiac Lake Rd, Waterford, MI, and | worked | in Pod 2.

J OCOZ/9T/TT OSC A9 GAATSOAY

| observed a man walk into Pod 2 in the late afternoon/early evening and hold outa cell phone with his
arms fully extended in front of him at eye level. He was about 10-15 feet to my right front. He held it
out for approximately 1 minute. He was not texting. | thought it was unusual that he had his arms
extended [n that position for that long.

Note: a tabulator machine was located approximately 30 feet in front of him at 12’oclock at the opposite
end of Pod 2,

WV €1-¢7

Description of the man: Caucasian, mid to-late 30's in age, 5’8 or 3’9 height, medium build (carried a
few extra pounds). Dark hair, blue or green eyes.

| alerted people nearby “Hey, that man has a cell phone in here!” “We aren’t allowed to have phones!”
’m sure he heard me. Then someone behind me said, “Oh, yeah that is the IT guy,” so | assumed |
should not worry or question his use of a cell phone further.

| did recognize that it was indeed the IT guy, who my supervisor Heather referred to at the beginning of
the election process, The same man came back at the end of the night to sit at or hear what | believe

was the adjudication area, |, along with a supposed female Republican pall watcher, waited for the tally
numbers to come out,

(left the Oakland County Election site approximately 11p.m or 11:15pm. | proceeded to walk to the lit
parking area to where my vehicle was located. In the dark (what | would call the median), center of the
‘horseshoe driveway, was an individual pacing with a lit cigarette, There was only one other vehicle at
the time who was fortunately leaving when | was walking to my car. The median area was extremely
dark, however, the person with the lit cigarette was moving quickly in my direction.

| suddenly felt very scared and walked even quicker to my vehicle. He was about 20-30 feet away and |
started saying prayers. Fortunately, my car was parked where the other car was backing out and
leaving. | made jt to my Vehicle safely and noticed that the Individual who was carrying.the It cigarette

was the same IT guy who has holding up his cell phone in Pod 2, He proceeded in the direction of some
other vehicles.

Respectfully submitted,

Cynthia A. O'Halloran

Appendix - 00077

I APP. 911
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 78 of 331

Nov, 20, 2020 5:49PM Village Health No 1957 =P, 43

Line belle. Date; /i {~ bD~ gO DO

Cynthia A, O'Halloran

On this cy day of November, 2020, before me personally appeared Philip O'Halloran, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and
states that he has read the foregoing affidavit by him subscribed and knows the contents -
thereof, and that the same is true of his own knowledge and belief, except as to those

matters he states to be on infornation and belief, and as to those matters he believes them
to be true,

Lo. Obes dpe :

Notary Public, Aq Vv land County, Michigan
My Commission Expires: _jd.- 20- AOA

 
 

"Way uo Ge
ublic, of Michigan
\Gounty of Oakand 8

    
 

u

Appendix - 00078

TAPP. 912

WV EL-bh:T OZOZ/9Z/TI OSI Aq GAAIFOM
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 79 of 331

Nov. 20. 2020 5:49PM Village Health No 1957, P14

STATEMENT OF CYNTHIA A, O’HALLORAN
OBSERVATION -: SATELLITE VOTING CENTERS
. October 8, 2020

 

, Cynthia A. Halloran, under penalty of, perjury, declare as follows:

lama 5 Republican and. resident in the State of; Michigan, and t was performing: volunteer election '
abservations with my husband, Philip.M. O’Halloran, outside the Adams Butzell Detroit Absent.Votar
Satellite Center on 10500 tyndon Street, Detroit, MI on October 8, 2020.

Observations upon entering the building: we snoke with {2} individuals: 1 caucasian + pall worker
(employee) — short hair, overweight (late 50’s). In discussions, she shared that she was laid off from her
government position but was called back to work the polls. The other poll werker was a petite, black
woman who sat behind a table (alse late 50's) The two individuals were stationed almost immediately
as, you enter the building (off te the left side) upon entering the building, We asked several I questions
about: how and when the ballots are picked up.from their site, etc. '

After speaking, primarily to the Caucasian poll worker, we left the building and sat in our car for several
minutes. | witnassed a young lady walking on the sidewalk, possibly late teens, with a larger bonded
build, carried a few extra pounds, but not obsese, wearing a pink or pink striped button-down dress
shirt, khaki/tan colored pants, around 5’8 or so. Hair: dreadlocks, skin: milato (light-skin African
American). She was walking on the sidewalk towards the entry of the Adams Butzell satellite center
carrying ballots - 4-5 or so in hand, We waited in our car in the parking lot for the same young lady to
come out empty handed. We then left the location.

Our next location was the Northwest Activity Center Satellite - 18100 Meyers Rd, Detroit, MI - we
walked in and headed down the stairs where we were Intraduced to a woman named Outlaw. Note:
She had (what | believe to be a blue cottony top} with an oval embroidered patch displayed an her right
side of the top stating Outlaw. Medium skinned African Americati woman — around 5’7 or 5'8 — carried
extra pounds, mid or late 40's. 2. braids ~ one braid hung over each side of head. | confirmed that the
patch on her top was indeed her name “Outlaw” to which she confi rmed — “yes”,

My husband, Philip M. O'Halloran, and | each asked a series of questions ranging from the topic of the
drop box and security measurés taken for Absentee Ballots.

i then noticed the same (khaki/tan pant wearing) young lady coming into the room while we were
talking to Outlaw. She was heading towards Outlaw. | gave my husband a wide-eyed look and slightly
touched (brushed) his arm as if to alert him ta what | was seeing. Outlaw immediately in mid-discussion
hurried over to where the (khaki/tan pant wearing) -young lady who was carrying a large handful of
ballots — approximately 6-8 ballots. There was a lang table located to the right as soon as you enter the
room with baskets sitting on top. There were at least 2 other individuals sitting behind the table area.
Outlaw held her hands up in a quietly-motioned “STOP” position in front of the young lady whe was
holding the ballots mid-level at her chest, (Outlaw’s hands touched the young lady’s hands ~ who was
holding on to the ballots). Outlaw’s hand motioned toward the basket to the young lady and she stated
a few words. The young lady gave a slight nod a and then placed the ballots into the basket upon the
direction of Outlaw. .

Appendix - 00079

I APP. 913

PrT OZOT/9T/TT OSI AQ GAATSORS

*

WV €1
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 80 of 331
Nov. 20. 2020 5:50PM Village Health No. 1957 =P O15

STATEMENT OF CYNTHIA A. O'HALLORAN
OBSERVATIONS — SATELLITE VOTING CENTERS

OCTOBER 8, 2020- PAGE 2 ,

My husband asked further questions about ballot storage and she mentioned a locked area, to which
only Outlaw had the key and that no one would be entering the room. Philip asked Outlaw about the
(khaki pant wearing) young lacy who was carrying several ballots into the center, “who was she?”
Outlaw’s response was “she works for mal” He also questioned why the (khaki/tan pant wearing) young
lady was bringing them (downstairs) inside the voting center from the locked room (upstairs)? Outlaw
then said “she got them fram the lacked room.” Outlaw moments ago stated that she was the only one
who had a key to the locked room, At this point, | could feel tenstons from Outlaw, who then stated,

“where are we going with all of this?” I stated that “we are just trying to get a batter understanding of
the process,” . \

We then met with another associate (secretary) located on the maln floor. Since It was during the lunch

hour and we walked towards the doors to where we saw the drop box and asked several questions
pertaining to the camera/security,

Respectfully submitted,

Cynthia A, O'Halloran

Lbady 0 Mab ton. bate; fi RO “AO RD

yn thia A. Halloran

On this _O day of November, 2020, before me personally appeared Philip O'Halloran, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and
states that he has read the foregoing affidavit by him subscribed and knows the contents
thereof, and that the same is true of his own knowledge and helief, except as to those

matters he states to be on information and belief, and as to those matters he believes them
to be true. .

t

, Loar. Po = Lh Ak Lites Aaron,

Notary Public, “Arg i tes acl County, Michigan
My Commission Expires: /9-20- Aoay

 

CATHERINE SWETICH
Notery Public, State of Michigan
County of Oakland
My Commission Expjras Dae, 30, 2024
Acting in the County of Ac lA ath

 

 

 

Appendix - 00080

I APP. 914

PPT OCOT/9T/TT OSI AG GAATAORR

WV el
AFFIDAVIT OF JANICE HERMANN

The Affiant, Janice Hermann, being first duly sworn, hereby deposes and states as follows:

My name is Janice Hermann, I am an adult citizen and resident of the State of Michigan.

I served and was trained to be a Republican challenger for the November 2020 election in
Detroit, Michigan at TCF Hall.

On November 4, 2020 upon arriving at TCF Hall, I noticed that the hall was very large with
hundreds of tables, but there were only a small number of Republicans challenger assigned
to tables.

Specifically, Republicans were not assigned to tables where election workers were
duplicating ballots. This process entails taking the original ballot and copying the votes by
hand on a new ballot so the ballot can be run through the tabulator.

The election supervisors and workers would not let Republican Challengers watch this
process or get close enough to see the process.

This was highly disturbing because the vote can simply be changed by hand and then run
through the tabulator. My understanding is that state law requires members of both parties
to witness the duplication process to ensure its integrity.

This did not occur.

Appendix - 00081

WV €I'rr:7 OZOZ/97/TIT OSW AG GHAISON

IT APP. 915
 

 

VREAT LAKES JUSTICE CENTER

 

10.

 

he beet a . plication Process, My polite efforts were often met with hostility.
“walls Tkers would present their backs between me and the process going on, creating a
ee a ballot removed from the spoiled ballot box. As the election worker was duplicating
allot, | asked to see it to make sure it was being duplicated properly, | was shown the
allot from a far distance away, too far for me to read it. Then, the ballot was quickly
disposed of. As a challenger, it was literally my job that day to watch election processes
Such as this, but 1 was repeatedly disallowed from doing so and saw alarming acts of
Intimidation,

At one point, | saw a woman wield a letter opener as a weapon to make sure the observer

Was not close enough to see what she was doing as she duplicated ballots. This was also
witnessed by my friend who was accompanying me, along with other observers.

At no time did I ever see an election worker or supervisor authenticate signatures to process
any ballots,

I saw election workers attributing names and birthdates to ballots that did not appear in the
computer system,

] saw the election workers repeatedly set aside ballots that did not appear on the voter list,
and I was given no indication of where they were taken and why.

T also saw election workers attribute ballots to very early birth years, Once | caught on that
this was occurring habitually, I noted one voter who was supposed to have been born on May
29, 1921, began voting on January 31, 1900, and registered to vote in Michigan in 2010.

 
 
  

‘Aq GaATSOTa

i
}

 

7 OZOT/9T/T1 OSW

*

by

.

WY £1

 

 

 

 

 

 

 

 

 

 

] also noticed a very large number of voter registrations had taken place in September and
October, 2020,

 

 

When the election workers processed all of the military ballots, I tried to observe the
plication pro lots as there were no Republican challengers allowed to
was denied the ability to witness any duplications of

without warning.

Appendix - 00082
I APP. 916

 
  
 
  
      
     
    
   
   

  

On this iz
aS tt thdayof
who in my prese y

   

i Ay , 02
ct nee did execute the foreon:

: ak that she has read the foregoing affidave

Mat the same is true of her own knowledg

On information and belief, and as to those

0, before me Personal

  

rf : ly appeared Jani

ffi : anice Hermann,

y ne and who, being duly sworn, deposes and
ubscribed and knows the contents thereof.

e :
m ne belief, &xcept as to those matters she states to
alters she believes them to be true.

   
 
 

 

 
 
    

   
   
 
     
      

Namie of Nojafy Public:

Odvleucd County, Michigan

My Commission Expires: q] 31] 20tG

Thad Bylvester

NOTARY PUBLIC, OAKLAND COUNTY, MI
My Gonimiasion Expires 07/91/2026

Asling in the Qounty of paelns

   

IT APP. 917
AFFIDAVIT

|, Jason R Humes (Affiant), personally appear before the undersigned notary public, and under
oath or affirmation make the following statements:

My name is Jason R Humes, {aman adult citizen and resident of the State of Michigan, |
volunteered to be a MI-GOP poll challenger and was trained for the November 3, 2020 election.
The multiple trainings included specific training for the Detroit Absentee Ballot Counting Boards
taking place at TCF Center, During my observations on November 3, 2020, which started at 7
am and ended at 8 pm, | was assigned to lead the MI-GOP team at the absentee ballot
adjudication review screens (approximately 12 screens / stations in total) located in the middle
of the room alongside the raised platform.

| personally observed 1-2 screens from approximately 8:30 am to 7:30 pm, except fora break
when the election workers took a break. Each adjudication screen had two election works who
reviewed the computer-generated overlay which included a green highlight with a large check
mark if readable and a yellow highlight with no check mark if unreadable. Election works and
challengers were unable to see original voter marking of ballot unless the election workers
removed the overlay. The majority of the time election workers quickly decisioned each ballot
and did not remove the overlay to review all the markings on the ballot to see the entire intent
of the voter. Each election worker adjudication team was asked by MI-GOP Poll Challengers if
the team was balanced, with one declared republican and one declared democrat, Out of the
approximate 12 election worker teams, only 2-3 were balanced during the day. At
approximately 10 am one of the adjudication screens | was observing had an error message pop
up on the screen, Within a few minutes, upon my observation, all the screens had error
messages and the terminals at the raised platform were also Impacted, The election IT
employees were scrambling for at least 30 minutes to restore the computer system. No
explanation was provided on what caused the computer issue.

Page 1 of 2

Appendix - 00084
I APP. 918

Z OZOZ/9Z/TT OSW Aq GHATHORA

VP:

WV el
    

7. | ate 11 [te Be ao

Axtinature of Afant

tale of Michigan

county of CAKIaweA

Signed and sworn to (or affirmed) before me on | | | / 0 2020

»y son & Humes |

Prirted nanie(s) of imividual(s) making statement

who proved to me on the basis of salisfactory evidence to be the person(s)
who appeared before me,

Ver sonally Known
or
_____Produced Identification

Type of ID

Monet O Vom (hes

Signature of notary(Fblic

 

 

(Name of notary, lyped, stamped or printed)
Notary Public State of Michigan Stamp/Scul

My commission expires:

 

  
  
  

 

lan Akin
of Michigan
County

Expires 11/13/2026
% Acting nthe County of Aallanal _
vous

vay a
ublic
Oakland

   

Page 2 of 2

Appendix - 00085
I APP. 919

Z OZOZ/9T/TT OSW 49. GH ATSON

by

WV €T
AFFIDAVIT

|, Jason R Humes (Affiant), personally appear before the undersigned notary public, and under
oath or affirmation make the following statements:

My name is Jason R Humes. | aman adult citizen and resident of the State of Michigan. |
volunteered to be a MI-GOP poll challenger and was trained for the November 3, 2020 election,
The multiple trainings included specific training for the Detroit Absentee Ballot Counting Boards
taking place at TCF Center. During my observations on November 4, 2020, which started at 9
am and ended at 8:30 pm, | observed AV counting board 1, 2 and 6 and was assigned to lead
the MI-GOP floor team which involved coordinating MI-GOP volunteers and attorneys.

At approximately 9:15 AM, | observed AV counting board 1. Upon arrival at the table, | noticed
the problem ballot bin was completely full (approximately 200-300 ballots) so | requested to
speak with the supervisor or team lead, Jason Mcgowan was the team lead and he provided
the following explanation. The counting team had scanned each ballot in the electronic poll
book, and the ballots did not come up. The counting team also checked the supplemental
printed poll book and they were not found on the list. Given the ballots did not show up in
aither pail book (electronic or printed), | challenged all the ballots in the problem bin. Chris
Thomas became involved and he explained it was likely due to election employee error caused
by them likely not clicking save and close when issuing the ballots. This was troubling to me
because the absentee ballots envelopes upon receipt by the clerk were to be verified against
the voter record confirming the ballot number, name and signature. The problem ballots were
removed from AV counting board 1 and taken to the raised platform with my continuous
observation, Upon arrival, Daniel Baxter reviewed a few ballots in detail and determined the
ballots were in the wrong AB. The supplemental list was obtained for the AVCB 2 and the
ballots were returned to AVCB 2, | observed approximately 15 ballots being reviewed against
the electronic poll book and printed supplemental list and one ballot, #2497 was still nat In the
poll book, | challenged the ballot; it was placed back into the problem ballot bin and then |
informed our lead attorney. | also challenged ballots 7044 and 3251 at AVCB 6 for the same
reason. All of these problem ballots were removed from the AVCB’s and taken to the raised
platform at the center of the room. We requested on numerous occasions access to this raised
platform area which contained 15-20 computer workstations and election employees along
with numerous ballots and problem ballot bins, but we were denied.

At approximately 7 pm, after the military ballots had been completed, it was brought to my
attention the problem ballots that were not in the poll books were moved from the restricted
area to the center table where each AVCB comes to receive ballots for thelr respective table. |
astimate the number of ballots to be 5,000 to 7,000, | was asked to get a full explanation from
the lead election officials with an attorney present. Attorney Kline Preston joined me in an

Page 1 of 3

Appendix - 00086
I APP. 920

Z OZOZ/9Z/TI OSW AQ GHATHOSY

.
*

WY ely
extensive, approximately 30 minute discussion regarding the ballots with Daniel Baxter and
Chris Thomas. They explanation the ballots were not showing up in the electronic poll books
and supplemental printed poll books due to election employee error. They explained when the
ballots were returned to the clerk’s office the election workers did not complete the check in
process by not clicking save and close on the last screen, They explained this is why they were
not showing up on any list because there was no record of them being received. We asked to
be shown the process for one of the ballots. They walked over to a terminal at the raised
platform area and showed us the state of Michigan voter record system. They went into a few
screens and showed us the final screen were the election worker needed to click save and
close, | then asked to show us how this example ballot signature was verified. They explained
if the voter had an 1D or driver's license the signature would be contained in a box they showed
us in the State of Michigan Voter record system. In this case, the voter did not have a signature
in the box so | asked how this signature was verified, They explained they would go to the
absentee ballot application and verify the signatures match, | asked them to show us the
absentee ballot application in this example and they explained they did not have access to
those records at TCE, We then asked how we could be assured these problem ballots were
properly verified and the answer was trust us. We then asked what the process after these
problem ballots were returned to each AVCB. They explained each ballot was going to be
checked against a 3" version of the printed supplemental poll book and if the ballots were still
not on the list that each ballot was to be manually entered the electronic poll book.

After a quick discusston with our attorneys, Kline Preston and | quickly returned to Mr, Baxter
and Mr, Thomas. | challenged all the problem ballots on the following basis,

1. After the problem ballots were removed from each AB on Tuesday and Wednesday, we
were denied all access to observe the ballots including how they resolved each ballot
issue

2. Ballots were not in the electronic poll book or supplemental printed poll book before
the ballots were opened

3, The ballots were all open and removed to an area with ho access to observe
Signature verification could not be assured given access to the absentee voter
application was not available at TCF

We demanded, per the challenge process, that each ballot be marked challenged, entered into
the poll as challenged and allow us to write down each ballot number, Mr, Baxter and Mr,
Thomas repeatedly denied the challenge on the grounds it was not a valid challenge,

Page 2 of 3

Appendix - 00087
I APP. 921

Z OCOZ/9TZ/TT OSW 49 GHAISOSY

WV €1-rV
| f( [2 kao

ignature of Affiant

Stale of Michigan

County of Gatland

Signed and sworn to (or affirmed) before me on { } 10 [202.0

Dale

wy Jason R Humes |

Printed nanve(s) of individual(s) making slalement

who proved to me on the basis of satisfactory evidence to be the person(s)
who appeared before me.

v Personally Known

or
Produced Identification
Type of ID

Kal O- Vion (ibe

Signature of notdfy public

 

 

(Name of notary, typed, stamped or printed)
Notary Public State of Michigan Stamp/Seal

My commission expires:

    
 

 
 

arel J Van Akin
Wolary Public of Michigan
Oaktond Gounty

Expires 11/13/2028
§ Acting wi the County of hh Lid

  
    
     

Page 3 of 3

Appendix - 00088
I APP. 922

Z OCOZ/9Z/TT OSI AQ GAATHONY.

.

WY €1-77
. I served as an inspector at the TCF Center AV Counting Board in Detroit.

. Lam competent and able to testify if called to do so.

. [have been registered to vote in the state of Michigan for 42 years.

. 1 can be contacted at IIIa

AFFIDAVIT OF PATRICIA BLACKMER

CHATS Od a

Patricia Blackmer, do depose and state the following under penalty of

perjury:

I have personal knowledge of the facts stated herein.

I make this affidavit of my own free will.

WY €L:7b:Z OZOTZ/9Z/T1 OSI AG

a

On Monday, November 2, my husband, Ron, and I were working at counting
board #19 at the TCF Center AV Counting Board in Detroit. Our three sons
and two other friends, all Republicans, were each working at different
counting boards. At the end of the night, after our counting boards had
completed the end-of-shift procedures, we exited the room to go home. My
son Brendan was the last one left. When he didn't come out, I went in to see
what was taking so long.

Brendan was with a small group of people including two Republican
challengers, an attorney, the AV director, and others. He had been asked to

sign as the Republican on the check-out sheet in the black Poll Book for

1

Appendix - 00089
IT APP. 923
several counting boards because the sheets were missing Republican
signatures. I was uncomfortable with his signing for counting boards he had
not worked and, therefore, could not affirm numbers of ballots inside the
ballot boxes.

9, I looked at a handful of the green Transfer Case Seal Certificate cards (in the
plastic sleeves secured to the outside of the boxes with a seal) and noticed
that most were not complete. I was going to point this out to the attorney,
but when he found out I was a Republican and that there were five other
Republicans waiting outside the room, he immediately asked me to have all
of them come in so we could expedite closing down the rest of the
incomplete counting boards’ check-out sheets.

10. After some discussion with the attorney and others, it was agreed that we
would sign as the Republican but include the words "seal numbers only"
beside our signatures since that was the only information we could

_verify. Three of us began signing in this manner, two simply signed their
names having missed this last instruction, and two did not sign at all. The
five of us signed as the Republican for likely more than three quarters of the
134 total counting boards.

11. On many of the sheets, the words “if possible” were written in parentheses

by hand on the line for the Republican signature. Some sheets only had the

Appendix - 00090
I APP. 924

WY €lbrZ OZOT/9T/TI OSW 49 GHATSOTA
signature for the Democrat, while others had no signatures at all. Some
check-out sheets were completely blank.

12. 1 myself and one Democrat worker proceeded to fill in or correct the seal
number for several rows of counting boards. Then a second Democrat
worker replaced the first one because the first one had to leave.

13. In one case, there were three seals on one bag. One was white plastic,
another was metal, and a third was another metal seal looped onto the first
metal one. We called the director over to figure out what to do. He
proceeded to cut all three seals off, put them inside the bag, and secured a
new metal seal on the zipper.

14. At one point during the night, I noticed a pile of 7 or 8 metal seals lying
beside a small plastic bag they had apparently been in left unattended on a
table.

15. We finished around 10:00 PM--two hours past the 8:00 PM time our shift
was scheduled to end.

16. It is worth noting that back in October, training classes were being
cancelled, as was ours. On October 8, I found out that a friend and some
others had shown up for training that morning only to be sent home, as the

class was being limited to the first 100 people in line.

Appendix - 00091

IT APP. 925

WY El:rr:% OZOZ/9T/TI OSW 49 GAAISOTA
17.1 immediately called the Detroit Elections Office and got through to
Monique Stevens. It was 4:50 PM. I told her about the people who had
been sent home that morning. She said she knew about it and that it was
because too many people had signed up. I asked how it was possible for too
many people to have signed up. She said another group in the building was
taking applications. I asked what group it was. She said she didn't know.

18. I asked how Detroit could be sure to have equal amounts of people from
each party if they just took the first 100 people in line. She said, "They'll
figure that out on the day." I asked how they could be sure to have equal
amounts from each party if there were two groups taking applications. She
said again, “They’ll figure that out on the day.”

19. I asked when the next class was. She said tomorrow morning, October 9. I
asked how many people were signed up. She said there were 89 so far, but
that she didn’t know how many the other group might have scheduled. She
advised we atrive early and bring our patience and a coffee to drink. I
immediately signed all seven of us up, hoping everyone could get off
work. They did. We arrived 45 minutes early for class and received our
training.

20. It is also worth noting that the procedures we were taught in class were

different from what we were told to do when we arrived for work.

Appendix - 00092
I APP. 926

WY EL:rr:% OZOZ/9Z/II OSI 49 GAATSOTA
FURTHER AFFIANT SAYETIT NOT

{ declare under penalty of perjury that the foregoing is true and correct, (28

US Code § 1746.)

Dated this 21st day of November 2020,

bn. Leees. 4 pce Pocrpr toe

(Signature of Affiant)

 

Patricia Blackmer
(Printed name of Affiant)

 
   

WY €l:Pr:% OZOZ/9T/TI OSW 49 GHATSOaA

Surin Yo rile EAI YD ern BA dd, 2,

ign AUS

  

* Bebra Haas

¢ Notary Public of Michigan
e Oakland County

«

Expires 02/1 4
© Attng in the County of a f a Cah
sa Pa

Appendix - 00093
I APP. 927
 

GREAT LAKES JUSTICE CENTER

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 

CHERYL A. COSTANTINO and EDWARD P. AFFIDAVIT OF ROBERT
McCALL, JR., CUSHMAN
Plaintiff,

-VS-

CITY OF DETROIT; DETROIT ELECTION

COMMISSION; JANICE M. WINFREY, in FILE NO: 20- -AW
her official capacity as the CLERK OF THE
CITY OF DETROIT and the Chairperson of JUDGE

the DETROIT ELECTION COMMISSION;
CATHY M. GARRETT, in her official
capacity as the CLERK OF WAYNE
COUNTY; and the WAYNE COUNTY

 

BOARD OF CANVASSERS,
Defendants.
/
David A. Kallman (P34200)
Erin E. Mersino (P70886)
Jack C. Jordan (P46551)
Stephen P. Kallman (P75622)

GREAT LAKES JUSTICE CENTER
Attorneys for Plaintiff

5600 W. Mount Hope Hwy.
Lansing, MI 48917

(517) 322-3207/Fax: (517) 322-3208

 

AFFIDAVIT
The Affiant, Robert Cushman, being first duly sworn, hereby deposes and states as follows:

1. My name is Robert Cushman. I am an adult citizen and resident of the State of
Michigan.
2. I served and was trained to be a poll challenger for the November 2020 election in

Detroit, Michigan.

 

Appendix - 00094
I APP. 928

WV €1:rr:T OT0Z/97/TT OSW A9 GEAISONY
 

GREAT LAKES JUSTICE CENTER

 

3. During my observations of the normal processing of ballots on November 4th
between about 7:45 a.m. and 8:30 a.m. I was substantially obstructed from performing my
challenger duties of observing and making notes at Board Number 31. The persons involved either
directly or indirectly involved: 1. A worker named Joe, 2. A supervisor named Miss Browner, 3.
an unknown person with no credentials, 4. a Democratic Challenger with credentials and one of

the AVCB leaders named David Nathan.

4, On Wednesday, November 4, 2020, Detroit election officials told us that they were
going to process military ballots last. I did my best to try to observe the processing/duplication of

the military ballots.

5. On November 4, 2020, I was surprised to see numerous new boxes of ballots arrive
at the TCF Center in the evening. I first noticed these boxes in the distribution area after many of
the military ballots had been distributed and processed. I estimate these boxes contained several

thousand new ballots when they appeared.

6. The main list of persons who had registered to vote on or before November 1, 2020,
was listed on an electronic poll book, often referred to as the QVF. As J understand it, the
Supplemental Sheets were the lists of persons who had registered to vote on November 2, 2020 or
November 3, 2020.

7. I observed that none of the names on these new ballots were on the QVF or the

Supplemental Sheets.

8. I saw the computer operators at several counting boards manually adding the names

and addresses of these thousands of ballots to the QVF system.

9, When Lasked what the possible justification was to counting ballots from unknown,
unverified “persons,” I was told by election supervisors that the Wayne County Clerk’s Office had

“checked them out.”

10. I challenged not one ballet, but the entire process as the names were not in the QVF

or Supplemental Sheets and because the DOB’s were all wrong, all being marked as 01-01-1900.

11. An Election Supervisor near board number #86 advised me to go to the podium of
election officials and ask one of them to help me. I did, and I enlisted the help of one of the leaders,

a young man named Anthony Miller.

Appendix - 00095
I APP. 929

 

WY EL:Pr7 OZOZ/9Z/TI OSW 49 CHAISOTa
 

GREAT LAKES JUSTICE CENTER

 

12. Mr. Miller walked me back to board number #86 and asked what I wanted the
challenge to say. I said that I did not want to challenge just one ballot, but the entire process, as I

was witnessing several thousand ballots inputted illegally.

13. Mr. Miller advised the computer operator what to type in as a challenge so that it
was part of the Official Record in the Poll Book for Board Number #86.

14. _I challenged the authority and the authenticity of all of these ballots that were being
processed late with absolutely no accompanying documentation, no corresponding name in the

QVF, and no corresponding name in the Supplemental List.

15. Every ballot was being fraudulently and manually entered into the Electronic Poll
Book (QVF), as having been born on January 1, 1900. This “last” batch of ballots was processed
in the 8:00 p.m. to 10:00 p.m. time frame.

16. When I asked about this impossibility of each ballot having the same birthday
occurring in 1900, I was told that was the instruction that came down from the Wayne County
Clerk’s office.

17. Mr. Miller was very clear about these late ballots and that the instructions were

coming from the Wayne County Clerk’s office.

18. I was surprised and disappointed at the preponderance of dishonesty, irregularities,

and fraudulent tactics at the November 3, 2020 election at the TCF Center.

19, The above information is true to the best of my information, knowledge, and belief.

20. Further affiant says not. RIA 4 (E ccwces

Robert Cushman

On this 7th day of November, 2020, before me personally appeared Robert Cushman, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and that
the same is true of his own knowledge and belief, except as to those matters he states to be on

information and belief, and as to those matters he believes them to be true.

Stephen P. Kallman
Notary Public, Eaton County, Michigan
My Commission Expires: 11/26/2025

Appendix - 00096

IT APP. 930

 

WY €Lpb:7 OZOZ/9T/TT OSI AG GAATHOTA
 

 

ie,

AFFIDAVIT OF JENNIFER SEIDL

The Affiant, Jennifer Seidl, being first duly sworn, hereby deposes and states as follows:
1, Yam an adult citizen of the United States and a resident of Michigan.

2. I served and was trained to be a certified challenger for the November 2020 election
in Detroit, Michigan at TCF Center.

3, On November 3, 2020, I arrived at TCF Center about 6:45am. I checked in with
my credentials shortly after 7:00am, The hall was very large with around 134 counting board
tables on both sides of the room with a rows of scanners, tabulators, long tables and a large raised
platform from where the adjudicators and election officials worked. There were at least 10 stations
with computers set up on this platform.

4, Election officials wore either white or black long shirts with an election insignia on
the left chest. I did not see any identification tags on the poll workers. Poll workers wore a white
tops and black pants or skirts.

5, Challengers for the democrat party wore credit card sized pins as well as a small,
round lime-green sticker. These stickers were usually stuck to their upper arm or upper back, The
organizers gave non-partisan or independent observers/challengers different types and colors of
identification.

6. 1 first observed counting board numbers 2, 3, and 14, but because of being
understaffed, I also tried to monitor several others as well. Consistently, poll workers told me to
stand six feet away from the tables, regardless of proximity of poll workers. On occasion election

workers allowed me to take one step towards the table for around fifteen seconds, but I was still

too far away to see any details of the ballots or computer screens,

 

Appendix - 00097
I APP. 931

 

nner YELL YC OC0T/9Z/I1 DSW A9 CAATIOT
 

7. Monitors were set up at every counting board table, and I noticed in the lower right
hand corner a red message that said “Backup Overdue.” I asked an election official what it meant,
and he said he did not know. I noticed this message on every monitor I saw throughout both
November 3rd and 4th, 2020.

8. Sometimes viewing the monitor was insufficient because the information would
flash on the screen too quickly.

9. Within the first two hours of observing, the amount of ballot duplications that each
table was performing grew exponentially. The duplication efforts were taking place without
oversight or signatures from both political parties.

10. Looking across the room, I could tell when election workers duplicated ballots
because election officials in white shirts stood behind the poll workers at their counting board
tables. Unfortunately, this positioning blocked certified challengers from overseeing the process.

11. I] tried to stand on the other side of the table to observe the duplications from the
front, but election officials reprimanded me and disallowed me from doing so.

12. 1 estimate that I was blocked from observing about hundred ballot duplications.

13. From the duplications I did see, election workers provided reasons for the
duplication, including: voter did not return the correct ballot, voter used two different colored ink
pens, ballot could not be scanned properly, and most perplexing was “bad” ballot.

14. I witnessed two opaque USPS bins full of “bad” ballots sitting on the floor by a
counting board table. I asked an election official to explain the “bad” ballot and to see an example
of one compared to a “good” ballot to which he obliged. He said the paper had an issue or perhaps

there could be ink in the lower left-hand corner of the ballot. I could not discernibly see any

“Appendix - 00098
I APP. 932

WY €L:pr:T OT0Z/9Z/TI OSW Aq GEATAORS
 

difference or markings on these ballots, and he could not provide me any further information.
When I probed further, he said he would be back. I never saw him again.

15.  Atone table, I saw a single ballot duplicated four times. I was told by the table lead
that the first duplicate was because of the wrong precinct. The second was user error. The third
was the wrong precinct again. I managed to see that notes in the QVF and that the incorrect ballots
were listed, The duplicate ballots were in numerical order.

16. —_ Lestimate I saw 3,000 to 4,000 duplications during the time I was in the TCF Center.

17. Anelection official told me that one precinct mailed the wrong absentee ballots to
about five thousand voters that all 5,000 had to be duplicated by hand.

18. TCF Center was extremely chaotic. Ballots were stacked in piles everywhere and
most of the counting occurred with no semblance of checks or balances. 1 observed election
workers of all levels of carrying around ballots without privacy sleeves the entire time I was there.

19, I returned to the TCF Center on November 4, 2020 at about 11:45am.

20. I folded my credentials into a clear plastic case on a thick lanyard, so they would
not get damaged. New challengers had their credentials printed on a letter size sheet of paper
folded lengthwise and pinned to their shirt.

21. Before entering the room, I noticed there was a gathering of around 60 Democrats
being briefed outside the entry doors. The Democrat challengers again had a small round green or
yellow sticker on their upper arms or chest, but no other form of credentials or identification was
visible.

22. The tone of the room on November 4, 2020 was much different from election day.

23. The Democrat poll workers were overtly hostile towards the Republican

challengers, causing some volunteers to walk out of the hall.

Appendix - 00099
I APP. 933

WY EL:br:7 OZOT/9Z/TI OSI AG CaATIOTY
 

24. That afternoon, election officials locked the doors claiming that the TCF was at full
capacity, But new groups of observers entered the hall from the NAACP, the ACLU, Election
Defenders, and the UAW.

25, The Democrat representatives from the Election Defenders were easy to see
because they wore bright orange hooded sweatshirts and the others had different identification tags
or credentials from the independent and republican challengers.

26, A poll worker falsely accused me of taking videos or pictures of ballots, which I
did not do.

27. — [politely asked the poll worker if he was talking to me because I was confused and
was unclear about what he was accusing me. The poll worker yelled at me, “You people ain't
allowed to talk to us! Shut your motherfucking mouth, racist!” Another poll worker from that
table called me a “motherfucking cocksucker” and a “racist,” I am neither.

28. This yelling incident was around the same time I saw that poll workers were
duplicating a large number of ballots like the day before.

29. Again, the election officials were standing around the poll workers as they worked,
and Democrat challengers and representatives from other groups stood around the tables blocking
the duplications.

30. A group of police officers wearing SWAT gear entered the hall and followed
election officials to a table across the room from me. Some of the poll workers and election
officials started yelling and screaming, some stomped their feet or clapped their hands. I noticed

Democrat challengers laughing and taking pictures.

I APP. 934

WY €L:Pr:7 0707/97/11 OSW Aq GAATAOTY

* “Appendix-00100 0°
 

31. I then saw police officers take an attorney with the Republican party. I heard shouts
of, “Get the fuck out!”, “That's what you get, racist!”, and “Take them all out!” I was surprised
because I had not seen this attorney act in an untoward manner.

32. Right after, I heard pounding on the glass doors and noticed that the windows were
covered up with paper. The tension in the room spiked and within the next ten minutes, poll
workers and police removed three more people.

33. I stood by the military ballots at the center tables and over the next hour, I saw at
least 25 more Republican challengers and attorneys escorted out of the hall.

34, Just after, the tables were busy again, but I decided I would stand nearby the
military ballots to observe how they were processed. We saw the military ballots being counted
last, and I had been trying to keep an eye on these ballots. The military sacrifice so much for our
country, | wanted to try to persevere the accuracy of their votes.

35. Police Officers and election officials told me that only 2 Republican challengers
could stand by the military ballots at a time even though they allowed many more Democrats,

36. There were also challengers from the Democrats and special interest groups such
as the NAACP and ACLU. The Democrats far outnumbered the Republican challengers who
insulted and tried to intimidate me.

37. [witnessed Republican challengers removed from the room for challenging a ballot
or even asking a question, Election officials told me that if 1 wanted to continue monitoring the
military ballots, I had to “keep my people in line” and “keep my mouth shut.”

38. Election officials told me to stand six feet away from the military ballots. This,
however, did not apply to a representative from the NAACP and another person without credentials

who were looking in the bins of separated ballots for several minutes.

 

Appendix - 00101
I APP. 935

WY €lPP:Z OZOZ/9Z/TI OSIN 49 CAAISOTA
 

*

39. A group of eight to ten Republican challengers left to take a quick break and never
allowed back in the hall.

40. As election workers prepared the military ballots to go out to the challenge board
tables, 1 could only see 7 Republican challengers.

41. I asked an election official why they were not allowing more Republican

ZOZ/9Z/TL OSW AG GAAISORY

  

representatives in, and he claimed MIOSHA guidelines and COVID-19 limited the number of
people allowed in the hall. Yet I saw several groups of people enter the door, just none with
Republican credentials.

42. The military ballots were not in envelopes and were divided up by precinct and
distributed to those specific counting board tables throughout the hall. Representatives from
Election Defenders walked with the person holding the ballots back to the table and stood around
the table to block observation.

43. Based on the format of the military ballot, each requires duplication.

44, I tried to ensure that a Republican challenger followed the ballots to every table but

they were being passed out to groups of ten tables at a time, and there were not enough Republican
challengers in the room to cover every table.

45. As the military ballots were being distributed, I noticed that another long table was

set up and bins were being stuffed with absentee ballots. Stack after stack of envelopes were being

sorted and put into bins. I estimate around 40 bins were filled with ballot envelopes and more

were being sorted.

46. The ballots were not in any sealed container, but in open bins or hand carried to the

bins from either the adjudicating area or the back of the room,

47. All of these ballots were inside mailing envelopes,

OO

Appendix - 00102
I APP. 936
 

48. | asked two election supervisors what these ballots were, and they answered, “I
don’t know” and “I’m just doing what I was told to do.”

49, [heard an election official order, “Enter them! Make everything match, and get it
done as soon as possible!”

50. | When these envelopes were scanned, the result shown on the monitors said, “0
matching voters.”

51. The right-hand side of the screen was blank, which made it easier to observe from

six feet away.

52. On the left-hand side of the screen, there was a manual entry with a name and a

 

birthdate of 1/1/1900.

53. Ballot after ballot was scanned with the same result, “0 matching voters” with just
a name and birthdate of 1/1/1900,

34, I could see and hear the frustration and confusion of the poll workers.

55. Election officials required the day shift to work overtime and process all these
additional ballots with no matching voters, just a name and bad birthdate.

56. I believe these workers were still processing these ballots at 9:45pm when I left the
hall.

57. [passed by the hall again when I was leaving the building at 11:45pm and saw the
Republican challengers were still trying to get in the hall and could not.

58. IL could see that the tables in the room still had poll workers processing ballots.

59. I never saw election officials use a paper voter roll during my volunteering at TCF
Center,

60. never saw anyone authenticate signatures from the absentee ballot envelopes.

 

Appendix - 00103

I APP. 937
 

 

‘wal

me Seidl

On this? O th day of November, 2020, before me personally appeared Jennifer Seidl,
who in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and
states that she has read the foregoing affidavit by her subscribed and knows the contents thereof,
and that the same is true of her own knowledge and belief, except as to those matters she states to
be on information and belief, and as to those matters she believes them to be true.

tH altos /Y, Lf

Name of Notary Public: /

HLOACYARS sn i
Pubic - Stato ( Yk onde ae
Nea ny of ayn County, Michigan

My Commission Explras Dec 8,

the Counly of
Acting inthe Covnly 6 My Commission Expires: Ob [#0 23

 

 

Appendix - 00104
I APP. 938

WY €L:Pr:7 OTOZ/9Z/TI OSI A9 GHATHORY

 
AFFIDAVIT OF CASANDRA BROWN
The Alfiant, Cassandra Brown, being lirst duly sworn, hereby deposes and states as follows:

lL, My name is Cassandra Brown. Tam an adult citizen and resident of the State of

Michigan in the County of Lenawee for the last twenty-three yeurs,

2, Jam a Republican delegate for Ogden ‘Township.

3, My children and t signed up to work fhe November 2020 elections in Ann Arbor,
Michigan,

4. On Getober 2, 2020, Lspoke with Ann Arbor election officitls about the need for

Republicans tu be present at the polls in Ann Arbor to work the elections. The officials were
concerned that there were not enough Republicans signed up, und jn order to preserve election
mtegrity, Members of both parties must be involved in the counting and duplication of votes,

4 After discussing with my children where they would like to work within the
elections process, we decided to volunteer to help count absentee ballots,

f. After signing up, we were contacted to attend training, Ann Arbor election officials
stated during our training that they needed more hands for preprocessing on November 2, 2020, |
signed up to work, There was u very limited number of Republicans working,

7. On November 2, 2020 at (am. 1 reported to Huron High School in Ann Arbur,
Michigan to help with the preprocessing of absentee ballots,

%. [was assigned to Abseulee Voting Count Board (AVCB) 7 ward 4, 5-7 precincts
with Susin and Phil LNUs. Election officials told us to count ballots, check the ballot log tor the

total, and to verify the count.

9, Election officials also told us fo put thal day’s received ballots in numerical order,
y

Appendix - 00105
I APP. 939

Z OZOZ/9Z/T I OSW Ad GAATISOAY

vv:

WY el
10. Once count was made, election officials told us to pull all challenge or nioved

ballots and put them aside, as they could nat be opened until election day,

[1, — Bleetion officials instructed us to take ballots to the taper, then letter opener. After
that we were (uo check the ballot numbers on the ballots and match the ballot munbers to the number
an the envelope. Then we were fo miake sure (he ballots were lacing the proper direction,

(2, Around 2pm. on November 2, 2020, my group began ward 3 precinet 7.

)3. Thad ballots numbered approsimately 700 to S406,

14, Lwas adding in Monday's received ballots to the piles when | noticed a large gap in
the number sequence. First, | assumed one ol niy teammates had the ballots, but none did.

15, J then thought that maybe we were missing a box of ballols, but that was not the
case elther because we had both of the boxes of absentee ballots,

Lo. Tthen went the ballot log. In the ballot log there was a jump from around ballet
937 to 1362. This meant that upproxinutely 400 ballets were missing.

17, I showed both Susan and Phil with whom | was working that 1 was missing
approximately 400 ballots, Not one in the entire sequence of approximately 400 was tumed in,
We discussed how strange and weird it was, Every group of LOO ballots had at least some returned,

18. tasked an alficial ar the pulling site, who told me that the ballots were pulled [or

use for duplications on Election Day. But then said, | shoald confirm that with an election

supervisor, There were three election supervisors,

19, One supervisor said the ballots were seat out to remote early voting Jucations like
the University of Michigan and Yuma, and that} should not worry about ii, 7 returned to my

counting table concemed, but continued working,

Appendix - 00106
I APP. 940

Z OZOT/9T/T1 OSW Aq GHATHORY

.
.

vv

.
°

WY eI
20, Around 7:30pm, my shift ended, und | was released for the night sinve all counting

and preprocessing had ta be done by 8pm. All duars were closed and locked,

21. Ciiwy way home, one thing hime hard, When agreed to work the polls, | had to
vote absentee or do in person early voting, When ] inquired about in person early voting, PF was

informed by my county clerk, as well as my Township clerk. that in person wus the same is
absentee. The only difference was an absentee ballot is mailed to the voter, but for early yoting
and the person picked up the ballet and could Al the ballot out and hand right in, but both are

sealed in the envelope and cannot be counted until election day,

22, $a, the election supervisor’s information could not have been true because an
absentee ballot would have been sent via the mail und would nat have been the same as the ia

person early voting ballots. Also, the early veting ballots should have been tured in by then,

to

If those ballats were used for early voting, the ballots would have been there ai the
AVCB,

>

24, The next day, November 3, 2020, my children and | arrived at Huron High Schoo!

al 6:30am.

25. We walked in us the doors open around 6:50am, My children are aves sixteen and
seventeen and were assigned to duplicate balluts.

26. Ann Arbor election official made sure that there was at Jeast one republican present
at each board to conduct duplications, This is required under state law. The location we worked
at Was short-handed on Republicans, so mast republicans were assivned to that duty,

27, Duplications involve duplicating the original votes from the original ballot onte a

new ballot exactly as the voter originally marked, There are void reasons tur duplications that

Appendix - 00107
I APP. 941

Z OCOT/9T/T I OSW AQ GHAISONY

vv:

WY €I
prevent a ballot from just being run through the tabulator, such as the ballot was ripped or the voter
spilled coffee on the ballot. In Ann Arbor, both a Republican and a Democrat at each board
checked each duplicution to make sure it was identical to the original, Hea ballot had not been
identical, the ballot the duplication would buve been voided, Both parties worked together to

ensure that the voter's original selections were absolutely preserved ui the duplicater tables,

28. In Ann Arbor, we were never to guess af whala voler’s intent might be, [fa ballot
had two circles vompletely filled in for one category, such us straight ticket voting, president, etc,,
we would not be allowed to change what the voter marked, We would have to duplicate the ballot
completing exactly as the voter had marked and run those selections through the tabulator, The
tabulator would have rejected the ballot as an overvote und the ballot would have been set aside
into the bin of unrecordable ballots. No one would be allowed to select une cundidate over the

ather when the voter had not done so him/herself

29, ‘There were 15 AV boards to 5 wards 38 precinct. | believe. When my table

duplicator 6 received our ballots, the first thing Lnoticed were the ballot numbers 4201,

30. fd volunteered to hatid out the tally sheets (o the duplications table for two reasons:
one, we had been at the site for over an hour and half and po ballot tabulation was being done,
Everyone was waiting for supplies. And nvo, | could check the other ballot numbers, At ihe end
af the day. there were still po ballots in the 950-1350 area. ‘Phis meant the ballots could not have
been used for the duplications. So, received misinformation from the other election supervisor

us well.

31. J deft around &:} Spr when | finished my shift, | tried to inform the Republivan

party,

Appendix - 00108
IT APP. 942

Z OCOZ/9Z/T1 OSW AG GHAISOTN

by

.

WY €1
32. 1] was asked to wo ta the TCP Center, in Detroit, Michigan on November 4, 2020 to
be a Republican poll challenger for u third day. To look for these type of discrepancy and others.
Being o AVCB worker whe had the first hand knowledge on how absentee ballots and

duplicationare supposed to be processed,

33, However, when T arrived, T was refused entry and told that | may no longer observe

the ongoing counting,

34, The process from November 2-4, 2020 concerned me because it was ridden with
irregularities that would significantly alfect the vote count, [ witnessed missing ballots,
experienced election supervisors providing me wilh incorrect mformation, there were unassigned
ballots, and the logs at AVCB in Ann Arbor would not reflect what was sent. Blection workers
were only looking for the number ol ballots received by clerks to balance what was in the box, In
Ann Arbor, if every site followed the same process, this would result in 6,000 unaccounted Tor
ballots. State-wide, ibis would create a 50,000- 150,000 vote discrepancy, Unless Twas seusoned
in counting ballots and working at the polls, a person would pot know how the process sorrually

works or that proper protocol wus not followed,

35. However, the duplication process Hsell was done with integrity and wangparency al
the preeinet | worked at in Ano Arbor, Election officials made sure the both republicans aid
democrats signed off on the duplications and that duplicafurs preserved the original voting

decisions of the voter.

¥

os

( \pomen ol Al Ny om ew

Custindra Brown

 

Appendix - 00109
I APP. 943

Z OZOZ/9TZ/T1 OSW AG GHAISOY

vv:

WY €1
cr
On this a “thday of November, 2020, before me personally appeared Cassandra Brown,
who in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and
states that she has read the foregoing alfidayit by her subscribed and knows the contents thereof,
and tha! the same is true of her own knowledge and belief, except as to those matters she states to

be on information and belief, and as to those matters she believes them to be true,

Wrage ps Lge LO

Name offNotary Public:
/
be
ONU VOU County, Michigan

My Commission Expires:

 

MARGARITA SEAGRAVES’
Notary Public, State of Michigan
County of Lenawee
My Commission Expires Dao, 12, 2022

le

 

Acting In the Gounly of

 

 

Appendix - 00110 -

T APP. 944

Z OCOZ/9T/T I OSW AG GH ATSAOT

vv:

°

WY el
 

GREAT LAKES JUSTICE CENTER

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

 

CHERYL A. COSTANTINO and EDWARD P. AFFIDAVIT OF DANIEL
McCALL, JR., GUSTAFSON
Plaintiff,

-VS~

CITY OF DETROIT; DETROIT ELECTION

COMMISSION; JANICE M. WINFREY, in FILE NO: 20- -AW
her official capacity as the CLERK OF THE
CITY OF DETROIT and the Chairperson of JUDGE

the DETROIT ELECTION COMMISSION;
CATHY M. GARRETT, in her official
capacity as the CLERK OF WAYNE
COUNTY; and the WAYNE COUNTY

 

BOARD OF CANVASSERS,
Defendants.
/
David A. Kallman (P34200)
Erin E. Mersino (P70886)
Jack C. Jordan (P46551)
Stephen P. Kallman (P75622)

GREAT LAKES JUSTICE CENTER
Attorneys for Plaintiff

5600 W. Mount Hope Hwy.
Lansing, MI 48917

(517) 322-3207/Fax: (517) 322-3208

 

AFFIDAVIT

The Affiant, Daniel Gustafson, being first duly sworn, hereby deposes and states as follows:
1. My name is Daniel Gustafson. I am an adult citizen and resident of the State of Michigan.

2. I served and was trained to be a poll challenger for the November 3, 2020 election.

Appendix - 00111
I APP. 945

 

WY €L:rr:7 0707/97/11 OSW 4A9 GHAISOTA
 

GREAT LAKES JUSTICE CENTER

 

4, Large quantities of ballots were delivered to the TCF Center in what appeared to be mail bins

with open tops.

5. These ballot bins and containers did not have lids, were not sealed, and did not have the

capability of having a metal seal.
6. The ballot bins were not marked or identified in any way to indicate their source of origin.
7. The above information is true to the best of my information, knowledge, and belief.

8. Further affiant says not.

Tr  /fS

Danier Gustafson

On this 8th day of November, 2020, before me personally appeared Daniel Gustafson, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and that
the same is true of his own knowledge and belief, except as to those matters he states to be on
information and belief, and as to those matters he believes them to be true.

SAe

Stephen P. Kallman
Notary Public, Eaton County, Michigan
My Commission Expires: 11/26/2025

 

Appendix - 00112
I APP. 946

WY €l'pb:7 OZOZ/9T/TI OSI 49 GAATSONA
AFFIDAVIT OF EUGENE G. DIXON

 

The Affiant, Eugene G. Dixon, being first duly sworn, hereby deposes and

States as follows:
1. My name is Eugene G. Dixon. | am an adult citizen and resident of the |
State of Michigan. .

2, | was trained and served to be an election challenger for the November
3, 2020 General Election and was credentialed by two organizations.
3. On Monday, November 2, 2020 | reported to TCF Center-Detroit to
observe the preparation of mail-in and absentee ballots for tabulation.
During this day the ballots ware removed from their outer envelopes
and voter names were marked in the electronic poll book. | asked why |
voter signatures on the envelopes were not verified at the tables. |
was told that signature verifications were done earlier by the Detroit
Department of Elections. Near the end of the day, ballots in their
privacy sleeves, were placed in metal boxes, the boxes sealed, and
sored at TCF Center over night to be quarded by Detroit Police
officers,
4. On Tuesday, November 3, | again reported to TCF Center in the
morning. | worked from 9 AM to 4 PM. During that time | observed
_ that the procedure for tabulating ballots included carrying stacks of
200 ballots to the tabulator area, to be fed 50 at atime, Counted _
ballots would then go into metal bins near the tabulators. At one point
| noticed an election worker carry the metal bin, containing tabulated _
___ ballots, back to where the ballots were being picked up at the table,
___ This would have easily allowed removing tabulated ballots from the |
_ container, adding them to the pile of yet to be tabulated ballots, When
______ _|complained to a supervisor -this practice stopped.
5. The Detroit Department of Elections didnot make sure thata
repu as included in ams atthe absentvoter __

 

 

 

 

 

 

 

         
    
        
    

 

I APP. 947
8. At approximately 1:30 to 2:00 AM, November 4, 2020, | observed a

roup of approximately 100 young people, most carrying backpacks
and cell phones, enter through the front doors of the TCF Center and
come directly in to the area where votes were tabulated and |
precessed. Some members from the "group" were wearing yellow,
“protect the vote” sweatshirts and others were wearing all black.
During this time there was no security, and no check-in for :
credentialing for anyone. On November 2nd and 3rd, only election -
workers and credentialed election challengers could enter the counting
area, :

9. This large group of young people were a distraction and disruptive to
me and some in the group seemed to harass and intimidate election
challengers. | wondered why these young people were there. They
were not election workers, and they did not appear to be nor act as
credentialed challengers. What was their intent ? - | do not know.

10. At approximately 3:00 AM, November 4, 2020, a Detroit Department of
Elections van arrived at the basement doorway adjacent to the
counting area. They delivered 39 boxes of ballots, which were placed
on tables in the middle of the counting room. There were already
approximately 20 boxes of ballots on those tables waiting for
processing and tabulation. When the 39 boxes arrived, election
officials, standing in a raised area in the middle of the room, advised _

and announced thal these 39 boxes were the last remaining mail-in/ _

 

 

2 _ absentee ballots for processing and tabulation. Atthattimeit —__
: appeared to me that approximately 75 percent of the tables were idle
oo having no ballots to process or tabulate. It appeared that once the _
total approximate 59 boxes were tabulated, all mail-in/absentee ballots _

would then be processed/tabulated and the work at TCF concluded. __
11. left the TCF Center at approximately 4:00 AM, November 4, 2020.

 

 

 

 

 

 

 

 

 

 

 
        
  
 

 

this 22nd day of Nove
Dixon, who in my presence did execut
_ being duly sworn, depe nd states
affidavit by him an

 
   
 

  

Appendix - 00114

I APP. 948
State of Michigan )
County of Wayne ) Sworn Statement:

4.My name is Anna England. | am a resident of Lincoln Park, Michigan. | was a ballat
challenger on Wednesday, November 4th, 2020 at the TCF ("Cobo") Center in downtown
Detroit.

2, On Nov 4, 2020 | received a post by Karen Girgenti Budzinski that the TCF Center needed
additional challengers, | quickly took my day off and went to help. | noticed that downtown
Detroit was extremely quiet. Upon arriving around 11am on Nov. 4, | got my credentials, and
was made a poll challenger.

3. L entered the counting room at noon. We had to sign in with our name and the time we got
there. As a Republican challenger, | carried a 8.5x11 sheet with our name/GOP, Democrats
were wearing small green stickers somewhere on their person.

4, | observed several precincts as they were counting ballots. Around 2pm | felt lightheaded as |
hadn't eaten much and had brought no water, so [ tried to leave the counting room. As | was
about to leave, | asked someone who worked near the door if | could get back in if | left. He told
me maybe not, so | should stay if | wanted to stay, which | did, A small buildup of volunteers
was forming at the entrance door to the counting room at that time.

5, The officials then started bringing in more police that | hadn't seen all day and barring the
door in the front of the counting room, which was mostly Republicans trying to make their way
back inside as challengers. | heard from people inside the room that officials were claiming that
Covid restrictions limited the number of challengers that they could let in. Officials were not
letting us switch out (one person leaves, one goes in.) A friend who was outside of the counting
room told me that they were letting in a few Democrats, but no Republicans.

6. When | was in the counting room walking around, a few of us Republicans mentioned that
there were far more Democratic than Republican challengers in the counting room,

7. The officials then started blocking the front windows to the counting room with cardboard to
block the people outside seeing what was going on In the counting room. This caused people
to become heated and the situation in the counting room also became tense. | was sitting next
to a Democratic challenger who turned to me and said “that looks very unconstitutional,” she
said that she would also be upset if her party was on the other side of the glass.

8. 1 also was told by a Republican that there needed to be a Democrat and a Republican at
each precinct table and that we should be asking officials if that were the case, | went over to a
supervisor over a couple precinct tables and asked it that were true, She replied that no, it
doesn't matter and she's not asking the volunteer their political party. She said, “it doesn't matter
at all:” “that's not true.”

9. Later, | phoned a friend who leans Democratic and has worked the polls in Southfield, Ml for
a long time. She tald me specifically that the requirement that a Democrat and a Republican be
at each precinct table was indeed true, and that the supervisor was wrong.

40. | left the Convention Center at around 5:15pm. There were demonsirators outside the
Convention Center.

Z OZOZ/9Z/TI OSW AG GA AISONY

WY €1:V7

 

Appendix - 00115
I APP. 949
41. | posted a video of the demonstration to Instagram and it quickly circulated. Facebook
started blocking it from being shared.

Au hlbaled
Vo \

Anna England
Heed Qeehes
Notary Public ecomy County, Michigan
Acting in H County, Michigan

My Commission Expires:
Sworn to before me this

day of November 2020

{tt tlrttiny
af
)

A
SA ene
AN, :

REINACK Mn,

Hinman

WY €L:rr:7 0Z0Z/9Z/TL OSI AG GA ATAOTA

 

Appendix - 00176

I APP. 950
AFFIDAVIT OF ADAM de ANGELI

The Affiant, Adam de Angeli, being first duly sworn, hereby deposes and states as follows:

1, Tam an adult citizen of the United States and a resident of Michigan.
2. I declare under penalty of perjury that the foregoing is true and correct.
3. I served as a poll worker in the City of Detroit on November 3, 2020.

4, I have been a Republican Party precinct delegate since 2008. Since getting
involved in politics, I have worked on numerous campaigns, serving at various times in every
role from volunteer to senior consultant.

5. I have been a campaign manager, treasurer, press secretary, information
technology director, and state campaign manager for a presidential campaign.

6. I have been a poll challenger and an election day operations coordinator. I was
also a challenger in a recount.

7. I worked in the U.S. House of Representatives as a legislative assistant for more
than a year, and in the Michigan House of Representatives as a senior legislative assistant for
more than three years. In these capacities, I became very familiar with Michigan elections.

8. I registered to become a poll worker for the City of Detroit on September 1, 2020
using the City of Detroit website: https://detroitmi.gov/departments/elections/become-election-
day-pollworker,_Neither the web page nor the application contained an email address or even
mailing address where the application was to be submitted, so I called the Department of
Elections and asked if there was a way to submit my application electronically. I was told I could

apply online at “vote4detroit.net”.

WY €1:rr:7 OZOT/97/T I OSW AG GAAISONN

Appendix - 00117

IT APP. 951
9. I advised the elections official that there was no application at the website;
nothing but a login screen. He responded: “‘That’s strange. The website was supposed to be open
today. Maybe they’re still working on it. You can try again tomorrow.” The web page appears to
remain unchanged as of November 8, 2020 and the page is archived at https://web.archive.org/
web/20181127073658/https://www.vote4 detroit.net/.

10. ‘I ended up driving to the Department of Elections at 2978 W. Grand Blvd in
Detroit and delivered my application in person. At the Department of Elections there was a man
behind a counter and two women speaking with him, The man asked if I was there to apply to be

a poll worker; I said yes and presented my application. He took it from me and thanked me.

WV €l'pr7 OZOZ/9T/TT OSC A9 GAATSORN

However, I later received no response from the Department of Elections, not even an
acknowledgment of receipt.

11. After hearing no response in weeks, I eventually applied to be a poll worker in
Oakland County. The County Clerk Department of Elections’ website featured a link to the poll
worker application. The form included an email address to submit applications. I received
prompt acknowledgement of receipt and received a phone call to schedule training within 48
hours of applying.

12. Three weeks from the date I first applied to be a Detroit poll worker, on
September 22, I received an email from a friend indicating that an online registration form was
discovered at this address: https://Awww.vote4detroit.net/Pollaccess/PollWorkerReg.aspx. I
applied the following day and immediately received an automated email attached, including a
login link, username, and password.

13, _L opened the link and logged in successfully. The home page displayed top-level

o> 66

tabs: “Home”, “Training”, “Work Assignment”, “Messages”, and “Questions/Comments”. The

Appendix - 00118
I APP. 952
“Home” page contained links for “Edit My Personal Information”, “View Work History”,
“Update Username/Password”, and “Review Training Materials.” The “Review Training
Materials” link took me to a page with no training materials. The “View Work History” page
was blank. The “Training” and “Work Assignment” pages were blank. The “Messages” tab
contained only one message, identical to the automated email J had received, and the “Questions/
Comments” tab led to a web form for submitting questions and comments. Essentially, there
was no information on the web page.

14, On October 13, 2020 at 11:38am, a man, who introduced himself as from the
Department of Elections, called from the phone number 313-876-0261, identified on my phone’s
caller ID as “Skalski Anntt”.

15. The individual from the Department of Elections asked if I have taken my poll
worker training. I replied that I had not heard from anyone with the City of Detroit since signing
up three weeks ago and was not aware of any training.

16. The individual from the Department of Elections said trainings were available the
next day at 10am, |pm, 5pm.

TRAININGS OCTOBER [4th and 15th, 2020

17.1 arrived for training the next day, October 14, 2020, at Wayne County
Community College at 8200 Outer Drive West in Detroit at 1:00pm. I was asked what I was
there for, and I responded I was there for poll worker training. The training took place on the
third floor; the room number was an even number approximately 324. No one asked for ID or

credentials.

WY €Lpr:7 070Z/97/TT OSI 49 GHAISOTA

Appendix - 00119

I APP. 953
18. Training began at 1:42pm. I recorded the training for the main purpose of
listening to it again before Election Day to remind myself of any important information. I was
acting in an official capacity as a poll worker and the training appeared to be a public meeting.

19. The trainer noted that we were to request six feet of space from any poll
challengers. The trainer recognized this distance would make it impossible for poll challengers
to perform their duties and could create a confrontational environment conducive to a law
enforcement intervention.

20. When I arrived home, I logged into the poll worker website. I noticed I had a new
message, dated October 13, 2020 01:13pm (95 minutes after the call I had taken the prior
morning), The message was sent from Yvonne Brookins with the subject line “STRIKE
TEAM.” The message contained credentials authorizing me to work as a “SUBSTITUE
POLLWORKER.” Under the “Work Assignment” tab, it now stated that my assigned job title
was “-EP]”, (Electronic Pollbook Inspector).

21, This meant I had been sent to the wrong training: I had attended the standard poll
worker training for ballot inspector and ballot box inspector. The Electronic Pollbook Inspector
was a different role: The EPI uses the laptop pollbook to process ballot applications and record
the issuing of ballots.

22, At approximately 5:00pm, I used the “Questions/Comments” tab to indicate that I
had taken the wrong training and asked about receiving the correct training. Shortly after
sending the message, it occurred to me that I might not receive a timely reply. I checked the
“Training” tab for a list of upcoming trainings. It displayed approximately ten events coming up
in the week ahead, but all of them were listed as “precinct chairperson training.” There were no

upcoming EPI trainings listed. I remembered from the initial phone call with the individual from

WY €Lbr:7 0707/97/11 OSW A9 GHAISOTa

Appendix - 00120

T APP. 954
the Department of Elections that trainings were going to be offered at the same times the
following day.

23. Therefore, on October 15, 2020 at 1:00pm, I returned to the same location to take
EPI training. The check-in attendant asked if she had seen me the day before. I told her I had
taken the wrong training and needed to take EPI training. For the same reasons as before, and
because I was taken aback by the comments the prior day, I recorded this training.

24, On October 15, 2020, the two trainers identified themselves as “Andrea and Miss
Tyra.” Andrea was wearing a City of Detroit employee uniform shirt with an embroidered
nametag identifying her as “A. Johnson.”

25. The training began with a lecture regarding from Andrea. Miss Tyra took over
and lectured for the remainder of the training and discussed the use of the electronic pollbook
computers.

26. Most of the training consisted of basic instructions for performing the jobs we
were assigned, There were, however, moments I found remarkable.

27. I was instructed to tell poll challengers to stay away from me. An hour and thirty-
six minutes into the training, I heard the following exchange:

Miss Tyra: They have to wear a mask and they have to stay six feet. That's

important because they can come behind your table, but if you don't have

six feet, they can't come back there. [...] Any questions?

Trainee: So, if they're six feet back, they can't actually see.

Miss Tyra: Exactly! Unless they got reeeally good vision or they brought their
binoculars

[Laughter]

WV €L:Pr:% OZOZ/9T/TT OSI 49 GHAISOTA

Appendix - 00121

I APP. 955
Miss Tyra: Six feet. That's the rule, right? And you are entitled to your six feet!

28, Miss Tyra then encouraged poll workers to “call 9-1-1”, “call the police on ‘em,”
and “have ‘em thrown up out of there.”

29. In both trainings, poll challengers were trained that poll workers could strictly
enforce social distancing rules that would prevent challengers from coming within six feet of
them,

30. On the October 15, 2020 EPI training, Miss Tyra indicated that she was happily
aware this would impede poll challengers’ ability to perform their duties.

31. Based on my observations with just signing up and being trained, I believe that
there was no way for a member of the general public to be reasonably expected to figure out how
to even apply to become a poll worker in the City of Detroit.

32. A Department of Elections official was unable to direct me to the online
application. After providing me a faulty web address, I was either incorrectly or falsely advised
that I could simply wait until the address would work.

33. I was only able to successfully apply to become a poll worker because I had been
given the link to the online application—an unlisted page on an unlisted website—by someone
“in the know.”

34. I still do not know why I received an email with the subject line “STRIKE
TEAM.”

35. As noted above, I attend two distinct training sessions: first for poll inspector;
then for electronic pollbook inspector (EPI). I audio-recorded the trainings of the October 14th

and October 15th, 2020; a true and correct copy of the recordings are attached.

WY €1'rr:7 OCOZ/97/TIT OSW AG GH AISON

Appendix - 00122

I APP. 956
36. We were furnished printed packets of training materials. The October 14 training
packet is attached.

37. Iam familiar that on October 16, 2020, the Secretary of State issued an updated
guidance document that stated:

“Challengers / Poll Watchers: While challengers’ [sic] and poll watchers’ [sic] have
their rights and responsibilities established under law, election workers can strictly
enforce requirements that they observe proper social distancing.” (“Polling Place
Safety and Accessibility”, Michigan Department of State, Bureau of Elections,
updated 10/16/2020) I do not know whether this guidance appeared in earlier versions
of the document.

38. In both trainings, it was emphasized that, unlike prior elections, the City of
Detroit overstaffed and received more applications than needed, However, it was emphasized
that “many” of the Electronic Pollbook Inspectors were minors that would be unable to
discharge their duties to accompany the precinct chairperson to the Receiving Board.

39. In the October 14 training, this was noted in discussion of pay. Trainees were
informed that they could make an extra $50 if they joined the precinct chairperson in delivering
the critical election materials-—-including the poll book, the laptop, the results tapes, tabulator
SD cards, and of course, the transfer case containing the ballots-- “but I stress,” the trainer said,
“you can only do this if your EPI is a teenager. Many of our EPIs will be teenagers, who can’t
work until 2, 3 o’clock in the morning.” She then emphasized, however, that it was a lot of
work for little pay: the benefit of being a lowly ballot inspector is that you could go home as
soon as the polling place was closed. Those going to the Receiving Board could expect to be

there “all night”: 2:00am, 3:00am, or later.

prT OCOT/9Z/LI OSW Aq GHATSORA

.

WV £1

Appendix - 00123

I APP. 957
40. In the October 15 training, this was noted to inform the teenaged boys
constituting the majority of trainees that they needed to notify their precinct chairperson early
in the day if they were unable to deliver the materials to the Receiving Board (“because it’s
late, right?” not said: due to work restrictions on minors). They could be there as late as
1:00am, she warned them.

Al. It seemed notable to me that, while on one hand it was so difficult to impossible
for members of the public to even find out how to apply, a large number of teenagers were
recruited to work the polls and assigned with particularity to be electronic pollbook inspectors,

42, On the applications to work for the City of Detroit, applicants were required to
list party affiliation. “Independent” or “non-partisan” was not an option. Upon knowledge and
belief, clerks are required by law to hire an equal number of Democrat and Republican poll
workers. However, Michigan does not have partisan voter registration, so this process is subject
only to the affirmation of applicants, and minor employees being ineligible to vote would have
no record to check against anyhow.

43. In the October 14 training, it was emphasized that, although there would be
phone numbers to call for troubleshooting on Election Day, we would be unlikely to get
through to anyone. “Honestly speaking,” the trainer said, “it’s going to be hard to get ahold of
someone, because there’s going to be 10 people calling us at the same time.”

44. In the October 15 training, we were trained to deceive voters that were listed in
the poll book as having already voted absentee but who insisted they had not. We were advised
to issue them a provisional ballot “to quiet them down” that would not be tabulated but would
instead by destroyed by the Department of Elections.

45, The trainer said the following:

WY EL:Pr:Z OZ0T/9T/LI OSW AG GAAISOTA

Appendix - 00124

I APP. 958
Miss Tyra: There’s no reason for him to vote again. At all. Ever-- that day.
He’s done. But what if he gets what? Loud! Rude! (impersonating voter) “That’s
not me! I didn’t vote! I want to vote!” And just acts the purest, right? What can
you do, besides call your chairperson? That’s what you should do. Call your

chairperson. Your chairperson can issue him what type of ballot?

WY €LPr'7 OZOZ/97/TI OSI 49 GHAISONN

Trainees: “Provisional!”

Miss Tyra: A provisional envelope! Why?

Trainees: “Because he wants to vote.”

Miss Tyra: But why a provisional envelope? Where’s it going? Not in the

tabulator! It’s going in that envelope, right? We have how many days? Six! So,

what is the Department of Elections going to do with it?

Trainees: Throw it out.
Miss Tyra: Destroy it! He’s already voted. The people are going to try to test
the system. And some of them are going to act the... and 9-I-1 is always an

option, right? It’s always your first option. But if they just insist, “that’s not me, I
didn’t do that, I don’t know who did that, that’s not me” that is an option. The last
resort is to call your chairperson, and have them do the envelope, vote it because that
quiets him down, that gets him out, and it doesn’t what? It doesn’t count. He doesn’t
know that, does he? Does he?
Trainees: No.
Miss Tyra: No. He doesn’t know that.

46. This training struck me because I was not apparent to what the “six” days

referred. This was a clear and specific directive to mislead a voter in the event that the voter was

Appendix - 00125
I APP. 959
listed as having already voted absentee. While a voter that already voted absentee certainly
should not be allowed to vote a second time, it struck me that there was a distinct possibility that
an absentee ballot could be have stolen or the system was otherwise incorrect, and the proper
procedure would be for all provisional ballots to be carefully reviewed, not simply destroyed. I
would think all ballots, including rejected ballots, should not be destroyed in any event.

47. In the October 15 training, we were advised of the process for issuing ballots to
voters that were not listed in the poll book because they had only registered to vote in the past
three days pursuant to the new policy that eligible people could register to vote up to and on
Election Day. According to the training, the voter would “hopefully” have a receipt from the
clerk’s office indicating that he or she was a newly registered voter. As shown in the training
manual on Page 17, the receipt would either direct the poll workers to issue a regular ballot, or a
challenged ballot. No explanation was given as to why a voter would be given one or the other.
The sample receipts shown in the manual did not appear to include security devices of any kind.

48. It struck me that anybody could submit a forged document and be issued a regular
ballot, which once inside the tabulator would be anonymous and irrevocably counted. After the
training I asked other election officials if this was their policy as well. A township clerk, of
Oakland Township, told me that her staff were directed to call the clerk to verify these receipts.
The York Township clerk said she was embossing receipts with the township seal.

49. The Detroit officials gave no indication that any such safeguards would be in
place, and indeed, as noted above, we were actually advised that it would be difficult if not

impossible to get ahold of a higher-level election official for any reason,

10

WY €l:Prt OZOZ/97/TI OSI 49 GHATSORA

Appendix - 00126

I APP. 960
50. Also, in the City of Detroit trainings, the description of the ballot challenge
process was bizarre both for what was said and what was unsaid. We were told that challenged
ballots were not to be separated into a challenged ballots envelope.

51. Instead, we were to write the ballot number on the stub onto the ballot itself,
cover up the ballot number with white Post-It tape, and feed the ballot into the tabulator. Upon
knowledge and belief, this was a statewide policy. Knowing that tabulated ballots are kept in a
locked transfer case that is only ever opened in the event of a recount, I concluded that all
challenged ballots are presumptively counted and could only be un-counted later in the event of a
recount.

52. What was unsaid in either training was when this should be done, other than in
the event described above where a voter presents a late registration directing us to process it as a
challenged ballot. In fact, we were advised in both trainings that poll challengers can challenge a
process or challenge a voter’s eligibility; however, it was indicated that unless we discovered an
error on our part, we were to disregard to the challenge and process the voter as normal.

53. I posted the complete audio recordings of both trainings and the training material
packets on the Web at: http://theadamd.com/affidavit/

54. The statements made at the training events compelled me to share this information
with others. I provided the recording to individuals who became plaintiffs in a lawsuit against the
Secretary of State and Director of Elections over the poll challenger social distancing
requirement. The case was 20-000211-MZ in the Court of Claims, filed on October 23.

55. An emergency motion for temporary restraining order was heard on Wednesday,
October 28. The hearing was published on the Court of Claims’ YouTube channel, on the web at

https://www.youtube.com/watch?v=wrosDhuGpYE. In the hearing, the parties announced that

Il

WY EL:rr7 0207/97/11 OSW 49 GHATAORY

Appendix - 00127

I APP. 961
they had reached a settlement to change the policy to allow for poll challengers to come within
six feet of poll workers as needed to perform their duties. The settlement further stipulated that
the State would “provide this amended directive to local election officials in a manner most
likely to ensure timely receipt”. The proposed final order is attached.

56. I never told or trained that poll challengers could come within six feet to complete
their work.

57. | On November 2, 2020, the day before the election, I logged into the poll worker
website to find that I was now assigned to be a ballot box inspector at Precinct 366 located at
Henderson Upper School at 16101 Chicago Street in Detroit. I wrote down the location but

neglected to record the precinct number, erroneously thinking the street address was sufficient.

ELECTION DAY NOVEMBER 3, 2020

58. | When J arrived at the school at 5:45am, I discovered there were polling stations
set up for 5 precincts in the room. I located the polling site assessor, Caroline, who was in
charge of the entire location. She was too busy to speak to me. There was no sign-in sheet, no
list of who was assigned where, and nobody checked my credentials. After standing around
uselessly for about 5 minutes, I saw a sign for precinct 374, which sounded right to me, and
offered to help them set up. This precinct had two individuals, Eric and Keith, both serving as
precinct chairperson for the day. 1 was the only one in the group assigned to be ballot box
inspector, so I performed the job at that location for the entire day. At any rate, no other precinct

appeared to be short-staffed.

We were given nametag stickers to wear throughout the day. Some were blue and some were

red. While these were possibly intended to distinguish between Democrat and Republican poll

12

WY EL:rP:7 0707/97/11 OSW 49 GHATAOTY

Appendix - 00128

T APP. 962
workers here were no instructions to use them as such, nobody appeared to be aware of the rule
and it appeared that coworkers chose them randomly. The password for the tabulator was the
date: “11032020.” The passwords we used in our trainings had been the dates of prior
elections, e.g. “08042020.” I noted that the usage of the most obvious possible password,
which was printed on the laminated instruction sheet attached to the tabulator anyway,

essentially rendered this security device meaningless.

59. As we began processing voters, it became immediately obvious that there no
concern for voters’ privacy, neither from the staff nor the voters themselves. The secrecy
sleeves for the ballots were several inches too short for the paper, so I invariably saw the top
few lines of every ballot as I tore off the stubs. About halfway through the day, we discussed
this, and Eric or Keith decided we should re-fold the sleeve to make it cover the front side at
the expense of coverage of the back, but ballots were often presented to me upside-down,

backwards, or outside the sleeve altogether.

60. On at least three instances, voters would enter another’s voting booth to “help”
the voter. In two cases it was a wife helping a husband; in another it was a mother helping her

daughter.

61. In the second instance, the husband’s ballot was rejected by the tabulator, which
refused to accept any ballots with stray marks or incomplete ovals, resulting in the need to spoil
the ballot and issue a new one. After having spoiled the ballot, the wife, who had just
completed her own ballot, took the husband’s new ballot and simply completed the entire ballot

for him.

62. I asked our precinct chairpersons if it was proper for voters to be in others’

voting booths and, in that case, voting for him. I was advised that family members are
13

pr OTOZ/9Z/TI OSW Aq GHATSAORA

*

WY €1

Appendix - 00129

I APP. 963
permitted to help them vote. “Isn’t that a problem for voter privacy?” I asked. “What if
someone is being pressured by a family member to vote a certain way? Isn’t the whole point of
the privacy of a voting booth that a voter cannot feel pressured to vote a certain way?” They
acknowledged I had a point but were pretty sure about the policy and continued to allow family

members to “help” voters at their voting booths.

63. Almost every voter entering the polling site carried and displayed leaflets, some
for individual candidates and others that were “cheat sheet’? instructions. We soon discovered
they were very frequently left inside the voting booths for the next voter to find and began

checking after each voter to retrieve and throw out the campaign materials.

64, Upon taking my first break, I discovered that there were piles of campaign
literature at the windowsill in the hallway, in the bathroom, and on the table next to the
sanitation station. Outside the entrance, campaign workers were distributing the literature to

voters as they entered.

65. Unlike other locations I’ve worked in prior elections, there was no “100 foot”
marking cone to indicate the limit from the entrance where electioneering was allowed.
Furthermore, Michigan’s election law requires campaign workers to be 100 feet from al/
building entrances, not just the main entrance, and the campaigners were less than 20 feet from

another building entrance and 10 feet directly in front of an exit.

66. I asked my precinct chairpersons about the voters displaying literature. “Isn’t
that inappropriate?” I asked. “Isn’t that no different from a voter displaying a candidate’s name

and logo on his shirt?” I was advised that it was not inappropriate.

67. Poll challengers arrived at our precinct at approximately 9:00am. We had

received no revised guidance with respect to the 6-foot rule having been amended by the
14

WY €L:Pr7 OZOZ/97/TT OSI A9 GAAISORN

Appendix - 00130

I APP. 964
Secretary of State, and nobody seemed aware of it. The poll challengers themselves spent most

of the day at the far end of the check-in table, which was less than 6 feet from the wall.

68. At approximately 3:00pm, our polling site was visited by Marian Sheridan of the
Michigan Republican Party who saw the campaign literature in the polling area and stated,
“They are not allowed to do that,” she said. Marian requested that the precinct chairperson note
in the poll book that most voters were displaying campaign materials inside the polling site,

which I believe he did.

69. We had at least one instance where I noticed a voter was issued a ballot who was
not listed in the poll book. When I heard about this, | asked the Electronic Pollbook Inspector
what had happened. She indicated that she was able to verify the voter’s eligibility by visiting
the Secretary of State website (mi.gov/vote) on her phone and entered the voter’s information.
She represented that the voter was listed on the website as being registered in the precinct. She
said he was added to the poll book as a registered voter not in poll book and was given a

regular ballot.

70. After the polls closed at 8:00pm, we began shutting down the precinct and began
the process to close the ballot box. This involved connecting a modem to the machine to
transmit the results to the city and the county. The machine appeared to connect and transit the
results successfully to the Wayne County clerk’s office; however, it repeatedly failed to
transmit the results to the City of Detroit. We eventually gave up, reasoning that the tabulator

tapes would be delivered to the Receiving Board anyway.

71. Because I was working at the ballot box, I could not see how many voters
throughout the day had been listed as having already been issued absentee ballots. As we closed

the poll, I saw what appeared to be about 12 orange slips of paper that were affidavits that the
15

WY ELbr:Z OZOT/9T/LI OSW AG GAAISOTA

Appendix - 00131

I APP. 965
voters did not have absentee ballots to surrender to the polling place. 199 people voted, and at

least 5% of those people had also received an absentee ballot. However, we received zero

returned absentee ballots.

Having worked in several elections in many counties in Michigan, it is my

opinion that certified fraud examiners are needed to audit this election, including but not

limited to the following anomalies:

16

. Poll workers were trained to strictly enforce social distancing rules upon

challengers, contrary to a legal settlement, knowing challengers will not

be able to view the processing and duplication of ballots,

. Poll workers were advised to deceive voters who may have been subject

to errors or stolen ballots by issuing fake ballots that would be destroyed

by the Department of Elections.

The poll worker hiring process made it extremely difficult for the general
public to apply, and the high propensity of teenagers employed as
electronic pollbook inspectors and only electronic pollbook inspectors
strongly suggests that poll workers were recruited in an unknown but

clearly specific and possibly targeted manner.

. Ballot privacy was completely disregarded throughout the precinct on

Election Day.

. Prohibitions on electioneering within 100 feet of and inside polling

places were completely ignored.

Absentee ballots previously issued were not reclaimed.

WV El: Pr:7 OZOZ/9Z/TT OST A9 GHATSOTA

Appendix - 00132

I APP. 966
17

ye Waukee wvvenes Grontbveed for gli vaiteeri fie tne realli vinsed Mavens veiqcusTiy Saab fait
by diva Hui prem aie cayeel ial paper recep wile no eaeetly
ahsy Wie.

te Warkena wen’ trata to rend) tie alallenylig, af ballaty aad aven
challenged hollota were (a be tibulited ab the palla, aud therefore could

Wot becrediowed Wont the lati aacapt ta (he event obi nent,

 

Athi de Angell

Oa this ) [ew day af Nowernhor, 2020, before mie poronally appeared
Adam do Atel whe in tiy peerenee dd execute (he foregoing
AlTidavit, and who, belay, diy aworn, deposed and sites that he fas read
ihe Toropolag atiidavle by bln sobseribad ind) knows the contents
thoreof, and that the same ds tae of Ais own knowledge and belief,
excepts (hoxe aailees he alides to bo on information and belief, and
as 1d those niattees le belloves dem fa bo truss,

Name of Notary Pubtles adie Thy?
(Makin County, Michigan
My Commission Expitos: he 233)

speedier

i

SHANE TREJO
Notary Punk, Sara of Miohligan
qunvy CM Garland eos
My GuiriGhiG ne RRBW ee 1 PeRO2O22 es
Avling ithe County of SKCAMP

fL—

Appendix - 00133

 

Z OZOZ/9Z/II OSW AG GAAISOTY

VP:

WV el

I APP. 967
 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

ANGELIC JOHNSON and SARAH

STODDARD,
No, 1:20-cv-1098
Plaintiffs,
Hon. Janet T, Neff
v.

JOCELYN BENSON, in her official capacity
as Michigan Secretary of State; and
JEANNETTE BRADSHAW, in her official
capacity as Chair of the Board of State
Canvassers for Michigan,

Defendants.

 

 

DECLARATION OF JOHN McGRATH

I, John McGrath, make this declaration under 28 U.S.C, § 1746 and based on my personal
knowledge and upon information and belief where noted.

1, 1am an adult citizen of the United States and a resident of Michigan.

2, I volunteered to be an election challenger for a non-partisan group for the
November 2020 election.

3, On Wednesday, November 4, 2020, I worked at the TCF Center in Detroit.

4, At around 3:00am, tens of thousands of absentee ballots arrived from Wayne
County. Upon information and belief, these ballots were received after the election deadline
of 8pm on November 3, 2020.

5, During the counting of these ballots, and the ballots I observed being counted
on November 4, 2020 until the time I left at 9:30pm, I saw numerous ballots assigned to

“Unlisted Voters.”

WY EL'br:7 OZOT/9Z/TT OSC 4A9 CHATSOTY

 

Appendix - 00134
I APP. 968
 

6. Unlisted Voters are ballots with names of people not registered on any absentee
voter list and yet these ballots were all being counted the same as those voters who were
registered.

7. The Unlisted Voters had no dates of birth in the system in contrast to the
registered voters who already had Dates of Birth either the electronic poll book or on the paper
supplemental sheets.

8, Workers continually entered the default Date of Birth, January 1, 1900, into the
computer system in order to process these votes,

9. There were an inordinate number of Unlisted Voter ballots.

10. J witnessed election supervisors lock volunteers and republican challengers out of
the counting room at TCF Center.

11. I was able to enter the counting room at around 6:30 pm.

12. I saw ballots being processed for Absent Voter Counting Board (AVCB) #73
without any election challengers present. AVCB #73 had nearly completed their work when
[reached their table.

13. I challenged three of the last few ballots that were being processed.

14. The Election Supervisor of AVCB #73 asked me why I was challenging the initial
ballot. Linformed her that it is an "Unlisted Voter" who is not registered on either the electronic
nor paper list/roll of registered voters. She said, "Ok" and instructed the poll worker at the
laptop computer to make note of the challenge for that ballot. I also wrote down the names on
the ballots and the ballot numbers I challenged on my report.

15. Since there were no more ballots at County Board #73 at that time, I looked

atound for another table working on ballots. I eventually noticed another AVCB where

 

Appendix - 00135
I APP. 969

WY €L:rr:7 0707/97/11 OSI 494 CAATAOTA
 

election workers were again processing ballots with no election challengers present. This
table was AVCB #56,

16. I went over to the monitor to see what AVCB #56 was working on and saw they
were processing the ballot for yet another “Unlisted Voter.” I immediately informed the
Supervisor that 1 was challenging this ballot. She asked why, and I told her.

17. While I talked with the Supervisor, the poll worker started working on the next
ballot which was another “Unlisted Voter.” I informed the Supervisor that J was challenging
this ballot too for the same reason, Then the next ballot was also “Unlisted Voter,” and I
informed the Supervisor again that I was challenging this ballot.

18. The Supervisor then told me that I don't have to keep telling her I] am
challenging each ballot and that she would note that I am challenging these and all subsequent
“Unlisted Voter” ballots. I affirmed to her my challenge of all “Unlisted Voter” ballots for
this AVCB. She said she would have this noted.

19. Although the Supervisor agreed to do this, I continued to write down the names
and numbers of “Unlisted Voter” ballots that kept appearing. While doing so, I was
approached by a woman who asked why I was challenging these ballots. I asked who she was,
and she identified herself as a Democrat election challenger. I told her the reason why I was
challenging all the “Unlisted Voter” ballots for AVCB #56. She started telling me why she
thought the ballots should be processed but while I listened to her, I missed the ballot number
of the next “Unlisted Voter.” I asked the Supervisor for this number since the last two digits
of the ballot numbers were hidden on the computer monitor. The Supervisor refused to tell me
the ballot number that I had missed,

20. “Unlisted Voter” ballots kept appearing, one after the other.

WV €L:rr:7 OZOZ/9Z/TT OSW 494 GHATAORY

 

Appendix - 00136
I APP. 970
 

21. I tried to notate the ballots, but I was again approached by a man in a business
suit who introduced himself as a lawyer with the Democrat party. The man asked how I was
credentialed. I explained that I was with a non-partisan group, He then told me that the challenges
I was making will not amount to anything. These two individuals tried to engage me in
conversation in an effort to distract me from notating the “Unlisted Voter” ballots that poll workers
were processing very quickly.

22. At this point, I had noted approximately two dozen “Unlisted Voter” ballots that were
processed at AVCB #56, 1 was again approached by a challenger with the Democrat party. She asked
me who I was with. I explained that I was with a non-partisan group. She then accused me of being a
Republican, It was another attempt to engage me in conversation and distract me from documenting
challenges.

23.  Alarge number of ballots were being processed very quickly, so it was impossible for me
to catch all “Unlisted Voter’ ballots.

24. Ido recall clearly that one of the “Unlisted Voter” ballots at this AVCB came
from Saginaw, Michigan which is not even in Wayne County,

25. When AVCB #56 got to the end of processing these ballots, I noted that the
total number of ballots processed was 1,454.

26.  Dueto COVID-19 regulations, I stood far away from the table with the election workers
and the table supervisor would not let me use the comer of the table nearest me to write on. However, I
frequently saw the Supervisor standing closer to the poll workers than I would have been had she let me
use the comer of the table nearest me to write on.

27.  Inhindsight, 1 question whether my challenges of “Unlisted Voters” for AVCB

#56 were notated as the Supervisor indicated they would be.

 

Appendix - 00137
I APP. 971

WY €U:Pr:7 OZOZ/9Z/LI OSW 49 GEATSOSY
 

28. If they were not notated as the Supervisor indicated they would be, it means my
challenges were not handled in good faith.
29, The above information is true to the best of my information, knowledge, and belief.

30. Further affiant says not.

 

 

On this ZI y of November, 2020, before me personally appeared John McGrath, who
in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and that
the same is true of his own knowledge and belief, except as to those matters he states to be on
information and belief, and as to those matters he believes them to be true.

CONSUELA MAYS
NOTARY PUBLIC - MICHIGAN

MY COMMISSION EXPRES APRIO, 208
ARES APRILO1,
GM hiya ACTING IN WAYNE COUNTY

7

Notary Public, Oiland County, Michigan
My Commission Expires: Apri t, 202S~

\ MSE

Crh 7

WY €LbP:7 0707/97/11 OSI 49 GHATHOTA

 

Appendix - 00138
I APP. 972
   

  
   
 
 
  
  
 

AFFIDAVIT. OF WILLIAM CARZON
Witaar Caran, batigy fastdilyswonn fereby dectares under penalty. of perjury:
l. Lain personally funiline yeh he fies slated in this AfTieavitaund, H sworn as.

Witness, pia conipelent to-testify-u thea as vel,

Lau an, adulbciiven, resident of Plymouth Powgshiy, and a repistensd woter-of

the: Slide of Michigan,
Awoted ji-the November 2020 -Prostdential Election,
| volddlevred and yak certified ww. bo.d Republican poll ¢ballen ger during thie

“pbsentes ballot countiig-on slevtion.nlgbt November.3,220 at thie TCE center

 

ip Detroit, Mishizan, L volumtecred:to pavtielpatie asa poll cliallenger from

   
   

ber 3/2020 skuting we 10 po through Nowdinber 4, 2020. uatil 40 an

November 3, Larrived gt the TCF.centee at-around 930 pmand pencesdeul

lo rooin number: 260), where. was viven fiirher jastrnctivns pn the layout (or each

   
  
  
     

oy

ofthe absentee ballol counting bourd groups; each combisting O73 ingpectirs GF

Tully slaffed), AC approximately 10 piv] progeédéd the {lini of due TOF center

board robin and spent asigniicant parl pf aay tne ol lable 13,
Cotinting began shotlly utter that time and. watched the process ul table 18,
first paying atieniion to. the label scanning,

annouicement (operator!) and-verification:of he

the ballot. “Ir: general, table. (8 followed thls:communication process bul i

Appendix - 00139

I APP. 973

wherethe countlig woilld tike plice. [presented my credentials in the counting -

ame and) ballot number

hame/umber {operatar2) an

PHT OZOT/9T/T IL OSI 49 GAAISOTa

WY €1
not always easy Lo hear Ihe contirmution. Lulso took [he ppporlinity towatk do
other counting stalons:tbroughoul the oiehtand J did nol ace that this dimedpline
af ankounting the adie nud number beiween Gperaor [abel a always being
condiment y foNowed,
During We night,.on Lavin nekesigne fil the Mark of jhe 10. pin shift-and again Laster
bi ihe cighy, Me couucig board superviaurs working al Wie TCT center were
called over We TCE announcement systin {0 Hyeet near. tae front of thie hall:
Oli (we Hecasions uring, Ne night, 1 followed opériior Scab andther counting
bourl group as-he taok the-ballois to.a tabilator stulion buthe ceniér of the hall
to be vounted: Lsaacthe ballow Fed through ihe tabulutor nyaching.dn.al, sist
two aceisions wnltiplé times. It is nol-clear if {here was. ascount Mismatch
soqiiring the ballots rhe re-run tough the tubplatory and T would nat clently
see thal if there was-a count mi arise, dha the abulutor was zeroed out before
re-runnin # then.
Ob one 'secasion ata tabillalor sLalign, éfrer- (he person operating the tabulator
had run the ballots through the tabulutur provided to her. by-operator number.3,

she haided ‘buck-one: ballot. 16 -opérator number 3° who, originally hrought, the

‘ballots from his counting: board station to be counted, He took the ballot and then

proceeded to. walk back ty his counting bourd table, bam not certain why a hillot
vtould: be’ handed:back, and: underslood that afler the: ballolg. were ran through -

the tabulator and the count matched; the ballots thi were mn through the’

Appendix - 00140

FATHOda

T OCOT/9T/TT OSW AN

WY CL-Py

 

I APP. 974
 

tabivdatar sere all to be stared id the securicy buses.divedtly- behind thestabulator
‘atalions for Hie given previnet.

10,, ‘Beuween upproximately’ lum todam the counting king plage wt the TCP eontet
whi ae a stanestill abmnany tabled. Lobserved: some counting board tables where
AINE QPEHAOns had thelr Heads testing on-thelr tables Wuring. this slow Lbne:
without, ballots. to, procedss | alsa bbsurved some opuratars cathe. tabtilators
similarly with their heads resting on theit 1ablés, 1 also witnessed one tabulator
operulor-towaeds the, ack of the floor’ playing. some, sort OF card game op’ his

cormputertabulator Rereen. This wagvalsa “witnessed by my son. and anther:

Z OZOZ/9Z/TI OSI 44 GHATAOTY

vP

nequaintance that we both know.

 

Aas At around Auim,a tratk arrived ai thueback- entiaace.of the.T CF center hall. 1

WY €1

walked ta, the back of the Tall to,the large door opening and witnessed aavhite
truck whieh had aa emblem with a-flag ind the wards Vore Mobile: written, omits
My-son, who was alsona pall challenger al TCE during this time, alsa witnessed
this ay. Wwe were standing together Tor & short lime watching: ihe tuck being
unloaded, - White postal boxes were beliig taken ‘olf the truck. Thewhite postal

baxes were similar to-those holding ballots thalwere also at the yurious counting

  
 
   

board tables throughout, ihe hall, The boxes. that were unloaded fromthe truck
had a cardboard wrap slevveraround them; 1 saw boxes heing unloaded from the
jrock and placed-on a dolly and rolled .over to the center of the TCH hall where

»

aili stage area, ’Thé tables in this-area

Appendix - 00141

T APP. 975
Dated: dem bee: ws 2020

 

W ronphly count che boxes. Tren the truck whieh were plaved.on the (abla and

oytimace (hat approximately 60 boxes were ublgaded [roiy thetruck from phil 4
‘an delivety. When the cardbuird, sleeve was removed from the pustil boxes,
the Individual himila enyeloipess Ysed tc hold ibsentee: ballots could beuleatly |

Soon, Shortly'afterwards, aver the TCP speukiyanoureement system, specific

  

“OSI Aq CAATSOSN

   
  
  
    
  
   
 

counting board -lables (vere galled ap uid wep
their. “additional work" -us-dt.was. announced" aver ihe speaker

system, Twitriessed a person who ‘distribyted theeballots, handing them out 1a>

we - vee
some.of the respective counting board 1 iy no avers coming Wp Ws

pick them ap,

The above information is Jee, ‘{nformation-anu
beliet:

Furlher-affiant gays note:

 

 

 

 

Appendix - 00142

I APP. 976
 

State of Michigan )
County of Oakland ) Sworn Statement

1, My name‘is Kayla Toma, Iam a law school graduate, a US citizen, an Oakland County
resident, and registered voter who resides in Novi, MI.

2, On Election Day, November 3, 2020, I was a volunteer for the Michigan Republican Party and
Trump Campaign in Lansing at the Radisson hotel. I signed up for the 12 to 3 PM shift, but
ended up working until 12 AM.

3, At the headquarters, I filled out incident reports. I would get calls and emails relating to poll
challengers, poll watchers, or concemed voters that called the EDO hotline to report an incident
or something that they saw as suspicious.

4, [made notes about incidents as quickly as possible. I was able to receive and note scores of
unlawful incidents and report them to the on-site attorneys.

5 If there was a clear violation of election law, I would walk over to the two supervisors, give
them a quick description of the incident, and they reported it to the lawyers,

6. Our written reports contained blanks for description of the incident, name, phone, township or
city, county, polling location, category of incident (illegal voting, intimidation, electioneering,
ballots, machines, election workers, etc.), as well as what was the remedy/response (if any).

7. While making these reports, I began seeing a pattern and frequently encountering illegal
situations, and other strange situations, that were very concerning and stuck with me.

8. The following is not an exhaustive list of the reports that were made to me as an EDO
Hotline operator, but these stuck out as highly questionable or concerning:

9, During a challenger’s shift at the polling location, the election worker preemptively shut down
the machine, prior to any malfunction or jam. The election worker, after being approached by the
challenger, told the challenger that they could just tell when a machine is about to jam so they
were allowed to do this.

10. There were several reports of polling places with their malfunctioning machines

11. While the machines were down in various areas in the morning, afternoon and evening,
concerned voters began calling to verify if it was OK that they are being told by election workers
to place their ballots in the back of the machine even though the ballots were within reach and
could be easily pulled out after they left.

12, Other callers, at separate polling locations, had similar concerns, Instead of putting their
ballots in the back of the machine, they were required to place their ballots in a blue square clear
bag located just behind the machine.

Appendix - 00143

I APP. 977
 

13. In Detroit, after attempting to enforce the rules re, a provisional ballot, a challenger was met
with a hostility by election workers—the challenger pointed out the hostility and they then
tefused to allow the challenger to see the poll book.

14, Similarly, several challengers were not allowed to stand behind the election workers and
were blocked from seeing poll books,

15. In one situation, a challenger was extremely upset that she was told she had to be 10-15 feet
away and could not see the poll book. She requested a lawyer to come out right away. Poll
workers then became aggressive and bullied her by saying that she was blind for not being able
to see a poll book 10-15 feet away from a diagonal angle, and even threatened to have her
arrested.

16. In different polling locations, there were several calls made about clear violations of the 100-
foot rule, There were posters, pamphlets, and banners, explicitly advocating for Democratic
candidates within 100 feet of the front door. The challengers/voters that I spoke with took
photographs:and videos of these violations, including incidents of literature distributed at the
door, pamphlets of lists of Democrats that the voter should vote for within 50 feet of the door,
and large Democratic boards and banners within 100 feet of the door.

17. Poll challengers or Republican voters reported a water pipe broken in a precinct, (I heard that
in other states water pipes were breaking in Republican districts.)

18. There were several calls from challengers and voters claiming that voters were required to
use permanent markers on the ballot; one voter observed that the marker bled through to the back
of his ballot, allowing duplication of on the ground that this was a “mistake” by the voter.

19, One caller reported containers/coolers in the polling location which could have contained
ballots.

20. One voter reported that Googling “Republican Party near me” and “Republican Party number
near me,” showed only Democratic hotlines. It wasn’t until she searched MI GOP on Facebook

that she got the number.

 

Gibigy

  
 
  

. 4
Sworn to before me this. }3 NOV, QOAD INDERPREET NANGYES 8G “
Notary Public, State of Mihiodeg eset Me
day of November 2020 Countyot Waynes Mest - ae Oe
y My Commission Expires 01-¢¥dpg4 “fs Bee &
Acting in tha County of Gigy fii Rar
4 ( wee “a OF § at
“ Meetty 4 ‘ ke “ . z
Coa Pye ‘
¢ 4% re Meee
7 se

Appendix - 00144

I APP. 978

 

 
 

 

State of Michigan)
County of Oakland ) Sworn Statement

1, My name is Kayla Toma, | am a law school graduate, a US citizen, an Oakland County
resident, and registered voter who resides in Novi, MI.

2. On Wednesday, November 4, 2020, I received an email from Nicholas Schneider, Michivan
Republican Deputy Coalitions Director in Michigan to volunteer.

3. I signed up to be a canvasser in Oakland County, Michigan,

4. On Nov. 4 at about 12:00 I atrived at the 1200 Building in Pontiac, Michigan, At 12:05, I
found the Oakland County Elections Office. | told the front desk person that I that | was a
canvasser.

5, Inside the office, I noticed a long line and stock pile of boxes, and bins that were stacked on
top of one another, The bins were overfilled with folders.

6. The front desk lady showed me two sign-in sheets that were side-by-side. The lef side, I was
told, was for the general public, whereas the right was for the employees who would be
reviewing and deciding on the reports. I signed in at 12:09, but I never signed the time that J left.

(I have evidence of the sign-in sheet).

7, The canvassing room was huge, at least 100 feet long. There were five pcople having lunch
close to one another.

8. There were two African females; one younger Caucasian female with dark hair, one older
Caucasian female, with a blue shirt, red vest, and light-colored hair that was short; and one husky

Caucasian older male.

9. Initially, (I have a video) the rooms were divided by sections of rows; at the end of the room
and along the back walls, there were 5 office desks.

10, By the time I left, the room changed drastically. There were no more sections or tables--only
chairs pushed to the walls and employees working at their desks at least 100ft away. One desk
was 5Oft away, so far that I could not observe anything or hear what was said or whispered.

11. The following is the layout (I have photos and videos of the layout) of how the room looked
initially:

Appendix - 00145

I APP. 979
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 146 of 331

12. There was at least one ehair for every table. There was plexiglass that divided cach table.
There was at least six tables for each row (3, side-by-side).

13, Each row was long, and there were seven rows, Two rows were laid out on the right side of
the room, directly when you walk into the room, Two rows were going verlically; one of those
rows were where the employees were eating their lunch,

14. One row was in the near middle to the left side of the room; and two rows were on the left
side of the room,

15, Five out of the seven rows had election materials on them, cither they were folders, papers,
and pencils and highlighters, and they also had very large bins stuffed to the top with large
folders right next to the table or on top.

 

16, When I sat down, I pulled out my phone to take a picture, The older Caucasian female in the
vest struck up a conversation with me, She told me everyone was at lunch and that they will not
begin working for another 40 minutes, She suggested that [ should to leave and retum later, She
told me it was going to be boring to observe. I said no thanks, I'd wait, She then asked me who
am I here with, I told her that | am here as a volunteer to observer as a member of the public. She
then asked again, who am [ here with, and I replied that | was a Republican volunteer to observe
as a canvasser. | could tell that the answer did not sit well with her because she began to get
defensive and her mood switched. She then repeated that they were not going to start for another
40 minutes, And I said Vl! wait, that I did not mind.

17. Shortly after the exchange, two other Caucasian females, middle-aged, came into the room. |

noticed that the person in the red vest, Jooked at me and then went to those two females who then
began whispering and huddling in a pack, One of the females had a manila envelope in her hand.
I thought they were acting suspicious; their body language told me that they didn’t like me there.
So, I took pictures of them. One other woman said that she took a picture of us.

 

18. As they formed their group, | noticed another group come in, This time it was a group of
men, The yested woman ordered him to break down the tables and put it on the outside of the

side of the room. She told him to take away the plexiglass.

19, | asked one of the guys what they were doing, and then asked him how was I supposed to
observe? He didn’t like what was happening. (I have a video) he then walked over to the husky

man, The husky man then walked over to me.

20, The husky man (recording number 348, 1:35) told me that I needed to contact Rocky
(Rajkowski), whom I knew to be a member of the Oakland County GOP,

21, The husky man stated that since we didn’t get tables, we had to sit in the chairs, and then |
asked how was I supposed to review (observe) the documents and then he said “you don't get to!
This isn’t what this about. Rocky has been here this morning, to straighten that out, He left with
a clear understanding of the process.” He told me that I needed to check in with Rocky. I told
him that I do not have his contact information, and if he’s willing to give it to me, and he said no.

 

Appendix - 00146

I APP. 980
ase 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 147 of 3:

22. | explained that | was unfamiliar with the process and that | did not have Rocky's number,
and asked if there were a particular rule that [ should be aware of,

23. The husky man then told me that "the people who sent me should have prepared me" | said
that | understood, and asked for a particular rule, and he told me MCL 160

24, After looking this rule up on my phone, I realized that the husky man was intentionally trying
to undermine my right to observe since there is no election law under MCL160. I tumed on my
camera and began recording them breaking down the tables and stacking up the chairs instead

25, | made sure my chair was not going to be touched, by sitting in it, while it was already
dragged off to the side and against the wall.

26. | contacted Mayra Rodriguez, who was involved with the 14th Congressional District. I told
her at 12:44 that they were taking tables away, while everyone was out to lunch. She told me that
she would let others know, I text her a€ 12:52 when [ spoke with the supervisor, Ellie (or a name
that is similar to it), who claimed that the tables were rentals, but they were never taken from the
office. They were still on the side of the room off to the side, even at the time I left at 2pm. The
tables were there for 2 hours, so they did not appear to rentals

27. Before they began but after they broke down the tables, an older lady in navy-colored outfit,
also a public observer, came back from her lunch break and sat near me. She told me that she
was with the League of Women Voters of Michigan. (I have a recording of this conversation,
recording number 349, 5:06). She said that the tables were a waste of space and it was good to
have it removed because of Covid.

28. She attempted to say thal they removed the tables because of social distancing. | said that
social distancing meant 6 fect, not 20 feet, apart. 1 said that plexiglass dividers protected people
Observers were simply unable to observe.

 

29, Before lunch, the tables were set up, and used by everyone, but when I came at noon, after
stating my political affiliation, ihe guys were called to break down the tables, and cleared out the
room, I was fed up. ] went out of the room and into the office area.

30. I recorded a conversation with the receptionist, Andie (or Angie or Addie) (I have this
recording, recording number 350, at_1:20) Andie was at the front desk.

 

31, L approached Andie to ask if they are having the chairs placed on top of each other, or against
the wall, where the observers were supposed to review the reports, as the distance they wanted
was at least 100 feet between my seat and where the workers and reports Were | asked how I was
supposed to observe from 100 feet away.

32, Andie stated that “you can't be on top of them.” [told her that it ls not my intention to be “on
top of them” because I have a very low immune system, and even showed her medical proof

Appendix - 00147

J APP. 981
ase 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 148 of 3:

33. Andie became sympathetic. | explained that | understand there's high stress levels, hostility,
in the workers who may reseril that | was judging or checking their jobs, but that was not ny
intention. My intent was to volunteer to make sure that there was a lawful election

34.1 explained that this was the law. [ also apologized to her in advance for asking more
questions.

35, She then explained the process: at the end of the night, there was paperwork thal each
polling location required, including canvass reports, Everything had to be complete, signed
properly, and votes balanced—all this was to be recorded.

36.1 told her that they wanted me against the wall, with no tables in their room, with workers at
their desk at the very end of the far side of the room, | couldn’t see what is going on.

37. I said that they wanted me 100 feet away, so I could not observe, just try to listen.

38, Andie then introduced me to Ellie, who was “the second in command to the director’. Ellic
was @ supervisor of the whole office.

39, | asked Ellie what happened if I could not observe or even hear discussions? The workers
were whispering and barely talking

40. Ellie told me that workers do nat have to discuss the reports; they could unilaterally decide
discrepancies, and correct them on the report that is within the report, without discussing it
amongst their peers. I asked if they were going to at least call out the information on the reports
and she told me that | wouldn't get to know the numbers, and they didn’t have to tell me or

discuss anything.

4], Lasked why I should be there, i.e, what was the point of having a law for observers to
observe if they could not hear or see anything. She couldn't answer this question, [realized that
they were all following a pattern. Indeed, she went right back to talking about Covid, In
addition, I thought that it was odd that the courthouse could not afford tables and had to rent
them, It didn’t make sense. Nevertheless, I went back into the room,

42, | heard the lady in the red vest tell the African-American female worker to add two points

43. Immediately, | walked outside to find Ellie to ask her one last question. Andie told me Ellie
is not in her office. Andie told me to tell her my question so she can rely if fo Ellie since she is
going to go look for her now, I stated to Andie, my question is whether I could ask questions toa
person reviewing the reports, i.e, elaborate, alter they made a remark? (Recording 352).

44, Ellie answered the question, according to Andie, who then relied thal answer. Andic told me
that I was not allowed to talk to them. | was not allowed to ask any questions nor obtain any
information,

 

 

 

Appendix - 00148

I APP. 982
e 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 149 of

 

45 At this time, | was so fed up that [tested Mayra and a family Mend, saying that P nceded «
lawyer because | knew these were blatant violations

46.1 also then called Rocky and tald him what the workers were claiming [told him f vas
leaving because they would not let me hear or know of see anything. I walked aut of the room. |
told Rocky how they told me that [ was unable to view any reports; they didn’t need to talk to
each other and could unilaterally decide and correct incorrect canvassing reports on their own

47, [lef the room about four times. Whenever | walked out of the roam, the older lady in the

red vest always followed me. I was being watched. She was listening to my conversations and
watching what I was doing

48. Before going on one restroom break, | placed my purse on the chair and Jeli the room and ihe
office. When [ came back into the office, the doors were locked [looked and pointed at the door
afler seeing Andic, who opened the door, The fady in the red vest was nearby. She seemed

annoyed, and | noticed that two blue coolers that once were placed on top of each other were
moved side by side,

 

49. By the coolers there was a black box that look like a drive or a modem. When the coolers
were set side by side, the black box was in front.

50. I believe it was odd that coolers were used because everyone brought their own lunch, and in
their own lunch bays. (please see videos of break-down of tables). They never went to the

coolers while I was present. | believe that other items, not the regular drinks or food, were kept
in the coolers

 

Sworn to before this 13 MOV, 3006
day of November 2020

INDERPREEY NANCY veey
Notery Pubile, State of Michigan .+ ! %
County of Wayne ng
My Commission Expires OF - ili
Acting in Lee ie oun ot

(

 
 
 
 
   

 

Appendix - 00149

I APP. 983
Affidavit of Witness - Michigan

Zook An MWS _ aresident of the Liv Vonic _ (city/town) of
Michigan, make oath and hereby affirm that:

1) I am a resident and voter of the state of Michigan, and reside at,
3 KYIS Pl rocutle Rd

2) On [date] I applied through [online?] to be a paid poll inspector with Wayne
County and specifically in the city of Detroit in at TCF Center;
3) I noted that I was a republican;

4) I had email correspondence with Un kineto A

5) I never received a call-back or offer to serve as a poll challenger.

I certify under penalty of perjury, that my statement and the evidence submitted
with it, are all true and correct.

Printed Name: Ly nn Mills

Signed Name: x Afshar (ne O24
Date: [| !-— 3 ~-AOAQO

Appendix - 00150
I APP. 984

WY €l:Pr7 OZOT/9Z/TT OSIN 49 GHATAOTA
 

Matthew Mikolajczak

PH#: 734-513-9780

Email: Mattiv-ERI@att.net

Zip Code: 48375 . bs

State: Michigan

County of Incident: Wayne

Name of polling place: TCF

November 3" — 7:00 am to 10PM shift
Incident #1

Opening announcement - “how many republican poll workers are here? From where | was standing - Board #41 - |
could not see even one raised hand. There was not a republican worker to be found at the board tables near or
around me. My wife and [| had volunteered to be republican poll workers and were told poll workers were no longer
needed, As there were 134 boards at TCF — there should have been at least 134 republicans assigned as poll workers
with one seated at each of those boards.

The 25 tabulator machines required two poil workers as well — so an additional 50 poll workers — 25 which should
have been republicans. The tabulator actually counts the ballots — and there was no equal representation at these
sites.

With this obvious unfair worker representation — how was counting even allowed to take place?

The Michigan SOS claims there was equal representation — where is the proof or list of republican poll workers? As |
understand it now - the assistant of the ex- mayor of Detroit filled these poll worker positions. My wife and | ended
up working at TCF as poll challengers.

WM atthe ikelagene Sh

jee ele q@ debe

JANIELA VEBER
NOTARY PUBLIC, WAYNE COUNTY, Mt

My Commission Expires,06/15/20
Acting in the County of

Appendix - 00151

I APP. 985

Z OCOZ/9T/T 1 OSW AG GHAISONN

.
.

WY 1-77
 

Matthew Mikolajczak

PH#: 734-513-9780

Email; MattM-ERI@att.net
Zip Code: 48375 be

wh

State: Michigan .

County of Incident: Wayne

Name of polling place: TCF

November 3 — 7:00 am to 10PM shift
Incident #2

11/3/20 at 8:07 AM

Board #41 board monitor was flashing "Backup Overduel" in RED LETTERS right hand lower corner of monitor. This
message was not occurring on surrounding board monitors - just this one. {told board supervisor - Tonya Anderson -
she said she would inquire with IT. | never got a response as to why this was happening. Later In the day | noticed

multiple monitors flashing same message on other nearby board monitors.

11/4/2020 11:38am - flashing message "Backup Overflow" on most board monitors.

Sully our

DANIELA VEBER
NOTARY PUBLIC, WAYNE COUNTY, MI

My Commission Expires 06/15/2028
Acting in the Gounty of "CHSLAND)

Appendix - 00152
I APP. 986

Z OZOT/9TZ/T 1 OSW AG GHAISOTY

vv:

WY €I
 

Matthew Mikolajczak

PH#: 734-513-9780

Zip Code: 48375

oe ey

State: Michigan .
County of Incident: Wayne
Name of polling place: TCF
Incident #3

11/3/20 at 10:26 am

Board #41 monitor pop up — Microsoft has prevented a hack attempt. {| went to area supervisor ~ Tonya Anderson
and showed her (she witnessed) and she proceeded to get IT worker to view. By the time IT arrived pop up was
gone. Darrell Finken was the area poll challenger and was made aware of the Microsoft message (message gone by
time he arrived), Raphael Washington was the team leader of the board.

Jean Kordenbrock — Trump lawyer - was made aware of incident and was present at board #41 ( message had
vanished before she arrived), | was asked if | would sign affidavit and | sald | would. | gave my contact info to Trump
legal team. The supervisor — Tonya Washington verified she had seen the message. Tonya said it was just the
firewall protecting the system and she sees this all the time with her home computer. Tonya mentioned the message
said prevented — so nothing to worry about. She has Norton on her computer at home and it works just fine. Issue
is why were these board computers on a non local, secure intranet system? | asked IT tech and he said he only
worked on tabulator network and had nothing to do with board network.

YY Latta Anos aalo,-qo

Avtal thy i
DANIELA VEBE

NOTARY PUBLIC, WAYNE COUNTY, Mi

My Commission Expire: 15/2025
Acting in the County of "AMO

Appendix - 00153

I APP. 987

Z OZOT/9Z/T 1 OSW AQ GA AISONN

.
.

WY €1-?7
 

Matthew Mikolajczak
PH#: 734-513-9780 by
a. +

Email: Matt eR att.net

e

u

Zip Code: 48375 . i
State: Michigan

County of Incident: Wayne
Name of polling place: TCF
Incident #4

11/3/20 Tabulator 1CC10 , AVCB #46 , 3:50PM

Multiple batch runs of what appeared to be same ballots 2/3 times. | couldn’t see software being zeroed between
runs and the operator - refused to let me see count — intrusion of her space.

4:08PM Operator was pulling ballots from jam midstream — not zeroing and just continuing runs. Multiple batch
jams — ballot reshuffles with pulling and placing of ballots into stack and midstream restarts. Over counts and under
counts — from what t could occasionally see from six feet away.

“YY abies Mg rheeba er eld

DANIELA VEBER
NOTARY PUBLIC, WAYNE COUNTY, Mi

My Commission Expires 06/15/2025
Aoting in the Caunty of f

Appendix - 00154
I APP. 988

Z OZOZ/9T/TI OSI 494 GCAATSAORY

vv:

WV €I
 

Matthew Mikolajczak
PH#: 734-513-9780, i
‘

Email: Math-ERl@atlne

e
ry

Zip Code: 48375 .

State: Michigan

County of incident: Wayne
Name of polling place: TCF
Incident #5

Nov 3rd, 2020

At around 4:30PM the TCF poll lead came over the loudspeakers and asked for our attention. He congratulated us
on having processed 60,000 ballots from the opening (which didn't start until around 10am). Shortly thereafter
~S:00PM - about 40% of the counting floor workers headed for the upstairs break area for lunch/dinner and
refreshments.

At around 7:00 PM | heard that the count was now at 128,000 ballots processed. How could 68,000 additional
ballots get processed in 2.5 hours - with a reduced work crew? It took 6.5 hours to process 60,000 earlier?

The floor was starting to shut down at 7:15pm for supposed cleaning and many poll workers were actually putting
coats on leaving - not through the front doors but via the upstairs refreshment room escalator - well before their
8:00PM scheduled work end time. After around 10/15 minutes of this mass exodus, the TCF lead came over the
loudspeaker system and had to warn them to stay at their boards or they wouldn’t get paid. Some workers came
back down to their respective boards via the escalator from the upstairs break area. On Wednesday ~when | exited
from those upstairs doors because of the crowds, chanting and window covering going on at the front entrance - |
realized that the upstairs area had public access doors people could exit from - or potentially bring stuff in with them
~ under coats or in lunch coolers. | don't know if anyone was watching those upstairs doors ~ be it TCF security, poll
watchers, poll challengers or police, Definitely a potential breach of sequester policy and an open opportunity for
ballot fraud,

Ayelold Arlur .

DANIELA VEBER
NOTARY PUBLIC, WAYNE COUNTY, M!

My Commission Expires 96/4 §/2025
Acting in the County of 4 f

Appendix - 00155
I APP. 989

Z OZOZ/9T/T 1 OSI AQ GA ATSON

VP:

WY £1
 

Matthew Mikolajczak
PH#: 734-513-9780, bs
we *

Email: Matti nie:

  

Zip Code: 48375 . t

State: Michigan

County of Incident: Wayne

Name of polling place: TCF

incident #6

11/4/20 from 11:30AM to 4:30PM

Observed new, hostile attitude by most poll workers — even negative verbal comments. Lots of workers demanding
to stay six feet away ~ telling me | had to stay six feet away. | used the paper saying we were allowed to get closer to
review the counts — but workers seemed to block screens and impede monitoring at every opportunity. Tabulator
supervisors were NOT helpful and clalmed the same six foot distancing demand. After | stood my ground, showed
them paper explaining our rights - they left. | believe these people were trying to intimidate new people that were
not aware of their rights to get closer than six feet. Democrat lawyers, there everywhere on Wednesday, were also
interjecting (harassing) me for trying to read the tabulator counts. They called security and the tabulator operator —
much to my surprise ~ told security | was only doing my job and he left. Then supposed poll watchers ( they had no
credentials | could see) — basically young women agitators began harassing me and another tabulator watcher saying
we were spreading covid (verbal harassment and intimidation)— | showed them my paper stating our rights and told
them to stand away from me. After the agitators left my wife and | were watched by two democrat lawyers for over
an hour standing directly behind us while we were trying to monitor the tabulators.

in general, they were removing jammed ballots and just continuing on with the runs. We were told they were
supposed to remove the jam, reset the tabulator and run the entire stack. That was not the procedure that was
being followed at TCF — either day | worked there or at any tabulator site | watched.

| also noticed — way to frequently, the jams occurred at ballot 27 In the count (on different tabulator machines,
different operators), The operator would remove the jam — usually a dog eared corner on the document or left over
piece of removed top ballot — and then just proceed with the count. | could not get close enough to see what the
vote on the dog eared ballot was (Trump or Biden) — but this scenario sure occurred way too frequently. | wondered
if the board people were purposely dog earring the ballot to create the jam and get the Trump vote removed. A
fellow poll challenger said he observed there were typically about 1 or 2 Trump votes per batch he could he discern
while watching the boards. Were these the ballots purposely used to jam the tabulators? | don’t know and | was
not allowed — stopped by supervisors - to talk to the operators or ask questions of them. | did notice the one
performance indicator was at 46/47 — meaning — | think - the average run was 46 or 47 ballots, The batches were
supposed to be 50 ballots — so, if this was the case, these machine count averages weren’t very good. Or were the
Trump ballots not being counted ..... | dan’t know, Would have helped to have the tabulator user manuals
available at poll challenger training sessions so we understood what we were watching and what tampering could
have been going on.

yal bet yaate Aisee lp lur

NOTARY PUBLIC, WAYNE COUNTY, MI

My Commission Expires Went aN p
Acting in the County of J

Appendix - 00156
I APP. 990

Z OZOZ/9T/I 1 OSW AG GHAISOS

vv:

.

WV eI
 

Matthew Mikolajczak
PH#: 734-513-9780 be

Email: MattM-ERI@att.net
;

ae on

Zip Code: 48375 .
State: Michigan
County of Incident: Wayne
Name of polling place: TCF
Suggestions:

NO BLACK pens or markers should have been allowed on the counting floor — just like phones/cameras or any
communicating electronics. Red pens should have been used for any administrative purposes stopping board
workers from filling in Biden on republican straight ticket ballots and allowing challengers and watchers to be sure no
candidate selection tampering was occurring.

Tabulator screen counts, control buttons, should have been done in much larger, bold fonts allowing for observation
from 10 feet minimum. Control buttons presses/selections should have been shown in writing on screen for at least
5 seconds (again bold and very large font). Tabulator screen wasn’t even 20% utilized — making any monitoring
impossible from more than a foot away. Ridiculous.

Need a mandate that every tabulator be manned with one republican and one democrat.

Tabulator user manuals should have been available at training sessions. When the workers are not allowed to
answer questions and poll watchers/challengers not allowed to talk to workers — very difficult to credibly watch what
is happening and why.

Maden be Paguye ke

DANIELA VEBER
NOTARY PUBLIC, WAYNE COUNTY, MI

My Commission Expires 06/15/202
Acting in the County of "DMALEND

Appendix - 00157
I APP. 991

Z OZOT/9Z/TI OSW AF GAAISONY

vv:

WY el
STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

MELLISSA A. CARONE, AFFIDAVIT OF MELLISSA A,

Plaintiff, CARONE
“VS

CITY OF DETROIT: DETROIT ELECTION

COMMISSION; JANICE M. WINFREY, in FILE NO; -AW
her official capacity as the CLERK OF THE
CITY OF DETROIT and the Chairperson of JUDGE

The DETROIT ELECTION COMMISSION;
CATHY M. GARRETT, in her official
Capacity as the CLERK OF WAYNE COUNTY

 

 

 

 

 

 

BOARD OF CANVASSERS,
NOTARY PUBL STATE OF MICHIGAN
Defendants, My commission eartePebvaary 8, 2021
/ Acting In the Counpy of Kenya
David A. Kallman (P43200)
Erin E. Mersino (P70886)
Jack C. Jordan (P46551)
Stephan P, Kallman (P75622)
GREAT LAKES JUSTICE CENTER
Attorneys for Plantiff
5600 W. Mount Hope Hwy.
Lansing, MI 48917
(517) 322-3207/ Fax: (517) 322-3208
AFFIDAVIT

The Affiant, Mellissa A. Carone, being the first duly sworn, hereby deposes and states as follows:

Appendix - 00158

I APP. 992
i

My namo is Mellissa A. Cavone, | was contracted by Dominion Voting Services to do IT work at
ihe TCF Center for the November 3, 2020 election, and | am a resident of Wayne County.

L arrived at the TCP Center at approximately 6:15 AM November 3, 2020 and worked until 4:00
AM November 4, 2020, 1 went home to get some sleep, then arrived back at the TCF Center at

10:00 AM in which | stayed until 1:45 PM, During this time | witnessed nothing but fraudulent
actions take place,

The counters (which were trained very little or not at all), were handed a “batch” (stack of 50) of
mail-in ballots in which they would run through the tabulator. The tabulators would get jammed
4-5 times an hour, when they jammed the computer would put out an error that tells the worker
the ballot number that was jammed and gives an option to either discard the batch or continue
scanning at which the counter should discard the batch, put the issue ballot on top of the batch
and rescan the entire batch. I witnessed countless workers rescanning the batches without
discarding them first which resulted in ballots being counted 4-5 times,

At approximately midnight { was called over to assist one of the counters with a paper jam and
noticed his PC had a number of over 400 ballots scanned- which means one batch was counted
over 8 times, This happened countless times while ] was at the TCF Center, I confronted my
manager, Nick Ikonomakis saying how big of a problem this was, Nick told me he didn’t want to
hear that we have a big problem, He told me we are here to do assist with IT work, not to run
their election.

The adjudication process, from my understanding ihere’s supposed to be a republican and a
democrat judging these ballots. | overheard numerous workers talking during shift change in
which over 20 machines had two democrats judging the ballots-resulting in an unfair process.

Next, | want to describe what went on during shift change, it was a chaotic disaster, It took over
two hours for workers to arrive at their “assigned areas”, over 30 workers were taken upstairs and
told they didn’t have a job for them to do. These people were chosen to be counters, in which 6
workers admitted to me that they received absolutely no training at all.

The night shift workers were free to come and go as they pleased, they could go out and smoke
from the counting room. This is illegal, as there were boxes and stacks of ballots everywhere,
anyone could have taken some out or brought some in, and No one was watching them.

There was two vans that pulled into the garage of the counting room, one on day shift and one on
night shift, These vans were apparently bringing food into the building because they only had
enough food for not even 1/3 of the workers. I never saw any food coming out of these vans,
coincidently it was announced on the news that Michigan had discovered over 100,000 more
ballots- not even two hours after the last van lef.

When a worker had a ballot that they either could not read, or it had something spilled on it, they
would go to a table that had blank ballots on it and fill it out. They were supposed to be filling
them out exactly like the one they had received but this was not the case at all. The workers
would also sign the name of the person that the ballot belonged to-which is clearly illegal.

. Samuet Challandes and one more young man in his mid-20 were responsible for submitting the

numbers into the main computer. They had absolutely no overhead, my manager Nick would
assist them with any questions but Nick was on the floor assisting with IT most of the time.

     

  
       
        

 

BOBBY TENORIO
NOTARY PUBLIC - STATE OF MICHIGAN

COUNTY OF WASHTENAW ‘at
My Commission Expires February 19, 2
Acting Inthe Coundy of Loct

Appendix - 00159

I APP. 993
DN ee eet et fle NO ey ewe ee

1}. There was a time I overheard Samuel talking to Nick about Josing tons of data, they all got on
their phones and stepped to the side of the stage. | asked Nick what was going one and he told me
it was all taken caro of and not to worry about it. { fully believe that this was something very
crucial that they just covered up,

12. | was the only republican working for Dominion Voting, and on the stage there was many terrible
comments being made by the city workers and Dominion workers about republicans. | did not
give out any indication that | was a republican, | have a family at home and knew I was going to
have to walk to my car at the end of my shift, [fPanyone had an American flag on their shirt or
mask, they were automatically deemed to be Trump supporters.

13. T called the FBI and made a report with them, 1 was told that I will be getting a call back.

14, lam doing my best to make sure something is done about this, { was there and I seen all of this
take place.

On this 8" day of November, 2020, before me personally appeared Mellissa A, Carone, who in my
presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states that he
has read the foregoing affidavit by him subseribed and knows the contents thereof, and that the same
is true of his own knowledge and belief, except as to those matters he states to be on information and
behalf, and as to those matters he believes them to be true.

ae
Hefisas Adtgroae  “F22 Len, he Gon it fos feo

Notary Public, y Jobers County, Michigan

My Commission Expires: OF At 2 o2(

Fel (U1 252
NOTARY PUBLIC - STATE OF MICHIGAN

BOBBY TENORIO.
COUNTY OF WASHTENAW

My Commission Exair

Acting In the COUN Ot ea 19. 2021

    
       
     
     
   

 

Appendix - 00160

I APP. 994
AFFIDAVIT OF BRADEN GAICOBAZZI
Braden Gaicobazzi being sworn, declares under penalty of perjury:

] am personally familiar with the facts stated in this Affidavit and, if sworn as a
witness, am competent to testify to them as well.

1.1 am a registered voter in the State of Michigan,

2.1 had the following experiences at TCF (COBO) Hall on 11/4/2020

3.1 experienced: Intimidation countless times, persistent lies from some table
supervisors and managers regarding rules that prohibited me from doing my
job, and threats of assault. [ was escorted from the room by police after about 9
or 10 hours of peacefully doing my job for simply standing my ground at a
table with people who were denying me access to see ballots and threatening
me, I did not resist police in any way and left peacefully.

4,1 saw an online note from someone within my GOP network of friends that
35,000 ballots had been received in the middle of the night and that they
needed poll watchers on November 4th. [ arrived in the late morning to be
trained,

5.The first thing I noticed was that at Ieast one person outside the ballot room
entrance had a BLM mask on. She appeared to be doing temperature checks.
Once inside, it was apparent that many and probably most tables in the room
were hostile towards people with GOP lanyards,

6. initially worked with an honest table, but after a few hours, I moved to
another table because we were low on GOP Challengers. This ts because they
kept kicking out GOP challengers, using the police in the room to physically
remove them. In fact, early in the afternoon or later morning, someone came
into the room, made an announcement, and several pcople appeared to be

Appendix - 00161
IT APP. 995

WY €l'pr:T OCOZ/9T/TI OSI AQ GA ATSON
removed from the room as the doors were locked and the windows were
boarded up with cardboard. | was informed that no GOP people were allowed
in and that, if we left, we could not get back in. J asked several of the
‘independent’ lawyers and law students who were acting as challengers and
none of them seemed to believe this to be an issuc,

7,1 talked with several of these 'independent' lawyers/law students at length in
casual, friendly conversation and, based upon their answers to basic questions
about the news, it was evident that EVERY single one of the lawyers/law
students that I talked to was ideologically far-left, supporting things like
CHAZ/CHOP in Seattle and condoning the crime skyrocketing around the
country or wanting to work in Brooklyn because they support 'progressive'
changes to law to 'not prosecute rioters,’ etc. Yet, they all claimed to be
independent. Anyway, every time a GOP staffer was removed from the room,
most of the entire room would erupt in cheers and laughter and oftentimes
derogatory insults as GOP Challengers were walked out by police.

8.Throughout the day, I was on numcrous occasions told that | was not allowed
within 6 feet of the tables. 1 told them I had to step in for a moment for each
ballot to ensure that numbers or names matched and assured them that it would
be brief and that the lawyers said this was by lawful, but table supervisors and
their broader supervisors would often step in the way and prevent me from
seeing ballots while claiming I was trying to kill or endanger their ballot
counters with Covid. This was obviously incorrect and even when lawyers
would tell the whole table this, they would often argue with the lawyer, After
the lawyer would leave, sometimes the behavior would continuc,

9,For much of the day I was with one good table. However, as the night drew
long I was bouncing between several tables, mostly near the back of the room,
because there were not cnough GOP challengers remaining in the room and
many tables had no challengers watching them at all, At around 8pm at one of
the tables in the second-to-last row near the right corner, a specifically
egregious moment occurred.

Appendix - 00162
I APP. 996

Z OZOZ/9Z/TI OSW AG GHAISORY

VV:

WY €I
10, The table was counting a stack of about 35 ballots that all appeared to have
pink challenge stickers on them. None of these ballots appeared to be in the
digital database of voters, so the people at the table were simply entering
names and addresses into the computer with birthdates of 1/1/1900. I
personally was able to observe the 1/1/1900 birthdates on the computer. There
were also addresses and names which J could not verify because I wasn’t
allowed close enough to the table for long enough to compare anything. I told
the table I was challenging every one of these ballots, They laughed and said I
can't just do that, I then noticed that at least one of the ballots and envelopes
was mismatched based on the numbers. I waited to see if the table checker (at |
believe station 2) would catch this and he did not, so | spoke up requested that
the ballot be reviewed/challenged. | could not see any political affiliation
information on the ballot, including voting; just the numbers on the envelope
and ballot.

11,At some point, another GOP volunteer went to grab a lawyer for me because
a debate ensued over this. There weren't nearly enough lawyers in the room to
act on our behalf. When I would try to verify the names on the envelope or
check the ballot number against the envelope number to ensure everything was
okay, I was given the Covid runaround and separated from the table. (I cannot
tell you by whom because, throughout the day, I recall very few people at these
tables were ever willing to give me their name and party affiliation or even
their job title. Everyone else stonewalled and said I wasn't allowed to talk with
anyone at the table and that no onc at those tables was required to tell me
anything, often including the table supervisors and their managers.

12.The table supervisor came over and began giving me the same speech and,
while I was politely telling him I was just doing my job, another GOP staffer
went to find a lawyer for me, In this time, the table swarmed with, | assume,
Democrat operatives getting very close to me and then yelling at me to back off
6 feet from him for Covid and complaining about the way J was wearing my
mask moving because I was being forced to talk to him so much. The

Appendix - 00163
I APP. 997

WV €I:rb:T OC0Z/9Z/TI OSI AG GH AISONN
supervisors and table had no problem with these people being close to the table
and seemed to be familiar with one another, as though they were all on the
same team. The antagonistic staffers invented any kind of reason to prevent me
from doing my job and get me agitated. Finally, a lawyer showed up who told
them I was allowed to do my job; like other tables, they simply argued with
him as well, Having missed several ballots due to the arguing, I stepped in for a
moment to verify the next ballot number matched its envelope.

13.The table supervisor, his supervisor and several other operatives (none of
them would give their names or credentials) swarmed in and began
intimidating me. I was separated from the table at one point by the table
supervisor's supervisor and told to stand back. He stepped closer and closer to
me as I backed further away to the other side of the table, | asked him what his
name and job title was and he, along with the rest of the intimidators, refused
to give me any information. He made some kind of innuendo about ‘playing
with’ him that made me uncomfortable and he then told me something to the
effect that he would either 'kick my ass or kick me out’.

14.In disbelief, I asked him if he was truly threatening me because I was just
doing my job. He repeated his mantras multiple times and called the cops over
and had me forcibly removed. The police questioned nothing and | didn't fight
them at all and left peacefully. However, I had to grab my coat and gave my
unfinished notes to another GOP volunteer, Andrew, so I do not have them as |
write this affidavit and don’t recall if I was able to write down the table number
of this final event of my evening. Once escorted out of the building, I held the
door for a brief moment to ask the police how to get to my car because I had no
idea where I was in relationship to the parking deck, and they said they had no
idea,

Appendix - 00164
I APP. 998

WV €lrr:7 OCOZ/9Z/TI OSW AQ GA AISON
‘

15.As a final note, I did find it odd that, throughout the day/night, I saw a few
dozen military ballots be counted. Although J cannot provide specific numbers
or names, I can estimate that at least 80% of the military ballots I saw were
straight ticket democrat or simply had Joe Biden’s name filled in on them. I had
always been told that military personnel tended to be more conservative, so this
stuck out to me as the day went on.

Dated: November 8, 2020

i

WY €L:rr'7 0Z0Z/97/TT OSI 49 GEAISONN

 

 

 

Braden’Gaicoba7zi

Subscribed and sworn to before me on:

/s/_C2 Novem ber . 2220

 

Notary public, State of Michigan, County oft WUayne-

My commission expires: Dte — (Y~- 222,

Cusne
Oe es ame

Appendix - 00165
I APP. 999
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 166 of 331

Braden | Cuacobaz2 )
43)-¥90-B5LI

WY €L:rr:7 0Z0Z/9Z/T1 OSI 494 GHATAOS

Appendix - 00166
JT APP. 1000
CASE L.ZU-CVTUOP IL" UL WAU OUTTIUIE YE em ge

4, The illegal voter registration uses the address where I grew up — my parents’ home in
Chesaning, Michigan. However, I never in my life registered to vote at that location. I left
Chesaning, Michigan when I was seventeen years old in 1987 to move to North Carolina. I voted
in the 1988 presidential election in North Carolina. Shortly thereafter, I moved to East Lansing,
Michigan to finish out my college education at Michigan State University. I voted in the 1990
midterm election in East Lansing. I was also on the local ballot there as I was running for a
position as a Democratic state convention delegate. I am not exactly sure of the precise name of
the position I ran for, but I do recall that it was for a delegate position of some sorts. In March of
1992, I moved to New York City to attend law school. I remained in New York, as a registered
Republican voter, until I moved out of the state in January of 2003. At that time, I became a
registered Republican voter in the State of Florida. Finally, when I moved to Virginia (where I
currently reside) in March of 2005, I became a registered Republican voter in Virginia. I remain
a registered Republican voter in Virginia.

5. As the prior paragraph demonstrates, at no time did I, personally, ever register to vote in
Chesaning, Michigan. The Michigan Voter Information Center reflects that I was registered for
the November 3, 2020 general election with Chesaning, Michigan as my designated polling
place. However, I actually remained a registered voter in Appomattox, Virginia for the

November 3, 2020 election and did in fact vote in person in Virginia on November 3, 2020,
Thus, whoever illegally registered me did it ina location I do not live (and have not lived since
1987) and under a name that legally ceased to exist in 1995.

6. Related to the illegal voter registration, J began receiving text messages from different get
out the Democratic vote organizations in Michigan. The messages were informing me about

absentee ballot voting and the vote early options. I believe I began receiving them one or two

Appendix - 00168
T APP. 1002

WY €L:b:7 OZ0Z/9Z/TT OSW 49 GAATSOSY
LUdde L2ZUGVVUOINIL VED WULUTICHLUTU FP GU Re ee Mg ee we eee

months in advance of the election, The only one I saved was sent to me on October 23, 2020 and
states, “Hi Anne, this is Ashley with the MI AFL-CIO. I’m texting fellow union members. Can I
count on you to vote 4 Joe Biden & pro-worker candidates? Reply ‘stop’ to unsubscribe.” I
texted “stop” and received no further text messages from the MI AFL-CIO. See attached copy of
the text,

7. What is concerning to me about this text message, and the others I received, is that (a) I
am not and never was a member of the AFL-CIO (or any union for that matter) and (b) the
organization somehow had my current cell phone number (which I have only had since living in
Virginia) connected to the name Anne Bila. The entire time I have lived in Virginia I have used
the legal name of Rena Marie-Anne Lindevaldsen. My cell phone was never registered under the
name Anne Bila (or Rena Bila).

8. In addition to the text messages, my parents began to receive get out the vote mailings
addressed to Anne Bila. As best as I can recall, in the past thirty-three years since I last lived in
Chesaning, Michigan, this was the first election where mail was sent to Anne Bila related to the
election.

9, At this time, I do not know whether someone actually voted as me in the election. The
Voter Information Center does not reflect an absentee ballot for me, but I do not know how

current the site is for those who may have voted in person. Thus, J am certain someone illegally

Appendix - 00169
I APP. 1003

WY €L-Pr:7 OZ0Z/9Z/TI OSI 49 GEAISOTY
Wade L.AZUTUVUVOIIL“YVED WULUIICIIL UU U Feu her cere Mg ee

registered me to vote, but do not know whether someone actually cast a vote on behalf of Anne

Bila in the November 3, 2020 general election.

Pe yan 7) hon devils.

Reha M. Lindevaldsen

Signed and sworn to before me in the City of Lynchburg, Virginia on the | {day of November,
2020,

esa vaes I Vay. l= Wik

NOTARY PUBLIC Notary Signature”
REGISTAATION & 7816302
COMMONWEALTH OF VIRGINIA
MY COMMISSION EXPIRES
JUNE30, 2023

 

 

 

 

Appendix - 00170
I APP. 1004

Z OZOZ/9Z/LIL OSW AG GAAISOTa

vv:

.

WV €1
Hi Anne, this is Ashley
with the MI AFL-CIO. I'm
texting fellow union
members. Can | count
on you to vote 4 Joe

WY €L:7P:Z OZOZ/9Z/TI OSW 49 GCEATSONS

Biden & pro-worker
candidates? Reply ‘stop
to unsubscribe

Appendix - 00174
I APP. 1005

 
AFFIDAVIT OF KRISTY KLAMER

Kristy Klamer, being swom, declares under penalty of perjury:

I am personally familiar with the facts stated in this Affidavit and, if swom as a

witness, am competent to testify to them as well.

lam a registered voter in the State of Michigan.

I was at the TCF Center in Detroit Michigan from 7:00am to 10:00pm on T uesday,

November 3, 2020 and from 8:30am on Wednesday November 4, 2020 to 4:30am

Thursday on November 5, 2020.

I along with many others were intimidated, harassed, verbally attacked, or met with
resistance consistently on November 4, 2020 from Democrat challengets,
independents, a lawyer, team leaders, and supervisors. | experienced a lawyer, 2 team

leaders, and 3 others come as a group to come intimidate me after challenging a ballot
in which I was met with much resistance, It never got put in the computer. I was told
by a Democrat lawyer that I couldn't keep challenging the ballots and was told I might
get escorted out. I was told by the same Democrat lawyer that I could not challenge
every ballot. I asked the lawyer nicely, as she began aggressively accusing me &
trying to bait me, if she was trying to intimidate me. She said “don't put words in my
mouth. You’re a liar.” I walked away. I witnessed two other people experiencing a
similar situation both times I stepped in to try to deescalate the situation. I was
repeatedly lied to by different people and told things like I shouldn't be watching the

ballots being duplicated and should "just let them do their job."
J

The events described above impaired my ability to properly observe and challenge.

Scanned with CamScanner

Appendix - 00172
I APP. 1006

WY EL:bP:% OZOZ/9Z/T1 OSW 44 CHATHOAY
At one point I had about 8-10 Democrat challengers all near me, | had two big guys
come stand close to me and say “I think we're going to stand right here.” My friend
was silently raising her hand to challenge a ballot and no one was coming. A crowd
drew and a man started attacking her verbally. I began to see a pattern of intimidation
against Republican challengers. I also noticed a tactic of fake befriending & trying to
ask lots of questions to Republican challengers to either gather info or distract you
while trying to observe.
I walked around the whole room many times. At one point I walked around the whole
room and saw about 3 confrontations.
Around early afternoon tensions began to rise there seemed to be a literal shift in the
room. I noticed the team leaders, after one of their many meetings (I couldn't figure
out why they met so often & it was frustrating because they were unavailable to us for
a while during that time), began to become more aggressive. There seemed to be a
distinct difference. There was a specific team leader that was helping to eject
Republican challengers and really enjoyed making it a big scene as the police would
escort out. He would walk with them and one time said "you wanted to go outside is
that what you want." He was trying to get everyone riled up and he seemed to love the
applause that would break out every time one of our attorneys or other Republicans
were escorted out. I never saw a Democrat escorted out.

I witnessed an Asian Republican man being teamed up against (4-5 people). This man

was being told he wasn't allowed to watch a ballot being duplicated.

Scanned with CamScanner

Appendix - 00173
I APP. 1007

WY €L:pb:Z 0Z0Z/97/TT OSW 49 CHAIFONY
10.

il.

12.

13,

I had a democrat challenger ask me where I lived, After sharing with her she said
“Why did you come here?" 1 told her that they needed more Republicans here. She
said “I'm sure there is fraud everywhere I think I'll go to your town next time.”

I stayed along with 10-12 other people until 4:30am on Thursday 11/5 morning to
make sure all the ballots were properly secured. They let the election workers go
around 11:30, There was a big line of election workers that formed to sign something.
Two women heard them offer $300 for the election workers to stay. The election
workers then had some meetings with the supervisors & team leaders meanwhile the
tables were left with the ballots not being secured in anyway. We did our best to be at
as many tables as we could for the securing process,

After checking all of the tables we found about 8 or so that were "locked," but they
were not latched so you could just open them. They were not secure, I wrote down the
numbers and as a team we made sure they were properly latched/locked. There were
multiple tables where the ballots seemed to not add up. So much so that election
workers at one table took everything out and were recounting it.

I observed 46 ballots processed that were not in the computer system. For these
ballots election workers manually entered information including birthdates of
“1/1/1900.” These ballots were the following:

Precinct# 57 Theresa Mccants #3647, Danielle Murphy #3224, Latoya Flowers
#3641, Lawanda Williams #6051, Antoine Stubbs #4207, Dujuan Sample #2278,
Sabrina Nellems #3162, Leroy Simmons #3165, Shanese Scott #0721, Clanecia
Sailor #4327, Yevette Polk #5318, Brian Reed #4326, Deborah Witcher #2280,

Lakirra Thompson #4323, Dundre Thomas Jr. #1122, Kathleen Smiley #0757,

Scanned with CamScanner

Appendix - 00174

I APP. 1008

WY €Lpr:Z OZ0Z/9Z/TT OSW 49 GEATSONA
Anthony Norris #4324, Paulette Pace #3591, Tranel Patterson #1368, Crystal
Martin- Patterson #1237, Rasheed Jabbaar #3163, Nushamm Jabrell #4328, Antoine
Garrison #3167, Jerisha Frazier #1302, Robert Loury #4206, Jarmane Keys Jr
#4325, Matthew Jordeen #4276, Christopher Kent #1383, Condrea Mashatt #5322,
Michael Moore Jr. #2300, Traci Armond #2096, Ariana Driscoll #1366, Gerald
Bryant #0958, Diana Morrison #1121, Angel-Renee Taylor #1358, Derrick Mason
#1176, Katia Butler #3161,

Precinct #74 Eric Gaskin #2689, Lavonia Perryman #1488, Francisco Williams

#1489, Hector Collazo #2183, Andrew Radke #1822, Brennan Jessie #2182,
Hannah Gates #0260.

Precinct #68 Mary Perkins-Randle #4251

Precinct #66 Jasmine Anderson #5452

Novenkee 23,

Dated; Nevember-9, 2020

Subscribed and sworn to before me on:

si NoVewbee, 93 3080 _

Notary public, State of Michigan, County of; Way he.

My commission expires: lolag /. 092

KATHI YOKOM
NOTARY PUBLIC, STATE OF MI
COUNTY OF WAYNE

MY COMMISSION EXPIRE: Jun 28,
ACTING IN GOUNTY OF una 2028
ladle

Liaivtey hein Mlamed

[Printnamey Kristy Anna Klawer

Scanned with CamScanner

Appendix - 00175
I APP. 1009

WY ELYr:7 OZOT/9Z/TI OSW AQ CAAISOTN
Wadd LAUTGVTUOL FLUE LY UPOe  tet eee ee  ge m

AFFIDAVIT OF LAURIE ANN KNOTT
I, Laurie Ann Knott, do depose and state the following under penalty of perjury:

1. Lam retired.

2. I have worked as an election worker in Grand Rapids for more than 10 years,
for state, local and national election cycles.

3. I have personal knowledge of the facts stated herein.

4. Iam competent and able to testify if called to do so.

5. I make this affidavit of my own free will.

6, I have been registered to vote in the state of Michigan for more than 40 years.

7. 1am a registered Republican.

8. I can be contacted at 1121 Sweet NE, Grand Rapids, MI 49505, my phone
number is 616-490-8435.

9. Larrived at the DeVos Convention Center on November 2, 2020, at 10:00 a.m.
and was scheduled to work to 8:00 p.m. and was given the responsibility,
along with others, to open envelopes of mailed-in-ballots.

10.There were approximately 40 election teams working on processing absentee
and mail-in ballots. Each team consisted of 2 or 3 people and was required to
have at least one Democrat and one Republican as a member of the team.

11. On November 2, 2020, once the envelopes were to be opened by a letter-

opening machine, but the machines (2 of them) did not arrive until 2:00 p.m.,

1

 

Appendix - 00176
I APP. 1010

WY EL:bPr:7 OZ0Z/9Z/TI OSW 49 CAATSONS
WADI Bev VV WYP Yb Wee Rar SN ee eee ee

so we had to open the envelopes with whatever we had handy, i.e. a pen,
pencil, etc. Our responsibility was to assure that the number on the ballot
matched the number on the outside of the envelope. This was the extent of
our work on November 2, 2020.

12. We were to compare the ballot number on the outside to the inside by taking
the ballot and the ballot sleeve envelope out of the outer envelope and stack
them in piles with the ballot and the sleeve envelope in one pile and the outer
mail envelope in another pile.

13.These ballots were then returned to a table to be handled by others to secure
them. However, based on information, because the City of Grand Rapids did
not have enough cases to secure the ballots we were told that we had to stop
for the night at 7:00 p.m.

14.1 arrived at the DeVos Convention Center on November 3, 2020, election day,
at 7:00 a.m. along with others to begin work.

15. Upon arrival on the morning of November 3, 2020, we were sworn in to
uphold the Michigan Constitution and the U.S. Constitution.

16.The responsibility on November 3, 2020 was initially the same as the work
we had performed on November 2, 2020--to take a precinct of the ballots and
again make certain that the number on the ballot matched the number on the

outside of the envelope.

Appendix - 00177
I APP. 1011

WY €Upb:Z OZ0Z/9Z/TI OSI 49 CA AISOTS
Wadst LZUUVTUOIPD LVL WU UUIeTl Ye ee ge ee

17. We received the ballots to process by going to a table and we would be handed
a plastic tote with a precinct of ballots.

18.The ballots were processed by precinct and were kept in groups so we could
keep track of a total number of ballots that should be in that precinct to assure
the number matched the number of voters for that precinct identified on the
sheet we were to follow for the counting.

19.Some workers were responsible for this task.

20. I worked with a team that was responsible for taking the ballot out of the
ballot sleeve envelope and rip off the stub with the ballot number, then flatten
the ballot so it could be run through the tabulation machine.

21. Throughout the day the tabulation machines kept breaking down and so
tabulating of the ballots was slow.

22.There was much fraud, miscalculations of ballots, recounting and recounting.

23.There should have been more tabulators to use with the huge number of
ballots.

24.At noon, approximately, we had a short lunch break before returning to work
for the afternoon.

25.However, we ran out of ballots to process about 2:20 p.m. and sat doing

nothing until 4:45 p.m. when we had a dinner break, which ended at 5:30 p.m.

Appendix - 00178
I APP. 1012

WY €lpbZ OZOZ/9Z/TI OSW 49 CHAISOTA
Wdaoe LA2U"UV UV OL VULv LY UUCUITEIGTIG FU ees By ee

26.There were no ballots brought from City Hall from that dinner break until
approximately 700 ballots arrived at 7:30 pm., which some workers processed
but my team had nothing until approximately 10:30 p.m.

27.This was very unusual! Past elections about every 90 minutes to every 2 hours

we would always be brought more ballots to process; we always had a full day
and full night of work handling absentee ballots. This was just one of the
differences from other elections.

28.During past elections the election supervisor, Daniel Kvamme, usually kept
us very informed as to what we would expect; this time he told us nothing;
many commented how off his behavior was as compared to past elections. He
was definitely not acting as he had in the past. Daniel also seemed very
confused both in his behavior and in some of the comments he made; as
though he didn’t know what to do.

29. We were also informed that there were thousands of more ballots yet to be
processed at City Hall but none were brought throughout the rest of the
evening. No additional information was given to us at that point but we had
no ballots to process.

30.Strangely we would get patches of ballots for Biden in unusually numbers as
compared to Trump despite that historically Kent County has been heavily

Republican. While counting ballots there was an average of only 10% for

Appendix - 00179
I APP. 1013

WY €LrP:7 0Z0Z/9Z/TI OSI 49 CHATSOSY
Wade LZUTUVTUOIPIL"VL WUCUINOCH OOU OF eu beret Mg ee Se

Trump and 90% for Biden, of these mail-in ballots. This was not the normal
for other elections with absentee and mail-in ballots!

31. We could not leave but we were not given any information throughout the
evening.

32.The City Clerk finally came to dismiss us about 1:00 a.m., which was when
we were finally told we could leave.

33. We were finally told we could leave between 12:30 a.m. and 1:00 a.m. on the
morning of November 4, 2020.

34.The thousands of ballots we were told we would be getting to process never
materialized.

35.It was later reported on the news that 30,000 ballots from Grand Rapids had
been shipped to Detroit for processing, despite workers being available and
able to have processed those in Grand Rapids.

FURTHER AFFIANT SAYETH NOT

I declare under penalty of perjury that the foregoing is true and correct. (28

US Code § 1746.)

Dated this 2 Dr Av day of roi 2 NOSE 200.200
Pp

C0 Lad Co a LS

Laurie Ann Knott

 

STATE OF MICHIGAN )
) ss.

 

Appendix - 00180
I APP. 1014

WY €UPrZ OZ0Z/9Z/TI OSI 49 CA AISOTY
Wase LAVUTUV"UU OL VL LA WPOUL EEO ts er ee

mye

COUNTY OF KENT _ )

Subscribed and sworn to before me, a Notary Public, on \] 0 veInber ad
2020, by Laurie Ann Knott, known to me or properly identified, who affirms she
has signed this of her own free will and deed and with full knowledge of the
content and the purpose of this Affidavit.

Abather Vanden ber

Leather J VandeK BS Notary Public
County of Kent, State of Michigan

My Commission: }O -12- 202]

Ww M\ Tha i eat
Prepared by: NLWIO4G0 | achhnin ken

LaRae G. Munk. (P41154)
Law Office of LaRae G. Munk, P.C.

-410- HEATHER J VANDENBOS
317 410-6957 Notary Public, Newaygo Co.,Mi
attorney @wwdb,org My Comm. Expires 10/12/2021

Appendix - 00181
I APP. 1015

WY €L:rb:% OZ0Z/9Z/TI OSI 494 CAAISONY
WADE LAVTUVTVOL OL IULW LAUUUITIUEIL YY Ut He te ee PRA ee ee

AFFIDAVIT OF LUCILLE ANN HUIZINGA

_—

, Lucille Ann Huizinga, do depose and state the following under penalty of

perjury:

1. Lam retired.

2. Ihave worked as an election worker in Grand Rapids for more than 10 years,
for state, local and national election cycles.

3, Ihave personal knowledge of the facts stated herein.

4, 1am competent and able to testify if called to do so.

5. I make this affidavit of my own free will.

6. Ihave been registered to vote in the state of Michigan for 50 years.

7. Lam a registered Republican.

8. I can be contacted at 3425 Eagle Circle Court, Grand Rapids, MI 49525, my
phone number is 616-581-2429,

9, Larrived at the DeVos Convention Center on November 2, 2020, at 10:00 a.m.
and was scheduled to work to 8:00 p.m. and was given the responsibility,
along with others, to open envelopes of mailed-in-ballots. *

10.There were approximately 40 election teams working on processing absentee
and mail-in ballots. Each team consisted of 2 or 3 people and was required to

have at least one Democrat and one Republican as a member of the team.

Appendix - 00182
I APP. 1016

WY EL:PP:7 OZ0Z/9Z/TI OSW 49 CHATSONY
11, On November 2, 2020, once the envelopes were opened by a Jetter-opening
machine, our responsibility was to assure that the number on the ballot
matched the number on the outside of the envelope. This was the extent of
our work on November 2, 2020.

12. We were to compare the ballot number on the outside to the inside by taking
the ballot and the ballot sleeve envelope out of the outer envelope and stack
them in piles with the ballot and the sleeve envelope in one pile and the outer
mail envelope in another pile.

13.These ballots were then returned to a table to be handled by others to secure
them. However, based on information, because the City of Grand Rapids did
not have enough cases to secure the ballots we were told that we had to stop
for the night at 7:00 p.m.

14] arrived at the DeVos Convention Center on November 3, 2020, election day,
at 7:00 a.m. along with others to begin work.

15. Upon arrival on the morning of November 3, 2020, we were sworn in to
uphold the Michigan Constitution and the U.S. Constitution.

16.The responsibility on November 3, 2020 was initially the same as the work
we had performed on November 2, 2020--to take a precinct of the ballots and
again make certain that the number on the ballot matched the number on the

outside of the envelope.

Appendix - 00183
IT APP. 1017

WY €L:bP:7 0Z0Z/9Z/TI OSW 49 CHATSHOSNY
17.We received the ballots to process by going to a table and we would be handed
a plastic tote with a precinct of ballots.

18.The ballots were processed by precinct and were kept in groups so we could
keep track of a total number of ballots that should be in that precinct to assure
the number matched the number of voters for that precinct identified on the
sheet we were to follow for the counting.

19.Some workers were responsible for this task.

20. I worked with a team that was responsible for taking the ballot out of the
ballot sleeve envelope and rip off the stub with the ballot number, then flatten
the ballot so it could be run through the tabulation machine.

21. At noon, approximately, we had a short lunch break before returning to work
for the afternoon.

22.However, we ran out of ballots to process about 2:20 p.m. and sat doing
nothing until 4:45 p.m. when we had a dinner break, which ended at 5:30 p.m.

23.There were no ballots brought from City Hall from that dinner break until
approximately 700 ballots arrived at 7:30 pm., which some workers processed
but my team had nothing until approximately 10:30 p.m.

24.This was very unusually! Past elections about every 90 minutes to every 2

hours we would always be brought more ballots to process; we always had a

Appendix - 00184
TAPP. 1018

WY €l:7r:7 OZOZ/9Z/TI OSI 49 GHAISOTA
full day and full night of work handling absentee ballots. This was just one
of the differences from other elections.

25.During past elections the election supervisor, Daniel Kvamme, usually kept
us very informed as to what we would expect; this time he told us nothing;
many commented how off his behavior was as compared to past elections.

26. We were also informed that there were thousands of more ballots yet to be
processed at City Hall but none were brought throughout the rest of the
evening. No additional information was given to us at that point but we had
no ballots to process.

27.Strangely we would get patches of ballots for Biden in unusually numbers as
compared to Trump despite that historically Kent County has been heavily
Republican.

28. We could not leave but we were not given any information throughout the
evening.

29.The City Clerk finally came to dismiss us about 1:00 a.m., which was when
we were finally told we could leave.

30. We were finally told we could leave between 12:30 a.m. and 1:00 a.m. on the
morning of November 4, 2020.

31.The thousands of ballots we were told we would be getting to process never

materialized.

Appendix - 00185
I APP. 1019

WY EL:PPr:7 OZ0Z/9Z/TI OSW 49 CHAISOSY
ee en eee

FURTHER AFFIANT SAYETH NOT
I declare under penalty of perjury that the foregoing is true and correct. (28

US Code § 1746.)

Dated this of @ 4 aay of Nperpmrb-er. 20 20.

Hwetle Onn) a
ST g

Lucille Ann Huizinga

STATE OF MICHIGAN )
) ss.
COUNTY OF KENT _ )

Subscribed and sworn to before me, a Notary Public, onNovember 23,
2020, by Lucille Ann Huizinga, known to me or properly identified, who affirms
she has signed this of her own free will and deed and with full knowledge of the
content and the purpose of this Affidavit.

Heather) Vandenbos Notary Public
County of Kent, State of Michigan
My Commission: lo -|a- aoa |

Newartao county acting in Kent

Prepared by:

LaRae G. Munk. (P41154)

Law Office of LaRae G. Munk, P.C. HEATHER J VANDENAOS, ,
517-410-6957 yr Esolres 10/12/2021

Appendix - 00186
I APP. 1020

WY €l:pb:Z 0Z0Z/9Z/TI OSI Ad GAAISOTa
eee ee — --

AFFIDAVIT OF MARILYN JEAN NOWAK

I, Marilyn Jean Nowak, do depose and state the following under penalty of

perjury:

1. I am a retired insurance receptionist and I worked as an election worker for
the City of Grand Rapids for the 2020 presidential election. I have previously
worked as an election worker for the 2016 presidential election, as well other
state and local elections.

2. I have personal knowledge of the facts stated herein.

3. 1am competent and able to testify if called to do so.

4. I make this affidavit of my own free will.

5. Ihave been registered to vote in the state of Michigan for 68 years.

6. I can be contacted at 1283 Suncrest Dr., NE, Grand Rapids, MI 49525, 616-
243-9908.

7. Larrived at the DeVos Convention Center on November 2, 2020, at 10:00 a.m.
to 5:00 p.m and was given the responsibility, along with others, to open
envelopes of mailed-in-ballots.

8. Once the envelopes were opened by a machine, our responsibility was to
assure that the number on the ballot matched the number on the outside of the

envelope. This was the extent of our work on November2, 2020.

 

Appendix - 00187
I APP. 1021

WY €lbb:% OZOZ/9Z/TI OSW 49 GAAISOTA
9. Tarrived at the DeVos Convention Center on November 3, 2020, election day,
at 7:00 a.m. along with others to begin work.
10.The responsibility was to take a precinct of the ballots and again make certain
that the number on the ballot matched the number on the outside of the
envelope; this was our primary responsibility,
11.We received the ballots to process by going to a table and we would be handed
a plastic tote with a precinct of ballots.
12.The ballots were processed by precinct and were kept in groups of 25 so we
could keep track of a total number of ballots that should be in that precinct to
assure the number matched the number of voters for that precinct identified
on the sheet we were to follow for the counting.
13.At noon, approximately, we had a short lunch break before returning to work
for the afternoon.
14.The dinner break was, based on my memory, between 4:30 pm to 5:00 pm but
we didn’t leave the area and went back to eat at the same table where we were
counting the ballots.
15.We didn’t take the break for dinner until we had finished a precinct.
16.After dinner when we returned to get additional precinct totes of ballots to
count we were told that there was nothing to count. No additional information

was given to us at that point but we had no precincts to process.

 

Appendix - 00188
IT APP. 1022

WY €L:vPr:7 OZ0Z/9Z/TI OSW AG GHATSOTY
17.It was nearly 5 hours later, sometime between 9:00 pm and 10:00 pm we were
informed that all the ballots had been sent to Detroit to be processed.

FURTHER AFFIANT SAYETH NOT
I declare under penalty of perjury that the foregoing is true and correct. (28

US Code § 1746.)

 

 

Dated this kd day of .- “| ek BD) feer. a 290 4°
ety deft. a4 + he tlt é Fe bens
Marilyn Jean Nowak
STATE OF MICHIGAN )
) ss.

COUNTY OF KENT )

Subscribed and sworn to before me, a Notary Public, on Np ve mbey 2B ,
2020, by Marilyn Jean Nowak, known to me or properly identified, who affirms

she has signed this of her own free will and deed and with full knowledge of the
content and the purpose of this Affidavit.

hather 9 Vanolenbeo

Heather J Vd nclenBeNotary Public
County of Kent, State of Michigan
My Commission: {9 - 12-202)

Nevwaryo. M acting in kent

Prepared by:

LaRae G. Munk. (P41154)

Law Office of LaRae G, Munk, P.C. HEATHER J VANDENBOS
517-410-6957 Notary Publ, New sda
-fornewiwwwdb.org

 

Appendix - 00189
I APP. 1023

WY EL:PP7 OZOT/9Z/TI OSW A9 GHATSONY
AFFIDAVIT OF MARLENE KAY HAGER
I, Marlene Kay Hager, do depose and state the following under penalty of perjury:

1. lam a retiree and I worked as an election worker for the City of Grand Rapids
for the 2020 presidential election. I have previously worked as an election
worker for the 2016 presidential election, as well other state and local

elections.

2. Ihave personal knowledge of the facts stated herein.

WY €l:Pr:% OZ0Z/9Z/TI OSI 49 CAAISOTA

3. I am competent and able to testify if called to do so.

4, I make this affidavit of my own free will.

5. I have been registered to vote in the state of Michigan for 60 years.

6. I can be contacted at 6775 Noffke Dr., Caledonia, MI 49316, my phone
number is 616-891-1926.

7. Larrived at the DeVos Convention Center on November 2, 2020, at 8:00 a.m.
to 5:00 p.m and was given the responsibility, along with others, to open
envelopes of mailed-in-ballots.

8. Once the envelopes were opened by a machine, our responsibility was to
assure that the number on the ballot matched the number on the outside of the
envelope. This was the extent of our work on November 2, 2020.

9. lL arrived at the DeVos Convention Center on November 3, 2020, election day,

at 7:00 a.m. along with others to begin work.

1

Appendix - 00190
I APP. 1024
10.The responsibility was to take a precinct of the ballots and again make certain
that the number on the ballot matched the number on the outside of the
envelope; this was our primary responsibility.

11.We worked in teams and there were more teams this year because of the
anticipated high turnout.

12.We received the ballots to process by going to a table and we would be handed
a plastic tote with a precinct of ballots,

13.The ballots would be brought approximately every few hours from City Hall
to the Convention Center.

14, The ballots were processed by precinct and were kept in groups of 25 so we
could keep track of a total number of ballots that should be in that precinct to
assure the number matched the number of voters for that precinct identified
on the sheet we were to follow for the counting,

15.At noon, approximately, we had a short lunch break before returning to work
for the afternoon.

16. The dinner break was, based on my memory, between 4:30 pm to 5:00 pm but
we didn’t leave the area and went back to eat at the same table where we were
counting the ballots.

17.We didn’t take the break for dinner until we had finished a precinct.

Appendix - 00191
IT APP. 1025

WY €lpr:Z OZOT/9T/TI OSW 49 CH AISOTS
18.After dinner when we returned to get additional precinct totes of ballots to
count we were told that there was nothing to count, No additional information
was given to us at that point but we had no precincts to process.

19. We were not told there were no more ballots coming over from City Hall.

20.Only a few hundred ballots were all that came over during the evening and
those were processed.

21.In the past the election supervisor would tell us what was going on, what the
delay in getting more ballots, or what to expect.

22.This time there was no information and we remained in our place until
between midnight and 12:30 a.m. when we were dismissed to leave.

23. I was never told why there were no ballots to process, but this was very

unusual as compared to previous elections.

FURTHER AFFIANT SAYETH NOT

I declare under penalty of perjury that the foregoing is true and correct. (28

US Code § 1746.)

Dated this__-?3 htt ay of _/f (asucnher) 20_2..0
abt! Key» - )

Maflene Kay Hager OU

STATE OF MICHIGAN )

) ss.

Appendix - 00192
I APP. 1026

WY EL:rr:7 OZ0TZ/9T/TI OSW AG CHAISOTA
COUNTY OF KENT _ )

Subscribed and sworn to before me, a Notary Public, on WQQo2cUIT DEK ,
2020, by Marlene Kay Hager, known to me or properly identified, who affirms she
has signed this of her own free will and deed and with full knowledge of the
content and the purpose of this Affidavit.

Or urorn Gosia
Mose Anakin, Notary Public

County of Kent, State of Michigan
My Commission: SCH

    
 

Moatery Public,

Gounty ¢ _.

hy Commission Expligs Jus 1G, 2024
Abi ny intie County of _

ee
| CHERY

Prepared by:

LaRae G. Munk. (P41154)

Law Office of LaRae G. Munk, P.C.
517-410-6957

Appendix - 00193
I APP. 1027

WY €L:rr:Z 0Z0Z/9T/T1 OSI 49 CHAISORN
AFFIDAVIT OF SANDRA SUE WORKMAN

I, Sandra Sue Workman, do depose and state the following under penalty of

perjury:

1. Iam a retired Customer Service Representative for the City of Grand Rapids
in the Water Department. I previously worked in the City of Grand Rapids
Clerk’s office during the 2000 (Bush/Gore) presidential election. All total I
worked for the City of Grand Rapids for 12 years.

2. I previously worked as a poll worker for elections, but after I retired I have
worked as an election worker for the City of Grand Rapids for the 2020
presidential election. I have previously worked as an election worker for the
2016 presidential election, as well other state and local elections.

3. Ihave personal knowledge of the facts stated herein.

4. Iam competent and able to testify if called to do so.

5. I make this affidavit of my own free will.

6, Ihave been registered to vote in the state of Michigan for 50 years.

7. Tam a registered Democrat.
8. Ican be contacted at 2873 Porter St., SW, Grandville, MI 49418, and I can be

reached at 616-257-4405,

 

Appendix - 00194
I APP. 1028

WY €Upb:Z 0Z0Z/97/TI OSI 49 GHAISOTY
Ne ee

9. Larrived at the DeVos Convention Center on November 2, 2020, at 10:00 a.m.
and was scheduled to work to 8:00 p.m and was given the responsibility, along
with others, to open envelopes of mailed-in-ballots.

10. There were approximately 40 election teams working on processing absentee
and mail-in ballots. Each team consisted of 2 or 3 people and was required to
have at least one Democrat and one Republican as a member of the team.

11.Upon information and belief, not all teams had a member of each party.

12.On November 2, 2020, once the envelopes were opened by a letter-opening
machine, our responsibility was to assure that the number on the ballot
matched the number on the outside of the envelope. This was the extent of
our work on November 2, 2020,

13. We were to compare the ballot number on the outside to the inside by taking
the ballot and the secrecy envelope out of the outer envelope and stack them
in piles of 25 with the ballot and the secrecy envelop in one pile and the outer
mail envelop in another pile.

14. Those ballots would then be locked in a case with a serial number for security.
However, because the City of Grand Rapids did not have enough cases to
secure the ballots we were told that we had to stop for the night at 7:00 p.m.

15.l arrived at the DeVos Convention Center on November 3, 2020, election day,

at 7:00 a.m. along with others to begin work.

Appendix - 00195
I APP. 1029

WY €L:prZ OZOZ/9T/TI OSI 49 CHAISOTe
16.The responsibility was initially a repeat of the tasks for November 2, 2020--
to take a precinct of the ballots and again make certain that the number on the
ballot matched the number on the outside of the envelope.

17.We received the ballots to process by going to a table and we would be handed
a plastic tote with a precinct of ballots.

18.The ballots were processed by precinct and were kept in groups of 25 so we
could keep track of a total number of ballots that should be in that precinct to
assure the number matched the number of voters for that precinct identified
on the sheet we were to follow for the counting.

19.Some workers were responsible for this task, while other workers would take
the ballot out of the secrecy envelope and rip off the stub with the ballot
number, then flatten the ballot so it could be run through the tabulation
machine.

20.All workers moved to the responsibility of taking the ballot out of the secrecy
envelop and removing the stub ballot number and flattening the ballot once
they had completed opening the ballots as had been done on November 2,
2020.

21.At noon, approximately, we had a short lunch break before returning to work
for the afternoon.

22.The dinner break was, based on my memory, between 4:30 pm to 5:00 pm.

Appendix - 00196
I APP. 1030

WY €L:pb:Z 0Z0T/9Z/TI OSI A CAATHOTY
23.We didn’t take the break for dinner until we had finished a precinct.

24.There were no ballots brought from City Hall from that dinner break until
approximately 700 ballots arrived at 7:30 pm.

25, We were told that these were collected from Drop-boxes from Monday’s mail.

26.We were also informed that there were thousands of more ballots yet to be
processed at City Hall but none were brought throughout the rest of the
evening. No additional information was given to us at that point but we had
no precincts to process.

27.1 personally obtained an absentee ballot from the City of Grandville.

28.Based on personal knowledge I know that my brother, his wife, and my niece
did not request an absentee ballot and yet received ballots by mail.

29.Upon information and belief, I know others who have informed me of similar
discrepancies—that they never requested an absentee ballot, but received one
or more at their address.

30.Upon information and belief, I was also informed by friends that at least one
couple received ballots for parents long deceased and they submitted; some
ballots received for individuals deceased more than 20 years.

31. We could not leave but we were not given any information throughout the

evening.

Appendix - 00197
I APP. 1031

WY €L:Pr:7 OZOT/9T/TI OSW AG GHAISOTa
32. We were finally told we could leave between 12:30 a.m. and 1:00 a.m. on the

morning of November 4, 2020.

33.The thousands of ballots we were told we would be getting to process never
materialized.
FURTHER AFFIANT SAYETH NOT

I declare under penalty of perjury that the foregoing is true and correct. (28

US Code § 1746.)

 

 

Dated this 2rd day of Novela et 20 2.©O
Sandra Sue Workman
STATE OF MICHIGAN )

) ss.

COUNTY OF KENT)

Subscribed and sworn to before me, a Notary Public, on Nove moer AA _,
2020, by Sandra Sue Workman, known to me or properly identified, who affirms

she has signed this of her own free will and deed and with full knowledge of the
content and the purpose of this Affidavit.

Apasthe o. Varden beo

Heather J Vandenbes Notary Public
County of Kent, State of Michigan

My Commission: jo -12-a0 2)

fing in kent
Prepared by: Newags County ACring In Ker

LaRae G. Munk. (P41154)
Law Office of LaRae G. Munk, P.C. 4
517-410-6957 Nota Pie YANDENBOg

len . My Com
attorney @wwdi.org mis sah

 

Appendix - 00198
I APP. 1032

WY El Pr:Z OZOZ/9T/TI OSW 49 GAAISOTA
AFFIDAVIT OF IAN NORTHON

I, Ian A. Northon, being first duly sworn, and under oath, state the following:

1, I am an adult citizen of the United States and a resident of Michigan.

2. I am an attorney licensed to practice law in Michigan.

3, On November 22, 2020, I sent the letter attached to this affidavit as Exhibit A to
the Board of State Canvassers for Michigan in anticipation of the Board’s meeting on November
23, 2020—a meeting convened to begin the process of certifying the Michigan election results for
the 2020 general election. Exhibit A includes the letter and the index of the sworn affidavits that

were attached to the letter. Exhibit A does not include the voluminous affidavits as they have been

WY €L:PP:7 0Z0Z/9Z/TT OSI 49 GAAISOTe

submitted separately to this Court as part of the appendix.

4. I submitted the letter attached as Exhibit A and all of the supporting materials by
electronic mail to the addresses provided by the Board for submitting matters for the Board’s
consideration. I also sent the letter and materials to the Board via FedEx for overnight delivery,

VERIFICATION

I swear that the foregoing is true and correct.

Yn £ M2

Ian A. Northon

 

Sworn to before me and subscribed in my presence this 2.5 y day of November 2020.

ra

Co pee AS aloe *L Minore

Ko wk County, AAL
My commission expires: o1| Oly | 2

Appendix--00199

I APP. 1033
NA ee ee —

 

rhoades lan Northon | Attorney
office: 616.236.3500 55 Campau Avenue NW
me kee direct: 616,233,5125 Suite 300
attorneys fax: 616,.233,5269 Grand Rapids, Ml 49503

emal: Inorthon@rhoadesmekee.com

November 22, 2020 Mr. Northon is licensed in Florida,
, Pennsylvania, and Michigan.

By Electronic Mail and Federal Express

STATE OF MICHIGAN BOARD OF CANVASSERS

c/o Jonathan Brater; Its Secretary
Elections@Michigan.gov; MDOS-Canvassers@Michigan.gov;

Chair: Jeannette Bradshaw - Democrat
Vice-Chair: Aaron Van Langevelde - Republican
Norman D. Shinkle - Republican

Julie Matuzak — Democrat

Re: Request to Stop Certification Process until Investigation, Audit and Accurate
Determination is Completed and Demand to Preserve all Evidence

Dear Madame Chairwoman Bradshaw:

We are counsel for the non-profit Election Integrity Fund, and individual voters from
across the State, including Angelic Johnson and Dr. Linda Traver, some of whom filed pre-
election challenges to ensure the accuracy and integrity of the General Election. Regrettably,
the serious issues we raised before Election Day came home to roost, and the 2020 General
Election is mired in controversy despite the hard work of many men and women of goodwill on
either end of the politic spectrum and all points in between.

And while political differences are in the spotlight, one thing everyone should agree on is
that we want the citizens of the great state of Michigan to be confident in election marked with
“accuracy and integrity’. As a result of the passage of Proposal 3, the Michigan Constitution
now provides in relevant part:

(1) Every citizen of the United States who is an elector qualified to vote in
Michigan shail have the following rights:

(a) The right, once registered, to vote a secret ballot in all elections.

KEK

(h) The right to have the results of statewide elections audited, in such
manner as prescribed by law, to ensure the accuracy and integrity of
elections.

All rights set forth in this subsection shall be self-executing. This subsection shall
be liberally construed in favor of voters’ rights in order to effectuate its purposes.

kK *

2734040_1
Appendix--00200

I APP. 1034

WY €LrbZ 0Z0Z/9Z/T I OSIN 49 GAAISOTY
November 22, 2020
Page 2

(2) Except as otherwise provided in this constitution or in the constitution or laws
of the United States the legislature shall enact laws to regulate the time, place
and manner of all nominations and elections, to preserve the purity of
elections, to preserve the secrecy of the ballot, to quard against abuses of the
elective franchise, and to provide for a system of voter registration and
absentee voting. ...

Const 1963, art 2, § 4 (emphasis added).

With this goal in mind, patience and thoroughness need to rule the day. We ask that you
and the bipartisan Board wait to certify the November 3, 2020 election results until the lawful
inquiries made into numerous election integrity questions can be resolved.

In fact, you have a duty in your role of canvassers to hold off on certification until the
concerns brought to light by Michigan voters are addressed fairly and openly. The Supreme
Court of the United States in Bush v. Gore, 531 U.S. 98 (2000) wrote, “The press of time does
not diminish the constitutional concern. A desire for speed is not a general excuse for ignoring
equal protection guarantees.” Unfortunately, we and others raise many equal protection
questions that must be resolved before the Board certifies this election.

Specific questions remain over the integrity of the election that cut at the root of
Michigan's electoral process.

Serious inquires remain Statewide as to:

e Why was Rock the Vote given access to Michiganders’ private information,
including their social security numbers, birthdays, drivers licenses numbers,
address, and eye color?

e Why was Rock the Vote given this information in “real-time” through data feeds,
internet hookups, and API access?

« Whether citizens voted early and then moved out of the state.

e Whether ballots were cast with the names of citizens who did not do the voting.

e Whether ballots were cast on behalf of deceased persons.

e Whether citizens voted in more than one state.

e Whether citizens voted in a county where they no longer live.

e Whether felons or the criminally insane were allowed to vote.

e Whether there was harassment and intimidation at the AVCBs.

e Whether election officials ignored or refused to record valid challenges.

e Whether absentee ballots were backdated.

e Whether multiple ballots were sent to a single voter/address.

e Whether credentialed challengers were locked out of the vote counting rooms.

e Whether duplication of ballots was conducted in a manner in violation of statute.

e Whether election workers encouraged voters to vote in a certain manner.

e¢ Whether some Michigan counties had more registered voters than citizens of
proper voting age.

e Whether voter secrecy was honored, or privacy sleeves disregarded.

e Whether Veterans ballots were treated differently.

2734040_4
Appendix--00201

IT APP. 1035

WY €1:rr:T 0COZ/9Z/TT OSW AG GA ATSONN
2734040_1

WADL Leow UV YU Ue Vie wer er ee eR

November 22, 2020
Page 3

We also list some of those questions raised in Wayne County alone below:

e Were ballots received after the statutory deadline?

e Were people added to the voters rolls (QVF) after the statutory deadline?

e Were tabulator computers connected to the internet? How?

e Were adjudicator computers connected to the internet? How?

e Were counting board computers hosting the electronic poll books connected to
the internet? How?

e Were “stage” computers used by Detroit Election Officials connected to the
internet? How?

«If the City of Detroit used Wi-Fi networks, what were the name of the networks?

e Were the computers used to tabulate votes hacked?

e How were tabulator vote tallies reported to the counties? To media?

« Did you observe evidence of “hacking” or outside access to the AVCB network?

e Which/how many ballots/AVCB's were processed through paper pollbooks,
electronic pollbooks? Which/how many were processed through QVF?

« Where/when were ballots processed through the QVF checked? Who took these
actions? Were poll challengers able to observe?

If pollbooks were overwhelmed, why wasn't the vast amount of poll inspector
downtime used to process these ballots?

e Three AVCB's final tallies were zero...yet ballots with the corresponding lock
boxes had several ballots inside, how did this happen? AVCB #33 had #22
rejected ballots on the pollbook, how did this occur?

e Why did poll workers sign a page that says zero votes?

e Why was a Republican not used to sign off on all 134 seals on Monday night at
the end of processing at the TCF Center?

e Why was a Republican not used to sign off on all 134 seals at the end of
counting on Wednesday evening/Thursday processing at the TCF Center?

* Where are the chain of custody logs for each of the 134 lock boxes?

e How was chain of custody kept for ballots between worker shift changes, as
hundreds of workers came and left? Did table chairpersons keep logs of these
shift changes?

e Which boxes were locked between shift changes?

e Were any boxes left open during shift changes?

e Whatis the process when the ballot's number didn't match the pollbook? Were
ballot stub numbers manually altered in the electronic pollbooks to match the
ballot number on the paper ballot received? If so, what would happen if the
original ballot was later received?

es there a record of how many ballot stub numbers were manually changed in
pollbooks?

e Under what circumstances would it be appropriate to alter voter birthdates? How
many birthdates were altered? How many voter QVF's showed voters who were
born in the year 1900 or earlier?

e Almost 19,000 City of Detroit residents registered for same-day registration, how
were these 19,000 ballots processed and verified against a pollbook?

Appendix--00202
I APP. 1036

WY €L:pr:7 OZ0Z/9Z/11 OSW 49 GEAISOTa
WAY ee a

November 22, 2020
Page 4

e Whatis the “unrestricted list’? How was it used? We would like a copy.

« What happened to absentee ballots requested but never turned in?

e What happened to unsolicited absentee ballots that were sent but never
returned?

e Was private funding and “walking around” money misused at the TCF Center?

As you can see, there are too many outstanding, substantial questions that need to be
answered before any legitimate certification can take place. We are attaching an appendix of
thirty (30) notarized statements and affidavits signed under the penalty of perjury that reveal not
just irregularities, but allegations of manifest fraud and clear statutory violations, calling into
question the integrity of this election and its outcome.

Please consider this letter not only an invitation to fulfil your statutory duty to protect the
constitutional rights of Michigan voters, but a demand to stop certification until these serious
disputes are resolved. While it is generally true that the Board has 40 days from Election Day to
make its determination (see MCL § 168.842; Deadline: December 13), time is of the essence
here because disputes over Michigan's Electors for U.S. President must be resolved by the
Safe Harbor Deadline of December 8 to be properly seated.

As you know, if disputes remain, then the popularly elected Michigan Legislature takes
over the process under MCL § 168.846. We respectfully demand, therefore, that you either:

1.) immediately refuse to certify until a full, impartial, and independent audit and
investigation of the General Election is conducted to ensure Michigan voters that the election
was fair and honest. This includes, at a minimum, a full investigation into the allegations of voter
fraud and irregularities outlined in this letter and identified by the affiants in their sworn
affidavits; or

2.) make a determination that such an audit and investigation is not necessary, thereby
refusing our demand.

Because time is of the essence, we request that you make your determination regarding
our request within 2 business days (Deadline by close of business November 24) and to
immediately notify us of this determination via email to me at ian@rhoadesmckee.com.

If you fail to respond within the deadline set forth above, it will be considered a
determination by you to reject our request. Thank you for your prompt attention and
consideration.

Very truly yours,

Yor A Kn

lan A. Northon

cc! Erin Mersino, Esq.
Robert J. Muise, Esq.

2734040_1
Appendix--00203

1 APP. 1037

WY €Lpb:% OZ0Z/9Z/TI OSIN 494 GAAISOTA
ere me a

INDEX OF SWORN AFFIDAVITS
SUBMITTED TO STATE CANVASSING BOARD 11/22/2020

1. Zachary C. Larsen 22. Danny Gustafson
2. Jessy Jacobs 23. Gene Dixon

3. Ruth Johnson

24. Anna England
4. William C Hartmann

25, Adam di Angeli,
5. Monica Palmer

26. John McGrath
6. Angelic Johnson, attachments: video,

photos 27. William Carzon
7. Cynthia Cassel 28. Kayla Toma
8. Rhonda Weber, attachments: 29. Lynn Mills
Photographs

30. Matthew Mikolajczak (7)
9. Christine Muise

10. G Kline Preston IV
11. Andrew Sitto

12. Kristina Karamo
13. Articia Bomer

14. Dr. Phillip O’Halloran
15. Cynthia O’ Halloran
16. Janice Hermann

17. Jason Humes (2)
18. Patricia Blackmer
19, Bob Cushman

20. Jennifer Seidl

21. Cassandra Brown

Appendix--00204
I APP. 1038

WY €Lrb:7 OZ0Z/9Z/TI OSW 49 CAATSORA
Office of the Auditor General

Performance Audit Report

Bureau of Elections
Department of State

December 2019

State of Michigan Auditor General
231-0295-19 Doug A. Ringler, CPA, CIA

Appendix--00205

I APP. 1039

WY EL'br:7 0707/97/11 OSW 49 GHATAON
 

The auditor general shall conduct post audits of financial
transactions and accounts of the state and of all branches,
departments, offices, boards, commissions, agencies,
authorities and institutions of the state established by this
constitution or by law, and performance post audits thereof.

The auditor general may make investigations pertinent to
the conduct of audits.

Article IV, Section 53 of the Michigan Constitution

 

Appendix--00206

I APP. 1040

WY €L:rh:7 0Z0Z/9Z/1I OSI 49 GAATHORY
 

OA

Report Summary

 

 

Poco ot dhe Neate Comspenits

Performance Audit

 

Bureau of Elections (BOE)
Department of State

Report Number:
231-0235-19

Released:
December 2019

BOE was established to assist with the administration of the Secretary of State's
election-related duties and responsibilities. BOE maintains the State's Qualified Voter File

(QVF), which is the complete list of 7.5 million registered

electors in Michigan. BOE offers

guidance and develops and provides training to the 1,608 county, city, and township clerks

and 1,979 other local election officials who independently administer elections under their
jurisdiction, BOE also administers the State's campaign finance, lobbyist, and casino
disclosure laws, which help to ensure the transparency of the State's election process. AS
of the end of fiscal year 2018, BOE expended $24.6 million and had 35 employees.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Audit Objective Conclusion
owe #1: To assess the sufficiency of BOE's efforts to maintain the integrity of Sufficient
Agency
Material | Reportable | Preliminary
Findings Related to This Audit Objective Condition | Condition Response
Improved control procedures will help decrease the risk x Agrees
of ineligible electors voting in Michigan (Finding #1). gt
Audit Objective Conclusion
Objective #2: To assess the effectiveness of selected application access controls over .
the OVE Refresh System (QVF Refresh). Moderately effective
Agency
Material | Reportable | Preliminary
Findings Related to This Audit Objective Condition | Condition Response
BOE's lack of adherence to established policies enabled
an unauthorized user to access QVF Refresh x Agrees
(Finding #2).

 

 

 

Appendix--00207

I APP. 1041

WV €L:pr7 OZOZ/9Z/TT OSI 49 CHATSONN
 

 

 

 

Audit Objective Conclusion
Objective #3: To assess the sufficiency of BOE's efforts to establish and provide
training to county, city, and township officials who are responsible for conducting Sufficient
elections.
Agency
Material Reportable | Preliminary
Findings Related to This Audit Objective Condition | Condition Response

 

Election officials had not completed the required
training to obtain or retain accreditation in 14% of
counties, 14% of cities, and 23% of townships

(Finding #9).

x Agrees

 

 

 

 

Supplemental Information Related to This Audit Objective

 

Counties, Cities, and Townships in Michigan Without a Fully Accredited Election Official

 

 

 

 

 

Audit Objective Conclusion
Objective #4: To assess the sufficiency of BOE's efforts to comply with the
requirements of the Campaign Finance Act (CFA); the Lobbyists, Lobbying Agents, Sufficient, with
and Lobbying Activities Act (LLALAA); and the Casino Interest Registration Act exceptions
(CIRA).
Agency
Material | Reportable | Preliminary
Findings Related to This Audit Objective Condition | Condition Response

WY €L'Pr:7 OTOT/9Z/TI OSW 49 GEATHOAY

 

BOE's review was not timely for 79%, 42%, and 67% of
the campaign statements, lobby reports, and campaign
finance complaints, respectively, that we selected for

audit (Finding #4).

x Agrees

 

 

 

 

 

 

Office of the Auditor General
201 N. Washington Square, Sixth Floor
Lansing, Michigan 48913

Online: audgen.michigan.gov Doug A. Ringler, CPA, CIA

Obtain Audit Reports

 

Phone: (517) 334-8050 Auditor General

Laura J. Hirst, CPA
Deputy Auditor General

 

Appendix--00208

I APP. 1042
 

Doug A. Ringler, CPA, CIA
Auditor General

   

Whee of the Nediiae Coomeral
201 N. Washington Square, Sixth l'loor * Lansing, Michigan 48913 ¢ Phone: (517) 334-8050 ¢ audgen.michigan.gov

 

December 27, 2019

The Honorable Jocelyn Benson
Secretary of State

Richard H. Austin Building
Lansing, Michigan

Dear Secretary Benson:
This is our performance audit report on the Bureau of Elections, Department of State.
We organize our findings and observations by audit objective. Your agency provided
preliminary responses to the recommendations at the end of our fieldwork. The Michigan
Compiled Laws and administrative procedures require an audited agency to develop a plan to
comply with the recommendations and to submit it to the State Budget Office upon completion
of an audit. Within 30 days of receipt, the Office of Internal Audit Services, State Budget Office,
is required to review the plan and either accept the plan as final or contact the agency to take
additional steps to finalize the plan.
We appreciate the courtesy and cooperation extended to us during this audit.

Sincerely,

Dag Lrg lee.

Doug Ringler
Auditor General

Michigan Office of the Auditor General
231-0235-19

Appendix--00209

1 APP. 1043

WY EL:PP:7 OZ0T/97/LI OSI 49 GAATHORY
Michigan Office of the Auditor General
231-0235-19

Appendix--00210

I APP. 1044

WY ELPr'7 OZOZ/9Z/LI OSI 49 CHATHONY
TABLE OF CONTENTS

BUREAU OF ELECTIONS

Report Summary
Report Letter

Audit Objectives, Conclusions, Findings, and Observations
QVF Integrity
Findings:
4. Control procedures needed over QVF.
QVF Refresh Application Access Controls
Findings:
2. Improvement of access controls over QVF Refresh needed.
Local Election Official Training
Findings:
3. Improvements needed to training notification process.
CFA, LLALAA, and CIRA Requirements
Findings:

4. Statement, report, and complaint review needs improvement.

Supplemental Information

Counties, Cities, and Townships in Michigan Without a Fully Accredited Election
Official

Agency Description
Audit Scope, Methodology, and Other Information

Glossary of Abbreviations and Terms

Michigan Office of the Auditor General
231-0235-19

Page

10
12

13
18

19
21

22

24
25
26
32

Appendix--0021 1

IT APP. 1045

WY €L:PP:7 OC0Z/97/T1 OSW 49 CHATHOTS
Michigan Office of the Auditor General
231-0235-19

Appendix--00212

I APP. 1046

WY €LPr:Z OZ0Z/9Z/T1 OSW 44 CHATHONA
AUDIT OBJECTIVES, CONCLUSIONS,
FINDINGS, AND OBSERVATIONS

Michigan Office of the Auditor General 7
231-0235-19

Appendix--00213

I APP. 1047

WY €Lhb:7 OTOZ/9T/TT OSI 49 GAATSOTS
QVF INTEGRITY

 

BACKGROUND

AUDIT OBJECTIVE

CONCLUSION

The Michigan Election Law* (Section 168.5090 of the Michigan
Compiled Laws) states that the Secretary of State (SOS) shall
direct and supervise the establishment of a Statewide Qualified
Voter File (QVF). The purpose of this file is to serve as the
official record that identifies all registered electors* for the
conduct of all elections held in this State and accurately identify
the precinct of each elector.

 

Elector records are updated through various parties, including
local election officials, SOS branch offices, and SOS online
voter registration applications. According to the Michigan
Election Law, local clerks are responsible for verifying the
accuracy of the names and addresses of registered electors in
QVF and the SOS is responsible for maintaining the systems
necessary for the operation of QVF.

In 2016, the Bureau of Elections (BOE) identified the QVF
system as QVF Legacy* because BOE had used the system
since 1998 and it needed to be upgraded. In 2017, BOE
began implementation of its new system, QVF Refresh*. This
new system replaced QVF Legacy on August 15, 2079 in
preparation for the 2020 elections.

As of April 26, 2019, QVF contained 7.5 million registered
electors and these electors cast 13.0 million votes throughout
7 elections:

 

Number of
Election Date Election Votes

November 8, 2016 4,899,745
May 2, 2017 336,081
August 8, 2017 248,043
November 7, 2017 773,331
May 8, 2018 235,663
August 7, 2018 2,206,961
November 6, 2018 4,326,530
Total election votes 13,026,354

To assess the sufficiency of BOE's efforts to maintain the
integrity* of QVF.

Sufficient.

* See glossary at end of report for definition.

Michigan Office of the Auditor General

231-0235-18

Appendix--00214

I APP. 1048

WY €l'pr:7 OTOT/9Z/TI OSW 49 GHATAOTY
FACTORS * 98.9% of registered electors’ information in QVF accurately
IMPACTING reflected data contained in the SOS driver's license file*
CONCLUSION (DLF). We sampled 34 records from the 1.1% that did not

match DLF and determined that acceptable reasons
existed for the differing information.

e 100% of the electors who voted during our audit period
were within acceptable age parameters.

e« 99.9% of votes cast during our audit period were not
identified as a duplicate vote. We sampled 24 electors
from the 2,212 potentially duplicated votes and determined
that none resulted in a duplicated vote. In each case, the
potentially duplicated vote was caused by either a system
processing error or a clerical error that resulted in electors
being marked as having voted twice in an election.

e Reportable condition* related to improving control
procedures over QVF (Finding #1).

* See glossary at end of report for definition.

Michigan Office of the Auditor General 9
231-0235-19

Appendix--00215

I APP. 1049

WY EL: PP:7 OZOZ/9T/T1 OSI 49 CHATHORY
FINDING #1

Control procedures
needed over QVF.

Michigan Office of the Auditor General
231-0235-19

BOE should improve control procedures over QVF to help
decrease the risk of ineligible electors voting in Michigan.

Section 168.492 of the Michigan Compiled Laws requires that the
elector, in order to register to vote, must be:

e A citizen of the United States.

e Atleast 17.5 years of age.

e Aresident of the State.

e« A resident of the township or city.

The State of Michigan voter registration application requires
individuals to certify that they are United States citizens and are,
or will be, at least 18 years of age by election day and provide
residential address documentation.

Sections 168.5090 and 257.315 of the Michigan Compiled Laws
prohibit an individual from having different residential addresses
in the Department of State's QVF and DLF.

Our review of QVF disclosed:

a. BOE should improve its process for reconciling data
between QVF and DLF. BOE completes a periodic
reconciliation when a change in name or address is made
to DLF which initiates an update to QVF; however, BOE
does not have a procedure to complete a full reconciliation
between files.

We judgmentally and randomly sampled 34 records in
which names and/or addresses did not match between
QVF and DLF. We noted that 26 records had valid
reasons, such as a street name missing the directional
description. For the remaining 8 records, BOE indicated
that additional analysis was needed, but it was possible
that some of these errors may have occurred when
records were carried forward from the legacy version of
QVF. Therefore, they were not subject to the edit checks
that were in place during the audit period.

b. BOE did not have control procedures to detect, follow up,
and correct certain integrity discrepancies for 2,472
records, For example, 2,212 electors were recorded as
having voted more than once in an election. We provided
BOE with 24 electors and BOE explained that QVF
contained records of multiple votes for the electors
because of system processing or clerical errors, but that
did not mean an individual had actually voted twice. In
addition, we identified 230 registered electors who had an
age that was greater than 122 years, the oldest officially
documented person to ever live. BOE does perform an
exact match to ensure that all electors who are certified as

10

Appendix--00216

I APP. 1050

WY EL:PP7 0Z0T/9Z/TI OSI 49 CHATHONYN
RECOMMENDATION

AGENCY
PRELIMINARY
RESPONSE

Michigan Office of the Auditor General
231-0235-19

being dead are removed from QVF. However, if it is not
an exact match, further follow-up is needed to confirm
mismatched information.

We noted a similar condition in our prior audit related to the
strengthening of control procedures to prevent, detect, and
correct instances in which ineligible electors are recorded as
having voted, The Department agreed in part with the
recommendation and indicated that it would work with local
election officials to more strongly reinforce established
procedures to ensure, to the extent possible, that they do not
make clerical errors while recording elector history.

We recommend that BOE improve control procedures over QVF
to help decrease the risk of ineligible electors voting in Michigan.

The Department of State provided us with the following response:

BOE agrees to explore additional controls to decrease the risk
that ineligible voters are recorded as having voted in the QVF.

BOE notes, however, that of the examples provided, there was
not a single verified case that an ineligible person voted.

BOE agrees to develop a formalized procedure to document the
full reconciliation between DLF and QVF.

BOE also agrees to continue to reinforce existing procedures to
reduce the likelihood that local election officials mistakenly record
an individual as having voted twice when the individual actually
voted only once. BOE will work with local election officials to
ensure to the extent possible that local officials do not make
clerical errors while recording voter history, as this is legally a
local—not state—responsibility. BOE also notes that since 2016,
BOE now completes a post-election review which initiates a
detailed verification process of any voter record that has a voter
recorded as having voted both in person and absentee. Inthe
very rare instances that a clerical error did not occur, individuals
who truly voted multiple times are referred for criminal
prosecution.

With regard to individuals recorded in QVF with an age greater
than 122 years, BOE notes that in most of these cases, further
follow-up is needed with the voter to confirm his/her actual date of
birth; and thus these individuals do not actually have "an age
greater than 122 years." It is impossible to have a "blank" in the
QVF date of birth field. Individuals with no recorded date of birth
have been deliberately coded with an implausible birth date (such
as 5/5/1850) to more clearly indicate records needing further
follow-up. BOE agrees to pursue additional methods for
contacting and validating birth date data for these voters, as
permissible by law.

11

Appendix--00217

T APP. 1051

WV €LPP:7 0Z0Z/9Z/11 OSI 49 GHATHONS
QVF REFRESH APPLICATION ACCESS CONTROLS

BACKGROUND Access controls* limit or detect inappropriate access to
computer resources, thereby protecting the resources from
unauthorized modification, loss, and disclosure. For access
controls to be effective, they should be properly designed,
implemented, and maintained.

Access controls over QVF Refresh are the responsibility of
BOE. These responsibilities include approving, removing, and
monitoring user activity for State employees, contractors, and
local election officials.

As of April 29, 2019, there were 3,219 active users in QVF
Refresh. The table below summarizes the users by type of
access:

 

 

 

Users With Users With
Administrator Nonadministrator
Type of Users Access Access
State users 28 38
Local election officials 0 3,153
Total 28 3,191
AUDIT OBJECTIVE To assess the effectiveness* of selected application access

controls over the QVF Refresh System (QVF Refresh).

CONCLUSION Moderately effective.

FACTORS e BOE had designed procedures related to user account
IMPACTING management.

CONCLUSION

e BOE provided training prior to granting user access to QVF
Refresh.

e BOE ensured that users who obtained access had a signed
user agreement.

e Material condition* related to improving access controls
over QVF Refresh (Finding #2).

* See glossary at end of report for definition.

Michigan Office of the Auditor General 12
231-0235-19

Appendix--00218

I APP. 1052

WV ELPrT 0Z0Z/9Z/TT OSI 49 GA ATAONN
FINDING #2

Improvement of
access controls over

QVF Refresh needed.

Because BOE did not

appropriately remove
access privileges,
one individual with

BOE needs to improve its access controls over QVF Refresh to
help prevent and detect inappropriate access and protect elector
information from unauthorized use, disclosure, modification, or
destruction.

State of Michigan Technical Standard 1340.00.020.01 requires
agencies to implement processes to grant access rights based on
the principle of least privilege*, review the appropriateness of user
accounts annually or semiannually for privileged accounts,

disable user accounts after 60 days of inactivity, and immediately
remove access when it is determined to be no longer required.
Further, BOE's QVF Security Manual requires local users to
receive training and State of Michigan employees and contractors
to obtain approval before system access is granted.

BOE did not:

a. Periodically review the appropriateness of active user
accounts to determine if users with modification privileges
were removed when access was no longer required. We
noted:

(1) 972 (30%) of the 3,219 active QVF Refresh user
accounts had not accessed the application in over 60
days as of April 29, 2019. As summarized in the
following table:

 

Days Since Last Log In Number of Users
60 - 180 502
180 - 360 230
Greater than 360 69
Never 171

Total 972

(2) 2 (7%) of the 28 State of Michigan employees and
contractors with administrator privileges did not have
their access removed after departing State
employment. Subsequent to our review, these users'
rights were removed.

One administrator attempted logging in 5 times after
the departure date and was successful in accessing
QVF Refresh on 3 of the attempts. The user's activity
recorded on the audit log disclosed that the user

administrator privileges
was successful in
accessing QVF Refresh
3 times after leaving

State employment.

* See glossary at end of report for definition.

Michigan Office of the Auditor General
231-0235-19

completed elector searches but did not add, delete, or
edit any elector data, although the user's access
privileges would have allowed the user to do so.

(3) 4 (12%) of 33 randomly sampled users with

nonadministrative privileges did not have their access

13

Appendix--00219

IT APP. 1053

WY €L'br:7 OTOT/9Z/TI OSI 49 CHATSONY
removed when access was no longer required to
perform their job duties. Subsequent to our review,
these users' rights were removed.

Removing access on a timely basis would help ensure that
inappropriate modifications are not input into QVF
Refresh.

b. Grant access based on the principle of least privilege. We
noted:

(1) 7 (25%) of the 28 system administrators were granted
more privileges than what was required to complete
their job responsibilities.

(2) 8 (24%) of 33 randomly sampled users with
nonadministrative privileges were granted more
privileges than they requested.

c. Follow established procedures when granting access. We
noted:

(1) 16 (57%) of 28 system administrators did not obtain
proper approvals prior to being granted access to QVF
Refresh.

(2) 154 (5%) of the active 3,219 QVF Refresh users as of
May 3, 2019 did not have an active account in BOE's
eLearning Center*, which provides online courses,
materials, and procedures for day-to-day operations in
QVF Refresh.

In relation to parts b. and c., granting employees privileges
beyond what is required to perform their job functions or
beyond their level of training increases the risk of
inappropriate data modification, disclosure, or destruction.

d. Ensure that QVF Refresh security configurations were
appropriate. Because of the confidentiality of these
configurations, we summarized our testing results for
presentation in this portion of the finding and provided the
underlying details to the SOS.

BOE informed us that because of the transition from QVF Legacy
to QVF Refresh, the procedures over access to QVF Refresh
were evolving and this resulted in inconsistencies in
implementation.

We consider this finding to be a material condition in relation to

the audit objective because the combination of deficiencies
identified in this finding could result in inappropriate access to

* See glossary at end of report for definition.

Michigan Office of the Auditor General 14
231-0235-19

Appendix--00220

IT APP. 1054

WV €L'Pb:7 OCOT/9Z/TI OSW 49 GEATAOTY
QVF Refresh that would not be prevented, detected, and/or
corrected on a timely basis. This could, in turn, result in additions,
deletions, or modifications to elector registration data and
ultimately could raise questions regarding the integrity of QVF.

RECOMMENDATION We recommend that BOE improve its access controls over QVF
Refresh to help prevent and detect inappropriate access and
protect elector information from unauthorized use, disclosure,
modification, or destruction.

AGENCY The Department of State provided us with the following response:

PRELIMINARY

RESPONSE a. Periodic Review of Active QVF Accounts: BOE agrees
and has improved its access controls over QVF Refresh
through the following:

(1) BOE inactivated all users who have not accessed the
application in over 60 days. BOE submitted a
software request to DTMB to enhance QVF Refresh
to automatically inactivate user accounts who have
not accessed the application in over 60 days, BOE
notes that in times of key election periods, this
process may need to be flexible to ensure all needed
functionality is available to all users.

(2) BOE developed a process to require a DTMB
Manager confirm a list of DTMB employees and
contractors who need access to the QVF Refresh
system on a monthly basis and to report immediately
when an employee no longer works on the QVF
system.

(3) BOE submitted a software request to DTMB to
enhance QVF Refresh to automatically require a local
clerk to confirm a list of county/citytownship
employees and contractors who need access to the
QVF Refresh system every 60 days.

b. Access Based on the Principle of "Least Privilege": BOE
agrees and will comply.

(1) BOE agrees and has submitted a software request to
DTMB to enhance QVF Refresh by adding ane
additional user role to separate the BOE Program
Development staff (who provide technical support)
and the Election Liaison staff (who provide
policy/procedural assistance to clerks and voters
statewide). Until the software changes are
implemented, QVF Access for Election Liaison staff
was reduced to read-only (which also removes their
ability to fully assist local election officials on issues
related to individual voters in the QVF).

Michigan Office of the Auditor General 15
231-0235-19

Appendix--00221

I APP. 1055

WY EL:br:Z 0Z0Z/9Z/T1 OSW A9 CEAISONY
(2) BOE acknowledges that the eight randomly selected
non-administrative users cited were granted a level of
privilege that did not correspond to a box on the form
referring to that privilege level, but notes that these
users completed the level of training necessary to
obtain that access. BOE gave them the access they
needed to perform their job responsibilities (and to
which they were entitled based on their training), even
though they did not check a box specifically
requesting that level of access. BOE has updated the
access form to clarify the levels of access available
and alleviate this confusion. Six of the users have
completed a new form. BOE is following up on the
two remaining forms.

c. Follow Established Procedures when Granting Access:

(1) BOE agrees to correct the clerical errors that occurred
during system development and implementation by
having the 16 internal users complete updated
security forms with the proper sequence of obtaining
signatures and dates.

(2) BOE agrees that not all active QVF users have an
ongoing eLearning account. BOE notes that ongoing
access to the eLearning system is not necessary or
required for all QVF users. BOE grants ongoing
access to eLearning only to those who need access
to eLearning for purposes other than signing up for
QVF classes. Necessary QVF reference material is
available to all users within the QVF system itself. As
part of the review agreed to in 2a, BOE will verify that
all QVF users who lack an eLearning account are
authorized QVF users per the local, city, or township
clerk.

d. Ensure QVF Refresh security configurations: BOE agrees
and has corrected the security configurations.

"Material Condition": BOE agrees with the auditor's emphasis on
security and the importance of preventing unauthorized
disclosure, modification, or destruction of QVF information. BOE
has taken steps to resolve all identified issues with corrective
action plans to address all issues identified in this report.

BOE recognizes that it is up to the auditor's discretion to
determine whether a condition qualifies as a material finding. The
findings cited here show that during the statewide rollout of the
QVF Refresh system in 2018, the format of the user agreement
was not optimal and some users made mistakes in filling out
these forms. Additionally, a small number of users did not have
their access immediately revoked once they no longer needed
access to the QVF system.

Michigan Office of the Auditor General 16
231-0235-19

Appendix--00222

I APP. 1056

WY €LPr:Z OZOT/9Z/TT OSI 49 CHATSOTN
Michigan Office of the Auditor General
231-0235-19

It is critical to note that there has been no documented instance of
unauthorized modification or destruction of the individual records
within the QVF file. As noted above, BOE has taken steps to
prevent the issues identified by the auditors from resulting in
unauthorized access to the QVF system. BOE development of
the QVF system will regularly emphasize security and monitoring
access at all levels.

17

Appendix--00223

T APP. 1057

WY €L:br:Z OZ0Z/9Z/TT OSI 49 CHATHORYN
LOCAL ELECTION OFFICIAL TRAINING

 

BACKGROUND

AUDIT OBJECTIVE

CONCLUSION

FACTORS
IMPACTING
CONCLUSION

The Michigan Election Law requires all individuals responsible
for conducting elections to be adequately trained. This serves
to regulate elections, guard against abuse, and provide for the
purity of elections.

BOE established the eLearning Center to facilitate the
distribution of training and made it available to 1,608 local
clerks and 1,979 other local election officials. Users who have
access to the eLearning Center have the ability to sign up for
in-person classes and/or take any of the established online
learning classes in order to expand their knowledge about the
Michigan election process.

BOE uses the eLearning Center to assign training required by
law and as it deems appropriate. For example, with the
implementation of Proposal 3 of 2018*, BOE established a
training course and assigned this course to users who had
access to the eLearning Center.

To assess the sufficiency of BOE's efforts to establish and
provide training to county, city, and township officials who are
responsible for conducting elections.

Sufficient.

e BOE established training material covering a wide range of
election-related topics.

¢ BOE established training material on a timely basis as
changes to the law were implemented and affected the
election process.

e BOE provided training materials, online classes, and
in-person classes via the eLearning Center. BOE also
made its training materials readily available via the SOS
Internet site.

Reportable condition related to promoting accreditation*
(Finding #3).

* See glossary at end of report for definition.

Michigan Office of the Auditor General

231-0235-19

18

Appendix--00224

I APP. 1058

WY €LPr7 OZ0T/9T/TT OSI 49 CHATSOTY
FINDING #3

Improvements needed

to training notification
process.

in 12 counties, 38 cities,

and 290 townships, no
local election official had

BOE should improve its process to promote accreditation to help
ensure that local election officials are fully trained and updated on
Michigan's election process.

Section 31 of the Michigan Election Law (Section 168.31 of the
Michigan Compiled Laws) requires the SOS to establish
comprehensive training and an accreditation program for all
county, city, and township officials who are responsible for
conducting elections. This accreditation program includes both
an initial comprehensive training course, as well as continuing
education training for all clerks. The Michigan Election Law
requires local clerks to participate in accreditation courses and
complete continuing education at least once every two years to
maintain accreditation.

We obtained a list of all election officials from the eLearning
Center as of May 3, 2019 to determine if the election officials
obtained and maintained accreditation. We noted 32 counties,

83 cities, and 426 townships where the clerk had not completed
initial accreditation training or, if already accredited, all continuing
education training as required by law. We also reviewed other
local election officials to determine if any election officials in those
areas were fully accredited. We identified 12 counties, 38 cities,
and 290 townships where the clerk had not completed the initial

 

 

achieved full accreditation or continuing education training requirements and
accreditation no other local election official had achieved full accreditation* (see
+ supplemental information):
Without Without a Fully Jurisdictions Percent Without
a Fully Accredited That a Fully
Accredited Election Require Accredited
Clerk Official a Clerk Election Official
Counties 32 12 83 14%
Cities 83 38 280 14%
Townships 426 290 4,240 23%
Total 541 340 1,603 21%

 

BOE made training available to users with access to the
eLearning Center, notified clerks of their required training via
weekly newsletters, and used the functionality in the eLearning
Center to directly assign some of the training and continuing
education assignments. Although the Michigan Election Law
requires that BOE provide initial accreditation training and
continuing education training, it does not grant BOE the authority
to enforce participation. Therefore, assigning all required
trainings and sending additional notifications to the clerks of their
statutory training requirements could help improve the
participation rate and help accreditation across the State.

* See glossary at end of report for definition.

Michigan Office of the Auditor General
231-0235-19

19

Appendix--00225

I APP. 1059

WY €L:Pr:Z O7Z0Z/97/T1L OSIN 49 GAATSOTY
RECOMMENDATION

AGENCY
PRELIMINARY
RESPONSE

Michigan Office of the Auditor General
231-0235-19

We noted a similar condition in our prior audit related to BOE's
ability to enhance controls to further promote compliance with the
Michigan Election Law regarding training of election officials. The
Department agreed in part with the recommendation and
indicated that it would work to further promote and communicate
with election officials of the need to comply with mandated
training requirements.

We recommend that BOE improve its process to promote
accreditation to help ensure that local election officials are fully
trained and updated on Michigan's election process.

The Department of State provided us with the following response:

BOE agrees to further increase its communications with local
election officials statewide to ensure, to the extent possible, that
all understand and comply with mandated training requirements.
Further, BOE agrees to increase targeted communications (and
the frequency of targeted communications) to those local election
officials who have not completed all training requirements timely;
and to implement changes within the eLeaming system to clearly
show each user their own individual accreditation status on an
ongoing basis.

BOE notes that the primary issue involves completion of ongoing
training assignments (continuing education). Participation in the
initial clerk accreditation program, the most comprehensive of
BOE's training programs designed for new election officials, is
extremely high.

Appendix--00226

I APP. 1060

20

WY EL:bP:7 OZOT/9T/TT OSIN 49 CAATHOTYA
CFA, LLALAA, AND CIRA REQUIREMENTS

 

BACKGROUND Michigan's Campaign Finance Act (CFA) requires candidate
committees and various other committees to periodically file
campaign statements (e.g., statements of contributions and
expenditures) with BOE. CFA requires that each committee
keep detailed records and receipts to substantiate the
information contained in the statements filed; however, CFA
does not give BOE the express authority to obtain the detailed
records to verify the accuracy of the information contained in
the statements.

The Lobbyists, Lobbying Agents, and Lobbying Activities Act
(LLALAA) was enacted to provide public disclosure of the
activities of persons who attempt to influence the legislative or
administrative actions of State-level lobbyable public officials.
The LLALAA requires persons to register as lobbyists or
lobbying agents when incurring expenses and receiving
reimbursement or compensation for lobbying activities in
excess of certain thresholds.

The Casino Interest Registration Act (CIRA) requires persons
with casino interests to file a registration with the SOS. BOE
prepares a summary of the registrations for public
dissemination.

AUDIT OBJECTIVE _ To assess the sufficiency of BOE's efforts to comply with the
requirements of CFA, LLALAA, and CIRA.

CONCLUSION Sufficient, with exceptions.

FACTORS e BOE appropriately reviewed statements, reports,
IMPACTING registrations, and campaign finance complaints that were
CONCLUSION submitted in accordance with CFA, LLALAA, and CIRA.

¢ BOE appropriately made available, via its SOS Internet
site, applicable information within financial reports,
registrations, and complaints that were submitted in
accordance with CFA, LLALAA, and CIRA.

« Reportable condition related to the timeliness of review
(Finding #4).

Michigan Office of the Auditor General 24
231-0235-19

Appendix--00227

I APP. 1061

WY ELbr:7 OTOT/9T/TT OSI 49 GH ATSOTY
FINDING #4 BOE did not ensure compliance with the timeliness requirements
of CFA and LLALAA in its review of campaign statements, lobby
reports, and campaign finance complaints. Without timely

Statement, report, and identification and correction of errors, omissions, and violations,
complaint review the public may not have access to relevant and accurate
needs improvement. information related to campaign finance and lobbying activities.

Sections 169.216 and 4.423 of the Michigan Compiled Laws
require BOE to notify a filer of an error or an omission in a
campaign statement within 4 business days and a lobby report
within 10 calendar days, respectively. In addition,

Section 169.215 of the Michigan Compiled Laws requires BOE to
notify the person against whom a campaign finance complaint is
filed within 5 business days and to make a final determination
regarding the complaint within 135 business days.

We reviewed 33 campaign statements, 33 lobby reports, and
42 campaign finance complaints. Our review disclosed:

a. 26 (79%) statements were not reviewed within 4 business
days. BOE reviewed these statements within 6 to 98
business days, averaging 33 business days.

b. 14 (42%) reports were not reviewed within 10 calendar
days. BOE reviewed these reports within 13 to 40
calendar days, averaging 18 calendar days.

c. 8 (67%) complaints were not reviewed within 5 business
days. Furthermore, BOE was unable to make the final
determination and resolution for 3 of these complaints
within the required 135 business days.

BOE informed us that the number of job duties has increased, yet
staffing has remained unchanged. For example, the overall
workload has grown in part because of the rise of social media
campaign donations and increased campaign costs. In addition,
campaign statements and winter lobby reports share a due date
of January 31 annually.

We noted a similar condition in our prior audit related to the
timeliness requirement for review of campaign statements and
reports. The Department agreed that it could not realistically meet
the mandated 4 business day review requirement established by
the Michigan Compiled Laws and would work to potentially
improve its process through automation or seek legislative
change.

RECOMMENDATION We recommend that BOE improve its efforts to ensure
compliance with the timeliness requirements of CFA and LLALAA.

Michigan Office of the Auditor General 22
231-0235-19

Appendix--00228

I APP. 1062

WY €LPr:Z 0Z0Z/9Z/LT OSIN 49 CHATHORA
AGENCY
PRELIMINARY
RESPONSE

Michigan Office of the Auditor General
231-0235-19

The Department of State provided us with the following response:

BOE agrees and has already instituted additional steps and
controls to more closely track compliance for the complaints
process fo ensure a more timely rate of review in the future, and
will do the same with the 10-day review requirement for lobby
reports.

BOE continues to agree that it cannot realistically meet the
mandated four business day review requirement established by
the Michigan Campaign Finance Act. BOE indicated that it will
work to seek staffing increases that would allow for full review
within the timeframes required, as well as a possible legislative
change to lengthen the four-day review requirement.

Appendix--00229

I APP. 1063

23

WV €L:bP:7 070Z/9Z/TI OSI 49 GHATSONY
SUPPLEMENTAL INFORMATION

 

UNAUDITED

BUREAU OF ELECTIONS
Department of State

Counties, Cities, and Townships in Michigan Without a Fully Accredited Election Official
As of May 3, 2019

  

 

 
  

 

Sengntgent

  
 
 

 

 

a
a
8
Babson Ba
Bg

fat Betta
Ea

   
  
   
   
   
   

 

 

 

 

‘Otsega

 

a
Creadord

 

Without a Fully Accredited
Election Official

County
O City
—2 Township

 

 

 

 

 

 

 

Bi sternavee| Genesen
@

 

 

To view the interactive map, use this link: httos://audgen.michigan.qgov/231-0235-19-map/

Source: The OAG created this map using unaudited data from BOE's eLearning Center as of
May 3, 2019.

Michigan Office of the Auditor General 24
231-0235-19

Appendix--00230

I APP. 1064

WY €Lpr:Z OZ0Z/9Z/TL OSW 49 CHATHOTY
AGENCY DESCRIPTION

 

BOE was established under legislation enacted in 1951 to
assist with the administration of the SOS's election-related
duties and responsibilities. BOE maintains the State's QVF,
which is the complete list of 7.5 million registered electors in
Michigan. BOE offers guidance and develops and provides
training to 1,608 local clerks and 1,979 other local election
officials who independently administer elections under their
jurisdiction. BOE also administers the State's campaign
finance, lobbyist, and casino disclosure laws, which help to
ensure the transparency of the State's election process. As of
the end of fiscal year 2018, BOE expended $24.6 million and
had 35 employees.

WV €L'bb:T OC0Z/9Z/T1 OSW AG GHATSOTa

Michigan Office of the Auditor General 25
231-0235-19

Appendix--00231

I APP. 1065
AUDIT SCOPE, METHODOLOGY, AND OTHER INFORMATION

 

AUDIT SCOPE To examine the processes and records related to BOE. We
conducted this performance audit* in accordance with generally
accepted government auditing standards. Those standards
require that we plan and perform the audit to obtain sufficient,
appropriate evidence to provide a reasonable basis for our
findings and conclusions based on our audit objectives. We
believe that the evidence obtained provides a reasonable basis
for our findings and conclusions based on our audit objectives.

We did not review:

e Whether elections were conducted or counted in
accordance with the Michigan Election Law.

e The implementation of Proposal 2 of 2018*.
e The implementation of Proposal 3 of 2018.

e |T controls over the database, operating system, or
network that support QVF.

e The purchasing of voter equipment by local election
officials.

All of the above items except the implementation of Proposal 3
of 2018 are not within the scope of the audit or were subject to
review in other audits. Proposal 3 of 2018 was not implemented
until the May 2019 election, and because of the lack of the
number of individuals who participated in this election, we do
not believe that there would be sufficient, appropriate evidence
to provide a reasonable basis for a conclusion. Accordingly, we
do not express conclusions on the above subjects.

PERIOD Our audit procedures, which included a preliminary survey,
audit fieldwork, report preparation, analysis of agency
responses, and quality assurance, generally covered October 1,
2016 through April 30, 2019.

METHODOLOGY We conducted a preliminary survey to gain an understanding of
BOE's operations to formulate a basis for establishing our audit
objectives, scope, and methodology. During our preliminary
review, we:

e {nterviewed BOE management and staff regarding their
functions and responsibilities.

* See glossary at end of report for definition.

Michigan Office of the Auditor General 26
231-0235-19

Appendix--00232

I APP. 1066

WV €L'br:7 OCOT/9Z/TT OSI AG GEATHORY
e Reviewed applicable BOE operating procedures,
sections of the Michigan Compiled Laws, prior audit
reports, and Michigan election information available to
the public.

e Analyzed QVF Legacy and QVF Refresh data and BOE
expenditures.

« Analyzed eLearning Center data.

e Performed walkthroughs of BOE's review and
publication of CFA, LLALAA, and CIRA submitted
statements, reports, registrations, and complaints.

OBJECTIVE #1 To assess the sufficiency of BOE's efforts to maintain the
integrity of QVF.

To accomplish this objective, we:

e Judgmentally sampled 34 of 84,628 discrepancies in
names, dates of birth, and addresses between QVF
Refresh and DLF as of May 8, 2019. Because we used
a judgmental sample, we could not project our results to
the entire population.

e Reviewed QVF Refresh for underage electors or
electors with extraordinary ages.

e Reviewed QVF Refresh for registered electors with an
address in a state other than Michigan.

e Reviewed QVF Refresh for registered electors with
blank fields (name, date of birth, address, city, state, and
zip code).

¢ Reviewed the QVF Legacy voting history for underage
electors.

« Reviewed the QVF Legacy voting history for electors
who voted more than once per election.

e Completed an independent verification to determine if
deceased individuals were recorded as having voted in
the 2018 primary election in QVF Legacy.

e Reviewed the QVF Legacy voting history for electors
who voted while incarcerated.

e Reviewed the QVF Refresh system edit to ensure that

noncitizens were not automatically added to QVF when
updates occurred in DLF.

Michigan Office of the Auditor General 27

231-0235-19

Appendix--00233

I APP. 1067

WY €Lpr:Z OZ0Z/9Z/T1 OSI 49 CHATHORY
OBJECTIVE #2 To assess the effectiveness of selected application access
controls over the QVF Refresh System.

To accomplish this objective, we:

Reviewed the appropriateness of access rights for all 28
active QVF Refresh users with administrative access as
of April 29, 2019.

Reviewed the appropriateness of access rights for 33 of
3,191 active QVF Refresh users with nonadministrative
access as of April 29, 2019. We randomly selected our
sample to eliminate any bias and to enable us to project
the results to the entire population.

Reviewed the date of last log-in to QVF Refresh for
3,219 active users as of April 29, 2019 to identify users
who had not accessed the system for a significant time
period or who had never accessed the system.

Reviewed BOE's process for granting, monitoring, and
removing user access.

Evaluated BOE's controls over access requirements.

OBJECTIVE #3 To assess the sufficiency of BOE's efforts to establish and
provide training to county, city, and township officials who are
responsible for conducting elections.

To accomplish this objective, we:

Michigan Office of the Auditor General
231-0235-19

Reviewed the Michigan Election Law to determine
BOE's responsibilities related to the training of election
officials.

Reviewed training courses in the eLearning Center to
determine whether BOE:

o Established election training in the eLearning Center.
o Provided training to local election officials.

o Provided guidance distinguishing local-level and
State-level responsibilities.

o Included information that would allow election
officials to be knowledgeable on the Michigan
Election Law and trending election topics.

28

Appendix--00234

I APP. 1068

WY €I'rr:7 OCOT/9Z/LT OSI 49 CAATAOT
OBJECTIVE #4

Michigan Office of the Auditor General
231-0235-19

Reviewed BOE's training records for 1,608 local clerks
and 1,979 other local election officials to determine
whether:

o Clerks and other local election officials completed
accreditation requirements.

o Clerks completed continuing election education at
least once every two years.

Evaluated BOE's process to identify clerks and other
election officials who completed the accreditation
requirements.

Evaluated BOE's processes to remove the accreditation
of clerks who had not completed continuing education.

Evaluated BOE's process of assigning training courses
to local election officials.

To assess the sufficiency of BOE's efforts to comply with the
requirements of CFA, LLALAA, and CIRA.

To accomplish this objective, we:

Randomly sampled 33 of 12,102 campaign statements
filed from October 1, 2016 through April 30, 2019 to
determine whether BOE:

o Publicly provided statement information.

o Reviewed the reports in a timely manner.

o Assessed late filing fees.

o Notified committees of errors and omissions.
Randomly sampled 12 of 111 campaign finance
complaints filed from October 1, 2016 through
November 21, 2018 to determine whether BOE:

o Notified the person against whom the complaint
was filed in a timely manner.

o Endeavored to correct or prevent further
violations by using informal methods, such as a
conciliation agreement in a timely manner.

Randomly sampled 33 of 998 registration forms of
lobbyists or lobbing agents whose active dates were
from October 1, 2016 through April 30, 2019 to
determine whether BOE:

o Assessed late filing fees.

29

Appendix--00235

I APP. 1069

WY €L:Pr:% OZOZ/9Z/11 OSW 44 CHATSORY
CONCLUSIONS

CONFIDENTIAL
AND SENSITIVE
INFORMATION

AGENCY
RESPONSES

Michigan Office of the Auditor General
231-0235-19

© Publicly provided registration information
consistent with filed data.

« Randomly sampled 33 of 5,373 lobby reports for
financial reporting years 2017, 2018, and 2019 through
June 10, 2019 to determine whether BOE:

o Reviewed the reports in a timely manner.
o Assessed late filing fees.

o Notified the filer of errors and omissions in a
timely manner.

o Identified expenditures as being for a public
official when applicable.

e Randomly sampled 8 of 72 casino interest registration
forms filed from October 1, 2016 through April 30, 2019
to determine whether BOE:

o Publicly provided casino interest registration
information consistent with filed data.

o Assessed late filing fees for all 72 forms.

We randomly selected our samples to eliminate bias and to
enable us to project the results to the respective populations.

We base our conclusions on our audit efforts and any resulting
material conditions or reportable conditions.

When selecting activities or programs for audit, we direct our
efforts based on risk and opportunities to improve State
government operations. Consequently, we prepare our
performance audit reports on an exception basis.

Because of the confidentiality of security configurations, we
summarized our testing results in Finding #2, part d., and
provided the underlying details to the SOS.

Our audit report contains 4 findings and 4 corresponding
recommendations. The Department of State's preliminary
response indicates that BOE agrees with all of the
recommendations.

The agency preliminary response that follows each
recommendation in our report was taken from the agency's
written comments and oral discussion at the end of our
fieldwork. Section 18.1462 of the Michigan Compiled Laws and
the State of Michigan Financial Management Guide (Part VII,
Chapter 4, Section 100) require an audited agency to develop a

30

Appendix--00236

I APP. 1070

WY EL'br7 OZOT/9T7/TT OSW 49 CHAISONS
plan to comply with the recommendations and to submit it to the
State Budget Office upon completion of an audit. Within

30 days of receipt, the Office of Internal Audit Services, State
Budget Office, is required to review the plan and either accept
the plan as final or contact the agency to take additional steps

to finalize the plan.

 

PRIOR AUDIT Following is the status of the reported findings from our
FOLLOW-UP May 2012 performance audit of the Bureau of Elections,
Department of State (231-0235-11):

Prior Audit Current
Finding Current Finding
Number Topic Area Status Number

{ QVF Voter History File Rewritten* 4
2 Defining QVF : .
Responsibilities Complied Not applicable
3 Guidance on QVF Access .
Controls Complied Not applicable
4 Promotion of Election Law .
Compliance Training Rewritten 3
5 Expanding Availability of ‘
Accreditation Programs Complied Not applicable
6 Timeliness of CFA Statement .
and Report Review Rewritten 4
7 Revision of Michigan Gaming
Control Board Memorandum Complied Not applicable
of Understanding
8 CIRA Reporting and . .
Notification Complied Not applicable
SUPPLEMENTAL Our audit report includes a map of the counties, cities, and
INFORMATION townships in Michigan without a fully accredited election official.

Our audit was not directed toward expressing a conclusion on

this information.

* See glossary at end of report for definition.

Michigan Office of the Auditor General

231-0235-19

31

Appendix--00237

IT APP. 1071

WY EL:PP:7 OTOZ/9T/TT OSIN 49 GH ATSONYN
GLOSSARY OF ABBREVIATIONS AND TERMS

 

access controls

accreditation

BOE

CFA

CIRA

driver's license file (DLF)

DTMB

effectiveness

eLearning Center

elector

full accreditation

integrity

LLALAA

material condition

Michigan Office of the Auditor General
231-0235-19

Controls that protect data from unauthorized modification, loss, or
disclosure by restricting access and detecting inappropriate access
attempts.

BOE's process of validation in which local election officials are
evaluated to determine their level of knowledge of Michigan's
election process.

Bureau of Elections.

Campaign Finance Act.

Casino Interest Registration Act.

The SOS data file that contains all driver's licenses and includes all
personal identification numbers.

Department of Technology, Management, and Budget.

Success in achieving mission and goals.

The Web-based application used by BOE to facilitate the
distribution of training to local election officials.

A person who has the right to vote in an election.

Documented completion of an initial training course and all
continuing education assignments and subsequent training
courses.

Accuracy, completeness, and timeliness of data in an information
system.

Lobbyists, Lobbying Agents, and Lobbying Activities Act.

A matter that, in the auditor's judgment, is more severe than a
reportable condition and could impair the ability of management to
operate a program in an effective and efficient manner and/or
could adversely affect the judgment of an interested person
concerning the effectiveness and efficiency of the program. Our

32

Appendix--00238

I APP. 1072

WV €L'vb:7 OCOZ/9Z/TI OSW 49 GHATHOTY
Michigan Election Law

OAG

performance audit

principle of least privilege

Proposal 2 of 2018

Proposal 3 of 2018

QVF

QVF Legacy

QVF Refresh

Michigan Office of the Auditor General
231-0235-19

assessment of materiality is in relation to the respective audit
objective.

Sections 168.1 - 168.992 of the Michigan Compiled Laws.

Office of the Auditor General.

An audit that provides findings or conclusions based on an
evaluation of sufficient, appropriate evidence against criteria.
Performance audits provide objective analysis to assist
management and those charged with governance and oversight in
using the information to improve program performance and
operations, reduce costs, facilitate decision-making by parties with
responsibility to oversee or initiate corrective action, and contribute
to public accountability.

The practice of limiting access to the minimal level that will allow
normal functioning. Applied to employees, the principle of least
privilege translates to giving people the lowest level of user access
rights that they can have and still do their jobs. The principle is
also applied to things other than people, including programs and
processes.

A proposed constitutional amendment to create a commission of
citizens for redistricting purposes and authorize the commission to
adopt reapportionment plans for Congressional, State Senate, and
State House of Representatives districts.

A proposed constitutional amendment to regulate and authorize
no-reason absentee voting, require a straight-party voting option
on general election ballots, provide for automatic and Election Day
voter registration, require post-election audits, and make other
voting changes.

Qualified Voter File.

The original system used as the official file for the conduct of all
elections held in the State. It was developed in the 1990s and has
been rewritten to be more a modern, secure, and real-time
Web-based system.

This system is the official file for the conduct of all elections held in
the State and replaced QVF Legacy on August 15, 2019 in
preparation for the 2020 election.

33

Appendix--00239

I APP. 1073

WY €1:Pr:Z 0Z0Z/9Z/TT OSW 49 CHATHORY
reportable condition

rewritten

sos

Michigan Office of the Auditor General
231-0235-19

A matter that, in the auditor's judgment, is less severe than a
material condition and falls within any of the following categories:
an opportunity for improvement within the context of the audit
objectives; a deficiency in internal control that is significant within
the context of the audit objectives; all instances of fraud; illegal
acts unless they are inconsequential within the context of the audit
objectives; significant violations of provisions of contracts or grant
agreements; and significant abuse that has occurred or is likely to
have occurred.

The recurrence of similar conditions reported in a prior audit in
combination with current conditions that warrant the prior audit
recommendation to be revised for the circumstances.

Secretary of State.

Appendix--00240

I APP. 1074

34

WV €l'pr:7 OZOT/9Z/LTI OSW 49 CAATAOSTY
RECEIVED by MSC 11/26/2020 2:44:13 AM

Appendix--00241

I APP. 1075
RECEIVED by MSC 11/26/2020 2:44:13 AM

Appendix--00242

I APP. 1076
RECEIVED by MSC 11/26/2020 2:44:13 AM

Appendix--00243

I APP. 1077
   

Office of the Auditur Geweral

Independent Objective ‘Transparent

Report Fraud/Waste/Abuse
Online: audgen.michigan.gov/report-fraud
Hotline: (517) 334-8060, Ext. 1650

Appendix--00244

WY €Lbb:Z OZ0Z/9Z/TT OSI A4 CHATHOTY

I APP. 1078
 

Stillwater Technical Solutions
“Complex Problems Solved Wel?”

 

 

 

October 9, 2020

Mr. Phill Kline Mr. Erick Kaardal

Thomas More Society Mohrman, Kaardal and Erickson PA
309 West Washington Street, Suite 1250 150 South Fifth Street, Suite 3100
Chicago, IL 60606 Minneapolis, MN 55402

Re: The Legitimacy and Effect of Private Funding in State and Federal Electoral Processes

Dear Mr. Kline:

Introduction -

Thank you for retaining Stillwater Technical Solutions (STS) to survey the impact of
public/private partnership funding on state certified Help America Vote Act (HAVA)
implementation plans, and state electoral administrative processes. STS is a non-
partisan, for-profit research and public-policy advisory firm specializing in federal and
local government administrative procedures, land and natural resource policymaking,
local governmental relations, and program management.

Thomas Moore Society (TMS) has retained STS to analyze whether grants from private,
non-profit organizations that are independent of state certified HAVA implementation
plans and legislative appropriations processes may legitimately be integrated with public
funding by local governments for electoral administration, Our brief response, expanded
throughout this briefing paper, is that there is no statutory or administrative basis or
history for local jurisdictions to solicit or receive private funding outside of state plans
or legislative and congressional appropriation processes.

STS was specifically requested to brief TMS on the following questions:

1) Whether state certified HAVA implementation plans or state legislative
prerogatives are compromised through the injection of private grants from
the Center for Technology and Civic Life (CTCL) into local elections
offices;

2) If existing appropriations from federal, state or local sources are sufficient
to execute the 2020 elections, making funding from public/private
partnerships unnecessary;

3) How the reporting and claw back provisions in CTCL agreements with
local governments represent an ongoing liability for local governments,
skews state legislative budgeting, and result in inaccurate federal and state
audits required for HAVA programs;!

4) How injection of CTCL funds in discreet jurisdictions distorts legislative
appropriation formulas, resulting in an inequitable distribution of funding
throughout the state, contrary to HAVA and state implementation plans.

 

' 4) CER Part 105-71. Uniform Administrative Requirements for Grants and Cooperative Agreements with State and Local
Governments.

Appendix--00245
I APP. 1079

WV €I'rbr:7 070Z/9Z/TI OSW A4 GEATSHOTA
The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 2

Approach -

For this survey, STS analyzed the requirements from the U.S. Elections Assistance
Commission (EAC) and provisions in CTCL agreements in the context of the state
certified HAVA implementation plans for the states of Wisconsin,? Minnesota?>*
Michigan,* and Pennsylvania.® These four states were selected because of an early
emphasis and focused collaboration between CTCL and large municipalities, as well as
the timing of CTCL grants, beginning in late spring 2020. A chronology of the CTCL
and local governmental transactions, previously reported by STS, was also integrated in
this analysis.’

Z OZOTZ/9Z/LT OSC Ad CAAISOSe

Through assessment of the administrative responsibilities of state electoral commissions,
as codified in state HAVA implementation plans, and documentation of vast unaccessed
federal appropriations through HAVA and the Coronavirus Aid Relief and Economic
Security (CARES) Act,* STS was able to demonstrate that there is no deficit of
governmental funding available to the states or local jurisdictions for administration of
the 2020 elections.

VP:

.

WV €1

One question that emerges is the history, influence, and impact that private funding could
have on the long-term culture of state and federal elections. Because large amounts of
onshore and offshore funding into non-profit foundations has been documented to
influence federal agencies and U.S. policymaking,® the potential negative effect of
funding on state HAVA implementation programs and local elections is of national
import, and beyond the scope of this briefing letter.

Background; Situation Appraisal -

The responsibility to administer state and federal elections is the sole prerogative of the
Wisconsin, Minnesota, Michigan, Pennsylvania and remaining state legislatures.!° Those
legislatures maintain responsibility for appropriations and delegation of authority to state
electoral commissions, who in turn administrate elections on a statewide basis. The state
elections commissions enact administrative policies, support county and municipal
officials in their individual precincts, and are responsible to administer and report HAVA
expenditures in accordance with certified implementation plans approved by the state
legislatures and the EAC.

 

2 Certified Wisconsin HAVA State Plan of 2002. WI Elections Board. FR Vol. 69 No. 57 March 24 2004.

3 Certified Minnesota HAVA State Plan of 2002, Mary Kiffmeyer Secretary, FR Vol. 69 No. 57 March 24 2004.

4 Publication of States Plan Pursuant to the Help America Vote Act, Federal Register Vol. 74. No 237 Friday December 11
2009.

5 Certified Michigan HAVA State Plan of 2002. Terri Lynn Land Secretary. FR Vol, 69 No. 57 March 24 2004.

6 Certified Pennsylvania HAVA State Plan of 2002, Edward Rendell Governor, P.A. Cortes Secretary FR Vol. 69 No. 57
March 24 2004.

7 CTCL Grant Awards History, Chronology, and Issues. Stillwater Technical Solutions. October 2020.
8 Federal Election Assistance Commission. Post Primary CARES Act Expenditure Report, September 22, 2020.

° The Chain of Command._How Billionaires and Foundations Control Environmental Movement, US Senate Report July
30.2014.

10 U.S. Const. Art. I, § 4.

Appendix--00246
I APP. 1080
The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 3

With promulgation of HAVA on October 29, 2002 and assistance from the EAC,
individual state legislatures are provided a conduit for federal funding and assistance for
reform and administration of electoral programs. At the federal level, auditing is the
responsibility of the Office of the Inspector General and any necessary prosecutorial
actions are undertaken by the U.S. Attorney General.

Access to federal HAVA funding requires participating state legislatures to prepare and
certify detailed state implementation plans that ensure election integrity, provide for
security, assure privacy, improve voter access, and provide for reporting and auditing.
The state HAVA implementation plans provide measures to upgrade voter systems,
standards for database integrity, methods of voter communication, requirements for
recruitment and training of poll workers, and many other policies to be implemented by
electoral officials at the local level.

Preparation and revision of HAVA implementation plans are governed by the
administrative procedure statutes of the individual states. State administrative procedures
and other executive branch policies typically impose public notification, opportunity for
public comment, and other protective, procedural constraints on executive commissions
and agencies before HAVA implementation plans may legitimately be modified.

The ongoing availability of HAVA appropriations to state legislatures is dependent upon
compliance with state implementation plans and annual reporting to the EAC. All state
certified HAVA elections plans must meet the federal audit standards under the Uniform
Administrative Requirements for Grants and Cooperative Agreements with State and
Local Governments at 41 CFR Part 105-71.

The CARES Act, signed into law on March 27, 2020, provides an additional $400 million
to the EAC, the states, the District of Columbia, and U.S. Territories “to prevent, prepare
for, and respond to coronavirus, domestically or internationally, for the 2020 F ederal
election cycle.” The CARES Act requires state agencies to coordinate with the Pandemic
Response Accountability Committee, and dissemination of CARES Act funding takes
place through the existing HAVA state implementation planning process.

It is important to note that large amounts of the CARES Act relief funding appropriated
by the EAC to Wisconsin, Minnesota, Michigan, Pennsylvania and the other states for
electoral administration is unspent and remains available to municipalities and counties. !!
Because large amounts of federal funding continue to be available, the need for
augmentation from the private sector is both unjustified and unwarranted.

In Wisconsin, as of July 10, 2020, the EAC reported that only 60% of the $7,362,345
CARES funding has been spent.!!> This makes solicitation of CTCL funding by Racine
Mayor Mason for redistribution to the cities of Madison, Milwaukee, Green Bay, and
Kenosha unnecessary and outside of the protocols of the Wisconsin HAVA
implementation plan for electoral administration."

 

1! Federal Election Assistance Commission. Post Primary CARES Act Expenditure Report, September 22, 2020.

12 Blections Assistance Commission, CARES Act Quarterly Report to the Pandemic Response Committee. July 10, 2020.
13 Federal Election Assistance Commission, Post Primary CARES Act Expenditure Report. September 22, 2020.

4 Ibid. Stillwater Technical Solutions Chronology Matrix. October 2020.

Appendix--00247
I APP. 1081

WV €LPrZ OZOZ/9Z/TI OSI 49 CA ATSORA
The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 4

Public funding for administration of local elections has also been made available at the
individual state level. In Wisconsin, the state legislature sponsored and funded an aid
program called Wisconsin Routes to Recovery. 'S The Routes to Recovery program
reimburses local governments for unbudgeted expenditures necessary to respond to the
COVID-19 public health emergency.

The CTCL grant program has the appearance of being initiated after the EAC and
Congress appropriated HAVA and CARES Act funding, with the range of funded
programs being similar to those already provided for in HAVA state implementation
plans.!© Remarkably, the CTCL grant program is being administered at the local level
independent of the EAC, delegated state commissions, or state HAVA implementation
plans. This approach distorts local and state budgeting processes, circumvents mandated
funding formulas that provide for uniform and equitable distribution of funding, and
bypasses public notification, public comment, and other administrative processes that
ensure the public can hold government accountable.

 

'5 Guidance. Wisconsin Routes to Recovery Reimbursement Program, September 25 2020.
16 Fjections Assistance Commission. Plans for Use of CARES Act Funds. Report to Pandemic Response Committee.

Appendix--00248

I APP. 1082

WY EL:rr:7 OZOZ/9Z/TI OSW 49 CAAISORA
The Legitimacy and Effect of Private Funding
in Federal Electoral Processes

Page 5

Conflict Summary -

I. Injection of private funding into county and municipal elections
circumvents State and Federal appropriations processes, violates
protocols in HAVA state implementation plans, and results in
inaccurate reporting under HAVA 254(a)(5):

a.

The Help America Vote Act (HAVA) prescribes an
intergovernmental administrative process that includes the U.S.
Election Assistance Commission (EAC), state legislatures, and
delegated state commissions.

The mechanism and authority for administration of HAVA
mandates for both HAVA and CARES Act appropriation funding is
prescribed in Wisconsin, Minnesota, Michigan, and Pennsylvania’
state certified HAVA plans.

The individual state HAVA implementation plans incorporate
detailed planning requirements for 13 HAVA categories, including
election security protocols; standards for voter systems; equipment
procurement requirements; voter and electoral official training
procedures; provisional voting and balloting processes; provisions
to improve voting access; mail-in voter registration requirements,
voter complaint resolution protocols, and appropriations
monitoring, auditing and reporting protocols.

The claw back and reporting provisions in CTCL contracts with
local counties and municipalities, if exercised, will result in skewed
recordkeeping and state reporting under HAVA 254(a)(5) and the
Uniform Administrative Requirements for Grants and Cooperative
Agreements with State and Local Governments at 41 CFR Part 105-
71,

The claw back language in the CTCL agreements represents a
contingent, ongoing, and long-term liability for local counties and
municipalities who access the CTCL grants. The public record
already records instances of local governments voting to incorporate
CTCL funds in their general budget.

Scaled up across the 15 states of known CTCL activity, inaccuracies
in state/federal HAVA Title II reporting and auditing resulting from
unreported funding and claw back provisions is substantial.

The appropriate mechanism for charitable donations to electoral
processes is through donations earmarked into the general fund of
the individual state legislatures. There is no state or federal statutory
authority or mechanism for counties, municipalities, or other local
electoral jurisdictions to solicit, receive, or appropriate private
funding for administration of public elections beyond the authority
of state HAVA implementation plans.

 

17 Notice. Publication of State Plans Pursuant to the Help America Vote Act. Federal Register Volume 69, No. 57.
Wednesday, March 24, 2004.

Appendix--00249
I APP. 1083

WY €Lvr:% OZOZ/9T/TI OSW 490 CHAISOTA
The Legitimacy and Effect of Private Funding
in Federal Electoral Processes

Page 6

Il. HAVA, CARES, and state appropriations for local elections in
Michigan, Wisconsin, Pennsylvania, and Minnesota remain
sufficient for the 2020 election cycle, rendering CTCL funding
unnecessary:

a.

Public appropriations for federal elections through the U.S. Election
Assistance Commission (EAC), state matching funds, and other
public moneys are the appropriate funding sources for administration
of U.S. elections. State-level funding formulas provide for
proportional and equitable distribution of funds, ensuring resources
are evenly allocated to serve the voting public. State and federal
mandates require funding recipients to report how election funding
was spent within their jurisdictions,

For the 2020 election cycle, federal and state appropriations for
administration of local elections have been substantially augmented
to address the COVID-19 pandemic by additional funding through the
CARES Act and other legislation.

Additional COVID-19 pandemic response funding for election
administration has been made available through state appropriations
and other allocations of public funds. As example, the State of
Wisconsin used CARES Act funding and state matches for its Routes
to Recovery Program.

The combination of the HAVA election security and CARES Act
funding, along with any state matches, remains adequate to facilitate
election operations, upgrade of election-specific hardware and
software, cybersecurity, training for voter and elections officials, and
COVID-19 specific needs. Publicly sourced funding remains
sufficient without any private contributions.

Local electoral officials in Michigan who performed due diligence
on CTCL grants have observed the sufficiency of CARES Act
funding and remarked as to the non-necessity of CTCL grants.
Michigan’s Oakland County Clerk Lisa Brown decided not to seek
CTCL funding because “We already had an opportunity through the
CARES Act to get extra equipment and things we would need at the
county level. It seemed to me that they were offering up the same
sort of thing.” "®

The 2019 HAVA Title II 251 Report to the EAC from Michigan
Secretary Jocelyn Benson documents an unexpended HAVA surplus
for administration of statewide elections of $1,285,975. The public
record indicates that Secretary Benson was aware of the availability
of adequate public funding for dissemination to Ann Arbor, Flint,
Lansing, East Lansing, Muskegon, Pontiac, Romulus, Kalamazoo,
and Saginaw — jurisdictions currently seeking CTCL funds. This
contrasts with Secretary Bensons public promotion of CTCL funding
for administration of elections in Michigan.

Concerns with CTCL funding include lack of public accountability,
no state legislative or EAC oversight, and agreements that require
reporting of electoral information from government back to a non-
governmental organization.

 

18 Ranson accused of letting ‘partisan operatives’ influence election, Detroit News. October 6, 2020.
19 Michigan HAVA 251 Funds Report, December 2019.

Appendix--00250
I APP. 1084

WY €L:rr:% OZOZ/9TZ/TI OSW 49 GAAISOTA
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QD
The Legitimacy and Effect of Private Funding es
in Federal Electoral Processes
Page 7
oO
Table 1 - HAVA and CARES Funding Plus State Matching Funds for 2020 Elections” Zz
2019 HAVA Election Match CARES Match Total A
Carryover Security aD
MI $6,635,744 $12,053,705 $2,410,741 | $11,299,561 | $2,259,912 $34,689,663 a
po
MN $6,548,440 $7,418,672 $1,483,734 | $6,958,233 $1,391,647 $23,800,726 wo
PA $3,531,998 $15,175,567 $3,035,113 | $14,233,603 | $2,844,721 $38,821,002 a
WI $4,316,403 $7,850,124 $1,570,025 | $7,362,345 $1,472,469 $22,531,366 iS
N
©
Table 2 - Estimated CARES Act Expenditures 20 Days Post Primary. Election”! £
SS
Amount State Match Initial Total Estimated Available Funds a
Appropriated Available Expenditure uw
MI | $11,299,561 $2,249,551 $13,549,112 $6,821,392 sO Z
‘0
MN | $6,958,233 $1,386,122 $8,344,355 $363,867 ses
‘Oo
PA $14,233,603 $2,831,101 $17,064,704 $3,511,525 $13,853,179
0
WI | 87,362,345 $1,472,469 $8,834,814 $3,228,484 85303380
oO
Table 3 —- Government Funding and CTCL Grant Funding
2020 HAVA + CARES Funding” :2020 CTCL Grants*?:4
MI $28,023,919 $6,369,753 (22.7%)
MN $17,252,286 $2,297,342 (13.3%)
PA $35,289,004 $15,824,895 (44.8%)
WI $18,254,963 $6,946,767 (38.1%)

 

 

 

 

 

h. Because of the COVID-19 pandemic, Congress provided additional
elections funding through the CARES Act that nearly doubled the
funding levels already provided in the annual HAVA funding. Much
of the remaining CARES funding has not yet been expended. The
CTCL grant funding is predicated on assisting local election offices
in meeting unexpected election expenses resulting from the effects of
the COVID-19 pandemic. Because adequate provision for meeting
those expenses has already been provided though public sources, the
CTCL grants are excess to needs,

 

20 Flection Assistance Commission—Election Security Grant Funding Chart July 16,2020 and Election Assistance
Commission—CARES Grant Funding Chart July 22, 2020

21 RSTIMATED CARES Act Expenditures As Reported in 20 Day Post Primary Reports (September 22, 2020 Update)

22 Includes federal funding + state matching finds; does not include 2019 carryover.

23 CTCL grant dollar amount accompanied with size as a percentage of total government funding for the state.

24 CTCL grant values must be viewed as approximate because the numbers reported by news sources and local governments
vary, and grant awards continue,

Appendix--00251
I APP. 1085
The Legitimacy and Effect of Private Funding
in Federal Electoral Processes

Page 8

III. When evaluated in context of the 2016 presidential election, CTCL
grant funding patterns demonstrate partisanship in grant funding
awards:

a.

A review of data for 2020 CTCL grant-making in Michigan,
Minnesota, Pennsylvania, and Wisconsin, and incorporation of 2016
presidential election voting records for jurisdictions receiving CTCL
grants, reveals a pattern of greater funding being awarded to
jurisdictions where candidate Hillary Clinton won versus grant-
receiving jurisdictions where candidate Donald Trump won. While
CTCL maintains that it is a non-partisan organization and its grants
are available to all local jurisdictions, the grant pattern can be
understood to have a clear color of partisanship. Attachment A
contains charts, graphs and a table supporting this conclusion.

Michigan - At the time of this survey, CTCL had awarded eleven
grants in Michigan. Recipient cities were Detroit ($3,512,000),
Lansing ($443,742), East Lansing ($43,850), Flint ($475,625), Ann
Arbor ($417,000), Muskegon ($433,580), Pontiac ($405,564),
Romulus ($16,645), Kalamazoo ($218,869), and Saginaw
($402,878). In the 2016 election, only Saginaw was won by candidate
Donald Trump; the remainder were won by candidate Hillary Clinton.
In total, $9,451,235 (95.7%) was awarded to the ten jurisdictions
where candidate Clinton won and only $402,878 (4.3%) where
candidate Trump won.

Minnesota - At the time of this survey, the only Minnesota
jurisdiction that had been awarded a CTCL grant was Minneapolis, in
the amount of $2,297,342. Candidate Hillary Clinton won the 2016
presidential vote in the jurisdiction.

Pennsylvania - At the time of this survey, CTCL had awarded seven
grants in Pennsylvania. Three of these grants were awarded to the
cities of Philadelphia ($10,016,074), Erie ($148,729), and Lancaster
($474,202). Five were awarded to counties: Wayne County
($25,000), Northumberland County ($44,811), Center County
($863,828), Delaware County ($2,200,000), and Allegheny County
($2,052,251). A total of $13,063,828 (94.7%) went to jurisdictions
where candidate Hillary Clinton won in the 2016 presidential
election; only $692,742 (5.3%) went to jurisdictions where candidate
Donald Trump won.

Wisconsin - At the time of this survey, CTCL had awarded multiple
grants to five Wisconsin cities: Milwaukee - two for a total of
$2,164,500; Madison - two for a total of $1,281,788; Green Bay - two
for a total of $1,625,600; Racine - two for a total of $1,002,100; and,

. Kenosha - two for a total of $872,779. The $60,000 grant to Racine is

what remained of a $100,000 CTCL grant to that municipality that
included a stipulation that Racine would distribute a $10,000 sub-
grant to each of the other four cities. This appears to place Racine in
the position of being an agent acting on behalf of CTCL for the
purpose of distributing grant moneys along with CTCL instruction.
Candidate Hillary Clinton won handily in all five jurisdictions. 7°

 

25 Wisconsin Safe Voting Plan. June 15, 2020.

Appendix--00252
I APP. 1086

WV €l:rb:7 OZOT/9Z/TT OSI 49 GHAISORY
The Legitimacy and Effect of Private Funding
in Federal Electoral Processes
Page 9

Concluding Remarks and Opinions -

Despite wars, depressions, onshore attacks, and other national traumas, the United States,
throughout its 224-year history, has been able to successfully navigate electoral processes
with reasonable normalcy. The current pandemic, though real, is neither exceptional nor
reason to alter longstanding processes or timing of electoral administration.

The national and state governments provide public funding to carry out elections because
funding from private sources could subject electoral officials to coercion, manipulation,
and corruption. Private funding into local elections, over time and if allowed, will change
the culture of how county clerks and municipalities view and access public funding.

With respect to the CTCL grant program itself, injection of funding into local
jurisdictions circumvents longstanding administrative processes that protect voters from
disenfranchisement, fraud, or an inequitable statewide distribution of funding across the
electoral precincts. This condition could foreseeably and negatively affect rural voters
or in-person voters.

WY €L:rh:7 0Z0Z/9Z/TI OSW 49 GHATSONY

Based upon the information in this Briefing Paper, STS offers the following actions or
activities for consideration by TMS:

1. Administrative, judicial or informational actions aimed at local
governments or municipalities receiving CTCL grants;

2. Provision of information to State Attorneys General who are
responsible for oversight of nonprofit organizations within their
respective states;

3. Provide support and information to local citizenry of CTCL grant
receiving counties and municipalities such that they may inform,
disagree with, or even formally challenge grant decisions by local
commissions.

Please feel free to contact me as you have questions or comments on the enclosed.
Regards,

J.R. Carlson
Managing Partner
Stillwater Technical Solutions

Appendix--00253
I APP. 1087
Ne ee — eee ee eee

Attachment A
Charts, Graphs and Tables

Note: Variations in grant amounts were reported by editors, the press and in meeting minutes
from local governments. These variations might result in perceived inaccuracies in the
dollar amounts of some CTCL grants, Because CTCL continues to make grants, source
information in these calculations will outdate. The data presented is sufficient and reliable
to conclude clear political trends in CTCL grant awarding patterns.

Except where noted, individual grant amounts are linked to source information.

WY €LPr:7 OZ0Z/9Z/TI OSW Aq CAAISOTA

Appendix--00254

I APP. 1088
CTCL Michigan Grants!

© CTCL Grants with More Clinton Votes
CTCL Grants with More Trump Votes

 

CTCL Grants with More Clinton Votes

Table 2

 

Chart note! The chart above contains the sum of CTCL grants to the
10 Michigan Cities listed in Table 1 below.

CTCL Grants with More Trump Votes

Z OZOZ/9Z/TI OSI 49 GAATHORA

vv:

-

WV €1

 

 

$5,966,875!

 

$402,878!

 

Table 2 note!. $5,966,875 and $0 are sums of CTCL’s grants to the 10 Michigan cities listed in Table 1 below.

 

 

 

 

 

 

 

 

 

 

 

 

 

Table 1

City CTCL Grant with More Clinton Votes CTCL Grant with More Trump Votes
Detroit $3,512,000 $0
Lansing $443,742 $0
East Lansing $43,850 $0
Flint $475,625 $0
Ann Arbor $417,000 $0
Muskegon $433,580 $0
Pontiac $405,564 $0
Romulus $16,645 $0
Kalamazoo $218,869 $0

Saginaw $0 $402,878
Total CTCL MI Grant $5,996,875 $402,878

 

 

 

 

I APP. 1089
East Lansing

Ann Arbor

Muskegon

Romulus

Kalamazoo

Clinton Michigan Votes v. Trump Michigan Votes!

 

Detroit

Lansing

Flint

Saginaw

Pontiac

2016 Clinton Votes

 

 

 

2016 Trump Votes

 

 

 

150,000 225,000 300,000

Chart Note!. Only the 10 Michigan cities in the above graph received 2020 CTCL funding.

Z OCOT/9T/TT OSW A9 GAAISOTA

vv:

*

WV el

 

 

 

 

 

 

 

 

 

 

 

 

Table 4
City or County 2016 Clinton Votes 2016 Trump Votes
Detroit 234,871 7,682
Lansing 7 65,272 - 22,390
East Lansing 26,146 8,294
Flint 16,163 4,677
Ann Arbor 128,025 50,335
Muskegon 8,933 3,372
Saginaw 10,263 11,077
Pontiac 14,351 2,735
Romulus _ 7,573 3,078
Kalamazoo 7 18,644 . oe 5,456

 

 

 

 

Appendix--00256

T APP. 1090

 
CTCL Minnesota Grant with More Clinton Votes

© CTCL Grant with More Clinton Votes
=) CTCL Grant with More Trump Votes

 

 

Z OZOZ/9TZ/TT OSI 49 GAAISOTY

.

vv

.
.

WV el

 

Table 1
| City CTCL Grant with More Clinton Votes CTCL Grant with More Trump Votes
| Minneapolis $2,297,342 $0

 

 

 

Appendix--00257
I APP. 1091

 
Clinton and Trump Minnesota Votes that Received CTCL Grant in 2020

Clinton Votes in City that Received CTCL Grant
Trump Votes in City that Received CTCL Grant

 

 

Z OZOT/9Z/IL OSW Aq GHATSOTa

.

vv

.
.

Minneapolis

WY €1

 

P|

0 75,000 150,000 225,000 300,000

 

 

 

 

Table 1
City Clinton Votes in City that Received CTCL Grant Trump Votes in City that Received CTCL Grant |
Minneapolis 174,585 25,693 |

 

 

 

 

Appendix--00258
I APP. 1092
CTCL Pennsylvania Grants!

© CTCL Grants with More Clinton Votes

 

CTCL Grants with More Trump Votes

 

Table 4

Chart note! The chart above contains the sum of CTCL’s
Pennsylvania grant money listed in Table 2 below

 

|

 

| CTCL Grants with More Clinton Votes
| CTCL Grants with More Trump Votes

 

$15,132,153!

$692,742!

 

 

Table 1 note!. $15,132,153 and $692,742 are sums of the CTCL Pennsylvania
grants listed in Table 2 below

Z OCZOT/9T/TT OSI 49 GHAISOTY

vv:

WV €1

 

 

 

 

 

 

 

 

 

 

 

Table 2
City or County CTCL Grant With More Clinton Votes | CTCL Grants with More Trump Votes
Delaware County $2,200,000
Philadelphia $10,016,074
Centre County $863,828
Allegheny County $2,052,251
Wayne County $25,000
Erie $148,729
Lancaster $474,202
Northumberland $44,811
Total CTCL Grants $15,132,153 gS Bag 0029

 

 

 

 

I APP. 1093
Pennsylvania Clinton Votes y. Trump Votes!

 

(1 Clinton Votes Trump Votes

Delaware County

City of Philadelphia

Centre County

Wayne County

Erie County

WY ELvP:7 0Z0Z/9Z/11 OSW 49 CEATHONY

Lancaster County

Northcumberland County

 

 

 

Allegheny County

 

 

j {
0 175,000 350,000 525,000 700,000

Chart note! Only the City of Philadelphia and the seven (7) counties in the
above chart received CTCL Pennsylvania grants.

 

 

 

 

 

 

 

 

 

Table 1

Clinton Votes : Trump Votes :
Delaware County 177,402 110,667
City of Philadelphia 584,025 108,748
Centre County 37,088 35,274
Wayne County 7,008 16,244
Erie County 58,112 60,069
Lancaster County 91,093 137,914
Northumberland County 9,788 25,427
Allegheny County 366,934 259,125

 

 

 

Anpond 00260.
Pppotir ah

I APP. 1094

 
CTCL Wisconsin Grants!

© CTCL Grants with More 2016 Clinton Votes

 

CTGL Grants with More 2016 Trump Votes

 

Chart note!. The chart above contains the sum of CTCL’s 11 grants to five Wisconsin cities listed in

Table 1 below.

Table 2

 

CTCL Grants with More:2016 Clinton Votes

CTCL Grants with More 2016 Trump Votes

 

 

$6,946,767!

 

$0!

 

 

Table 2 note!. $6,946,767 and $0 are the sums of CTCL’s II grants to the five Wisconsin cities in Table 1 below.

 

Z OZOZ/9Z/TI OSC AG GHAISOR

re:

WV €I

 

 

 

 

 

 

 

 

 

 

 

 

 

Table 1

City - CTCU Grants with More. Clinton 2016 Votes CTCL Grants with 2016 More Trump Votes
Green Bay $1,093,400 $0
Green Bay $10,000! $0
Green Bay $522,200 $0
Kenosha 862 $0
Kenosha $10,000! $0
“Madison “$127,788 $0
Madison $10,000! $0
Milwaukee : $2,154,500 $0
Milwaukee $10,000! $0
Racine $942,100 $0
Racine $60,000! $0
Total CTCL WI Grant : $6,946,767 $0

 

 

 

 

Table 1 note!, CTCL Executive Director Tiana Epps-Johnson wrote Racine Mayor Mason on May 28, 2020. Epps-Johnson
letter stated that Racine will receive a $100,000 CTCL grant. As part of CTCL and the City of Racine’s,a reement Racine

was obligated to redistribute $10,000 to the cities of Green Bay, Kenosha, Madison and Milwaukee and keep the remaining
$60,000. There is no hyperlink for these grants.

I APP. 1095
Clinton Wisconsin Votes y. Trump Wisconsin Votes!

V1 2016 Clinton Votes

   

Milwaukee

Madison

Racine

Z OCOZ/9T/TI OSIN 49 GHATAONA

vv

Green Bay

WV €l

Kenosha

 

 

Total WI Votes

 

 

0 125,000 250,000 375,000 500,000

Note! Only the five Wisconsin cities in the above graph received 2020 CTCL funding

 

 

 

 

 

 

 

 

Table 1
CTCL Grant Recipients 2016 Clinton Votes 2016 Trump Votes
Milwaukee 188,653 45,167
Madison | 120,078 23,053
Racine 19,029 8,934
Green Bay 21,291 19,821
Kenosha i 22,848 15,829
Total WI Votes 371,899 112,804

 

 

 

 

 

Clinton won all five Wisconsin cities that received CTCL grants by a margin of 259,096
votes. Trump won Wisconsin by 22,748 votes. CTCL’s Wisconsin grant of $6.32 million
reached more than three times more Clinton voters (blue in graph) than Trump voters
(green in graph). 371,900 Clinton voters / 112,804 Trump voters = 3.30 more Clinton
voters

Appendix--00262

IT APP. 1096
Minnesota

Wisconsin

Michigan

Pennsylvania

 

CTCL Grants to MN, WI, MI, and PA

CTCL Grants to Jurisdictions Clinton Won
CTCL Grants to Jurisdictions Trump Won

 

 

 

|

 

 

 

 

 

 

$0 $4,000,000 $8,000,000 $12,000,000 $16,000,000
Table 1
State CTCL Grants to Jurisdictions Clinton Won = CTCL Grants to Jurisdictions Trump Won
Minnesota $2,297,342 $0
Wisconsin | $6,946,767 $0
Michigan $5,996,875 $402,878
- Pennsylvania $15,132,153 $692,742

 

 

 

 

Appendix--00263

I APP. 1097

 

Z OZOZ/9Z/1 I OSW AG GHAISOAY

.

VV

.

WY €1
WOAODL Woy VV Vwi Vv we ed woe

Clinton Votes v. Trump Votes in MN, WI, MI, and PA

   

Clinton State Vote Trump State Vote

Z OCOT/9T/T1 OSW 49 GHAISONY

Minnesota
ne
-
—
Wisconsin ba
Michigan

 

 

Pennsylvania

  

 

 

 

 

 

 

0 750,000 1,500,000 2,250,000 3,000,000
Table 1-1
: State — . Clinton State Vote Trump State Vote |
| Minnesota 174,585 25,693
Wisconsin | 371,899 112,804 ;
| Michigan 530,241 119,086
| | Pennsylvania 1,331,450 753,468 _

 

 

 

Appendix--00264

I APP. 1098
October 31, 2019

November 27, 2019

March 16, 2020

March 27, 2026

March 27, 2020

   

Legislation ~
Pennsylvania - Act 77 2019

Legislation ~
Pennsylvania - Act 94 2019

Common Council Action -
Granting Authority to
Relocate Polling Places -
Wisconsin - Kenosha

Legislation -
Pennsylvania ~ 2020 Act 12

Litigation -
Wisconsin - Green Bay

Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 265 of 331

C/I:

Oo
The Center for Technology andBivic Life
Public/Private Partnership Grant Awards
Administrative History, Chronology, and Issues
ue

Revision 1

Pennsylvania Act 77 is a collection of omnibus amendments to the act of
June 3, 1937 (P.L 1333, No, 320, Pennsylvania Election Code). Act 77
requires that if the Commonwealth wishes to decertify voting apparatuses
in 50% or more counties, the Department of State must submit a written
plan to the General Assembly at least 180 days prior to the effective date
of replacement. Act 77 also provides a $90 million bond and cost share
to jes for up voting app to ensure a iabl
paper trall, and a fixed compensation range between $75 and $200
for District Election Officers.

Pennsylvania Act 94 is a collection of omnibus amendments to the Act of
June 3, 1937 (P.L. 1333, No. 320, Pennsylvania Election Code) in addition to
those found In Act 77. Two articles in Act 94 are amendments to Act 77.

Resolution 48-20, Introduced by Mayor Antaramian of Kenosha, grants
authority to Kenosha City Clerk to relocate polling places due to COVID-19.

Pennsylvania Act 12 is a collection of omnibus amendments to the act of
June 3, 1937 (P.L. 1333, No. 320, Pennsylvania Election Code). Many of the
amendment provisions are found In Pennsylvania Act 77 2019.

Using COVID-19 as justification, Green Bay County Clerk Teske files a
tawsult against the Wisconsin Election Commission, the Wisconsin
Governor, and Wisconsin Health Department requesting cancellation of
April 7 election, procedural modifications, and transition to mail in
balloting. Lawsuit dismissed by Federal District Judge Wilflam Grelsbach
for lack of federal Jurisdiction.

CTCL GRANTS TO PUBLIC ELECTORIAL PROCESSES - ADMINISTRATIVE HISTORY, CHRONOLOGY, AND ISSUES REV, 1

 

1/8

The verifiable paper trail and fixed
compensation provisions in 2019 Act 77 may
be compromised by the disparate and
indiscriminate Injection of private funding into
Pennsylvanla counties and local precincts,

Amendments in Act 94 are codified in Title 25
of the Pennsylvania Elections Consolidated
Statutes (2020 Edition).

Judge Greisach nated: "the City and its mayor
are not the proper parties to bring such a claim
in federal court.”

“Complex Problems Solved Well”

"
P eommene papa!

Pennsylvania Election Reform Act 77, ACLU
Summary

Pennsylvania Election Reform Act of October
31,2019, P.L. 552, No. 77

Pennsylvania Consolidated Statutes Title 25

Elections (2020 Edition)

Pennsylvania Election Code - Omnibus
Amendments, Act of Nov. 27, 2019, P.L, 673,
94 Ch 25

No,
Pennsylvania Consolidated Statutes Title 25
Elections (2020 Edition

City. of Kenosha Resolution 44-20
Kenosha Resolutions 48-20 031620

 

Pennsylvania Election Code - Omnibus
mendments, Act of Mar, 27, 2020, PL.
No, 12 Ch 25

Pennsylvania Consolidated Statutes Title 25

Elections (2020 Edition)

City of Green Bay, Kris Teske and Eric
Genrich v, Marge Bostelmann, et al, Case
No. 20-C-479

THOMAS. MORE SOCIETY - AMISTAD PROJECT

Appendix—00265
I APP. 1099
April 2020

April 7, 2020

April 16, 2020

May 28, 2020

May 5, 2020

May 21, 2020

RANTS FO PUBLIC

Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 266 of 331

Executive Order 74

Postponing of Elections - Using COVID 19 as justification, Wisconsin Governor Evers Issues EO 74

suspending In person voting
Wisconsin - State

Using a reduction of pall workers and COVID 19 as Justification, Mayor Erin
Genrich declines assistance from Wisconsin National Guard, and closes
29 of the 31 primary electoral polling stations in Green Bay.

Polling Place Closures -
Wisconsin - Green Bay

Resolution 60266 and the public record demonstrate hundreds of
instances of voters having difficulty with online voting systems,
problems with upfoading of voter Identification, and systemic absentee
ballot problems, 4,828 individuals used curbside and in-office early in-
person absentee voting. Of the 87,890 absentee ballots issued by the
Madison clerk's office, 69,437 were returned,

Voter
Disenfranchisement from
Executive Actions -
Wisconsin~ Madison

Transmittal of a $100,000 grant to Racine for "election planning and
administration,” and redistribution of $10,000 each to the cities of Green
Bay, Kenosha, Madison, and Milwaukee, Grant was conditioned upon
development of June 15, 2020 Wisconsin Safe Voting Plan which occurred
two weeks later.

CTCL Grant Transmittal
Letter to Mayor Mason -
Wisconsin — Racine

Common Council Action
Approving Mailing of
Absentee Ballots to All
Registered Racine voters
Wisconsin - Racine

Consent agenda communication by Mayor Mason to the Racine Common
Council requesting the council to direct the Clerk to mail absentee ballot
applications with postage-paid envelopes to all registered Racine voters
in time for the August 11, 2020 election.

Common Council Action -
Changing Polling Places
for August and

November Elections

Wisconsin — Kenosha

Uslng COVID-19 and Governors’ Executive Order 74 as justification,
Resolution 82-20 makes polling place changes to 54 wards throughout
Kenosha for the August 11 primary and November 3 general elections.

CTORIAL PROCESSES - ADMINISTRAT!

HRONOLOGY, AND ISSUES RE

T/9T,

Se health statistics, a court order delaying
entee ballots, and the spread of COVID
fom voting, Governor Evers suspends In
person voting until June 9

r-hour lines were recorded at the two

n polling stations located at Green Bay
East and Green Say West High Schools.
Questions about the scope of Mayor Genrich's
Executive authority to close polls exist.

Madison Voters were affected by State and
local Executive actions brought about by
closure of 26 polling stations.

Grant was Issued to Racine Mayor prior to
CTCL receiving an application or the CTCL
stipulated plan. Transmittal letter explicitly
conditions [Shall] the transfer $10,000 from
Racine to four other Wisconsin municipalities
for election administration.

Postage paid return envelopes were mailed to
all registered voters with an absentee ballot.

Resolution 82-20 was introduced and signed
by Kenosha Mayor John Antaramian.

References.

Wisconsin Executive Order 74 Relating to
suspending in-person voting on April 7, 2020.
due to the COVID-19 Pandemic

hitps://fox11online.com/news/election/gree

n-bay-among-areas-dectining-national-

guard-help-despite-poll-worker-shartage

Madison City Council Resolution 60266

https://madison.legistar.com/LeaislationDet
ailaspx?ID=4422477&GUID=29F59925-
6B36-465E-A643-4690167F4AC39

CTCL Grant Transmittal to Racine Mayor
052820

Racine CTLC Grant Acceptance and Ballot
Actions File 0242-20

City of Kenosha Resolution 82-20 to Relocate
‘alling Places

MAS MORE SOCIETY

 

Appendix—00266
1 APP. 1100
Common Council Action -
Approving Application
for CTLC Grant and
Redistribution to other
Cities

June 02, 2020

Wisconsin - Racine

Wisconsin Safe Voting
Plan; Appointment of
Hy, ‘ a”
June 15, 2020 foter Navigators’
Wisconsin ~ Racine,
Madison, Milwaukee,
Kenosha, Green Bay

Common Counceif Action -
Authorizing Acceptance
of CTLC Funding from
Racine, and Delegating
Authority to Accept
Private Funding for
Electoral Administration
Wisconsin - Madison

July 14, 2020

Common Council Action

July 21, 2020 Approving Acceptance of
CTLC Funding
Wisconsin - Milwaukee
Common Council Action -
July 21, 2020 Approving acceptance of

$1,093,400 CTLC grant
Wisconsin - Green Bay

 

LIC ELECTORIAL PROCESSES - ADMINISTRy

Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 267 of 331

Racine Common Councif action applying for and accepting a $100,000
CTLC grant. Fiscal nate explicitly notes redistribution to Green Bay,
Kenosha, Madison, and Milwaukee for “coardinated election planning.”

The Wisconsin Safe Voting Plan 2020 (WSVP) was submitted to CTLC by
five Wisconsin cities as part of the private grant-funding process. The
public record indicates that in some cases the WSVP was submitted to
CTLC after the grants were made.

WSVP presents a detailed, specific election funding plan on per-city basis,
and adds positions that conflict and confuse the duties of elected officials
already responsible to oversee and certify electoral processes.

Madison Common Council Action authorizing the Clerk to accept a
$10,000 CTCL. grant from Racine for election administration and granting
broad authority to Mayor Conway to execute future CTCL grant
agreements absent council oversight.

Resolution 61255 authorizes the Madison City Clerk to apply for and
accept a private $1,271,788 CTLC grant, and amends the Clerk's 2020
budget by $1,271,788 to reflect a salary increase of $683,788,

Common Council action approving recommendations by the City Finance
and Personnel Committee to place a redistricting referendum procedure
request on November 3, 2020 ballot.

Green Bay Elections Committee Funding Transcript, and Election Tracking
Forms documenting intent to use CTLC funds for the following purposes:
« — Elections outreach and education;

« — Poll worker database & scheduling equipment from US Digital
Response;

'E HISTORY, CHRON AND ISSUES REV, 1

vs

!

“Fiscat Nate: $60,000.00 of these grant funds
Will be retained by the City of Racine and
$40,000.00 will be distributed to each of the
ities of Green Bay, Kenosha, Madison, and
Fagvoutee for this coordinated planning."

The WSVP details collaboration by public
officials to solicit private funding for public
electoral processes, The public record points
to Racine Mayor as being the coordinator of
the grants and WSVP process,

Page 9 of the WSVP documents an extralegal
appointment of bilingual “Voter Navigators”
to assist as “election inspectors,” for
completion of ballots, and in witnessing of
voter signature process.

Resolution 61255 explicitly coalesces private
and public funding in the City Clerks 2020
budget for election administration, including
salaries.

Resolution 60266 (04/16/2020) accepting the
$10,000 CTLC grant predates the June 15, 2020
Wisconsin Safe Voting Plan.

The Voter Navigator duties are vague and
appear not sanctioned by the WEC or state
elections law,

The Voter Navigator Position and CTLC
funding was questioned by others in the
meeting.

Racine City Council Resolution 0318-20

Wisconsin Safe Voting Plan

City of Madison Meeting Minutes for July 14,
2020 (Legislative File 61124, Page 7)

Racine City Council Resolution 0453-20
Redistricting Ballot Initiative

Green Bay Common Council Agenda Packet
item for CTL Grant

SSE 8 ele 8 Ah er eel aie

 

Appendix-00267
TAPP, 1101
| ate | Summary 8 Location

duly 21, 2020

July 24, 2020

July 28, 2020

August 19, 2020

Common Council Action
-Appreving acceptance of
$1,093,400 CTLC grant
Wisconsin - Green Bay

Common Council Action -
Approving $942,100 in
CTCL grants and
Authorizing Mayor

Mason to Receive
Funding

Wisconsin — Racine

Common Council Action -
Accepting a CTCL grant
of a $2,154.500 for
Election Administration
Wisconsin - Milwaukee

Delaware County Council
Action - Acceptance of a
$2,172,858 CTCL grant
for Election
Administration

Pennsylvania - Delaware
County

Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 268 of 331

Description

* Dropbox "team" with undisclosed dropbox locations;

« $50,000 for cameras, boxes, and Instaltations;

+ $150,000 RFP for outside services to focus on unregistered
voter contact

« Poll worker funding increases that raise the state
appropriations amount from $140 to $350 per worker

« $45,000 for the addition of “Voter Navigators” with no position
description or outtine.

Racine Common Council action authorizing Mayor Mason and City Clerk
to accept $942,100 CTCL grant for administration of Wisconsin Safe
Voting Plan.

Milwaukee Common Council Resolution 200448 accepting a private,
$2,154,500 CTCL grant under the city's Special Revenue Fund, CTCL grant
is to be administered consistent with the Wisconsin Safe Voting Plan 2020
and Milwaukee Code of Ordinances Section 304-81,

ACTLC grant of $2,172,858.00, ratified by Delaware County Council on
August 19, must still be approved by the Pennsylvania Board of Elections
and Solicitor.
Private CTLC funds if approved, will be used ta:

@ Install walk-in satellite voting centers with mobile “pop up"

voting centers

© Provide poll worker hazard pay

@ Place and monitor 50 drop boxes for vote-by-mail ballots

* Purchase equipment

« — Hire staff to process mail in ballot applications and ballots

5
g
Ww

 

Fpllowing anemall directive from the WEC
ing 1 dropbox per 15,000 to 20,000
fAdpulation, the 15 dropbox proposal appears
fa-have been reduced to only 5 to 6, based
Ypon their population. The dropbox
Ferection by WEC appears to demonstrate
how the Wisconsin Safe Voting Plan has
neglected WEC standards and protocol.

Common Council action was sponsored by
Mayor Mason who appears to be the central
coordinator of CTCL grants, authorship of the
Wisconsin Safe Voting Plan, and funding
dissemination to other Wisconsin cities.
Council action precedes release of the
Wisconsin Safe Voting Plan.

Resolution 200448 recognizes the CTLC grant
as revenue to be administered for electoral
purposes, ralsing material questions of how
private funding, when coalesced with state
appropriations, may affect electoral processes.

References

Green Bay Common Council Minutes
Approving CTLC Grant {item R, Page 12.and
Pages 148-152)

Green Bay Elections Committee Cares Act
‘unds 072120

Racine Consent Agenda File
Numbér 497-20

Milwaukee City Council Acceptance of CTLC

Grant

https://delcopa.aov/publicrelations/releases
/2020/safeelectionsgrant.htm|

Delaware City Council Minutes CTCL Grant

Approval (Minutes page 2)

L GRANTS TO PUBLIC ELECTORIAL PROCESSES - ADMINISTRATIVE HISTORY, CHRONOLOGY, AND ISSUES REV. 1 THOMAS MORE SOCIETY - AMISTAD PROJECT

4/8

Appendix~-00268
I APP. 1102
CTLC Grant Agreement
Transmittal to
Phitadelphia Grants
Officer Del Blanco -
$10,016,074

Pennsylvania — Philadelphia

August 21, 2020

Jay Stone FEC Complaint

August 30, 2020
Wisconsin - Pleasant Prairie

Common Council Action -
Authorizing Mayor to
Accept $657,000 for
Ballot Collection and
Coordination

September 1, 2020

Wisconsin - Racine

Detroit City Councit
Action - CTLC Grant
Approval and
Collaboration of State
Secretary in Elections

September 2, 2020

GRANTS TO PUBLIC ELECTORIAL PROCESSES ~ ADMINISTRA’

Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 269 of 331

The CTLC agreement and implementing city plan contain specific
stipulations holding the Philadelphia to its plan. The City plan includes
drop boxes, poll operating hours, the addition of 800 polling places, and
many other specific requirements.
Grant allocations are to be used for;

«Mail-In and Absentee and Processing Equipment: $5,500,554;

¢ Satellite Election Offices for in-person and mail-in vating:

$2,272,220;

« — In-person Voting at Polling Places on Election Day: $1,321,300;

* Secure Drop boxes and related needs: $552,000;

« — Printing and Postage: $370,000.

Pleasant Prairie, Wisconsin voter Jay Stone files a 39 page, 247 exhibit
sworn complaint against CTLC with the Federal Elections Commisston.
Complaint alleges Executive Director Tiana Epps-Johnson, CTCL
Government Services Director Whitney May, Center for Election Innovation
and Research Executive Director David Becker, Mark Zuckerberg, and
Priscilla Chan have no medical authority or legal right to participate In
elections or electoral process.

Racine Common Council action authorizing Mayor Mason and City Clerk
to accept $657,000 in private CTCL funding for “absentee ballot
coordination, collection and processing associated with the November 3
Presidential Election.”

The CTL.C grant and associated Detroit City Safe Voting Plan were
approved during a recess session of the Formal City of Detroit Agenda.
According to Detroit personnel, the grant was approved during recess, no
notes were taken and the CRLC grant and Plan have been filed,

Detroit City Clerk Janice Winfrey and Michigan Secretary of State
Jocelyn Benson announce a collaboration to:

NOLOGY, AND ISSUES REV. 1

T/9T,

el Ca ay

& CTLC and city plan Is a significant example
ef how elite private funding sources may
impose non-statutory requirements upon
Boe officials.

elther the CTLC Agreement or city plan
discuss approvals from the Pennsylvania
Board of Elections office or solicitor that may
be required under 2019 Pennsylvania Act 77,

Council action sponsored by Racine Mayor
Mason.

As of December Secretary Benson was aware
of surplus CARES act funding

Philadelphia Grant Agreement CTLC Signed
uaust 21, 2020

day Stone FEC Complaint 083020

Racine City Council Actions File No. 0571-20
090120

Email Correspondence Detroit City
Louise Jones to Belinda Groner
092820

 

JOMAS MORE SOCIETY - AMISTAD PROJECT

 

5/8

Appendix—00269
I APP. 1103
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 270 of 331

ts

Michigan $3,512,000 # To recruit and train additional staff and election workers

https://www.michiqan.gov/som/0,4669,7-
192-47796-538528--,00,html

|

@ Open 14 new satellite clerk offices, for a total of 21 where voters
can register and return absentee ballots;

« Provide additionat "support" for absentee ballot tabulation;

Press Release Detroit Clerk

Winfrey and Secretary Benson

@ Install 30 drop boxes;

WY ¢T

September 2, 2020

 

© Recruit and train 6,000 election workers for 182 polling locations Elections Collaboration
and 134 absentee counting boards; 090220. pdf

¢ — Hire additional staff to support the City clerk's office;

+ Revise ballot counting and sorting protocols to make more Michigan Secretary Benson
effective use of high-speed scanners. HAVA 251 Funds Report,
December 2019.pdf

Press retease from Lansing City Cterk Chris Swope announcing award of a
$443,742 CTLC grant for administration during the November 3rd Election.
The private CTLC funding will specifically be used for:
@ Mailing of absentee ballot applications to every remaining
Lansing City voter (over 60,000) who have not requested a ballot;

«@ Purchase and installation of 12 drop-boxes at six fire stations,

. . City of Lansing Press Release CTLC Grant
four community centers, a CATA CTC station, and the Lansing

Press Release -

September 4, 2020 City Clerk CTLC Award City Cemetery; The Press Release was removed from the Announcement 090420
Michigan - Lansing @ Hazard bonus pay of $100 for 500 election, precinct and Lansing Website on September 25, 2020.
$443,742 absentee ballot counters and $50 for shorter shifts.

@ Expanded in-person early voting opportunities.

+ Additional staff and extended poll hours at the South
Washington Election Unit at 2500 S, Washington Ave beginning
in October

« A third satellite location at the Alfreda Schmidt Southside
Community Center from October 19 - October 30.

 

els IR[ee Sasa celT VM gel ee NEVIS

 

& HISTORY, CHRONOLOGY, AND ISSUES REV, 4

 

(eye ie) 1e18 | Th MISTY Veen sek

6/8

Appendix—00270
I APP. 1104
Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 271 of 331

c/9G,

September 8, 2020

September 10, 2020

September 14, 2020

September 16, 2020

Councit Action ~Scanning
System Equipment -
Michigan - East Lansing

Council Action and
Approval - CTLC Grant
Transmittal Letter to Inez
Brown

$475,625

Michigan-Flint

CTLC Supplementary
Grant Transmittal Letter;
Draft CTLC Approval
Letter - $522,200
Wisconsin~ Green Bay

CTLC Grant Agreement
Transmittal -

Michigan - Muskegon
$433,580

UBLIC ELECTORIAL PROCESSE

# Expanding voter education and outreach efforts

Council Action (Item 3,13) approving an Agenda Item Report to use
$35,350 In CTLC funding for the purchase of an Image Cast high-speed
scanning system from Dominion Voting for counting of absentee ballots
and authorizing the City Manager to sign for future CTCL grant funding,

Flint Resolution 200391 accepting a private, $475,625 CTCL grant and
initiating a revenue and expense account under the city's’ 296 fund. CTCL
grant Is to be administered consistent with the Flint Safe Voting Plan 2020
and authorizing the "appropriate City Officials to do all things necessary to
accept the Center for Tech and Civic Life grant award for the City of Flint
Safe Voting Plan 2020."

Personal email correspondence from CTCL Executive Director Tiana Epps-
Johnson to Kris Teske, City of Green Bay Clerk, approving a $522,200
private funding package for COVID 19 related expenditures, cleaning and
to hire election personnel.

Draft CTLC approval letter with budget breakdown.

The executed CTLC agreement with Muskegon contains specific
stipufations that hold the City to its plan, including drive through voting,
election department real estate costs, satellite election department costs,
overtime and hazard pay, and other costs.

OMINISTRATIVE HISTORY, CHRONO:

by

Wy CT

CTLC grant fetter contains language that the
city shall not reduce the budget of the City
Clerk or fail to appropriate or provide
previously budgeted funds to the clerk for the
term of this grant

Grant approval precedes receipt of agreement.

CTLC breakout budget includes carts, lift
trucks, computers, ballot processing
equipment, and a labor budget, potentially
conflicting with State purchasing and
appropriations policies for electlon related
capital equipment,

Stipulations accompanying private funds into
public elections set up policy conflicts, create
a dangerous precedent for future, and
disenfranchise local poputattons who
themselves may be unable to contribute
goods or funds to electoral processes.

East Lansing Mi Council Minutes
Scanner Purchase 090820. pdfCi
of East Lansing Minutes

CT Lc Grant Transmittal to Flint
City Clerk 097020

City of Flint MI Resolution 200391
Accept CILC Funding 091420 pdf

 

CTCL Gront Approval Epps-Johnson Email
With Green Bay Clerk Teske 091420

Green Bay CTLC Application Supplement
091420

CTLC Grant Transmittal ta Muskegon Clerk
Meisch Signed 091620.pdf

Bree Eees aesela ah Mew MISS

 

Appendix-00271

TAPP, 1105
September 21, 2020

September 22, 2020

September 22, 2020

September 24, 2020

CTCL GRANTS TO PUBLIC ELECTORIAL PROCESSES - ADMINISTRATIVE HISTORY,

City Council Action -
Approving Expansion of
Voter Registration Plan
Using CTLC Grant
$56,626 Michigan-
Kalamazoo

City Councii Action -
Authorizing Approval of
CTLC Funding for
Electoral Administration
$405,564
Michigan-Pontlac

County Elections Council
Action -

Pennsylvania - Centre
County

City Council Action -
Authorizing Approval of
CTLC Funding for
Electoral Administration
$405,564

Michigan-Saginaw

Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 272 of 331

Kalamazoo Resolution H.3. approves a $56,626 CTCL. grant to implement a
2019 plan backgrounded by the advocacy groups Voters Not Politicians,
Kalamazoo NAACP, and the League of Women Voters. Funding will
cover the costs of additional office hours, the branch office location at
WMU, and the ballot drop boxes.

City Council Resolution 20-428 to approve a $405,564.00 grant agreement
between the City and CTCL.

The Centre County Elections Board voted unanimously to approve a CTLC
application for COVID 19 response grant funding. Grant is proposed to be
used to fund Election Systems equipment software. Formal approval from
commisstoners in October,

The Saginaw City Council Resolution, as recommended by City Manager
Timothy Morales in Council Communication CC-28, accepts $405,564 In
CTCL grant funding and incorporates an offset amount of $402,878.00
Into the City General Revenue and Expense Account No, 101-0000-
674.000.

CTCL grant is to be administered consistent with the Saginaw Safe Voting
Plan 2020

 

UNIS SSE] sch a

c/9T,

Relamazoo Resolution H.3 tles a 2019 plan
(tam advocacy groups to expand voter
tegistration on a college campus with CTLC

ee

Commissioner Dershem requested Solicitor
Betsy Dupuls to review the CTLC grant
application and agreement. Procedurally, it
appears that the funding has not been
formally requested and that Solicitor Dupuis
could determine additional approvals are
required from Pennsylvania election officials.

Through its official action, the Saginaw City
Council has coalesced private CTLC funding
into a public, general revenue-and-expense
account to be used for elections purposes.
The public record Is silent as to whether a
consistency assessment with Michigan
elections law or state appropriations policy
was performed by the Saginaw City Council

iC Cet eed

Kalamazoo MI Commission
Resolution CTLC Grant Approval
092120.pdf

 

City of Pontiac MI Resolution
20428 Accept CTLC Funding
092220.pd)

Centre County PA Board of
Elections Minutes CTLC Grant

Approval 090820.pdf

 

Saginaw Mi Council Resolution
CC-28 CTCL Grant Approval
091420. pd)

THOMAS MORE SOCIETY -. AMISTAD PROJECT

 

8/8

Appendix—00272
I APP. 1106
September 26, 2020

September 22, 2020

CTCL GRANTS TO PUBLIC ELECTORL

Minneapolis Policy
Action Committee -
Action Authorizing

$2,297,342 for Ballot

Collection and
Coordination

Case 1:20-cv-03791-JEB Document 5-6 Filed 12/22/20 Page 273 of 331

Unanimous action by Minneapolis Policy and Government Oversight
Committee on item 20204-0703 accepting $2,297,342 to implement the
Safe Voting Plan during the 2020 presidential election.

Minnesota-Minneapolis

CARES Act Financial
Reports from EAC

 

The 20 day, post primary CARES Act expenditure report by the Federal EAC
Indicates as of September 22, 2020 only 34% of the total funds
appropriated under CARES for COVID elections purposes have been
used, All CARES funding has to be used by December 31, 2020,

 

ROCESSES - ADMINISTRATIVE HISTORY, CHRONOLOGY, AND ISSUES REV. 1

9/8

 

T/9T,

for to Incorporation of private funding into
ehibtic revenue accounts.

ra
ba
tinneapolis Common Council Approval o:

Private CTCL Grant Funding Application for

na on September 15, 2020; approved 5959 presidential Elections 092620

on September 26, 2020

Private, CTLC funding for COVID response and
related elections equipment continues to not
be necessary, as federal appropriations for
elections remains unspent.

EAC Cares Act Expenditure Report
September 22 2020.

 

JOMAS. MORE SOCIETY - AMISTAD PROJECT

Appandix—00273
I APP. 1107
 

STATE OF MICHIGAN
JOCELYN BENSON, SECRETARY OF STATE.

DEPARTMENT OF STATE
LANSING

MICHIGAN PLAN AND NARRATIVE: 2018 HAVA ELECTION SECURITY GRANT

Introduction / General Summary

The State of Michigan was awarded a total of $10,706,992 in recently-released Federal Help
America Vote Act (HAVA) election security grant funds. The required 5% match ($535,350) has been
appropriated into the Department of State’s budget by the Michigan legislature, for a total of
$11,242,342 available for use to implement improvements to further enhance Michigan’s election
security. Michigan takes pride in the robust security processes which are built into its elections
administration. Michigan has checks and balances throughout the election lifecycle and continues
to build strong partnerships with law enforcement and security agencies, while working closely with

WV EL:h:T OZOZ/9T/TI OSIN 49 GAATSORY

state and federal partners to continue to build and enhance our reputation for secure voting.
Michigan is pleased to receive additional funding to further enhance our election system’s security
end to end.

In 2017, Michigan began the process of replacing its aging paper-based optical scan voting systems
with upgraded digital optical scan systems; in doing so, the continued use of a paper ballot
statewide was a major priority. Gradual rollout of the new systems began in August of 2017, and all
jurisdictions statewide will use the new systems in Michigan’s upcoming August 7, 2018 primary.
Michigan was able to fund the purchase of this new generation of more secure voting systems by
utilizing remaining funding from the original HAVA grant ($30 million), along with an additional $10
million appropriated by the Michigan legislature. Therefore, the recently-released additional HAVA
funding will not be used to replace voting systems, but instead will be focused on assessing and
enhancing election security at all levels (state, county, local); as well as continued enhancements to
a major upgrade already underway for the statewide Qualified Voter File (QVF), with an overall
emphasis on security. Additionally, Michigan will pursue several targeted efforts that involve data
validation and integrity projects, as well as comprehensive training, auditing and communication
efforts specifically focused on election security at all levels.

State-Level Security Assessments
Michigan’s 2018 HAVA grant spend plan focuses on cyber, information and physical security;
specifically, our largest area of emphasis will involve providing funding and resources statewide to
allow for the completion of detailed election system security assessments at the state, county and
local (city-township) level. With Michigan being one of only eight states in the nation to administer
elections at the local level (with over 1,600 different county, city and township officials each
independently administering elections locally), a substantial portion of the security grant will be
used to assist counties, cities and townships with assessing their end-to-end election systems,
BUREAU OF ELECTIONS

RICHARD H. AUSTIN BUILDING * 1ST FLOOR * 430 W. ALLEGAN °* LANSING, MICHIGAN 48918
* + . ” .
www. Michigan.gov/elections * (517) 335-3234 Appendix--00274

I APP. 1108
identifying possible issues and making the necessary changes and improvements to ensure the
highest possible level of security is present in all major systems involved in administering elections.

At the state level, the QVF is already secured and protected by Michigan’s Department of
Technology, Management and Budget (DTMB), via a robust network and multiple layers of
monitoring, including intrusion detection systems. All of these systems and tools are housed in the
state’s centralized Data Center, managed by DTMB. All counties, cities and townships access the
QVF through this network. Advanced security testing has already been completed on the statewide
QVF and is also occurring on the statewide Election Night Reporting (ENR) system. A portion of the
funding will be used to ensure regular testing of this type continues to occur with key election
system components at the state level.

In addition to major election IT-related systems, Michigan’s statewide assessment of end-to-end
election systems and processes will include a review of state-local procedures, responsibilities and
communications. Currently in the Request for Proposal (RFP) stage, the state plans to award a
contract to a qualified consultant group with specialized, multi-faceted expertise in election
administration; cyber, information and physical security; and communications. The results of this
assessment will also help to set further detailed plans into motion for continued use of the grant
funds to assist county and local election officials with similar detailed assessments and completion
of necessary improvements at the county and local level.

County-Local Security Assessments

Michigan expects to follow a model similar to the statewide election assessment currently
underway to work with counties and local jurisdictions to conduct similar evaluations and
implement improvements throughout their individual system configurations. Michigan plans to
evaluate and qualify multiple service providers who may assist counties, cities and townships with
local assessments; as well as provide multiple security-related product options (such as sensors,
software, and intrusion detection systems) which may be purchased with HAVA security grant funds
as needs are identified. Multiple qualified service providers will be available statewide to provide
individualized assessments for county and local election officials to thoroughly review and evaluate
election systems and develop plans for necessary changes to improve and enhance security. These
assessments are expected to include a review of connectivity to the state QVF; voting system
election management system software configurations and networks; county and local election night
reporting systems; and other key election-related systems, configurations and procedures in place
at the county and local level. Grant funding may also be allocated to implement needed and
approved changes at the county and local level.

State Qualified Voter File - Continued Advancement and Focus on Security

A major upgrade to Michigan’s QVF system is underway. Michigan’s statewide QVF system has been
an internally-developed product (and a national leader) since its inception in the mid-1990s. The
upgrade continues with an internally-developed system and involves a migration to a secure,
modern platform and programming language, along with numerous system enhancements to
increase security and provide added features that have been requested by users at the county and
local level. HAVA security grant funding will be utilized to ensure a dedicated focus on security and
an overall structure to provide ongoing assistance and response to the needs of our over 3,000
users. Additionally, further security enhancements will be added to fully implement a security
protocol that includes multi-factor authentication.

Appendix--00275
IT APP. 1109

pr:7 OZOZ/9T/TI OSI AG. GAATHOTA

WV €I
Other Data and Security-Related Projects

Additional projects are planned that will involve a varied and wide-ranging approach to measuring
and enhancing election-related data, including election audits; data validation and integrity
projects; a statewide infrastructure change to a proven, cutting edge geo-spatial addressing system
in the QVF; and an upgraded, improved, interactive and secure statewide Election Night Reporting
system.

Plan Implementation: Dedicated Election Security-Related Resources

To ensure a full focus on election security and to assist with the timely completion of all planned
activities related to the HAVA election security grant, Michigan plans to employ dedicated resources
who are focused on election security. These resources will include at least two limited term (5-year)
employees; one working directly in Michigan’s Bureau of Elections (Election Security Specialist), and
a 2nd under the direction of the State’s DTMB (Cyber Election Security Specialist). These resources
will work closely together and with the Bureau of Elections and State DTMB to ensure completion of
all facets of our HAVA security grant plan, and will be heavily involved in the various efforts and
projects mentioned here. Additionally, the Election Security Specialist will also work with other
Bureau of Elections staff to fully develop and implement a comprehensive training plan with a
specific focus on security — cyber security as it relates to elections, as well as physical and
information security; and additional thorough training on other key county and local procedural
requirements that affect the overall security of the elections process.

HAVA Election Security Grant Spend Plan - Summary by Category
Michigan’s HAVA Security Grant Budget Detail is attached. A summary of the total estimated costs
by major program category, including specific components under each, are listed below:

 

 

 

Program Total Major Plan Components
Category Estimated
Spend Plan
Cyber Security $5.5 million ¢ Statewide election security assessment
* State, county and local security assessments and
improvements
¢ Dedicated resources
Voter $3.1 million ° State, county and local security assessments and
Registration improvements
System ¢ Dedicated resources

¢ Multi-factor authentication
* Geo-Spatial addressing structure
¢ Data validation and integrity initiatives

 

Communications | $1.6 million * Dedicated resources
/ Training ¢ Comprehensive election security training
/ Auditing e Election security procedural reviews

¢ Enhanced/expanded post-election audits
¢ Enhanced/expanded state-local election security, disaster
recovery and overall communication plans

 

 

Election Night $1 million * State, county and local security assessments and
Reporting (ENR) improvements
« Enhanced, interactive and secure statewide ENR

 

 

 

 

Appendix--00276

I APP. 1110

Z OCOZ/9T/TT OSW AG GHAISOMY

.

WY €1-7V
Expert Opinions Continued

WY €L:7h:Z 0Z0Z/9Z/11 OSI 49 GHAISOTA

Appendix --000277
IT APP. 1111
STATE OF MICHIGAN

IN THE SUPREME COURT

ANGELIC JOHNSON, et al.
Petitioners,

v

JOCELYN BENSON, et al.,
Respondents.

Supreme Court Case No.

 

SPECIAL COUNSEL FOR THOMAS MORE SOCIETY—
AMISTAD PROJECT

Ian A. Northon, Esq. (P65082)
Gregory G. Timmer (P39396)
RHOADES MCKEE, PC*

55 Campau Avenue

Suite 300

Grand Rapids, MI 49503

Tel.: (616) 233-5125

Fax: (616) 233-5269
ian@rhoadesmckee.com
getimmer@rhoadesmckee.com

Robert J. Muise, Esq. (P62849)
AMERICAN FREEDOM LAW CENTER*

PO Box 131098

Ann Arbor, Michigan 48113

Tel: (734) 635-3756

Fax: (801) 760-3901
rmuise@americanfreedomlawcenter.org

Erin Elizabeth Mersino, Esq. (P70886)
GREAT LAKES JUSTICE CENTER*

5600 W. Mt. Hope Highway

Lansing, Michigan 48917

(517) 322-3207

erin@greatlakesjc.org

*for identification purposes only
COUNSEL FOR PETITIONERS

 

EXPERT REPORT OF MATTHEW BRAYNARD

Appendix --000278
I APP. 1112

WY €l:7r'7 OZOZ/9T/TT OSI 49 GHATAO RA
I. INTRODUCTION

I have been retained as an expert witness on behalf of Petitioners in the above
captioned proceeding. I expect to testify on the following subject matters: (i) analysis of
the database for the November 3, 2020 election for the selection of Presidential Electors
in the State of Wisconsin (“State”); (ii) render opinions regarding whether individuals
identified in the State’s voter database actually voted; and (iii) render opinions regarding
whether individuals identified in the State’s voter database were actually qualified to vote
on election day.

This is a statement of my relevant opinions and an outline of the factual basis for
these opinions. The opinions and facts contained herein are based on the information
made available to me in this case prior to preparation of this report, as well as my
professional experience as an election data analyst.

I reserve the right to supplement or amend this statement on the basis of further
information obtained prior to the time of trial or in order to clarify or correct the
information contained herein.

Il. DOCUMENTS REVIEWED
I reviewed the following documents in arriving at my opinions.
1, The voter records and election returns as maintained on the State’s election

database;

Aptppetixix000279

I APP. 1113

WY €L:rr:7 OZOT/9Z/TI OSI 49 GAAISONa
2. Records maintained by the National Change of Address Source which is
maintained by the United States Postal Service and which is available for
licensed users on the internet. I am a licensed member.
3, Records developed by the staff of my call centers and social media
researchers; and
4, A national voter database maintained by L2 Political;
In addition, I discussed the facts of this matter with Petitioner’s attorney Ian
Northon and members of his legal team.
Ill. PROFESSIONAL QUALIFICATIONS

I have attached hereto as Exhibit 1 a true and correct copy of my resume. As
detailed in the resume, I graduated from George Washington University in 2000 with a
degree in business administration with a concentration in finance and management
information systems. J have been working in the voter data and election administration
field since 1996. I have worked building and deploying voter databases for the
Republican National Committee, five Presidential campaigns, and no less than one-
hundred different campaigns and election-related organizations in all fifty states and the
U.S. Virgin Islands. I worked for eight years as a senior analyst at the nation’s premier
redistricting and election administration firm, Election Data Services, where I worked
with states and municipalities on voter databases, delineation, and litigation support
related to these matters. Also, while at Election Data Services, I worked under our
contract with the US Census Bureau analyzing voting age population. Since 2004, I

have worked for my own business, now known as External Affairs, Inc., providing

A pypradinlix000280
I APP. 1114

WV EL:rr:7 0Z0Z/9Z/TI OSW 4A9 GHATSOSa
statistical and data analysis for local, state, and federal candidates and policy
organizations in the areas of voter targeting, polling/research, fundraising, branding, and
online development and strategy. My firm has worked for over two-hundred candidates
from president to town council and over a dozen DC-based policy/advocacy

organizations.

With respect to publications I have authored in the last 10 years, I have not
authored any publications in the last ten years.
IV. COMPENSATION

I have been retained as an expert witness for Petitioners. | am being compensated
for a flat fee of $40,000.
Vv. PRIOR TESTIMONY

I have not provided testimony as an expert either at trial or in deposition in the last
four years.
VI. STATEMENT OF OPINIONS

As set forth above, I have been engaged to provide expert opinions regarding
analysis in the November 3, 2020 election of Presidential electors. Based on my review
of the documents set forth above, my discussions with statisticians and analysts working
with me and at my direction, my discussions with the attorneys representing the
Petitioners, I have the following opinions:

1. From the State’s database for the November 3, 2020 election and our call center

results, it is my opinion to a reasonable degree of scientific certainty that out of the
3,507,410 individuals who the State’s database identifies as applying for and the

Apyppratielix00028 1
I APP. 1115

WY €l:rr:7 OZOZ/9T/T1 OSW 49 GAATSONA
Vil.

State sending an absentee ballot, that in my sample of this universe, 12.23% of
those absentee voters did not request an absentee ballot to the clerk’s office.

From the State’s database for the November 3, 2020 election and our call center
results, it is my opinion to a reasonable degree of scientific certainty that out of the
139,190 individuals who the State’s database identifies as having not returned an
absentee ballot, that in my sample of this universe, 24.14% of these absentee
voters in the State did not request an absentee ballot.

From the State’s database for the November 3, 2020 election and our call center
results, it is my opinion to a reasonable degree of scientific certainty that out of the
139,190 individuals who the State’s database identifies as having not returned an
absentee ballot, that in my sample of this universe, 22.95% of those absentee
voters did in fact mail back an absentee ballot to the clerk’s office.

From the State’s database for the November 3, 2020 election, the NCOA database,
and our call center results, it is my opinion to a reasonable degree of scientific
certainty that out of the 51,302 individuals had changed their address before the
election, that in my sample of this universe, 1.38% of those individuals denied
casting a ballot.

From the State’s database for the November 3, 2020 election and the NCOA
database and other state’s voter databases, it is my opinion to a reasonable degree
of scientific certainty, that at least 13,248 absentee or early voters were not
residents of the State when they voted.

From the State’s database for the November 3, 2020 election and comparing that
data to other states voting data and identifying individuals who cast early/absentee
ballots in multiple states, it is my opinion to a reasonable degree of scientific
certainty, that at least 317 individuals in the State voted in multiple states.

BASIS AND REASONS SUPPORTING OPINIONS.

It is my opinion that due to the lax controls on absentee voting in the November 3,

2020 election that the current unofficial results of that election include tens of thousands

of individuals who were not eligible to vote or failed to record ballots from individuals

that were.

ApiypratixlixG00282

IT APP. 1116

WY EL:rr:7 OZ0Z/97/TI OSW AG GHAISOTa
First, State maintains a database for the November 3, 2020 election which I
obtained from L2 Political and which L2 Political obtained from the State’s records on,
among other things, voters who applied for an absentee or early voter status. I received
this database from L2 Political in a table format with columns and rows which can be
searched, sorted and filtered. Each row sets forth data on an individual voter. Each
column contained information such as the name of the voter, the voter’s address, whether
the voter applied for an absentee ballot, whether the voter voted and whether the voter
voted indefinitely confined status.

Second, we are able to obtain other data from other sources such as the National
Change of Address Database maintained by the United States Postal Service and licensed
by L2 Political. This database also in table format shows the name of an individual, the
individual’s new address, the individual’s old address and the date that the change of
address became effective.

Third, I conducted randomized surveys of data obtained from the State’s database
by having my staff or the call center’s staff make phone calls to and ask questions of
individuals identified on the State’s database by certain categories such as absentee voters
who did not return a ballot. Our staff, if they talked to any of these individuals, would
then ask a series of questions beginning with a confirmation of the individual’s name to
ensure it matched the name of the voter identified in the State’s database. The staff
would then ask additional questions of the individuals and record the answers.

Fifth, attached as Exhibits 2 is my written analysis of the data obtained.

Below are the opinions I rendered and the basis of the reasons for those opinions.

Apupratidix 000283
TAPP. 1117

WY €1:77:Z 0Z0Z/9Z/TI OSI AG GHATSO NS
1. From the State’s database for the November 3, 2020 election and our call
center results, it is my opinion to a reasonable degree of scientific certainty
that out of the 3,507,410 individuals who the State’s database identifies as
applying for and the State sending an absentee ballot, that in my sample of
this universe, 12.23% of those absentee voters did not request an absentee
ballot to the clerk’s office.

I obtained this data from the State via L2 Political after the November 3, 2020,
Election Day. This data identified 3,507,410 individuals as having applied for an
absentee ballot and the State sending an absentee ballot to these individuals.

I then had my staff make phone calls to a sample of this universe. When
contacted, I had my staff confirm the individual’s identity by name. Once the name was
confirmed, I then had staff ask if the person requested an absentee ballot or not for the
November General Election. Staff then recorded the number of persons who answered
yes. Of the 834 persons who agreed to answer the question of whether the person
requested an absentee ballot for the November general election, 732 individuals answered
yes to the question whether they requested an absentee ballot and 102 individuals
answered no to the question. Attached as Exhibit 2 is my written analysis containing
information from the data above on absentee voters. Paragraph 2 of Exhibit 2 presents
this information. Based on these results, 12.23% of our sample of these absentee voters
in the State did not request an absentee ballot.

2. From the State’s database for the November 3, 2020 election and our call center
results, it is my opinion to a reasonable degree of scientific certainty that out of the

139,190 individuals who the State’s database identifies as having not returned an

absentee ballot, that in my sample of this universe, 24.19% of these absentee
voters in the State did not request an absentee ballot.

Agyppratintix 800284

IT APP. 1118

WY €L:pr:7 OZOZ/9T/TI OSI 49 GHATSORA
I obtained this data from the State via L2 Political after the November 3, 2020,
Election Day. This data identified 139,129 absentee voters who were sent a ballot but
who failed to return the absentee ballot.

I then had my staff make phone calls to a sample of this universe. When
contacted, I had my staff confirm the individual’s identity by name. Once the name was
confirmed, I then had staff ask if the person requested an absentee ballot or not. Staff
then recorded the number of persons who answered yes. My staff then recorded that of
the 1,050 individuals who answered the question, 796 individuals answered yes to the
question whether they requested an absentee ballot. My staff recorded that 254
individuals answered no to the question whether they requested an absentee ballot.
Attached as Exhibit 2 is my written analysis containing information from the data above
on absentee voters. Paragraph 2 of Exhibit 2 presents this information.

Based on these results, 24.19% of our sample of these absentee voters in the State
did not request an absentee ballot.

3. From the State’s database for the November 3, 2020 election and our call
center results, it is my opinion to a reasonable degree of scientific certainty
that out of the 96,771 individuals who the State’s database identifies as
having not returned an absentee ballot, that in my sample of this universe,
15.37% of those absentee voters did in fact mail back an absentee ballot to
the clerk’s office.

Next, I then had staff ask the individuals who answered yes, they requested an
absentee ballot, whether the individual mailed back the absentee ballot or did not mail

back the absentee ballot. Staff then recorded that of the 740 individuals who answered

the question, 241 individuals answered yes, they mailed back the absentee ballot. Staff

Apirpratixtix-000285
TAPP. 1119

WY €L:7r:% OZOZ/9T/TI OSW 49 GHATSORA
recorded 499 individuals answered no, they did not mail back the absentee ballot.
Paragraph 2 of Exhibit 2 presents this information.

Based on these results, 47.52% of our sample of these absentee voters in the State
did not request an absentee ballot.

4, Fromm the State’s database for the November 3, 2020 election, the NCOA
database, and our call center results, it is my opinion to a reasonable degree
of scientific certainty that out of the 26,673 individuals had changed their
address before the election, that in my sample of this universe, 1.11% of
those individuals denied casting a ballot.

On Exhibit 2, in paragraph 4, I took the State’s database of all absentee or early
voters and matched those voters to the NCOA database for the day after election day.
This data identified 51,302 individuals whose address on the State’s database did not
match the address on the NCOA database on election day. Next, I had my staff call the
persons identified and ask these individuals whether they had voted. My call center staff
identified 501 individuals who confirmed that they had casted a ballot. My call center
staff identified 7 individuals who denied casting a ballot. Our analysis shows that 1.38%
of our sample of these individuals who changed address did not vote despite the State’s
data recorded that the individuals did vote.

5, From the State’s database for the November 3, 2020 election and the
NCOA data and other state’s voter data, it is my opinion to a reasonable
degree of scientific certainty, that at least 6,924 absentee or early voters
were not residents of the State when they voted.

On Exhibit 2, in paragraph 1, I took the State’s database of all absentee or early

voters and matched those voters to the NCOA database for the day after Election Day.

This data identified 12,120 individuals who had moved of the State prior to Election Day.

Apirpratilix 000286

T APP. 1120

WY €L:rr:7 OZ0Z/9Z/TI OSW 49 GHATSOTa
Further, by comparing the other 49 states voter databases to the State’s database, I
identified 1,170 who registered to vote in a state other than the State subsequent to the
date they registered to vote in the State. When merging these two lists and removing the
duplicates, and accounting for moves that would not cause an individual to lose their
residency and eligibility to vote under State law, these voters total 13,248.
6. From the State’s database for the November 3, 2020 election and
comparing that data to other states voting data and identifying individuals
who cast early/absentee ballots in multiple states, it is my opinion to a
reasonable degree of scientific certainty, that at least 234 individuals in the
State voted in multiple states.
On Exhibit 2, in paragraph 2, I had my staff compare the State’s early and
absentee voters to other states voting data and identified individuals who cast
early/absentee ballots in multiple states. My staff located 317 individuals who voted in

the State and in other states for the November 3, 2020 general election.

VIII. EXHIBITS TO BE USED AT TRIAL TO SUMMARIZE OR EXPLAIN
OPINIONS

At the present time, I intend to rely on the documents produced set forth above as
possible exhibits.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

SIGNATURE PAGE TO FOLLOW

10 Apbenpritinlix 00287

T APP. 1121

WY €L:pr:7 OZ0TZ/9Z/TI OSW AQ CAAISONN
 

 

Dated: V0] we fuer . fen Aa ae

v a
Matthew Braynard

WY €l'rrT OCOZ/9Z/TT OSI 49 CHAISOTY

Adupretixlix000288

IT APP. 1122
STATE OF MICHIGAN

IN THE SUPREME COURT

ANGELIC JOHNSON, et al.
Petitioners,

v

JOCELYN BENSON, et al.,
Respondents.

Supreme Court Case No.

 

SPECIAL COUNSEL FOR THOMAS MORE SOCIETY—
AMISTAD PROJECT

Ian A. Northon, Esq. (P65082)
Gregory G. Timmer (P39396)
RHOADES MCKEE, PC*

55 Campau Avenue

Suite 300

Grand Rapids, MI 49503

Tel.: (616) 233-5125

Fax: (616) 233-5269
ian@rhoadesmckee.com
getimmer@rhoadesmckee.com

Robert J. Muise, Esq. (P62849)
AMERICAN FREEDOM LAW CENTER*

PO Box 131098

Ann Arbor, Michigan 48113

Tel: (734) 635-3756

Fax: (801) 760-3901
rmuise(@americanfreedomlawcenter.org

Erin Elizabeth Mersino, Esq. (P70886)
GREAT LAKES JUSTICE CENTER*

5600 W. Mt. Hope Highway

Lansing, Michigan 48917

(517) 322-3207

erin@greatlakesic.org

*for identification purposes only
COUNSEL FOR PETITIONERS

 

EXPERT REPORT OF DR. OIANYING “JENNIE” ZHANG

Appendix --000289
I APP. 1123

WY EL pr:7 OZOZ/9T/TI OSW AQ CHAISOTa
I INTRODUCTION

I have been retained as an expert witness on behalf of Petitioners in the above
captioned proceeding. I expect to testify on the following subject matters: a statistical
analysis report on the database analysis conducted by Matthew Braynard for the State of
Michigan (“State”).

This is a statement of my relevant opinions and an outline of the factual basis for
these opinions. The opinions and facts contained herein are based on the information
made available to me in this case, prior to preparation of this report, as well as my
professional experience as an assistant professor of Finance at Hillsdale College in the
Department of Economics and Business Administration teaching, among other courses,
college level statistics.

I reserve the right to supplement or amend this statement on the basis of further
information and deposition testimony obtained prior to the time of trial, or in order to
clarify or correct the information contained herein.

Il. DOCUMENTS REVIEWED
I reviewed the following documents in arriving at my opinions.

1. The expert report of Matthew Braynard;

2. The data documents Matthew Braynard relied on in preparing his expert

opinion.

In addition, I discussed the facts of this matter with attorney Ian Northon and

members of his legal team.

Appendix --000290

T APP. 1124

WY €1'rr:7 OCOT/97/TT OSI AG GAATSONS
Ill. PROFESSIONAL QUALIFICATIONS

I am an assistant professor of finance and economics at Hillsdale College. 1
obtained a B.S. degree in economics and mathematics from East China Normal
University in 2009, a M.S. degree in economics from the University of Illinois, Urbana-
Champaign in 2010, and a Ph.D. in economics from Florida International University in
2016. As an assistant professor of Finance at Hillsdale College in the Department of
Economics and Business Administration, my research areas are in empirical asset
pricing and applied time-series econometrics. I teach college level courses in statistics.
Iam currently teaching Econometrics, Quantitative Analysis and Business, and
Economic Statistics at Hillsdale College. I am also a member of Mensa and a CFA
Level II candidate.

With the amount of work in which I am engaged and have been for the last
several years, I have not authored any publications within the last decade.
IV. COMPENSATION

I have been retained as an expert witness for Petitioners. | am being compensated
at a flat fee of $5,000.
Vv. PRIOR TESTIMONY

I have not provided testimony as an expert either at trial or in a deposition in the
last four years.
VI. STATEMENT OF OPINIONS

As set forth above, I have been engaged to provide an expert opinion regarding a

statistical analysis of the November 3, 2020 election of Presidential electors. I have

Appendix --000291
IT APP. 1125

WY €L:rr:Z OZ0TZ/9T/T1 OSW AQ CAATSOTA
reviewed the data analysis performed by Matthew Braynard and his call center staff who
contacted absentee voters in the State. My opinions are predicated on the assumption that
the responders to these calls are a representative sample of the population of registered
voters in the State who requested an absentee ballot and responded accurately to the
questions during the phone calls. As of November 23, 2020, there were 3,507,410
persons who requested absentee ballots in the State. In addition, of the 3,507,410 persons
who requested an absentee ballot in the State, the State’s database showed that the
absentee ballot was not returned by 139,190 persons. Matthew Braynard’s call center
staff conducted a random phone survey from a sample of both the 3,507,410 persons who
applied for an absentee ballot and the 139,190 individuals the State’s database showed
that the absentee ballot was not returned. With respect to the random survey of the
3,507,410 persons who requested absentee ballots in the State, Matthew Braynard’s call
center staff contacted 834 individuals who answered the question of whether those
individuals requested an absentee ballot. Those responses were used to estimate how
many of these 3,507,410 absentee ballots that the State sent out were actually requested
by a voter. In addition, with respect to the random survey of the 139,190 individuals that
the State’s database showed as not returning an absentee ballot, Matthew Braynard’s call
center staff contacted 1,050 individuals who answered the question of whether those
individuals requested an absentee ballot and, of the 740 answered yes, whether they had
returned the absentee ballot. These responses are used to estimate how many of these
139,190 absentee ballots were requested by someone other than the named person, and to
estimate how many of these absentee ballots were mailed back but not received.

Based on my review of the documents set forth above, my discussions with

4 Appendix --000292

I APP. 1126

WY €lPr:7 OZOZ/97/TI OSI 49 GHATSORA
statisticians and analysts working with me and at my direction, and my discussions with

the attorneys representing the Petitioners, I have the following opinions:

1. Absentee Ballots Not Requested. From the State’s database identifying
3,507,410 individuals as requesting absentee ballots, Braynard’s call center
staff contacted and spoke with a random sample of 834 of these individuals. In
response to Braynard’s staff’s question whether those 834 absentee voters
contacted actually requested an absentee ballot from the State, 102 said they did
not request an absentee ballot. This is a ratio of 12.23% of the 834 absentee
voters contacted. Based on my statistical analysis of these numbers, it is my
expert opinion to a reasonable degree of scientific certainty that there is a 95%
confidence interval for the probability of the percentage of absentee voters who
did not request an absentee ballot in the State of between 10.01%and 14.45%.
Based on my statistical analysis of these numbers, it is my further expert
opinion to a reasonable degree of scientific certainty that there is a 99%
confidence interval for the probability of the percentage of absentee voters who
did not request an absentee ballot of between 9.31% and 15.15%. Using these
percentages and applying them to the number of absentee ballots identified
above of 3,507,410, based on my statistical analysis, there is a 95% confidence
interval that between 350,972 and 506,956 of such absentee ballots were not
requested by an eligible State voter, and there is a 99% confidence interval that
between 326,460 and 531,467 of the absentee ballots the State issued were not
requested by an eligible State voter.

2. Absentee Ballots Not Requested from Unreturned Sample. From the State’s
database identifying 139,190 individuals the State identifies (i) as having
requested an absentee ballot, (ii) the State mailed an absentee ballot to the
individual and (iii) for whom the State’s database identifies not having returned
the absentee ballot to the State, Braynard’s call center staff contacted and spoke
with a random sample of 1,050 of these individuals. In response to Braynard’s
staffs question whether those 1,050 absentee voters contacted actually
requested an absentee ballot from the State, 254 said they did not request an
absentee ballot. This is a ratio of 24.19% of the 1,050 absentee voters
contacted. Based on my statistical analysis of these numbers, it is my expert
opinion to a reasonable degree of scientific certainty that there is a 95%
confidence interval for the probability of the percentage of absentee voters who
did not request an absentee ballot from the list of absentee ballot voters who did
not return an absentee ballot in the State of between 21.60 % and 26.78 %.
Based on my statistical analysis of these numbers, it is my further expert
opinion to a reasonable degree of scientific certainty that there is a99%

Appendix --000293
IT APP. 1127

WY €L:Pr:7 0707/97/11 OSI 49. GHATSORA
confidence interval for the probability of the percentage of absentee voters who
did not request an absentee ballot from the list of absentee ballot voters who
did not return an absentee ballot in the State of between 20.79 % and 27.59 %.
Using these percentages and applying them to the number of absentee ballots
identified above of 139,190, based on my statistical analysis, there is a 95%
confidence interval that between 30,065 and 37,276 of such absentee ballots
were not requested by an eligible State voter and there is a 99% confidence
interval that between 28,932 and 38,409 of the absentee ballots the State issued
were not requested by an eligible State voter.

3. Absentee Ballots Returned But Not Counted. From the State’s database
identifying 139,190 individuals who the State further identifies (i) as having
requested an absentee ballot, (ii) the State mailed an absentee ballot to the
individual and (iii) for whom the State’s database identifies not having
returned the absentee ballot to the State but who answered yes that they
requested an absentee ballot, Braynard’s call center staff contacted and spoke
with a random sample of 740 of these individuals. In response to Braynard’s
staff's question whether those 740 absentee voters actually mailed back an
absentee ballot from the State, 241 of these absentee voters said they did mail
back an absentee ballot to the State. This is a ratio of 32.57% of the 740
absentee voters contacted. Based on my statistical analysis of these numbers, it
is my expert opinion to a reasonable degree of scientific certainty that there is a
95% confidence interval for the probability of the percentage of these absentee
voters who did mail back an absentee ballot in the State of between 29.19 %
and 35.94%. Based on my statistical analysis of these numbers, it is my further
expert opinion to a reasonable degree of scientific certainty that there is a 99%
confidence interval for the probability of the percentage of these absentee
voters who did return an absentee ballot of between 28.13% and 37.01%.
Using these percentages and applying them to the estimated number of
requested absentee ballots of 105,519 based on my statistical analysis, there is
a 95% confidence interval that between 30,802 and 37,928 of the absentee
ballots the State issued and did not count were returned to the State by an
eligible State voter, and there is a 99% confidence interval that between 29,682
and 39,048 of the absentee ballots the State issued and did not count were
returned to the State by an eligible State voter.

Vil. BASIS AND REASONS SUPPORTING OPINIONS.
The basis and reasons supporting my opinions are set forth below. First, I

received a data set of responses to a phone survey given to absentee voters in the State.

Appendix --000294
I APP. 1128

WY €L:rr:7 OZ0Z/9T/TI OSW 49 CAAISOTA
Out of 3,507,410 individuals identified as having applied for an absentee ballot and the
State sending an absentee ballot to these individuals, I received a data set of responses to
a phone survey given to absentee voters in the State who the State identified as having
requested an absentee ballot but who said they did not request an absentee ballot.
Matthew Braynard’s staff contacted 834 of these individuals in a random phone survey.
For purposes of this report, I assume that the 834 individuals who responded to Mr.
Braynard’s staff are a representative sample of this population, and responded accurately
to the questions posed to them. These respondents were asked whether they requested an
absentee ballot. Of the 834 respondents, 102 (12.23%) said they did not request an
absentee ballot.

Under our assumptions, I can use these survey results regarding the individuals
who responded stating that they did not request an absentee ballot to extrapolate to the
larger population of interest. Applying a standard statistical formula,’ I can say with
certainty that there is a 95% confidence interval for the probability of the percentage of
absentee voters who the State identifies as having requested an absentee ballot that the
percentage of such absentee voters who actually did not request an absentee ballot in the

State is between 10.01% and 14.45%.

 

‘Tf each person from the population of size N is independently chosen to be in the sample of size , and each
person has the same probability p of having the desired property, then the number of people in the sample with the
property can be approximated by a normal distribution. We have 95% within 1,96 standard deviations and 99% is
within 2.576 standard deviations. This leads to the following confidence intervals, where below p is the observed
sample proportion having the property (p = x/) :

| 1- | 1-
C1(95%) = p + 1.96 pe=P), C1(99%) = p + 2.576 pee?)

To extrapolate to the entire population of interest, we multiple the above equations by N.

Appendix --000295

IT APP. 1129

WY €L:Pr:7 OZOZ/9Z/TI OSI 49 GHAISOTSA
Based on my statistical analysis of these numbers, it is my further expert opinion to a
reasonable degree of scientific certainty that there is a 99% confidence interval for the
percentage of these same absentee voters of between 9.31% and 15.15%. Using these
percentages and applying them to the number of absentee ballots the State identified as
being requested of 3,507,410, based on my statistical analysis, there is a 95% confidence
interval that between 350,972 and 506,956 of such absentee ballots were not requested by
an eligible State voter and there is a 99% confidence interval that between 326,460 and
531,467 of the absentee ballots the State issued were not requested by an eligible State
voter.

Second, I received a data set of responses to a phone survey given to absentee
voters in the State who were sent an absentee ballot but who failed to return the absentee
ballot. Out of 3,507,410 individuals identified as having applied for an absentee ballot
and the State sending an absentee ballot to these individuals, there were 139,190 (3.97%)
such voters. Matthew Braynard’s staff contacted a random sample of 1,050 from the
139,190 absentee voters identified on the State’s database. For purposes of this report, I
assume that the 1,050 individuals who responded to Mr. Braynard’s staff are a
representative sample of this population and responded accurately to the questions posed
to them. These respondents were asked whether they had requested an absentee ballot.
Of the 1,050 respondents, 254 (24.19%) denied having requested an absentee ballot.

Under our assumptions, I can use these survey results regarding the individuals
who responded to the question of whether they requested an absentee ballot to the larger
population of interest. Applying the same standard statistical formula set forth in footnote

1, I can say with certainty that there is a 95% confidence interval for the probability of

8 Appendix --000296

I APP. 1130

WY €L:Pb:Z OZOZ/9Z/TT OSW 49 GAAISOTA
the percentage of absentee voters who individuals the State identifies (i) as having
requested an absentee ballot, (ii) the State mailed an absentee ballot to the individual and
(iii) for whom the State’s database identifies not having returned the absentee ballot to
the State, the percentage of such absentee voters who did not request an absentee ballot in
the State is between 21.60% and 26.78%. Based on my statistical analysis of these
numbers, it is my further expert opinion to a reasonable degree of scientific certainty that
there is a 99% confidence interval for the percentage of these same absentee voters of
between 20.79% and 27.59%. Using these percentages and applying them to the number
of absentee ballots identified above of 139,190, based on my statistical analysis, there is a
95% confidence interval that between 30,065 and 37,276 of such absentee ballots were
not requested by an eligible State voter, and there is a 99% confidence interval that
between 28,932 and 38,409 of the absentee ballots the State issued were not requested by
an eligible State voter.

Third, I received a data set of responses to a phone survey given to absentee voters
the State’s database shows did not return an absentee ballot but who said they did return
an absentee ballot. Out of 3,507,410 individuals identified as having applied for an
absentee ballot and the State sending an absentee ballot to these individuals, there were
139,190 (3.97%) voters who failed to return the absentee ballot. Matthew Braynard’s
staff contacted 1,050 of these 139,190 absentee voters identified on the State’s database.
For purposes of this report, I assume that the 740 individuals who responded to Mr.
Braynard’s staff are a representative sample of this population and responded accurately

to the questions posed to them. These respondents were asked whether they had returned

Appendix --000297
I APP. 1131

WY €l:pr:% OZOZ/9T/LI OSI 49 CHAISOSS
an absentee ballot to the State. Of the 740 respondents, 241 (32.57%) said they returned
the ballot to the State and the State did not count the ballot.

Under our assumptions, I can use these survey results regarding the individuals
who responded to the question of whether they requested an absentee ballot to the larger
population of interest. Applying the same standard statistical formula set forth in footnote
1, | can say with certainty that there is a 95% confidence interval for the probability of
the percentage of absentee voters who individuals the State identifies (i) as having
requested an absentee ballot, (ii) the State mailed an absentee ballot to the individual and
(iii) for whom the State’s database identifies not having returned the absentee ballot to
the State but who said they did return the absentee ballot, the percentage of such absentee
voters who did return an absentee ballot in the State is between 29.19% and 35.94%.
Based on my statistical analysis of these numbers, it is my further expert opinion to a
reasonable degree of scientific certainty that there is a 99% confidence interval for the
percentage of these same absentee voters of between 28.13% and 37.01%. Using these
percentages and applying them to the number of absentee ballots identified above of
139,190, based on my statistical analysis, there is a 95% confidence interval that between
30,802 and 37,928 of such absentee ballots were not requested by an eligible State voter,
and there is a 99% confidence interval that between 29,682 and 39,048 of the absentee
ballots the State issued were not requested by an eligible State voter.

VIII. EXHIBITS TO BE USED AT TRIAL TO SUMMARIZE OR EXPLAIN
OPINIONS

10 Appendix --000298

I APP. 1132

WY EL Pr:Z OCOT/9TZ/LT OSW 4A9 GAATSOTA
At the present time, I intend to rely on the documents produced set forth above as
possible exhibits.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGNATURE PAGE TO FOLLOW

WY €L:rr:7 OZ0Z/97/LT OSW AG GHAISOa

MI Appendix --000299

T APP. 1133
ue 24
Dated:_November 25, 2020_ Qianyirg 2har$

Qianying Jennie Zhang

 

WV €L'Pr:7 OZOZ/9Z/LI OSI 49 CHATSORA

V2 Apkuaratinlix 900200

T APP. 1134
Declatation of John McLaughlin

I, John McLaughlin, declate that the following statements are true to the best of my
knowledge and secollection:

1, I am the Chief Executive Officer and Partner of McLaughlin & Associates, a
polling and strategic consulting firm.

2. I have wotked professionally as a strategic consultant and pollster for over 35
years.

3. Duting this time, I have earned a reputation for helping some of America’s
most successful corporation and winning some of the toughest elections in the nation.

4, Tn 2016, I worked as an advisor and pollster for Donald Trump from the
ptimaties through election day.

5, My political clients have included former Presidential candidates Steve Forbes,
Fred Thompson, former California Governor Arnold Schwarzenegger, former Florida
Govetnot Jeb Bush, former Georgia Governor Nathan Deal and 22 curtent and former U.S.
Senators and 16 current Republican members of Congtess.

6. Intetnationally, I have done work in Israel for Prime Minister Benjamin
Natanyahu, for the Consetvative Party in the United Kingdom, for former Conservative
Prime Minister Stephen Harper of Canada and for Hungarian Prime Minister Viktor Orban
in his 2018 landslide reelection.

7. Iam founding partner of Opinoines Latinas, a public opinion research

company dedicated to researching opinions of Latinos nationwide.

AdyparatidixG00300

I APP. 1135

WY EL:vP:7 OTOZ/9T/TT OSIN 49. CAAISOTY
8, I have appeated on every major broadcast and cable channel, as well as
ptominent radio talk shows actoss Ametica.

9. My articles have been published in a wide range of publications including
National Review, Middle East Quarterly, Campaigns and Elections and The Polling Repott.

10. My work has been recognized by winning Telly and PR Week Campaign
Awards.

11. Lama graduate of Fordham College (B.A.) and hold an M.B.A. from
Fordham University with concentrations in Finance and Quantitative Methods. Iama
member of MENSA.

12, I have attached two of my documents to this declaration.

13. The first document, a true and cortect copy which is attached as Exhibit A, is
my November 11, 2020 report titled “Major Divergence Between In-Person Election-Day
Votes and Eatly Mail Voters” based on my polling and analysis. I incorporate the contents
of the attached report as if it were fully re-stated herein,

14, The second document, a true and correct copy which is attached as Exhibit B,
is my August 2020 report titled “BATTLEGROUND STATES GENERAL ELECTION
VOTERS” based on my polling and analysis. I incorporate the contents of the attached
report as if it were fully re-stated herein.

I declate under penalty of perjury under the laws of Virginia that the forgoing is true
atid correct.

/s/electronically signed by John McLaughlin
Dated: November 17, 2020

 

John McLaughlin

Agitraratinix.G00302

I APP. 1136

WY €LPr:Z OZ0Z/9Z/TI OSW 49 CAAISOTY
VA McLaughlin & Associates

From: John McLaughlin
Re: Major Divergence Between In-Person Election-Day Votes and Early Mail Voters
Date: November 11, 2020

Our national post-election survey conducted on November 2™ and 3" clearly shows President
Trump winning by 26-points (62% to 36%) among adults who voted in-person on election-day.
Among adults who voted early in-person at a designated polling location, Joe Biden edged
President Trump by 2-points (51% to 49%). However, among adults who voted early by mail,
Joe Biden won by 28-points (63% to 35%). Our August and October surveys conducted in the
battleground states told the same story of President Trump leading big among in-person,
election-day voters while Joe Biden led by wide margins with early by mail voters.

National Post-Election Online Survey (n1000): November 2-3, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Voted Voted In-Person Mail
Total Election Day Early Early Early
Vote Trump 48% 62% 40% 49% 35%
Vote Biden 50% 36% 58% 51% 63%
NET -2 +26 -18 -2 -28
Vote Vote In-Person Mail
Total Election Day Early Early Early
Republican 35% 45% 29% 37% 25%
Democrat 37% 26% 44% 39% 46%
Independent 28% 30% 27% 24% 29%
NET -2 +19 -15 -2 -21

 

 

 

 

 

 

Battleground Online Survey (n1200): October 14-16, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vote Vote In-Person Mail
Total Election Day Early Early Early
Vote Trump 43% 57% 37% 46% 31%
Vote Biden 49% 33% 55% 47% 61%
NET -6 +24 -18 -1 -30
Vote Vote In-Person Mail
Total Election Day Early Early Early
Republican 35% 43% 31% 39% 27%
Democrat 36% 31% 38% 29% 43%
Independent 29% 26% 31% 32% 30%
NET -1 +12 -7 +10 -16
Page 1 of 2
Apyparvetinlix000304

I APP. 1137

WY €L:rr:7 OZOT/9T/TI OSI 49 GA AISOTA
VA McLaughlin & Associates

Battleground Online Survey (n800): August 18-19, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vote Vote In-Person Mail

Total Election Day Early Early Early

Vote Trump 44% 62% 34% 46% 30%
Vote Biden 49% 31% 59% 47% 65%
NET 5 +31 -25 -1 -35

Vote Vote In-Person Mail

Total Election Day Early Early Early

Republican 36% 47% 29% 34% 27%
Democrat 35% 25% 40% 36% 42%
Independent 30% 28% 31% 29% 32%
NET +1 +22 -11 -2 -15

 

 

 

 

 

In the August battleground survey, virtually 9 in 10 voters agreed that it was important for their
state and local government to provide in-person voting for the election. Two-thirds (65%) said it
was “very” important. There was strong census across party lines.

“HOW IMPORTANT DO YOU THINK IT IS FOR YOUR STATE AND LOCAL GOVERNMENT TO
CONTINUE TO PROVIDE IN-PERSON VOTING FOR THE 2020 ELECTION?”

 

 

 

 

 

 

 

 

 

 

 

 

Total Republican | Democrat | Independent
Important 88% 94% 86% 85%
Very 65% 78% 59% 55%
Somewhat 24% 17% 27% 29%
Not !mportant 12% 6% 14% 16%
Page 2 of 2
ApnratixlixG00308

I APP. 1138

WY EL:Pr:2 OZOZ/9T/TI OSW A9 GHATSOTA
VA \icLaughlin & Associates

BATTLEGROUND STATES
GENERAL ELECTION VOTERS
N=800 LIKELY VOTERS (+/- 3.4% MoE)
FIELD DATES: AUGUST 18-19, 2020

42. HOW WILL YOU BE VOTING IN THIS ELECTION?

 

 

 

 

 

 

 

 

Total Answering 800
VOTE EARLY 64.3
VOTE BY MAIL 42.9
Mailing it back 24.4
Dropping it off 18.5
In Person 21.4
VOTE ON ELECTION DAY 35.7
DON'T KNOW 0,0

PPT OZOT/9Z/LI OSW 49 GHAISONY

46. HOW IMPORTANT DO YOU THINK IT IS FOR YOUR STATE AND LOCAL GOVERNMENT TO CONTINUE TO PROVIDE IN-PERSON
VOTING FOR THE 2020 ELECTION?

 

 

 

 

 

 

 

 

 

>
Total Answering 800 <
IMPORTANT 88.4
Very 64.6
Somewhat 23.9
NOT IMPORTANT 11.5
Not That 6.6
At All 4.9
DK/REFUSED 0.1
Net Diff. 77.0
Mean 3.48

 

47. DO YOU APPROVE OR DISAPPROVE OF VOTER IDENTIFICATION LAWS TO MAKE SURE THAT EVERY VOTE THAT IS CAST IN
THE ELECTION FOR PRESIDENT AND CONGRESS IS CAST BY A LEGAL CITIZEN WHO IS ELIGIBLE TO VOTE?

 

 

 

 

 

 

 

 

 

Total Answering 800
APPROVE 85.9
Strongly 64.1
Somewhat 21,8
DISAPPROVE 13.9
Somewhat 8.1
Strongly 5.8
DON'T KNOW 0.2
Net Diff. 72.0
Mean 3.45

 

Agipratixtix-G00308

I APP. 1139
 

 

 

 

 

 

 

 

 

 

48. DO YOU APPROVE OR DISAPPROVE OF REQUIRING ALL 50 STATES TO PROVIDE UNIVERSAL MAIL-IN VOTING FOR THE &
NOVEMBER ELECTION, IN WHICH ALL REGISTERED VOTERS ARE AUTOMATICALLY MAILED ALIVE BALLOT? tr
Total Answering 800 <
APPROVE 60.6
Strongly 34.2 Oo
Somewhat 26.4 as
DISAPPROVE 39.3 ‘<
Somewhat 14.1 <
Strongly 25.2 A
DON'T KNOW 0.2 C
Net Diff. 21.3 a
Mean 2.70 wo

49. WHICH OF THE FOLLOWING COMES CLOSEST TO YOUR OPINION REGARDING VOTING BY MAIL?

c 0Z0C/9

1. WE SHOULD AUTOMATICALLY MAIL A LIVE BALLOT TO EVERY REGISTERED VOTER WHETHER THEY REQUEST ONE OR NOT,
2. WE SHOULD ONLY MAIL A BALLOT TO VOTERS WHO HAVE REQUESTED VOTING BY ABSENTEE BALLOT.

 

 

 

 

3. THERE SHOULD BE NO VOTING BY MAIL, PEOPLE SHOULD ONLY VOTE IN-PERSON. B
Total Answering 800 a
AUTOMATICALLY MAIL 33.1 bo
ONLY REQUESTED 53.0 B
NO VOTE BY MAIL 13.8
DON'T KNOW 0.0

 

50, DO YOU APPROVE OR DISAPPROVE OF THE JOB THE U.S. POSTAL SERVICE IS DOING?

 

 

 

 

 

 

 

 

 

Total Answering 800
APPROVE 76.9
Strongly 35.4
Somewhat 41.5
DISAPPROVE 22,4
Somewhat 16.8
Strongly 5.7
DON'T KNOW 0.7
Net Diff. 54.4
Mean 3.07

 

51. DO YOU AGREE OR DISAGREE WITH THE FOLLOWING STATEMENT? “WE HAVE COME TO RELY ON OUR POST OFFICE AND
THEY HAVE DONE A GOOD JOB OVER THE YEARS. DELAYS IN MAIL DELIVERY IS A NEW PHENOMENON DUE TO A LACK OF
PROPER FUNDING.”

 

 

 

 

 

 

 

 

 

Total Answering 800
AGREE 69.8
Strongly 36.0
Somewhat 33.8
DISAGREE 29.7
Somewhat 19.6
Strongly 10.0
DK/REFUSED 0.6
Net Diff. 40.1
Mean 2.96

 

Apiraratixlix@00306

I APP. 1140
52, DO YOU TRUST OR DISTRUST THE U.S. POSTAL SERVICE TO DELIVER ALL COMPLETED MAILED IN-BALLOTS TO THE
ELECTION BOARDS ON TIME AND WITHOUT SIGNIFICANT ERRORS?

 

 

 

 

 

 

 

 

 

Total Answering 800
TRUST 66.2
Strongly 32.1
Somewhat 34.1
DISTRUST 33.3
Somewhat 21.5
Strongly 11,7
DK/REFUSED 0.5
Net Diff. 32.9
Mean 2.87

 

53. HOW CONCERNED ARE YOU ABOUT POSSIBLE PROBLEMS WITH THE DELIVERY OF MAIL-IN BALLOTS THAT MANY
ELECTIONS THROUGHOUT THE UNITED STATES MAY NOT BE DECIDED FOR WEEKS OR MONTHS AFTER MANY LEGAL
CHALLENGES?

Z OZOZ/9Z/TT OSI 49 GHAISOTa

.

 

 

 

 

 

 

 

 

 

Total Answering 800 _

CONCERNED 72.9 &
Very 36.0 DD
Somewhat 37.0

NOT CONCERNED 26.8 Z
Not That 18.7
At All 8.1

DK/REFUSED 0.2

Net Diff. 46.1

Mean 3.01

 

54, MANY VOTERS ARE CONCERNED THAT THE U.S. POSTAL SERVICE MAY OR MAY NOT BE ABLE TO DELIVER A MAIL-IN BALLOT
IN TIME FOR THE NOVEMBER ELECTIONS. ARE YOU WILLING TO RISK MAILING IN YOUR BALLOT FOR PRESIDENT AND
CONGRESS EVEN THOUGH THE POST OFFICE COULD LOSE YOUR BALLOT OR IT MAY NOT BE RECEIVED IN TIME AND IT WOULD
NEVER BE RECEIVED AT ALL?

 

 

 

 

Total Answering 800
YES, WILLING TO RISK IT 47.0
NO, NOT WILLING/RISK IT 52.8
DON'T KNOW 0.2
Net Diff. -5.8

 

55, WOULD YOU APPROVE OR DISAPPROVE OF ACCEPTING AND COUNTING MAIL-IN BALLOTS THAT ARE RECEIVED AFTER
ELECTION DAY BUT ARE POSTMARKED WITH A DATE SHOWING IT WAS SENT BEFORE ELECTION DAY?

 

 

 

 

 

 

 

 

 

Total Answering soo
APPROVE 74.9
Strongly 46,3
Somewhat 28.6
DISAPPROVE 24.8
Somewhat 11.6
Strongly 13,2
DON'T KNOW 0.3
Net Diff. 50.1
Mean 3.08

 

Apyparatialix.000308

I APP. 1141
56. WOULD YOU APPROVE OR DISAPPROVE OF ACCEPTING AND COUNTING MAIL-IN BALLOTS THAT ARE RECEIVED AFTER
ELECTION DAY WITHOUT ANY POSTMARK DATE?

 

 

 

 

 

 

 

 

 

Total Answering 800
APPROVE 28.5
Strongly 12.7
Somewhat 15.8
DISAPPROVE 71,2
Somewhat 27.1
Strongly 44.1
DON'T KNOW 0.3
Net Diff. -42,7
Mean 1.97

 

57. NANCY PELOSI AND THE DEMOCRATS ARE PROPOSING THAT THE U.S. POSTAL SERVICE GET $25 BILLION DOLLARS TO
COVER THEIR BUDGET SHORTFALL AND DEFICIT AND THAT STATES GET $3.5 BILLION DOLLARS TO HELP THEM SEND OUT
MAIL-IN BALLOTS TO ALL REGISTERED VOTERS. DO YOU APPROVE OR DISAPPROVE OF THIS PROPOSAL?

Z OZOZ/9Z/T I OSW Ad GHATSOR

 

 

 

 

 

 

 

 

 

Total Answering 800 ww

APPROVE 57.3 >
Strongly 32.9 iD
Somewhat 24.3

DISAPPROVE 42.4 Z
Somewhat 16,0
Strongly 26.4

DON'T KNOW 0.3

Net Diff. 14.8

Mean 2.64

 

58. THE U.S. POSTAL SERVICE IS AN INDEPENDENT AGENCY THAT IS SUPPOSED TO PAY FOR ITSELF, BUT LAST YEAR RAN AN
$8.8 BILLION DOLLAR DEFICIT THAT IS GROWING TODAY. THE DEMOCRATS IN CONGRESS SUPPORT A $25 BILLION DOLLAR
BAILOUT FOR THE U.S. POSTAL SERVICE. PRESIDENT TRUMP’S ADMINISTRATION HAS BEEN MAKING POSTAL REFORMS TO
ADDRESS THE BUDGET PROBLEMS. WHICH OF THE FOLLOWING COMES CLOSER TO YOUR OPINION?

1. PRESIDENT TRUMP’S ADMINISTRATION HAS BEEN MAKING POSTAL REFORMS TO HELP STOP THE U.S, POSTAL SERVICE
FROM LOSING MONEY.OR,

2, PRESIDENT TRUMP’S ADMINISTRATION IS JUST TRYING TO STOP THE U.S. POSTAL SERVICE FROM DELIVERING MAIL-IN
BALLOTS.

 

 

 

 

Total Answering soo
REFORM USPS 46.7
STOP USPS/DLIVRNG BLLTS 53.4
DON'T KNOW 0.2
Net Diff. -6.4

 

59, RECENTLY PRESIDENT TRUMP SIGNED EXECUTIVE ORDERS TO EXTEND UNEMPLOYMENT INSURANCE, DEFER STUDENT
LOAN INTEREST PAYMENTS, PREVENT EVICTIONS AND SAVE AND CREATE JOBS BY SUSPENDING THE PAYROLL TAX UNTIL THE
END OF THE YEAR. NANCY PELOSI HAS REFUSED TO AGREE TO THESE MEASURES TO PROVIDE RELIEF TO PEOPLE, BUT IS
BRINGING CONGRESS BACK THIS SATURDAY TO VOTE TO PROVIDE BILLIONS OF DOLLARS FOR UNIVERSAL MAIL-IN BALLOTS.
WHILE CONGRESS IS THERE DO YOU THINK NANCY PELOSI SHOULD HAVE CONGRESS VOTE TO MAKE PRESIDENT TRUMP’S
EXECUTIVE ORDERS THE LAW?

 

 

 

 

 

Total Answering 800
YES 64.3
NO 34.9
DON'T KNOW 0.8
Net Diff. 29.4

ApyparatinlixG00308

T APP. 1142
60. PRESIDENT TRUMP SAYS THAT HE WON'T APPROVE EXTRA FUNDING TO HELP THE U.S. POSTAL SERVICE HANDLE
UNIVERSAL MAIL-IN BALLOTS UNTIL CONGRESS ACTS TO HELP SMALL BUSINESSES AND EXTEND UNEMPLOYMENT BENEFIT
DO YOU APPROVE OR DISAPPROVE OF PRESIDENT TRUMP’S STANCE?

aOAa

 

 

 

 

 

 

 

 

 

 

Total Answering 800 <
APPROVE 55.4 o
Strongly 32.5 o
Somewhat 22.9 <<
DISAPPROVE 44.0 <
Somewhat 17.2 WM
Strongly 26.8 QQ)
DON'T KNOW 0.6 po
Net Diff. 11.4 S
Mean 2.61 4
~—,
tO
©
61. WHO DO AGREE WITH MORE ON UNIVERSAL MAIL-IN BALLOTS FOR THE NOVEMBER ELECTIONS, IN WHICH ALL 4
REGISTERED VOTERS ARE AUTOMATICALLY MAILED A LIVE BALLOT? to
1. PRESIDENT TRUMP WHO SAYS THAT UNIVERSAL MAIL-IN BALLOTS ARE SUBJECT TO ALL KINDS OF FRAUD. OR, aS
2, JOE BIDEN AND NANCY PELOSI WHO SAY UNIVERSAL MAIL-IN BALLOTS ARE NEEDED DURING THE CORONAVIRUS Aad

.

PANDEMIC TO GIVE VOTERS AN ALTERNATIVE TO IN-PERSON VOTING.

 

 

 

 

pee
Qo

Total Answering 800

TRUMP/FRAUD 46.0 z

BIDEN/UNIVERSAL VOTING 53.8

DON'T KNOW 0.2

Net Diff. -7.8

 

62. WOULD YOU APPROVE OR DISAPPROVE OF USING UNIVERSAL MAIL-IN BALLOTS FOR THE NOVEMBER ELECTIONS
WITHOUT ANY VOTER IDENTIFICATION OR SIGNATURE VERIFICATION RULES?

 

 

 

 

 

 

 

 

 

Total Answering 800
APPROVE 29.3
Strongly 12.6
Somewhat 16.6
DISAPPROVE 70.6
Somewhat 20.8
Strongly 49.8
DON'T KNOW 0.1
Net Diff. -41.3
Mean 1.92

 

63. MOST STATES REQUIRE PHOTO IDENTIFICATION IN ORDER TO VOTE. JOE BIDEN AND NANCY PELOSI PROPOSE
PROHIBITING STATES FROM REQUIRING SIGNATURE VERIFICATION AND VOTER IDENTIFICATION WITH UNIVERSAL MAIL-IN
BALLOTS. THEY PROPOSE THAT PEOPLE BE ALLOWED TO VOTE BY UNIVERSAL MAIL-IN BALLOTS AS LONG AS THEY SWEAR ON
AN AFFIDAVIT SAYING THEY ARE THE VOTER IN QUESTION EVEN WITHOUT PROVIDING IDENTIFICATION. DO YOU APPROVE
OR DISAPPROVE OF THE PROPOSAL?

 

 

 

 

 

 

 

 

 

Total Answering 800
APPROVE 39.6
Strongly 16.5
Somewhat 23.1
DISAPPROVE 60.2
Somewhat 19.2
Strongly 41.0
DON'T KNOW 0.2
Net Diff. -20.6
Mean 2.15

 

Ap\paratixix-000308

I APP. 1143
64, JOE BIDEN AND NANCY PELOSI PROPOSE ALLOWING POLITICAL PARTY WORKERS TO COLLECT SIGNED BALLOTS AND
TURN THEM IN TO BE COUNTED AS VOTES. THEY SAY THAT WITH THE CORONAVIRUS, THE RISKS OF IN-PERSON VOTING
MIGHT DISCOURAGE PEOPLE FROM VOTING, PRESIDENT TRUMP SAYS THAT ALLOWING CAMPAIGN WORKERS TO COLLECT
BALLOTS WOULD INVITE AND ENABLE FRAUD SINCE THERE WOULD BE NO WAY OF KNOWING IF THE BALLOTS WERE
LEGITIMATE OR NOT. DO YOU APPROVE OR DISAPPROVE OF THE PROPOSAL?

 

 

 

 

 

 

 

 

 

Total Answering 800
APPROVE 41.2
Strongly 17.0
Somewhat 24.1
DISAPPROVE 58.5
Somewhat 18.7
Strongly 39.7
DON'T KNOW 0.4
Net Diff. -17.3
Mean 2.19

 

Z OZOZ/9Z/II OSC Ad GHAISOTa

65, JOE BIDEN AND NANCY PELOSI WANT TO REQUIRE SAME-DAY VOTER REGISTRATION WHERE NEW VOTERS COULD
REGISTER ON THE DAY THEY GO TO VOTE WITHOUT REQUIRING IDENTIFICATION. PRESIDENT TRUMP SAYS THIS PROPOSAL

 

 

 

 

 

 

 

 

 

INVITES VOTER FRAUD. DO YOU APPROVE OR DISAPPROVE OF THE PROPOSAL? >

p=

Total Answering 800 2
APPROVE 38.2
Strongly 18.3
Somewhat 19.9
DISAPPROVE 61.5
Somewhat 20.4
Strongly 41.1

DON'T KNOW 0.3

Net Diff. -~23.3
Mean 2.15

 

66. WHICH POINT OF VIEW COMES CLOSEST TO YOUR OWN?

1. PRESIDENT TRUMP WHO SAYS JOE BIDEN AND NANCY PELOSI ARE TRYING TO CHANGE ELECTION RULES SO THEY CAN
STEAL THE ELECTION, OR,

2. JOE BIDEN AND NANCY PELOSI WHO SAY THEY ARE JUST TRYING TO PROTECT VOTING AMID THE CORONAVIRUS.

 

 

 

 

Total Answering 800
TRUMP/BIDEN CHANGE ELEC. 49.4
BIDEN/PROTECT VOTING 50.6
DON'T KNOW 0.0
Net Diff. “Lil

 

67. WHICH OF THE FOLLOWING DO YOU THINK BEST DESCRIBES PRESIDENT TRUMP’S REASON FOR OPPOSING UNIVERSAL
MAIL-IN BALLOTS?

1. THE RISK OF VOTER FRAUD. OR,
2. HE JUST WANTS TO HOLD DOWN THE TURNOUT TO DISCOURAGE LOW-INCOME PEOPLE FROM VOTING.

 

 

 

 

Total Answering 800
RISK OF VOTER FRAUD 50.7
HOLD DOWN THE TURNOUT 49.3
DON'T KNOW 0.1
Net Diff. 1.4

 

Apyraratixlix000300

1 APP. 1144
68. IF STATES WERE REQUIRED TO ACCEPT UNIVERSAL MAIL-IN BALLOTS BUT ONLY IF A COPY OF A DRIVER'S LICENSE OR
OTHER PROOF OF IDENTITY WAS ENCLOSED WITH THE BALLOT AND THE STATE ALSO HAD TO VERIFY THE REGISTRATION,

AND SIGNATURES OF THOSE VOTING TO PREVENT FRAUD, WOULD YOU SUPPORT OR OPPOSE THE PROPOSAL?

69. IN ORDER TO PREVENT VOTER FRAUD, WOULD YOU SUPPORT OR OPPOSE LINKING VOTER RECORDS TO SOCIAL SECURI
RECORDS SO THAT EVERY PERSON WHO VOTES WHETHER BY MAIL OR IN-PERSON IS PROVEN TO BE A VALID AMERICAN

CITIZEN?

70. IF STATES WERE REQUIRED TO ACCEPT UNIVERSAL MAIL-IN BALLOTS BUT ONLY IF THE LAST FOUR DIGITS OF THE

 

 

 

 

 

 

 

 

 

Total Answering 800
SUPPORT 68.6
Strongly 29.0
Somewhat 39.6
OPPOSE 31.0
Somewhat 15.9
Strongly 15.2
DK/REFUSED 0.4
Net Diff. 37.6
Mean 2.83

 

 

 

 

 

 

 

 

 

 

Total Answering soo
SUPPORT 73.7
Strongly 37.3
Somewhat 36.5
OPPOSE 25.6
Somewhat 14.8
Strongly 10.8
DK/REFUSED 0.7
Net Diff. 48.2
Mean 3.01

 

VOTER’S SOCIAL SECURITY NUMBER WAS INCLUDED WITH THE BALLOT AND THE STATE ALSO HAD TO VERIFY THE

REGISTRATION, AND SIGNATURE ON THE BALLOT TO PREVENT FRAUD, WOULD YOU SUPPORT OR OPPOSE THE PROPOSAL?

 

 

 

 

 

 

 

 

 

Total Answering 800
SUPPORT 71.0
Strongly 30.1
Somewhat 40.9
OPPOSE 28.7
Somewhat 17.1
Strongly 11.6
DK/ REFUSED 0.2
Net Diff. 42.3
Mean 2,90

 

Ora

OZ0Z/9Z/L1 OSW AQ GHATS

vy

WY €1

71. IF THE PRESIDENTIAL RACE IS CLOSE AGAIN AND THERE ARE MILLIONS OF MAIL-IN BALLOT THAT NEED TO BE CERTIFIED
AS VALID OR INVALID, THE PROCESS WOULD FALL INTO THE HANDS OF LAWYERS, STATE JUDGES AND POSSIBLY THE

SUPREME COURT TO DECIDE THE ELECTION. KNOWING THIS, WOULD YOU APPROVE OR DISAPPROVE OF JOE BIDEN AND

NANCY PELOSI’S PROPOSAL TO PROVIDE UNIVERSAL MAIL-IN VOTING FOR THE NOVEMBER ELECTION?

 

 

 

 

 

 

 

 

 

Total Answering 800
APPROVE 51.7
Strongly 24.8
Somewhat 26.9
DISAPPROVE 48.0
Somewhat 15.7
Strongly 32.3
DON'T KNOW 0.3
Net Diff. 3.7
Mean 2.44

 

Apparatixix 000310

T APP. 1145
72. AFTER EVERYTHING YOU HAVE READ, DO YOU APPROVE OR DISAPPROVE OF REQUIRING ALL 50 STATES TO PROVIDE
UNIVERSAL MAIL-IN VOTING FOR THE NOVEMBER ELECTION, IN WHICH ALL REGISTERED VOTERS ARE AUTOMATICALLY

MAILED A LIVE BALLOT?

 

 

 

 

 

 

 

 

 

Total Answering soo
APPROVE 51.4
Strongly 26.0
Somewhat 25.4
DISAPPROVE 48.5
Somewhat 17.6
Strongly 30.8
DON'T KNOW 0.1
Net Diff. 3.0
Mean 2.47

 

73. HAVE YOU EVER VOTED BY MAIL-IN BALLOT OR ABSENTEE BALLOT BEFORE?

 

 

 

 

Total Answering 800
YES 46.5
NO 53.5
DON'T KNOW 0.0
Net Diff. -7.0

 

74. DO YOU KNOW IF YOUR BALLOT WAS ACTUALLY RECEIVED AND COUNTED?

 

 

 

 

Total Answering 372
YES 51.9
NO 47.1
DON'T KNOW 0.9
Net Diff. 4.8

 

Apirparatinix 00312

I APP. 1146

Z OZOZ/9T/TI OSI AG. GA ATAORA

vv:

.

WV €I
 

Tan Northon (P65082)
Attorney for Plaintiffs

55 Campau Ave, NW, #300
Grand Rapids, Michigan 49503
616.233.5125
inorthon@rhoadesmckee.com

CO

tT

STATE OF MICHIGAN <

COURT OF CLAIMS oO

o

ELECTION INTEGRITY FUND and GLEN 2
SITEK, ey
CQ

Plaintiffs, No. 20-000169-MM —

—

SS)

Vv HON. CYNTHIA STEPHENS S
©

JOCELYN BENSON, in her official capacity as 4
Secretary of State, wo
=

Defendant. >

—

ud

Edward D. Greim

Attorney for Plaintiffs

1100 Main Street, Suite 2700
Kansas City, Missouri 64105
816.236.3181
edgreim@gravesgarrett.com

Heather S. Meingast (P55489)

Erik A. Grill (P64713)

Assistant Attorneys General

PO Box 380736

Lansing, Michigan 48909

517.335.7659

meingasth@michigan.gov
grille@michigan.gov

/

 

DECLARATION AND VERIFICATION OF JONATHAN BRATER
I, Jonathan Brater, declare that I have firsthand knowledge of the matters

stated herein and, if called upon to testify to them, I would do so truthfully and

Apyparetintix 000313
I APP. 1147
competently. Under MCR 2.109(D)(3)(b), I declare and affirm the following:

1. I have been employed by the Secretary of State as Director of Elections
since January 2, 2020 and in such capacity serve as Director of the Bureau of
Elections (Bureau). See MCL 168.32.

2. I bring this declaration in support of Defendant Secretary of State
Jocelyn Benson’s 10/9/20 Motion for Summary Disposition and Response in
Opposition to Plaintiffs’ 9/25/20 Motion for a Preliminary Injunction in the above-
cited case.

3. If called as a witness, I could testify truthfully and accurately as tothe
information contained within this declaration.

A, The Michigan Election Law requires that requests for an absent voter
ballot application be signed. MCL 168.759. On June 12, 2020, the Michigan
Department of State (Department) launched an online tool that voters can use to
submit absent voter ballot applications.

5. Prior to the development of the online tool, voters could submit a
signed request for an absent voter ballot either on paper or electronically. For
years, local clerks have been instructed to accept applications for AV ballots by
facsimile or by email.! However, in order to do this electronically voters needed to

print the application and sign it before submitting it electronically. For example, a

 

1 See Chapter 6, Michigan’s Absentee Voting Process, October 6, 2020, p 2, available
at https://www.michigan.gov/documents/sos/VI_Michigans Absentee
Voting Process 265992 7.pdf.

ApppratidixG00318
I APP. 1148

WY €lPr% OZOZ/9T/TI OSW 49 GHAISOTA
voter could print out an absent voter ballot application, fill it out and sign it, and
then scan or photograph the signed application and email it to the clerk.

6. The online tool available on the Michigan Department of State’s
Bureau of Elections website was developed so that a voter could submit a signed
absent voter ballot request without having to print out the application. Using the
online tool, a voter with a Michigan Driver’s License or State ID card can log in
using the driver's license or ID card number and apply for an AV ballot by
authorizing the use of a stored, digital image of the voter's handwritten signature
provided to the Michigan Department of State (MDOS) when the voter obtained
his/her driver’s license or state identification. If an applicant does not have a
signature on file, or is not a registered voter, the applicant cannot avail him/herself
of this online tool.

7. The online AV ballot application requires the voter to provide the date
of the election or elections for which the voter is requesting a ballot; the voter's
name; the statements that the voter is a U.S. citizen and a qualified and registered
elector in the jurisdiction; a statement that the voter requests to apply for an official
ballot; a section for the voter to specify if the voter wants a ballot mailed to an
alternate address; a statement for the voter to certify that the statements in the
application are true; and a warning about requirements to vote and false
statements for voting. The voter signs the application by authorizing submission of
his/her handwritten signature stored on file with the Michigan Department of State

(MDOS8). This signature must be compared with the applicant’s digitized signature

Apyparatidix@00318
I APP. 1149

WY EL: rr:7 OZOZ/9Z/TI OSW 49 GAATSORA
in the qualified voter file (QVF) or registration card. Only if the signatures agree
may a local clerk mail the actual AV ballot to the applicant.

8. The online AV ballot application incorporates safeguards against voter
fraud in the application process. For example, a person who makes a false
statement on an AV ballot application is guilty of a misdemeanor, and a person who
forges a signature on an AV ballot application is guilty of a felony — under Michigan
law. See MCL 168.759(8). This is true regardless of whether the AV ballot
application is submitted through the online tool, or by paper or electronic means.

In addition, in order to access the online tool, an applicant must provide unique
identifying information — including a driver's license or state identification number
and the last four digits of the individual’s social security number — which are not
required on an AV ballot application signed without use of the online tool.?

9. Moreover, the online AV application tool only authorizes the use of the
signature on file for the application for the AV ballot — it does not affect the AV
ballot itself. Upon receipt of the application for an AV ballot and after comparing
the signatures on the application to the qualified voter file, local clerks remain
obligated under Michigan law to mail the AV ballot to the voter, who must then
complete the ballot, handwrite his/her signature on the envelope provided for
return, and return it to their local clerk. See MCL 168.761. The handwritten

signature on the AV ballot envelope is then compared to the signature on the

 

2 See https://www.michigan.gov/documents/sos/AVApp_535884_7.pdf

Apypqpatinix 000316
I APP. 1150

WY EL:rP:7 0Z0Z/9Z/TI OSW 49 GHATSONY
application, regardless of how the application was submitted. AV ballots must be
delivered through one of the methods specified under Michigan law, see MCL
168.764a & MCL 168.764b(1), and an individual who knowingly makes a false
statement on the return envelope is subject to criminal penalties. MCL 168.761(5).

10. The Department released and publicized the release of the online AV
application tool in June 2020 — months before the August primary election.
Thousands of voters have already used the tool to request AV ballots for the August
election and already cast ballots that were counted in that election. Thousands
more have already applied for AV ballots for the November 3, 2020 general election
using the tool. Specifically, at least 74,000 online absent voter ballot applications
have been received for the November election, and at least 7,000 individuals who
applied for an absent voter ballot online have already received and returned their
ballots.

11. Ideclare under the penalty of perjury that this Declaration and
Verification have been examined by me, that its contents are true to the best of my

knowledge, information and belief.

KW

 

Jonathan Brater

Date: October 9, 2020

Apyparatixiixc0003 18

TAPP. 1151

WY €L:Pr:7 OZOZ/9T/TI OSI 49 GAAISOTA
own nur bp wn

PRBRWWWWWWWWWWNNNNNNNNNNP RP RFR PPP PP eR
DPOoOUMAARDABANHRFROHOANA ME WNHROWAN AUN BWNR OD

SOM DSA #:
Disclosing Agency id #:
Partner Agency id #:
Review cycle:

1st review date:

2nd review date:

DATA SHARING AGREEMENT
BETWEEN
MicHiGAN DEPARTMENT OF STATE
AND
ROCKTHEVOTE
For
AN APPLICATION PROCESSING INTERFACE (API) CONNECTION TO ONLINE VOTER REGISTRATION

1. Introduction

This Data Sharing Agreement (DSA) is between the Michigan Department of State
(MDOS) and RockTheVote (Partner Agency). MDOS and Partner Agency are collectively
referred to as the parties.

The Partner Agency is the party that is collecting and sharing data with MDOS under this
DSA. MDOS will be receiving and validating the data submitted by RockTheVote. The data will
be received by the Online Voter Registration (OVR) system and validated against the
Mainframe. Each eligible voter registration will be processed and recorded by the Michigan
Department of State.

This DSA establishes the conditions under which MDOS agrees to receive privileged data
from the Partner Agency (the data) and it provides for the protection of that data. It also
identifies the responsibilities of each party and establishes terms governing the use, disclosure,
and disposition of the data.

2. Purpose

The data will be used by the Partner Agency only as is expressly agreed upon by the
parties under this DSA. Access to the data by any party or for any purpose not identified in this
DSA is strictly forbidden. Data provided by MDOS remains the property of MDOS.

Partner Agency will send data collected from prospective voters on their website, via
the Application Processing Interface (API), to the Michigan Online Voter Registration. The API
will transmit all required information necessary to complete a voter registration transaction via
the Online Voter Registration.

Draft
Apypavetinlixe 000318

T APP. 1152

WY €L:rb:% 0707/97/11 OSW 49 GAATHORS
43
44
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68
69
70
71
72
73
74
75
76
77
78
79
80
81
82
83
84
85

3. Data To Be Shared

Partner Agency will provide MDOS with the data required to complete an online voter
registration. Partner agency will provide full name, Michigan Driver License/Personal
Identification number, birthdate, eye color, and last four digits of the social security number.
MDOS will provide the Partner Agency with basic (approval or rejection notification)
information related to the status of each submitted voter registration. The Data provided by
MDOS remains the sole and exclusive property of the MDOS.

4. Method of Transfer
The data will be shared by the following means:

C] File drop

C1 Secure file transfer

L] Encrypted email attachment

C1 Encrypted file on a removable storage device
C] File Transfer Service

L) Data warehouse

C1 Paper (hard copy)

C4 Fax

LJ Online access

Other: (describe) RockTheVote will establish an Application Programming Interface (API) with
the State of Michigan’s Online Voter Registration (OVR)

MDOS requires that all data should be encrypted at rest and in transit in compliance with DTMB
standards.

5. Frequency of Transfer

The data to be shared under this DSA will be transferred only at a frequency and fora
period of time as is necessary to meet the purpose stated in §2 above. The frequency is
expected to be on-going and the duration will be until one party agrees to discontinue
transfers.

6. Availability of Data

MDOS reserves the right to schedule the time and duration of the availability of
electronic access to the Online Voter Registration. MDOS does not guarantee continuous
availability during scheduled times, but will use reasonable efforts to make the Online Voter
Registration available as agreed under this DSA.

Draft
Asbyrrettixlix-000319

IT APP. 1153

WY €lbr:% OZOZ/9T/T1 OSI 49 GAATSONY
86
87
88
89
90
94
92
93
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108
109
110
111
112
113
114
145
116
117
118
119
120
121
122
123
124
125
126
127
128
129

7. Legal Authority

MDOS. MDOS shall adhere to all federal and state laws and regulations pertaining to
sharing the requested data, including but not limited to: the Identity Theft Protection Act, MCL
§ 445.61 et. seq., the Social Security Number Privacy Act, MCL § 445.81 et. seq., and Fair Credit
Reporting Act, 15 U.S. Code § 1681 et seq.

Partner Agency. The Partner Agency acts under an established authority to collect the
data. The Partner Agency collects data from Michigan residents and provides the information
through the API. This API is established only to assist Michigan citizens with registering to vote.
The Partner Agency shall adhere to the DPPA, Identity Theft Protection Act, Fair Credit
Reporting Act, and the Social Security Number Privacy Act, as applicable.

8. Notices and Consents

To the extent required by law, regulations, or rules, MDOS and the partner agency
covenant that appropriate notices, consents, and authorizations have been and will continue to
be obtained from the individuals and entities the data concerns. Notices will include how data
obtained from the individuals and entities the data concerns will be used and stored.

9. Data Classification

The MDOS has classified the data using DTMB Technical Standard No. 1340.00.14,
Information Technology Information Security.

The data classification level for the data shared under this DSA is confidential.
The security categorization is moderate.

The minimum security controls and control enhancements derive from the National
Institute of Standards and Technology (NIST) SP 800-53, Recommended Security Controls for
Federal Information Systems. The minimum baseline security controls are the starting point for
the security control selection process, and are the basis from which controls and control
enhancements may be removed, added or customized to achieve the level of security
protection required for the data or information system.

Additional security controls that are not addressed in the NIST SP 800-53 Security
Controls may be required based on regulatory compliance or by contractual obligation. The
MDOS considers all non-publicly available data to be considered a minimal classification of
confidential with a potential moderate data impact level. The additional security controls
associated with the data include: The API is built using a NIST approved process.

Draft
ApfpratinlixQ00320

IT APP. 1154

WV €L'Pb:7 OZOZ/9T/TT OSI 49 CHATSOTA
130
131
132
133
134
135
136
137
138
139
140
141
142
143
144
145
146
147
148
149
150
151
152
153
154
155
156
157
158
159
160
161
162
163
164
165
166
167
168
169
170
171
172
173

10. MDOS’ Responsibilities
MDOS must:

a. Provide Partner Agency with access to the data consistent with law, regulations, rules,
and contractual obligations, and the terms and conditions of this DSA.

b. If necessary, work with Partner Agency and the Department of Technology,
Management, and Budget (DTMB) to facilitate the sharing of data under this DSA.

c. Perform access reviews to ensure that Partner Agency has established and uses
adequate administrative, technical, and physical safeguards to protect data from
unauthorized disclosure.

d. Perform annual reviews to ensure each person with access to MDOS’ data: (1) needs
and uses the data in connection with their State work duties and (2) understands their
responsibility in protecting the data. MDOS may perform onsite inspections of Partner
Agency’s premises to ensure compliance with this DSA.

11. Partner Agency’s Responsibilities
Partner Agency must:

a. Protect the data. Partner Agency must establish and use appropriate administrative,
technical, and physical safeguards to protect the data from being accessed, used,
disclosed, or stored in a manner other than as provided in this DSA. Protocols must be
in writing and provided to the MDOS upon request.

i. Administrative safeguards include policies, procedures, training, and
other measures designed to carry out security requirements. For
example, appointing a security officer or implementing an incident
response plan.

ii. Physical safeguards include limitation of access to physical areas of
information systems. For example, implementing a clean-desk policy,
requiring locked file cabinets, or use of identification cards to access
certain areas.

iii, Technical safeguards include automated processes used to protect and
control access to data on information systems. Examples include
encryption, use of passwords, and data loss prevention tools.

b. Create a security policy pertaining to the data. A security policy is a written document
describing the system in terms of categories of data processed, users allowed access,

4
Draft
Ardyparatiziix000320

IT APP. 1155

WY €L:rr:7 OZ0Z/9TZ/T1 OSW 49 CAAISOTA
174
175
176
177
178
179
180
181
182
183
184
185
186
187
188
189
190
191
192
193
194
195
196
197
198
199
200
201
202
203
204
205
206
207
208
209
210
211
212
213
214
215
216
217

Draft

and access rules between the users and the data. It describes procedures to prevent
unauthorized access by clearing all protected data on storage objects before they are
allocated or reallocated out of or into each system. Further security protocols using
password protection and authentication must be provided where the computer system
contains information for more than one program, project, office, or agency so that
personnel do not have unauthorized or unlimited access, Partner Agency must provide
MDOS with a copy of the security policy upon request.

Maintain a log of the data received from MDOS. The log must contain the data
requested; purpose of request; date data received; name of
agency/division/unit/employee making the request; name of other employees who may
have access; date destroyed; and method of destruction. MDOS may require Partner
Agency to include categories of information in addition to those listed in this subsection.
The log must be retained by the Partner Agency for either term of agreement plus five
years, or according to agency retention schedule, whichever is longer. Partner Agency
must provide MDOS with a copy of the log upon request.

Use the data only for the stated purpose. Partner Agency will use the data provided
under this DSA solely for the purpose identified in §2 above.

Limit access to the data provided under this DSA to those specifically listed in Schedule
B.

Limit access to the data provided under this DSA to the agents, contractors, and
subcontractors who require access to the data to perform the intended activities on
behalf of Partner Agency, upon review and written permission by MDOS. Agents,
contractors, and subcontractors must agree in writing to the same or more stringent
terms and conditions of this DSA The Partner Agency must provide a copy of the written
agreements referenced here upon the request of MDOS.

Minimize data requests, usage, and disclosures. Partner Agency will request, use, and
disclose only the minimum amount of data necessary to fulfill the purposes of this DSA.

Not disclose the data except as expressly permitted in this DSA or as required by law.
Except as otherwise provided in this DSA, Partner Agency will not disclose the data to
others.

Exempt data from disclosure under FOIA when permitted. Partner Agency will not
disclose the data in response to a request under the Freedom of Information Act (FOIA),
MCL 15.231, et seq. unless the law requires (and not merely permits) disclosure.

Partner Party must exempt the data from disclosure under FOIA when permitted by law.
if Partner Agency determines the law requires disclosure of the data under FOIA,
Partner Agency will notify MDOS prior to making any disclosures of data not intended
under this DSA. Exceptions to this subsection include:

5

Apparatixlix 00322
I APP. 1156

WY €L:rr:7 OZOZ/9T/TI OSW 49 GHAISOTA
218
219
220
221
222
223
224
225
226
227
228
229
230
231
232
233
234
235
236
237
238
239
240
241
242
243
244
245
246
247
248
249
250
251
252
253
254

255
256
257
258
259
260

i. data that was already in Partner Agency’s possession without an
obligation of confidentiality;

ii. data that was developed independently by the Partner Agency;

iii. data that was obtained from a source other than MDOS without an
obligation of confidentiality; or

iv. data that was or is publicly available when received, or thereafter
became publicly available (other than through any unauthorized
disclosure by the Partner Agency).

j. Comply with retention and disposal schedules. Partner Agency’s must destroy the
data, including copies of the data, upon completion of the purpose stated in §2,
consistent with applicable law and State record retention and disposal schedules.
Partner Agency must provide written certification of data destruction if requested by
MDOS.

12. Training

By executing this DSA, Partner Agency certifies that the driver, and vehicle, and related
records obtained by Partner Agency will be used in compliance with the federal DPPA and
related Michigan driver privacy legislation. Partner Agency understands that the willful,
unauthorized use or improper re-disclosure of personal information or highly restricted
personal information obtained under this DSA could subject an individual to criminal penalties
imposed by law. DOS will provide, and Partner Agency will mandate, DPPA training to all
persons that will access DOS data. Failure to comply with this section is a material breach and
grounds for termination of this DSA.

13. Costs and Damages

Partner Agency agrees to reimburse MDOS for all documented costs incurred to
implement this DSA, including but not limited to, hardware, storage, and communication charges,
as well as DTMB staff costs. Partner Agency will be charged for necessary programming changes
at the applicable DTMB rates.

Partner Agency further agrees that they shall be responsible for all database
administration functions, including database backup, and that they shall pay all costs related to
operating and maintaining the data supplied by MDOS. Partner Agency further agrees that they
will not impose, or seek to impose, any audit requirement or audit cost upon MDOS as a result
of this DSA.

Draft
Apyparatixlix000322

T APP. 1157

WY €L:pr:7 OZOZ/9T/T1 OSI 49 GAAISOTA
261
262
263
264
265
266
267
268
269
270
271
272
273
274
275
276
277
278
279
280
281
282
283
284
285
286
287
288
289
290
291
292
293
294
295
296
297
298
299
300
301
302
303
304

Each party will be responsible for its own costs, losses, and damages related to the
sharing of data under this DSA except as otherwise provided in §14 below. Neither party will be
liable to the other for any claim related to or arising under this DSA for consequential,
incidental, indirect, or specia! damages.

14. Security Breach Notification

Partner Agency must adhere to DTMB Technical Procedure No. 1340.00.01.02, How to
Handle a Breach of Personal Identifiable/Sensitive Information Incidents. Partner Agency must
implement internal policies and procedures for reporting data security incidents and provide
MDOS a copy upon request. Partner Agency’s internal policies and procedures for data security
incidents must be as stringent as or more stringent than MDOS’s.

Notwithstanding any internal policy to the contrary, if Partner Agency discovers any
“suspected or actual” use or disclosure of MDOS’s data not provided for under this DSA, the
Partner Agency must report it to MDOS within one business day of the breach or suspected
breach being identified. The parties will cooperate with one another to investigate, mitigate,
and remedy unauthorized access, use, or disclosure of the data.

Partner Agency must identify through audits or other available means entities or
persons who improperly access, use, or disclose the data.

If any act, error, omission, negligence, misconduct, and/ or breach by Partner Agency or
its contractor compromises the security, confidentiality, or integrity of the data, Partner Agency
will take all reasonable actions required to comply with applicable law as a result of such
security incident and assumes full responsibility for any associated costs and duties, including
but not limited to notification of affected individuals and entities, and if requested by MDOS,
will provide credit and identity monitoring services for 24 months to affected individuals.

15. Accuracy

MDOS will use reasonable efforts to ensure the completeness, accuracy, and timeliness
of the data provided under this DSA. However, MDOS cannot guarantee data accuracy and will
therefore not be held responsible for any damage to Partner Agency resulting from the
disclosure or use of data that is inaccurate, incomplete, or outdated.

16. Cooperation; Execution of Additional Agreements

The parties will execute such documents as may be necessary to realize the intentions of
this DSA or comply with law. The parties will also require third parties to execute such
documents as may be necessary to realize the intentions of this DSA or comply with law, prior
to granting the third-party access to the data. Examples include business associate and non-
disclosure agreements.

Draft
Aphperatinlix000323

I APP. 1158

WY €L:Pr:7 OZ0Z/9Z/TI OSW 49 GHAISOTA
305
306
307
308
309
310
311
312
313
314
315
316
317
318
319
320
321

322
323
324
325
326
327
328
329
330
331

17. Issue Resolution

The parties will work collectively to resolve system issues relative to Partner Agency's
access to the data. Additionally, upon the request of either party, the parties will convene as
reasonably necessary for the purpose of resolving problems that may arise in the
administration or enforcement of this DSA. The parties will exchange documentation as
reasonably necessary to identify and explain issues and positions. Any portion of this DSA that
may be subject to interpretation will be addressed at these meetings.

18. Notices

Notices and other written communications must be addressed to the individuals below
or their successors. Parties may amend contact information by providing written notice of the
change to the other party. Notices or other written communications required or related to this
DSA must be in writing and delivered in person or by email.

 

For MDOS: For Partner Agency:
Melissa Smiley, Chief of Staff Carolyn DeWitt, Executive Director
430 W. Allegan RockTheVote

Lansing, MI 48933 1440 G Street NW
(517) 335-2436 Washington, DC 20005
SmileyM1 @michigan.gov 202-719-9910

With copy to:

Michael J. Brady, Chief Legal Director

430 W. Allegan

Lansing, Ml 48933

517-599-7343

bradym@michigan.gov

 

 

 

 

19. Compliance Monitoring

On at least an annual basis, the parties will review the practices and procedures outlined
in this DSA to ensure compliance with the terms of the DSA and the law. The parties will
provide the results of such reviews to the other party upon written request. The parties will
also ensure that they take appropriate measures to ensure that information about the DSA is
kept up-to-date. The parties have designated the individuals listed below as responsible for this
section.

Main Point of Contact for MDOS: Jonathan Brater, Bureau of Elections Director

8
Draft
AptperatixiixG00325

IT APP. 1159

WY El: pr:7 OZOZ/9T/TI OSI 49 GHATSO TA
332
333
334
335
336
337
338
339
340
341
342
343
344
345
346
347
348
349
350
351
352
353
354
355
356
357
358
359
360
361
362
363
364
365
366
367
368
369
370
371
372
373
374

Main Point of Contact for RockTheVote: Carolyn DeWitt, Executive Director
The parties also recognize that this DSA is subject to compliance audits, investigations,
and reviews as provided by law.
20. Amendments
This DSA may be amended by written agreement of the parties. If amendment to this
DSA is required to comply with federal or State laws, rules, or regulations, the parties will
promptly enter into negotiations to meet those legal requirements.
21. Effective Date and Term
This DSA is effective as of April 25, 2020 and will expire on April 1, 2025, unless
terminated under §22. The DSA may be renewed by amending the DSA. Parties will meet no
less than 30 days prior to the end of this term to begin renewal process.

22. Termination

This DSA may be terminated for any reason by either party upon 30 days’ prior written
notice to the other party.

23. Survival
The rights, obligations, and conditions set forth in §10, MDOS’s Responsibilities; §11,
Partner Agency’s Responsibilities; and any right, obligation, or condition that, by its express
terms or nature and context is intended to survive the termination or expiration of this DSA,
survives any such termination or expiration.

24. Entire Agreement

This DSA replaces and supersedes all prior agreements between the parties relating to
the subject matter of this DSA.

25. Execution
This DSA may be executed in counterparts, each of which is deemed to be an original,
and all of which taken together constitutes one and the same instrument. The signature of any

party transmitted by email is binding.

26. Successors; Assignment

Draft
Apyparetinix000326

I APP. 1160

WY €L:rr:Z OZ0Z/9Z/TI OSW AQ CAAISOTA
375
376
377
378
379
380

381
382
383
384
385
386
387
388
389
390
391

392
393

This DSA insures to the benefit of and is binding upon the parties, their respective
successors-in-interest by way of reorganization, operation of law, or otherwise, and their
permitted assigns. Neither party may assign this DSA to any other party without the prior
approval of the other party.

27. No Third-Party Beneficiaries
This DSA does not confer any rights or remedies upon any person or entity other than

the parties and their respective successors-in-interest by way of reorganization, operation of
law, or otherwise, and their permitted assigns.

28. Authority to Bind

Each person signing this DSA represents that he or she is duly authorized to execute this
DSA on behalf of the responsible agency.

For MDOS:

 

Jonathan Brater Date
Director, Bureau of Elections

For Partner Agency:

 

Carolyn DeWitt Date
Executive Director, RockTheVote

10
Draft
Apyparetixix 00328

I APP. 1161

WY €lrr:7 OZOZ/9T/TI OSW 49 GAAISOa
394
395

396
397

Draft

Schedule A
Data To Be Shared and File Formats of the Data

 

Data to Be Shared

File Format

 

 

Full name (Middle Name, if applicable),
Michigan Driver License/Personal
Identification number, birthdate, eye
color, and last four digits of the social
security number,

 

This data will be transmitted from
RockTheVote to the State of Michigan
via a Application Processing Interface

(API). The file format will be a JSON
string.

 

 

11

Apmevatialix 000328

I APP. 1162

WY EL:Pr:7 OZOZ/9T/TI OSW 4A9 GHATSOTA
398

399
400
401
402

403
404
405
406
407
408
409
410

411
412

413

414

415

416
417
418
419
420
421
422
423
424
425
426
427
428
429
430
431
432
433
434

Data Elements

Schedule B
State Employees with Data Access Privileges
This access is the same as the general public. The general public does not authenticate to the

OVR application. However, during completion of the application the OVR application sends
information submitted in the application to the Driver License (DL) Mainframe to validate if the
person completing the application has a valid driver's license or Personal Identification Card
(PID). The data elements used to validate if the person is a registered voter on the mainframe
include the following: full name, driver's license or state id number, birthdate, eye color, and
SSN4 (specified in MCL 168.509ii). This information will be used to notify the general public
whether or not they have a valid driver's license or state id and if they are allowed to register to
vote.

If a SOM Employee needs to view the data submitted by the general public, they would use
their standard QVF user ID and password to access the information.

1 (One) - State Administrative Manager
7 (Seven) — Departmental Analysts

2 (Two) — Departmental Technicians

12
Draft
Acdypqrettinlix.00328

I APP. 1163

WY €L:Pr:Z OZ0Z/9Z/TI OSW 4A9 GHAISOTY
435
436
437
438
439
440
441
442
443
444
445
446
447
448
449
450
451
452
453
454
455
456
457
458
459
460
461
462
463
464
465
466
467
468
469
470
471
472
473
474
475
476
477
478

Schedule C
Security Procedures for Partner Agency

Rock the Vote is compliant with the NIST 800-53 and Virginia SEC 525 security standards, and
the organization underwent an external audit from ImpactMakers in 2018 to certify compliance
with both standards.

Rock the Vote maintains several NIST-based internal security policies and processes, including
but not limited to:

- Software development lifecycle;

- Hosting contingency plan;

- Hosting quarterly review process;

- Disaster recovery plan (DRP) and business continuity plan (BCP};

- Info system security plan (SSP);

- Configuration management plan (CMP);

- Incident response plan (IRP);

- Business impact analysis (BIA).

Rock the Vote runs quarterly vulnerability scans using a third-party software (Qualys), runs
monthly log file audits, receives and follows recommended GitHub security alerts for vulnerable
dependencies, forces quarterly password resets for all system, and has automated password
resets for inactive accounts, etc.

Rock the Vote’s Online Voter Registration Platform is a cloud-deployed Ruby application on an
AWS environment, with infrastructure built using a certified AWS architect. Rock the Vote uses
an external firewall service (Sucuri), DDoS mitigation and prevention, and IP-based restrictions
to continually monitor, log, and deflect any attempts to penetrate the system.

13
Draft
Apixperatixtix@00320

IT APP. 1164

WY EL:Pr:7 OZOZ/9T/TI OSW 49 GHAISOAA
479
480
481
482
483
484
485
486
487
488
489
490
491

Schedule D
Third-Party with Data Access Privileges

Rock the Vote volunteers never have access to or can see the State of Michigan’s API. Only Rock
the Vote’s Data Privacy Officer (David Pruter) and other Rock the Vote employees, as
designated solely on an as-needed basis by the Data Privacy Officer, will have access to API
keys/tokens.

Only certain Rock the Vote employees with white-listed IPs can access non-sensitive user data
from the Online Voter Registration Platform. No Rock the Vote employees, volunteers, or
affiliates ever have access to PII such as SSNs or driver’s license/ID numbers.

14
Draft
ApparatixixQ00330

IT APP. 1165

WY €l:pr:7 OZOZ/9Z/T1 OSI A9 GHATSORA
